Exhibit 10.4


CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.
[REDACTED] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST  FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

Dated 5 March 2013 as amended pursuant to an amendment letter dated 19 March
2013 and a second amendment agreement dated 15 April 2013 and as amended and
restated pursuant to a master amendment and restatement deed dated 21 May 2014
 
CARFIN FINANCE INTERNATIONAL LIMITED 
as the Issuer and the FCT Noteholder
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK 
as Arranger and Transaction Agent
DEUTSCHE TRUSTEE COMPANY LIMITED 
as Issuer Security Trustee
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK 
as FleetCo Security Agent
CERTAIN ENTITIES NAMED HEREIN 
as Opcos, Servicers and Lessees
CERTAIN ENTITIES NAMED HEREIN 
as FleetCos
AVIS BUDGET CAR RENTAL, LLC  
as the Parent
AVIS FINANCE COMPANY LIMITED  
as Finco, the Subordinated Lender, Central Servicer, the Dutch VAT Lender and
the Italian VAT Lender
AVIS BUDGET EMEA LIMITED
as Avis Europe
CERTAIN ENTITIES NAMED HEREIN 
as the Account Banks
DEUTSCHE BANK AG, LONDON BRANCH 
as Issuer Cash Manager, Dutch FleetCo Spanish Account Bank Operator, Dutch
FleetCo German Account Bank Operator, Dutch FleetCo Dutch Account Bank Operator,
French FleetCo Account Bank Operator and FleetCo Back-up Cash Manager
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK 
as French Intermediary Bank and FCT Servicer
CACEIS BANK FRANCE  
as FCT Custodian
FCT CARFIN
represented by
EUROTITRISATION
as the FCT Management Company
CERTAIN ENTITIES NAMED HEREIN 
as the Senior Noteholders
and
CERTAIN OTHER ENTITIES NAMED HEREIN
 
FRAMEWORK AGREEMENT
Ref: L-218772
Linklaters LLP




--------------------------------------------------------------------------------




 
Table of Contents
 
Contents
 
Page
1.
Definitions and Interpretation
2
2.
Drawdown and Accession Conditions
4
3.
Representations and Warranties
7
4.
General Undertakings
31
5.
Scheduled Amortisation
68
6.
Country Repayment Option
70
7.
Consequences of Potential Event of Default Prior to an Event of Default
79
8.
Events of Default
80
9.
Rapid Amortisation
83
10.
Assignment and Transfer
85
11.
Additional Issuer Secured Creditors and Accession of Liquidation Agent
85
12.
Confidentiality
86
13.
Appointment of the Transaction Agent
89
14.
FleetCo Security Agent
101
15.
Provision of Information and Reports
109
16.
Parallel Debt
111
17.
Security Interests: Acknowledgements
112
18.
Issuer Intercreditor Terms
113
19.
Notices
113
20.
Termination of Framework Agreement
115
21.
Calculations and Certificates
115
22.
Partial Invalidity
115
23.
Remedies and Waivers
116
24.
Consents, Amendments, Waivers and Modifications
116
25.
Counterparts
129
26.
Third Parties Rights
129
27.
Non-Petition and Limited Recourse
131
28.
Governing Law and Jurisdiction
136
29.
Service of Process
136
 
Schedule 1 The Parties
137
 
Schedule 2 Conditions Precedent
142
 
Part 1 – Conditions Precedent to the Initial Senior Advance and the Initial
FleetCo Advance
142
 
Part 2 – Subsequent Conditions Precedent to Senior Advances, FleetCo Advances
and VFN Advances
149
 
Part 3 – Conditions Precedent to Dutch Accession Date and French Accession Date
152
 
Part 4 – Conditions Precedent to Initial Dutch Funding Date
156
 
Part 5 – Conditions Precedent to Initial French Funding Date
158
 
Schedule 3 Priorities of Payments
162
 
Part 1 – Issuer Revolving Period Priority of Payments
162
 
Part 2 – Issuer Scheduled Amortisation Period Priority of Payments
165
 
Part 3 – Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of Payments
167
 
Part 4 – Issuer Rapid Amortisation Period (Post-Enforcement) Priority of
Payments
169
 
Part 5 – FleetCo Pre-Enforcement Priority of Payments Part A – Dutch FleetCo
Spanish Pre-Enforcement Priority of Payments
171
 
Part 5 – FleetCo Pre-Enforcement Priority of Payments Part B – Dutch FleetCo
German Pre-Enforcement Priority of Payments
174
 
Part 5 – FleetCo Pre-Enforcement Priority of Payments Part C – Italian FleetCo
Pre-Enforcement Priority of Payments
177


--------------------------------------------------------------------------------




 
Part 5 – FleetCo Pre-Enforcement Priority of Payments Part D – Dutch FleetCo
Dutch Pre-Enforcement Priority of Payments
180
 
Part 5 – FleetCo Pre-Enforcement Priority of Payments Part E – French FleetCo
Pre-Enforcement Priority of Payments
183
 
Part 6 – FleetCo Post-Enforcement Priority of Payments Part A – Dutch FleetCo
Spanish Post-Enforcement Priority of Payments
186
 
Part 6 – FleetCo Post-Enforcement Priority of Payments Part B – Dutch FleetCo
German Post-Enforcement Priority of Payments
188
 
Part 6 – FleetCo Post-Enforcement Priority of Payments Part C – Italian FleetCo
Post-Enforcement Priority of Payments
190
 
Part 6 – FleetCo Post-Enforcement Priority of Payments Part D – Dutch FleetCo
Dutch Post-Enforcement Priority of Payments
192
 
Part 6 – FleetCo Post-Enforcement Priority of Payments Part E – French FleetCo
Post-Enforcement Priority of Payments
194
 
Part 7 – FCT Priority of Payments
196
 
Part 8 – Dutch FleetCo Dutch Opco Event of Default Priority of Payments
198
 
Schedule 4 Events of Default Part 1: Issuer Events of Default
201
 
Part 2: FleetCo Events of Default
202
 
Part 3: Opco Events of Default
203
 
Part 4: FCT Events of Default
204
 
Schedule 5 Amendments and Waiver Consent Requirements
205
 
Schedule 6 Forms of Accession Deed Part 1 – Form of Accession Deed for Acceding
Issuer Hedge Counterparties and Acceding Subordinated Lenders
207
 
Part 2 – Form of Senior Noteholder Accession Deed
209
 
Part 3 – Form of Accession Deed for Acceding Liquidation Agent
214
 
Schedule 7 Part 1 – Form of Issuer Compliance Certificate
216
 
Part 2 – Form of FleetCo Compliance Certificate
217
 
Part 3 – Form of Finco Compliance Certificate
218
 
Part 4 – Form of Avis Europe Compliance Certificate
219
 
Schedule 8 Forms of Cash Management Reports
220
 
Schedule 9 Form of Fleet Report
222
 
Schedule 10 Form of Central Servicer Reports
224
 
Schedule 11 Form of Investor Report
226
 
Schedule 12 Notice Details
227
 
Schedule 13 Form of Issuer Letter of Credit
242
 
Schedule 14 Forms of Drawdown Notices
259
 
Schedule 15 Forms of Closing and Solvency Certificate
265
 
Schedule 16 Issuer Intercreditor Terms
274
 
Schedule 17 Vehicle Manufacturer Group Table
290
 
Schedule 18 – Form of VFN Transfer Documents
295
 
Execution Page
298









--------------------------------------------------------------------------------




This Agreement is dated 5 March 2013 as amended pursuant to an amendment letter
dated 19 March 2013 and a second amendment agreement dated 15 April 2013 and as
amended and restated pursuant to a master amendment and restatement deed dated
21 May 2014 and made between:
(1)
CARFIN FINANCE INTERNATIONAL LIMITED, a private limited company incorporated
under the laws of Ireland with registered number 463656 and having its
registered office at 1 Grant's Row, Lower Mount Street, Dublin 2, Ireland (the
“Issuer” and the “FCT Noteholder”);

(2)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (the “Transaction Agent” and the
“Arranger”);

(3)
DEUTSCHE TRUSTEE COMPANY LIMITED (the “Issuer Security Trustee”, acting for
itself and on behalf of the Issuer Secured Creditors);

(4)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (the “FleetCo Security Agent”,
acting for itself and on behalf of the FleetCo Secured Creditors);

(5)
THE OPCOS, the SERVICERS and LESSEES listed in Part 1 (Opcos, Servicers and
Lessees) of Schedule 1 (The Parties) including AVIS BUDGET ITALIA S.P.A. (as
“VAT Sharing Italian Opco”, in its capacity as Italian Opco (as defined therein)
under the VAT Sharing Agreement and the Italian Income Tax Consolidation
Agreement);

(6)
THE FLEETCOS listed in Part 2 (FleetCos) of Schedule 1 (The Parties);

(7)
AVIS BUDGET CAR RENTAL, LLC (the “Parent”);

(8)
AVIS FINANCE COMPANY LIMITED (“Finco”, the “Subordinated Lender”, the “Central
Servicer”, the “Dutch VAT Lender” and the “Italian VAT Lender”);

(9)
AVIS BUDGET EMEA LIMITED (“Avis Europe”, together with the Opcos, the Servicers,
the Lessees, the Parent and Finco, the “Avis Obligors”);

(10)
THE ACCOUNT BANKS listed in Part 3 (The Account Banks) of Schedule 1 (The
Parties);

(11)
DEUTSCHE BANK AG, LONDON BRANCH (the “Dutch FleetCo Spanish Account Bank
Operator”, the “Dutch FleetCo German Account Bank Operator”, the “Dutch FleetCo
Dutch Account Bank Operator”, the “French FleetCo Account Bank Operator”, the
“Issuer Cash Manager” and the “FleetCo Back-up Cash Manager”);

(12)
THE SENIOR NOTEHOLDERS listed in Part 4 (The Senior Noteholders) of Schedule 1
(The Parties); (the “Senior Noteholders”);

(13)
STRUCTURED FINANCE MANAGEMENT (IRELAND) LIMITED (the “Issuer Corporate Services
Provider” and the “FleetCo Holdings Corporate Services Provider”);

(14)
CARFIN FINANCE HOLDINGS LIMITED, a private limited company incorporated under
the laws of Ireland with registered number 463657 and having its registered
office at 1 Grant's Row, Lower Mount Street, Dublin 2, Ireland (“FleetCo
Holdings”);


--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




(15)
INTERTRUST (NETHERLANDS) B.V. and VISTRA B.V. (the “Dutch FleetCo Corporate
Services Providers”, together with the Issuer Corporate Services Provider and
the FleetCo Holdings Corporate Services Provider, the “Corporate Services
Providers”);

(16)
FISERV AUTOMOTIVE SOLUTIONS, INC., a company duly incorporated under the laws of
Delaware with registered number 2403201 (the “Liquidation Agent”);

(17)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (the “French Intermediary Bank”
and the “FCT Servicer”);

(18)
FCT CARFIN (the ”FCT”) represented by EUROTITRISATION (the “FCT Management
Company”);

(19)
CACEIS BANK FRANCE (the “FCT Custodian”);

(20)
DEUTSCHE BANK AG, a company incorporated under the laws of Germany (the “Initial
Issuer Hedge Counterparty”) and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
(the “Acceding Issuer Hedge Counterparty” and, together with the Initial Issuer
Hedge Counterparty, the “Issuer Hedge Counterparties”); and

(21)
DEUTSCHE BANK LUXEMBOURG S.A., a public limited liability company incorporated
under the laws of Luxembourg, registered with the Register of Commerce and
Companies in Luxembourg under number B 9164, whose registered office is at 2,
Boulevard Konrad Adenauer, L-1115 Luxembourg (the “Registrar”),

each of the above a “Party” and together the “Parties” to this Agreement.
It is agreed as follows:
Section 1
Interpretation
1
Definitions and Interpretation

1.1
Amendment and Restatement

1.1.1
The parties hereto have agreed to amend and restate the terms of the framework
agreement dated 5 March 2013 between, inter alios, the Issuer and the
Transaction Agent (as amended pursuant to an amendment letter dated 19 March
2013 and a second amendment agreement dated 15 April 2013, the “Original
Framework Agreement”) as set out herein with effect, subject to Clause 2.3.1,
from the date hereof (the “Amendment Date”). As at the Amendment Date, any
future rights or obligations (excluding such rights and obligations accrued
prior to the Amendment Date) of a party under the Original Framework Agreement
shall be extinguished and shall instead be governed by this Agreement.

1.1.2
Notwithstanding anything to the contrary contained herein, if for any reason
this Agreement fails to be effective on the Amendment Date pursuant to this
Clause 1.1 (Amendment and Restatement), this Agreement shall terminate and be
replaced by




2

--------------------------------------------------------------------------------




the Original Framework Agreement as existed prior to the date hereof and the
rights and obligations of the parties to the Transaction Documents shall be
fully preserved as they existed immediately prior to the date hereof.
1.2
Definitions

Unless otherwise defined in this Agreement or the context requires otherwise,
capitalised words and expressions used in this Agreement have the meanings
ascribed to them in the Master Definitions Agreement dated 5 March 2013, and
signed for identification by, amongst others, the Issuer, the Issuer Security
Trustee and the Transaction Agent (the “Master Definitions Agreement”) (as the
same may be amended, varied or supplemented from time to time).
1.3
Construction

1.3.1
The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full herein
and as if references therein to “this Agreement” were to this Agreement.

1.3.2
Unless a contrary indication appears, a reference in this Agreement to the
“Issuer”, the “Arranger”, the “Transaction Agent”, the “Issuer Security
Trustee”, the “FleetCo Security Agent”, “German Opco”, “Spanish Opco”, “Italian
Opco”, “Dutch Opco”, “French Opco”, “Central Servicer”, “Spanish Servicer”,
“Italian Servicer”, “French Servicer”, “Dutch FleetCo”, “Italian FleetCo”,
“French FleetCo”, “Parent”, “Finco”, “Subordinated Lender”, “Dutch FleetCo
German Account Bank”, “Dutch FleetCo German Account Bank Operator”, “Dutch
FleetCo Spanish Account Bank”, “Dutch FleetCo Spanish Account Bank Operator”,
“Italian FleetCo Account Bank”, “Dutch FleetCo Dutch Account Bank”, “Dutch
FleetCo Dutch Account Bank Operator”, “French FleetCo Account Bank”, “French
FleetCo Account Bank Operator”, “Issuer Cash Manager”, “Senior Noteholder”,
“Acceding Senior Noteholder”, “FleetCo Spanish Back-up Cash Manager”, “FleetCo
German Back-up Cash Manager”, “FleetCo Italian Back-up Cash Manager”, “FleetCo
Dutch Back-up Cash Manager”, “FleetCo French Back-up Cash Manager” “Issuer
Corporate Services Provider”, “FleetCo Holdings Corporate Services Provider”,
“Dutch FleetCo Corporate Services Provider”, “VAT Sharing Italian Opco”, “French
Intermediary Bank”, “FCT”, “FCT Servicer”, “FCT Custodian”, “Management Company”
or any other person shall be construed so as to include its successors in title,
permitted assigns and permitted transferees.

1.4
Inconsistencies with other Transaction Documents

If there is any inconsistency between the definitions given in this Agreement
and those given in the Master Definitions Agreement or any other Transaction
Document, the definitions set out in this Agreement will prevail.



3

--------------------------------------------------------------------------------








Section 2
Conditions Precedent
2
Drawdown and Accession Conditions

2.1
Initial Conditions Precedent

2.1.1
Senior Advances: The Issuer may borrow a Senior Advance under the Issuer Note
Issuance Facility only if, on or before the first Senior Advance Drawdown Date,
(i) the Transaction Agent has received copies of the documents and evidence
relating to a Senior Advance set out in Part 1 (Conditions Precedent to the
Initial Senior Advance and the Initial FleetCo Advance) of Schedule 2
(Conditions Precedent), each in form and substance satisfactory to the
Transaction Agent and (ii) all the other conditions precedent in Part 1
(Conditions Precedent to the Initial Senior Advance and the Initial FleetCo
Advance) of Schedule 2 (Conditions Precedent) are otherwise complied with to the
satisfaction of the Transaction Agent.

2.1.2
FleetCo Advances: Dutch FleetCo, Italian FleetCo and Dutch FleetCo, Spanish
Branch may borrow a FleetCo Advance under the FleetCo German Facility Agreement,
the FleetCo Italian Facility Agreement and the FleetCo Spanish Facility
Agreement, respectively, only if, on or before the first FleetCo Advance
Drawdown Date, (i) the Issuer and the FleetCo Security Agent have received
copies of the documents and evidence relating to a FleetCo Advance set out in
Part 1 (Conditions Precedent to the Initial Senior Advance and the Initial
FleetCo Advance) of Schedule 2 (Conditions Precedent), each in form and
substance satisfactory to the FleetCo Security Agent and (ii) all the other
conditions precedent in Part 1 (Conditions Precedent to the Initial Senior
Advance and the Initial FleetCo Advance) of Schedule 2 (Conditions Precedent)
are otherwise complied with to the satisfaction of the Transaction Agent.

2.1.3
VFN Advances: The FCT may borrow a VFN Advance under the VFN Funding Agreement
only if, on or before the Initial VFN Funding Date, (i) the Issuer and the
Transaction Agent have received copies of the documents and evidence relating to
a VFN Advance set out in Part 6 (Conditions Precedent to the Initial French
Funding Date) of Schedule 2 (Conditions Precedent), each in form and substance
satisfactory to the Transaction Agent and (ii) all the other conditions
precedent in Part 6 (Conditions Precedent to the Initial French Funding Date) of
Schedule 2 (Conditions Precedent) are otherwise complied with to the
satisfaction of the Transaction Agent.

2.2
Further Conditions Precedent

2.2.3
Senior Advances: Subject to Clause 2.1 (Initial Conditions Precedent), the
Senior Noteholders shall only be obliged to comply with Clause 7 (Utilisation)
of the Issuer




4

--------------------------------------------------------------------------------




Note Issuance Facility Agreement to make Senior Advance(s) available to the
Issuer under the Issuer Note Issuance Facility Agreement, if on or before the
proposed Senior Advance Drawdown Date, (i) the Transaction Agent has received
copies of the documents and evidence set out in Part 2 (Subsequent Conditions
Precedent to Senior Advances, FleetCo Advances and VFN Advances) of Schedule 2
(Conditions Precedent), each in form and substance satisfactory to the
Transaction Agent and (ii) all the other conditions precedent in Part 2
(Subsequent Conditions Precedent to Senior Advances, FleetCo Advances and VFN
Advances) of Schedule 2 (Conditions Precedent) are otherwise complied with to
the satisfaction of the Transaction Agent.
2.2.4
FleetCo Advances: Subject to Clause 2.1 (Initial Conditions Precedent), the
Issuer or the French Intermediary Bank (as applicable) shall only be obliged to
comply with Clause 3 (Availability of FleetCo Advances) of the relevant FleetCo
Facility Agreement to make FleetCo Advance(s) available to the relevant FleetCo
under the relevant FleetCo Facility Agreement, if on or before the proposed
FleetCo Advance Drawdown Date, (i) each of the Issuer or the French Intermediary
Bank (as applicable) and the FleetCo Security Agent has received copies of the
documents and evidence set out in Part 2 (Subsequent Conditions Precedent to
Senior Advances, FleetCo Advances and VFN Advances) of Schedule 2 (Conditions
Precedent), each in form and substance satisfactory to the FleetCo Security
Agent and (ii) all the other conditions precedent in Part 2 (Subsequent
Conditions Precedent to Senior Advances, FleetCo Advances and VFN Advances) of
Schedule 2 (Conditions Precedent) are otherwise complied with to the
satisfaction of the Transaction Agent. Notwithstanding the foregoing if a
FleetCo Advance to be made to the relevant FleetCo under the relevant FleetCo
Facility Agreement is to funded solely by Issuer Subordinated Advances drawn
under the Issuer Subordinated Facility Agreement and not through Senior Advances
drawn under the Issuer Note Issuance Facility Agreement, the Central Servicer
shall be entitled to waive the requirement to provide copies of the documents
and evidence set out in Part 2 (Subsequent Conditions Precedent to Senior
Advances, FleetCo Advances and VFN Advances) of Schedule 2 (Conditions
Precedent) to the Issuer and the FleetCo Security Agent with respect to such
FleetCo Advance only.

2.2.5
VFN Advances: Subject to Clause 2.1 (Initial Conditions Precedent), the Issuer
shall only be obliged to comply with Clause 5 (Funding of VFN Advances) of the
VFN Funding Agreement to make a VFN Advance available to the FCT under the VFN
Funding Agreement, if on or before the proposed VFN Advance Drawdown Date, (i)
each of the Issuer and the Transaction Agent has received copies of the
documents and evidence set out in Part 2 (Subsequent Conditions Precedent to
Senior Advances, FleetCo Advances and VFN Advances) of Schedule 2 (Conditions
Precedent), each in form and substance satisfactory to the Transaction Agent and
(ii) all the other conditions precedent in Part 2 (Subsequent Conditions
Precedent to Senior Advances, FleetCo Advances and VFN Advances) of Schedule 2




5

--------------------------------------------------------------------------------




(Conditions Precedent) are otherwise complied with to the satisfaction of the
Transaction Agent.
2.3
Accession and Funding Date Conditions

2.3.1
Accession Date: The Dutch Accession Date and the French Accession Date shall be
conditional upon the conditions precedent in Part 3 (Conditions Precedent to
Dutch Accession Date and French Accession Date) of Schedule 2 (Conditions
Precedent) being complied with to the satisfaction of the Transaction Agent.

2.3.2
Initial Dutch Funding Date: The Initial Dutch Funding Date shall be conditional
upon the conditions precedent in Part 5 (Conditions Precedent to Initial Dutch
Funding Date) of Schedule 2 (Conditions Precedent) being complied with to the
satisfaction of the Transaction Agent.

2.3.3
Initial French Funding Date: The Initial French Funding Date shall be
conditional upon the conditions precedent in Part 6 (Conditions Precedent to
Initial French Funding Date) of Schedule 2 (Conditions Precedent) being complied
with to the satisfaction of the Transaction Agent.




6

--------------------------------------------------------------------------------




Section 3
Representations, Warranties and Undertakings
3
Representations and Warranties

3.1
Issuer Representations and Warranties

The Issuer makes the representations and warranties set out in this Clause 3.1
(Issuer Representations and Warranties) to the Issuer Security Trustee (on
behalf of itself and the Issuer Secured Creditors) on the Initial Funding Date,
the Dutch Accession Date and the French Accession Date.
Each of the Issuer Repeating Representations will be repeated by reference to
the facts and circumstances then existing on:
(a)
each Issuer Payment Date;

(b)
the date of each Senior Advance Drawdown Notice (other than the Senior Advance
Drawdown Notice delivered prior to the Initial Funding Date);

(c)
each Senior Advance Drawdown Date (other than the Initial Funding Date); and

(d)
the first day of each Senior Advance Interest Period.

The Issuer represents and warrants to the Transaction Agent each of the
following matters:
3.1.6
Compliance with Issuer Borrowing Base Test

The Issuer satisfies the Issuer Borrowing Base Test.
3.1.7
Incorporation

The Issuer is duly incorporated and validly existing as a private limited
company under the laws of Ireland and with full power and authority to own its
property and assets and conduct its business.
3.1.8
Management and Administration

The Issuer’s management and the place at which meetings of its board of
directors are held are, and have been since the date of its incorporation, all
situated in Ireland.
3.1.9
Independent Director

The Issuer shall at all times maintain an Independent Director.
3.1.10
Centre of Main Interests

The Issuer has its “centre of main interests”, as that term is used in Article
3(1) of the EU Insolvency Regulation and in the UNCITRAL Regulations, in
Ireland.



7

--------------------------------------------------------------------------------




3.1.11
No Establishment

The Issuer has no “establishment”, as that term is used in Article 2(h) of the
EU Insolvency Regulation and in the UNCITRAL Regulations, or branch office in
any jurisdiction other than Ireland.
3.1.12
Taxes – Issuer

(i)
The Issuer is, and has been since the date of its incorporation, resident for
tax purposes solely in Ireland and it has filed all tax returns required to be
filed in any applicable jurisdiction within applicable time limits and has paid
all taxes payable by it to the extent they have become due.

(ii)
FATCA representations: The Issuer will not be required to make any FATCA
Deduction on payments it makes under the Issuer Transaction Documents.

3.1.13
No Subsidiaries, Employees or Premises

Save for its holding of 20 per cent. of the ordinary issued shares of Italian
FleetCo, the Issuer has no subsidiaries, employees or premises.
3.1.14
Capitalisation

The Issuer’s authorised share capital is €50,000 comprising 50,000 ordinary
shares with a nominal value of €1.00 each and an issued share capital of €1,001
comprising 1,001 fully paid up shares.
3.1.15
Ownership

The Issuer’s entire issued and outstanding share capital is beneficially owned:
(i) 74.925 per cent. by the Issuer Share Trustee; and (ii) 25.075 per cent. by
FleetCo Holdings.
3.1.16
No Distributions

The Issuer has not, since the date of its incorporation, paid any dividends or
made any distributions.
3.1.17
Financial Statements

The Issuer has not, since the date of its incorporation, prepared any financial
statements, save that (i) the Issuer has prepared financial statements in
respect of the financial years ended 31 December 2009, 31 December 2010 and 31
December 2011 and such financial statements have been delivered prior to the
date of delivery of the first Senior Advance Drawdown Notice under the Issuer
Note Issuance Facility Agreement and (ii) the Issuer has prepared financial
statements in respect of the financial year ended 31 December 2012 and such
financial statements have been delivered on or prior to the Dutch Accession Date
and the French Accession Date.
3.1.18
Litigation




8

--------------------------------------------------------------------------------




No litigation, actions, suits, proceedings, arbitration or administrative
proceedings of or before any court, tribunal or governmental body have been
commenced or, so far as the Issuer is aware, are pending or threatened against
the Issuer or against any of its directors or any of its assets or revenues.
3.1.19
Solvency

No Insolvency Event has occurred in respect of the Issuer.
3.1.20
No Adverse Change

(i)
As at the Initial Funding Date, since the date of its incorporation, there has
been no material adverse change to:

(a)
the condition (financial or other), prospects, results, operations or general
affairs of the Issuer;

(b)
the validity, legality or enforceability of any Transaction Document; or

(c)
the validity, legality or enforceability of any Security expressed to be created
pursuant to any Security Document or on the priority or ranking of that
Security.

(ii)
On each date that this representation is deemed to be repeated by the Issuer and
since the date such representation was previously deemed to be repeated, there
has been no event which has resulted in or will result in a Material Adverse
Effect to the Issuer. For the purposes of such repetition of this
representation, references to “As at the Initial Funding Date” in paragraph (i)
above shall be taken to refer to the date that such representation is deemed to
be repeated.

3.1.21
Accounting Reference Date

Each financial year of the Issuer ends on 31 December.
3.1.22
No Misleading Information

(i)
All information provided by the Issuer or on its behalf to the Transaction
Agent, the Issuer Security Trustee or the Arranger in connection with the Issuer
Transaction Documents, whether or not provided on or before the Signing Date is,
accurate and not misleading in any material respect, including, but not limited
to, by virtue of omission, at the date it was provided;

(ii)
all financial information provided by the Issuer to the Issuer Security Trustee
or the Arranger on or before the Signing Date is prepared in good faith on the
basis of assumptions which are reasonable at the time it was prepared as
supplied, provided that, if any information required is a certificate or report,
the form of which is specified in the Issuer Transaction Documents, such
information included in the relevant certificate or report is full and complete
as required in the relevant form.




9

--------------------------------------------------------------------------------




3.1.23
Issuer’s Activities

The Issuer has not engaged in any activities since the date of its incorporation
other than:
(i)
those incidental to its registration under the laws of Ireland;

(ii)
various changes to its directors, secretary, registered office and constitutive
documents;

(iii)
increases in its authorised and issued share capital;

(iv)
changes to its name;

(v)
the authorisation and entry into the documents relating to the Senior Notes, the
Issuer Subordinated Facility Agreement and other Issuer Transaction Documents
and the performance of its obligations and any other action taken thereunder or
incidental thereto;

(vi)
the loan made to D’Ieteren Services SA on 13 November 2008 which was fully
repaid and D’Ieteren Services SA’s and the Issuer’s obligations thereunder were
irrevocably and unconditionally discharged and terminated on 23 December 2008;

(vii)
the loan made by D’Ieteren Services SA to the Issuer on 13 November 2008 which
was fully repaid and D’Ieteren Services SA’s and the Issuer’s obligations
thereunder were irrevocably and unconditionally discharged and terminated on 23
December 2008;

(viii)
the purchase of the shares representing 20 per cent. of the shareholding in
Italian FleetCo under the share purchase agreement dated 1 March 2013;

(ix)
the purchase of the shares representing 25 per cent. of the shareholding in SPV
Project 81 S.R.L. which has since been liquidated; and

(x)
the activities referred to in or contemplated by the Relevant Transaction
Documents to which it is party.

3.1.24
Consents

The Issuer has obtained and maintained in effect all authorisations, approvals,
licences and consents required in connection with its business and the
consummation of the transactions contemplated by the Issuer Transaction
Documents pursuant to any Requirement of Law or any requirement or direction of
any governmental or regulatory authority applicable to the Issuer in Ireland and
in any other jurisdiction in which the Issuer carries on business.
3.1.25
No Governmental Investigation

No governmental or official investigation or inquiry concerning the Issuer is,
so far as the Issuer is aware, progressing or pending or has been threatened in
writing



10

--------------------------------------------------------------------------------




which may have a Material Adverse Effect on the Issuer or any Issuer Transaction
Document.
3.1.26
Corporate Benefit

The Issuer Transaction Documents are being entered into and the Senior Notes are
being issued by the Issuer: (i) in order to promote the success of the Issuer
for the benefit of its members as a whole; and (ii) on arm’s length commercial
terms.
3.1.27
Corporate Power

The Issuer has the requisite power and authority to:
(i)    enter into each Issuer Transaction Document;
(ii)    issue the Senior Notes;
(iii)    borrow Issuer Subordinated Advances; and
(iv)    create and grant the Issuer Security,
and to undertake and perform the obligations expressed to be assumed by it under
all the Issuer Transaction Documents.
3.1.28
Authorisation

Subject to the Reservations, all acts, conditions and things required to be
done, fulfilled and performed in order:
(i)
to enable the Issuer lawfully to enter into each Issuer Transaction Document and
to issue the Senior Notes;

(ii)
to enable the Issuer lawfully to exercise its rights under and perform and
comply with the obligations expressed to be assumed by it in the Issuer
Transaction Documents;

(iii)
to ensure that the obligations expressed to be assumed by it in the Issuer
Transaction Documents are legal, valid, binding and enforceable against it and
that the Issuer Security is perfected; and

(iv)
to make the Issuer Transaction Documents admissible in evidence in Ireland,

have been done, fulfilled and performed and are in full force and effect or, as
the case may be, have been effected, and no steps have been taken to challenge,
revoke or cancel any such authorisation obtained or effected.
3.1.29
Execution

Each Issuer Transaction Document has been duly executed and delivered by the
Issuer.
3.1.30
No Breach of Law or Contract




11

--------------------------------------------------------------------------------




The entry by the Issuer into and the execution (and, where appropriate,
delivery) of the Issuer Transaction Documents and the performance by the Issuer
of its obligations under the Issuer Transaction Documents do not and will not
conflict with or constitute a breach or infringement by the Issuer of:
(i)
the Issuer’s constitutive documents;

(ii)
subject to the Reservations, any Requirement of Law or any requirement or
direction of any governmental or regulatory authority; or

(iii)
any agreement, indenture, contract, mortgage, deed or other instrument to which
the Issuer is a party or which is binding on it or any of its assets.

3.1.31
Valid and Binding Obligations

The obligations expressed to be assumed by the Issuer under the Issuer
Transaction Documents are, subject to any Reservations, valid, legally binding
and enforceable obligations of the Issuer and direct, secured, unconditional and
unsubordinated obligations of the Issuer, save in respect of those claims which
are preferred by any laws of general application.
3.1.32
Beneficial Owner

As at the Initial Funding Date and assuming execution and delivery of the Issuer
Transaction Documents, the Issuer will be the beneficial owner of each of the
assets over which it purports to grant security pursuant to the Issuer Security
Documents, free from any encumbrances (save for those created by the relevant
Issuer Security Document).
3.1.33
Issuer Security

(i)
Upon execution of the Issuer Security Documents and subject to the Reservations
and the registration of the Issuer Security Documents with the Companies
Registration Office in Ireland within 21 days of its execution, all of the
Issuer’s obligations, rights and interests (including those in the Senior Notes)
will be secured by and in accordance with the Issuer Deed of Charge and the
Issuer Security Documents.

(ii)
No other security interest exists over or in respect of any asset of the Issuer,
other than Security Interest secured by and in accordance with the Issuer Deed
of Charge and the Issuer Security Documents.

(iii)
The creation by the Issuer of the security over its assets and undertaking in
accordance with the provisions of the Issuer Deed of Charge and the Issuer
Security Documents will not render the Issuer liable to offer or extend the
benefit of such security to any persons other than the Issuer Security Trustee
(as trustee on behalf of the creditors expressed to be secured by the Issuer
Deed of Charge and the Issuer Security Documents).




12

--------------------------------------------------------------------------------




3.1.34
Compliance with Issuer Transaction Documents

The Issuer has complied in all respects with the terms of the Issuer Transaction
Documents.
3.1.35
Ranking of Claims

The claims of the Issuer Secured Creditors against the Issuer will rank as
provided in the Issuer Intercreditor Terms and the Issuer Deed of Charge
(subject to the Reservations).
3.1.36
Choice of Law

Subject to the Reservations, the choice of the governing law specified in each
Issuer Transaction Document will be recognised and enforced in Ireland and any
judgment obtained in England in relation to any Issuer Transaction Document will
be recognised and enforced in Ireland.
3.1.37
Filings

(i) Under the laws of Ireland, it is not necessary that any Issuer Transaction
Document be filed, recorded or enrolled with any court or other authority in
Ireland, except for the filing of Form C1 in Ireland in respect of the Issuer
Security Documents and notification to the Revenue Commissioners of Ireland in
accordance with Section 110 of the Taxes Consolidation Act 1997 of Ireland; and
(ii) there are no other registration, filing or similar formalities imposed in
Ireland upon the Issuer in connection with the issue of the Senior Notes, the
execution and delivery by the Issuer of the Issuer Transaction Documents, the
performance by the Issuer of its obligations under the Senior Notes and the
Issuer Transaction Documents and the compliance by it with their terms.
3.1.38
Consents

The Issuer does not require the consent of any other party or the consent,
licence, approval or authorisation of any governmental authority in connection
with the issue of the Senior Notes, the execution and delivery by the Issuer of
the Issuer Transaction Documents, the performance by the Issuer of its
obligations under the Senior Notes and the Issuer Transaction Documents and the
compliance by it with their terms.
3.1.39
Compliance

The issue of the Senior Notes, the execution and delivery by the Issuer of the
Issuer Transaction Documents, the performance by the Issuer of its obligations
under the Senior Notes and the other Issuer Transaction Documents and the
compliance by it with their terms do not and will not: (i) conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, the documents constituting the Issuer, or any indenture, trust deed,
mortgage or other agreement or instrument to which the Issuer is a party or by
which it or any of its assets is bound; or (ii) infringe any existing applicable
law, rule, regulation, judgment, order or decree of any



13

--------------------------------------------------------------------------------




governmental authority, regulatory body or court, domestic or foreign, having
jurisdiction over the Issuer or any of its assets.
3.1.40
Taxes – Senior Notes and Transaction Documents

(i)
It is not necessary that any stamp, registration or similar tax be paid on or in
relation to the Issuer Transaction Documents or any of them.

(ii)
The Issuer will not be required to make any Tax Deduction from any payment of
principal or interest by it in respect of the Senior Notes.

3.1.41
Issuer Events of Default

No Issuer Event of Default has occurred or is continuing.
3.1.42
Non-Petition and Limited Recourse

All Issuer Transaction Documents include non-petition and limited recourse
wording similar in substance to those required under this Agreement.
3.1.43
Maintenance of Issuer Reserve Required Amount

The aggregate of all Issuer Reserves represents, at all times, an amount equal
to or exceeding the Issuer Reserve Required Amount.
3.2
Representations and Warranties of the Avis Obligors

Each Avis Obligor (other than the Parent, Dutch OpCo and French OpCo) in
relation to itself only makes the representations and warranties set out in this
Clause 3.2 (Representations and Warranties of the Avis Obligors) (other than the
representations and warranties contained in Clauses 3.2.5 (No Filing or Stamp
Taxes) and 3.2.6 (FATCA representations) and 3.2.9(i) and 3.2.9(iii)) to the
FleetCo Security Agent (for itself and on behalf of the other FleetCo Secured
Creditors) on the Initial Funding Date and on the Dutch Accession Date and the
French Accession Date.
Dutch Opco in relation to itself only makes the representations and warranties
set out in this Clause 3.2 (Representations and Warranties of the Avis Obligors)
(other than the representations and warranties contained in Clauses 3.2.5 (No
Filing or Stamp Taxes) and 3.2.6 (FATCA representations) and 3.2.9(i) and
3.2.9(iii)) to the FleetCo Security Agent (for itself and on behalf of the other
FleetCo Secured Creditors) on the Dutch Accession Date.
French Opco in relation to itself only makes the representations and warranties
set out in this Clause 3.2 (Representations and Warranties of the Avis Obligors)
(other than the representations and warranties contained in Clauses 3.2.5 (No
Filing or Stamp Taxes) and 3.2.6 (FATCA representations) and 3.2.9(i) and
3.2.9(iii)) to the FleetCo Security Agent (for itself and on behalf of the other
FleetCo Secured Creditors) on the French Accession Date.
The Parent makes the representations and warranties set out in Clauses 3.2.1
(Status, Power and Authority), 3.2.3 (Governing Law and Judgments), 3.2.4,
(Validity and admissibility in evidence), 3.2.7 (Binding Obligations), 3.2.9(i)
(Financial Statements), 3.2.11 (No Conflict) and 3.2.12 (Structure) to the
FleetCo Security Agent (for itself and on behalf



14

--------------------------------------------------------------------------------




of the other FleetCo Secured Creditors) on the Initial Funding Date and on the
Dutch Accession Date and the French Accession Date.
Avis Europe makes the representations and warranties set out in Clause 3.2.6
(FATCA representations) to the FleetCo Security Agent (for itself and on behalf
of the other FleetCo Secured Creditors) on the Initial Funding Date and on the
Dutch Accession Date and the French Accession Date.
The Parent, Avis Europe and the Finco Guarantor make the representation and
warranty set out in Clause 3.2.5 (No Filing or Stamp Taxes) to the FleetCo
Security Agent in relation to the Parent Performance Guarantee, the Avis Europe
Payment Guarantee and the Finco Payment Guarantee (in relation to itself and the
relevant guarantee to which it is a party only) on the Initial Funding Date and
on the Dutch Accession Date and the French Accession Date.
Each of the representations and warranties in this Clause 3.2 (Representations
and Warranties of the Avis Obligors) made by the relevant Avis Obligor as
specified above (other than the representations and warranties contained in
Clauses 3.2.6 (FATCA representations), 3.2.9(i) and 3.2.9(ii)) is deemed to be
repeated by the relevant Avis Obligor and the representation and warranty
contained in Clause 3.2.6 (FATCA representations)) is deemed to be repeated by
Avis Europe, in each case, to the FleetCo Security Agent (for itself and on
behalf of the other FleetCo Secured Creditors), by reference to the facts and
circumstances then existing, on:
(i)
in relation to an Avis Obligor which is a Lessee or Servicer, each Lease
Determination Date;

(ii)
in relation to an Avis Obligor which is a Lessee or Servicer, each Lease Payment
Date;

(iii)
the date of each FleetCo Advance Drawdown Notice (other than the FleetCo Advance
Drawdown Notice delivered prior to the Initial Funding Date);

(iv)
each Original FleetCo Advance Drawdown Date;

(v)
(if applicable) each Deemed FleetCo Advance Drawdown Date; and

(vi)
the first day of each FleetCo Advance Interest Period.

3.2.4
Status, Power and Authority

(i)
It is a limited liability company, corporation or partnership, as the case may
be, duly organised and validly existing under the laws of its jurisdiction of
incorporation.

(ii)
It is duly qualified and is authorised to do business and, in jurisdictions
having a concept of good standing, is in good standing in each jurisdiction
where the ownership, leasing or operation of its property or the conduct of its
business requires such qualifications.




15

--------------------------------------------------------------------------------




(iii)
It has the power and capacity to own its assets and carry on its business as it
is being conducted.

(iv)
It has the power and capacity to enter into, deliver and perform, and has taken
all necessary action (including, where required under applicable law, consulting
with, or obtaining the approval of, works councils or similar bodies) to
authorise its entry into, performance and delivery of the Transaction Documents
to which it is or will be a party and the transactions contemplated by those
Transaction Documents.

3.2.5
Claims Pari Passu

Its payment obligations under the Transaction Documents to which it is a party
rank and will rank at least pari passu with the claims of all its unsecured and
unsubordinated creditors except for obligations mandatorily preferred by law
applying to companies generally and subject to the Reservations.
3.2.6
Governing Law and Judgments

In any legal proceedings taken in its Relevant Jurisdiction in relation to any
of the Transaction Documents to which it is a party, the choice of law expressed
in such documents to be the governing law of it and any judgment obtained in
such jurisdiction will be recognised and enforced in accordance with the terms
thereof, subject to the Reservations.
3.2.7
Validity and admissibility in evidence

(i)
subject to the Reservations, all Authorisations required:

(a)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations under the Transaction Documents to which it is a party; and

(b)
to make the Transaction Documents to which it is a party admissible in evidence
in its jurisdiction of incorporation,

have been obtained or effected (save for, in the case of (b) above, that
admissibility in evidence or a document in any court may require the translation
of such document into the language used at such court which might be different
from the language of such document) and are in full force and effect, provided
that such Authorisations are only required to the extent that failure to obtain
or effect those Authorisations has or is reasonably likely to have a Material
Adverse Effect; and
(ii)
all Authorisations necessary for the conduct of its business, trade and ordinary
activities have been obtained or effected and are in full force and effect,
provided that such Authorisations are only required to the extent that failure
to obtain or effect those Authorisations has or is reasonably likely to have a
Material Adverse Effect.




16

--------------------------------------------------------------------------------




3.2.8
No Filing or Stamp Taxes

Under the laws of its Relevant Jurisdictions and subject to the Reservations, it
is not necessary that any of the Transaction Documents to which it is a party be
filed, recorded or enrolled with any court or other authority in such
jurisdiction or that any stamp, registration or similar tax be paid on or in
relation to any of them other than those filings which are necessary to perfect
the encumbrances created pursuant to, or in relation to, the Transaction
Documents to which it is a party.
3.2.9
FATCA representations

It will not be required to make any FATCA Deduction on payments it makes under
the Issuer Transaction Documents.
3.2.10
Binding Obligations

The obligations expressed to be assumed by it in the Transaction Documents to
which it is a party are, subject to the Reservations, legal, valid and binding
and enforceable against it in accordance with the terms thereof.
3.2.11
No Default

No Default is continuing or is reasonably likely to result from its entering
into or the performance by it of any Transaction Document to which it is a party
and any transaction contemplated thereby.
3.2.12
Financial Statements

(i)
The Original Financial Statements with respect to the Avis Europe Group were
prepared in accordance with Applicable Accounting Principles, consistently
applied, and present a true and fair view of the financial position of the
companies to which they relate at the date as of which they were delivered to
the Transaction Agent and, to the best of its knowledge, the factual information
(excluding, for the avoidance of doubt, any matters of opinion) contained in the
Original Financial Statements with respect to the Avis Europe Group was, at the
date of delivery to the Transaction Agent, true, accurate and complete in all
material respects and not misleading in any material respect.

(ii)
As at the date as of which its Original Financial Statements were prepared, it
did not have any liabilities, including off-balance sheet commitments (required
to be disclosed or reserved pursuant to applicable local GAAP (contingent or
otherwise)), which were not disclosed thereby (or by the notes thereto) or
reserved against therein and, to the best of its knowledge, the Avis Europe
Group had no unrealised or anticipated losses arising from commitments entered
into by it which were not so disclosed or reserved against.




17

--------------------------------------------------------------------------------




(iii)
The most recent financial statements (or, in the case of German Opco, those of
AVIS Autovermietung Beteiligungsgesellschaft mbH, Oberursel) delivered pursuant
to Clause 3.3.11 (Financial Statements) were prepared in accordance with the
Applicable Accounting Principles, consistently applied, and present a true and
fair view of the financial position of the companies to which they relate at the
date as of which they were delivered to the Transaction Agent.

3.2.13
No Material Adverse Effect

Since the publication of its Original Financial Statements, no event or series
of events has occurred, in each case which has a Material Adverse Effect.
3.2.14
No Conflict

Its execution of the Transaction Documents to which it is a party and its
exercise of its rights and performance of its obligations thereunder do not and
will not:
(i)
conflict in any material respect with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under,
any agreement, mortgage, bond or other instrument or treaty which is binding
upon it or any of its assets;

(ii)
conflict with or violate any provision of its constitutional documents,
certificate of incorporation, by-laws or partnership agreement (or equivalent
constitutional documents), as the case may be; or

(iii)
subject to the Reservations, conflict with any material applicable Law,

in each case, to the extent that such conflict has a Material Adverse Effect.
3.2.15
Structure

With the exception of the Parent, each Avis Obligor is a Subsidiary whose share
capital is held directly or indirectly by the Parent in an amount of 100 per
cent. of issued share capital.
3.2.16
Ownership of Assets

In respect of the relevant Opco only, to the extent disposed of without
breaching the terms of any of the Transaction Documents to which it is a party,
it has good title to or valid leases or licences of or is otherwise entitled to
use all assets relating to the Vehicle Fleet in Spain, Germany, Italy, The
Netherlands and France (as applicable).
3.2.17
Representations and Warranties under Operating Documents

Each Avis Obligor makes the representations and warranties set out in the
relevant Servicing Agreement and Master Lease Agreement in relation to itself.
3.3
Representations and Warranties of FleetCos




18

--------------------------------------------------------------------------------




(a)
Each FleetCo (other than French FleetCo and Dutch FleetCo in respect of its
Vehicle Fleet in The Netherlands) in relation to itself only makes the
representations and warranties set out in this Clause 3.3 (Representations and
Warranties of FleetCos) to the FleetCo Security Agent (for itself and on behalf
of the other FleetCo Secured Creditors) on the Initial Funding Date and on the
Dutch Accession Date and the French Accession Date.

(b)
Dutch FleetCo (in respect of its Vehicle Fleet in The Netherlands) in relation
to itself only makes the representations and warranties set out in this Clause
3.3 (Representations and Warranties of FleetCos) to the FleetCo Security Agent
(for itself and on behalf of the other FleetCo Secured Creditors) on the Dutch
Accession Date with the following amendments:

(i)
it does not make the representation and warranty contained in Clause
3.3.11(i)(a); and

(ii)
the references to the “Initial Funding Date” in Clauses 3.3.14 (No Adverse
Change), 3.3.26 (Beneficial Owner) and 3.3.32 (Consents) shall be deemed to be
references to the “Dutch Accession Date”.

(c)
French FleetCo in relation to itself only:

(i)
makes the representations and warranties set out in this Clause 3.3
(Representations and Warranties of FleetCos) (other than the representations and
warranties set out in Clauses 3.3.26 (Beneficial Owner), 3.3.27(ii) and
3.3.27(iii)) to the FleetCo Security Agent (for itself and on behalf of the
other FleetCo Secured Creditors) on the French Accession Date, provided that the
references to the “Initial Funding Date” in Clauses 3.3.14 (No Adverse Change)
and 3.3.32 (Consents) shall be deemed to be references to the “French Accession
Date”; and

(ii)
makes the representation and warranty set out in Clause 3.3.26 (Beneficial
Owner), 3.3.27(ii) and 3.3.27(iii) to the FleetCo Security Agent (for itself and
on behalf of the other FleetCo Secured Creditors) on the Initial French Funding
Date, provided that: (a) the references to the “Initial Funding Date” shall be
deemed to be references to the “Initial French Funding Date”; and (b) the
reference to “beneficial” in the 2nd line shall be deemed to be deleted.

Each of the FleetCo Repeating Representations will be deemed to be repeated, by
reference to the facts and circumstances then existing, on:
(a)
the date of each FleetCo Advance Drawdown Notice (other than the FleetCo Advance
Drawdown Notice delivered prior to the Initial Funding Date);

(b)
each Original FleetCo Advance Drawdown Date;

(c)
(if applicable) each Deemed FleetCo Advance Drawdown Date; and

(d)
the first day of each FleetCo Advance Interest Period.




19

--------------------------------------------------------------------------------




3.3.1
Incorporation

Each FleetCo is duly incorporated and validly existing as a private company with
limited liability under the laws of The Netherlands, Italy or France (as
applicable) and with full power and authority to own its property and assets and
conduct its business.
3.3.2
Management and Administration

Each FleetCo’s management and the place at which meetings of its board of
directors are held are, and have been since the date of its incorporation, all
situated in The Netherlands, Italy or France (as applicable).
3.3.3
Independent Director

In respect of Dutch FleetCo only, Dutch FleetCo has maintained and shall at all
times maintain only independent directors.
3.3.4
Centre of Main Interests and no establishment

(i)
Its “centre of main interests”, as that term is used in Article 3(1) of the EU
Insolvency Regulation, is in:

(a)
in respect of Dutch FleetCo, The Netherlands;

(b)
in respect of Italian FleetCo, Italy; and

(c)
in respect of French FleetCo, France; and

(ii)
It has no “establishment”, as that term is used in Article 2(h) of the EU
Insolvency Regulation, or branch office in any jurisdiction other than:

(a)
in respect of Dutch FleetCo, The Netherlands and Spain (to the extent such
“establishment” is required and permitted under and in accordance with the
Transaction Documents to which Dutch FleetCo is party);

(b)
in respect of Italian FleetCo, Italy; and

(c)
in respect of French FleetCo, France.

3.3.5
Taxes

It is, and has been since the date of its incorporation, resident for Tax
purposes solely, in respect of Dutch FleetCo, in The Netherlands, in respect of
Italian FleetCo, in Italy and, in respect of French FleetCo, France, as
applicable.
3.3.6
No Subsidiaries, Employees or Premises

(iii)
It has no subsidiaries, employees or (save as expressly agreed in writing by the
FleetCo Security Agent) premises, save that (a) in respect of Dutch FleetCo, it
may lease its office premises in The Netherlands pursuant to the Dutch FleetCo
Premises Lease Agreement, (b) in respect of Italian FleetCo,




20

--------------------------------------------------------------------------------




it may lease its office premises in Italy from the Italian Servicer and (c) in
respect of French FleetCo, It may lease its office premises in France from the
French Servicer.
(iv)
Dutch FleetCo has not, without the prior written consent of the FleetCo Security
Agent, amended, modified or waived any material terms of the Dutch FleetCo
Premises Lease Agreement.

3.3.7
Capitalisation

(i)
In respect of Dutch FleetCo, its authorised and issued share capital is €18,000,
consisting of nine class A shares of €1,000 each, fully paid up, and nine class
B shares of €1,000 each, fully paid up.

(ii)
In respect of Italian FleetCo, its authorised share capital is €120,000.00,
consisting of 120 shares of €1,000.00 each, representing 100 per cent. of the
share capital and validly issued and subscribed to, and fully paid up.

(iii)
In respect of French FleetCo, its authorised share capital is €1,000, consisting
of 1,000 shares of €1 each, representing 100 per cent. of the share capital and
validly issued and subscribed to, and fully paid up.

3.3.8
Ownership

(i)
In respect of Dutch FleetCo, its entire issued and outstanding share capital is
held by Stichting Holding 1 FinCar Fleet and Stichting Holding 2 FinCar Fleet.

(ii)
In respect of Italian FleetCo, 75 per cent. of its entire issued and outstanding
share capital is beneficially owned by Italian Opco, 20 per cent. of its entire
issued and outstanding share capital is beneficially owned by the Issuer and 5
per cent. of its entire issued and outstanding share capital is beneficially
owned by FleetCo Holdings.

(iii)
In respect of French FleetCo, its entire issued and outstanding share capital is
held by French Opco but for one share which is held by FleetCo Holdings.

3.3.9
Shares

(i)
If its shares or quotas (as applicable) are subject to a security interest, such
shares or quotas have been validly issued and registered, are fully paid up and
not subject to any option to purchase or similar rights except in relation to
Italian FleetCo, as permitted by the Italian FleetCo Shareholders Agreement or,
in relation to French FleetCo, as permitted by the Golden Share Put and Call
Option Agreement.

(ii)
Its constitutional documents do not restrict or inhibit any transfer of those
shares or quotas on enforcement of the security.

3.3.10
Dividends or Distributions




21

--------------------------------------------------------------------------------




(iii)
In respect of Dutch FleetCo, it has not, since the date of its incorporation,
paid any dividend (other than any dividend paid out of the aggregate retained
Monthly Target Corporate Profit Amount of Dutch FleetCo after the payment of any
Dutch corporate tax in respect of the relevant financial year of Dutch FleetCo),
made any other distribution to its shareholders or issued any further shares or
altered any rights attaching to the shares of Dutch FleetCo.

(iv)
In respect of Italian FleetCo, it has not, since the date of its incorporation,
paid any dividend (other than any dividend paid out of the aggregate retained
Monthly Target Corporate Profit Amount of Italian FleetCo after the payment of
any Italian corporate tax and regional productive activities tax in respect of
the relevant financial year of Italian FleetCo), made any other distribution to
Italian FleetCo’s shareholders or issued any further shares or altered any
rights attaching to the shares of Italian FleetCo.

3.3.11
Financial Statements

(iv)
In respect of Dutch FleetCo:

(a)
it has not, since the date of its incorporation, prepared any financial
statements;

(b)
its most recent financial statements (if any) were prepared in accordance with
the Applicable Accounting Principles, consistently applied, and present a true
and fair view of the financial position of Dutch FleetCo at the date as of which
they are delivered to the FleetCo Security Agent and the Transaction Agent; and

(c)
as at the date of which its most recent financial statements (if any) were
prepared, it did not have any liabilities, including off-balance sheet
commitments (required to be disclosed or reserved pursuant to Dutch GAAP
(contingent or otherwise)), which were not disclosed thereby (or by the notes
thereto) or reserved against therein.

(v)
In respect of Italian FleetCo:

(a)
the most recent financial statements were prepared in accordance with the
Applicable Accounting Principles, consistently applied, and present a true and
fair view of the financial position of the company at the date as of which they
are delivered to the FleetCo Security Agent and the Transaction Agent; and

(b)
as at the date of which its most recent financial statements were prepared, it
did not have any liabilities, including off-balance sheet commitments (required
to be disclosed or reserved pursuant to Italian GAAP (contingent or otherwise)),
which were not disclosed thereby (or by the notes thereto) or reserved against
therein.

(vi)
In respect of French FleetCo:




22

--------------------------------------------------------------------------------




(a)
it has not, since the date of its incorporation, prepared any financial
statements;

(b)
its most recent financial statements (if any) were prepared in accordance with
the Applicable Accounting Principles, consistently applied, and present a true
and fair view of the financial position of French FleetCo at the date as of
which they are delivered to the FleetCo Security Agent and the Transaction
Agent; and

(c)
as at the date of which its most recent financial statements (if any) were
prepared, it did not have any liabilities, including off-balance sheet
commitments (required to be disclosed or reserved pursuant to French GAAP
(contingent or otherwise)), which were not disclosed thereby (or by the notes
thereto) or reserved against therein.

3.3.12
Litigation

No litigation, actions, suits, proceedings, arbitration or administrative
proceedings of or before any court, tribunal or governmental body have been
commenced or, so far as the relevant FleetCo is aware, are pending or threatened
against it or against any of its directors or any of its assets or revenues.
3.3.13
Solvency

No Insolvency Event has occurred in respect of Dutch FleetCo, Italian FleetCo or
French FleetCo.
3.3.14
No Adverse Change

(i)
As at the Initial Funding Date, since the date of its incorporation, there has
been no material adverse change to:

(d)
its condition (financial or other), prospects, results, operations or general
affairs;

(e)
the validity, legality or enforceability of any Transaction Document; or

(f)
the validity, legality or enforceability of any Security expressed to be created
pursuant to any Security Document or on the priority or ranking of that
Security.

(ii)
On each date that this representation is deemed to be repeated by it and since
the date such representation was previously deemed to be repeated, there has
been no event which has resulted in or will result in a Material Adverse Effect
to it. For the purposes of such repetition of this representation, references to
the “Initial Funding Date” in paragraph (i) above shall be taken to refer to the
date that such representation is deemed to be repeated.

3.3.15
Accounting Reference Date




23

--------------------------------------------------------------------------------




Each financial year of the Dutch FleetCo, Italian FleetCo and French FleetCo
ends on 31 December.
3.3.16
No Misleading Information

All information provided by it or on its behalf to the FleetCo Security Agent,
the Transaction Agent or the Arranger in connection with the Vehicle Fleet (in
Germany, Spain, Italy, The Netherlands or France, as applicable), the FleetCo
Secured Liabilities and the FleetCo Transaction Documents, whether or not
provided on or before the date hereof, is accurate and not misleading in any
material respect, including, but not limited to, by virtue of omission, at the
date it was provided and all financial information provided by it to the FleetCo
Security Agent, the Transaction Agent or the Arranger before the date hereof was
prepared in good faith on the basis of assumptions which were reasonable at the
time it was prepared and supplied, provided that, if any information required is
a certificate or report, the form of which is specified in the FleetCo
Transaction Documents, such information included in the relevant certificate or
report is full and complete as required in the relevant form.
3.3.17
Activities

It has not engaged in any activities since the date of its incorporation other
than: (i) those incidental to its registration under the relevant legislation;
(ii) various changes to its directors, secretary, registered office and
memorandum and articles of association; (iii) increases in authorised and issued
share capital; (iv) changes to its name; (v) other appropriate corporate steps
(including, in the case of Dutch FleetCo, the establishment of its Spanish
branch and, in the case of French FleetCo, the sale of one share held by French
Opco to FleetCo Holdings and the changes to the relevant constitutional
documents); (vi) the authorisation of the entry into the Transaction Documents
to which it is a party or any other documents to which it is expressed to be a
party and the relevant corporate services agreement; and (vii) the activities
referred to or contemplated by the Relevant Transaction Documents to which it is
a party.
3.3.18
Consents

It has obtained and maintained in effect all authorisations, approvals, licences
and consents required in connection with its business and the consummation of
the transactions contemplated by the Transaction Documents to which it is a
party pursuant to any Requirement of Law or any requirement or direction of any
governmental or regulatory authority applicable to it and in any other
jurisdiction in which it carries on business.
3.3.19
No Governmental Investigation

No governmental or official investigation or inquiry concerning it is, so far as
the relevant FleetCo is aware, progressing or pending or has been threatened in
writing



24

--------------------------------------------------------------------------------




which may have a Material Adverse Effect on it or any Transaction Document to
which it is a party.
3.3.20
Corporate Benefit

The “objects” clause in its articles of association allows the entering into,
execution and delivery of the Transaction Documents to which it is a party and
the other documents to which it is expressed to be a party and the performance
of the transactions contemplated under the Transaction Documents to which it is
a party and the other documents to which it is expressed to be a party, is (i)
in its best corporate interest, as it will, directly or indirectly, derive
benefits from performing the transactions contemplated thereunder; (ii)
conducive to the realisation of and useful in connection with its corporate
objects; and (iii) not intended to be prejudicial to the interests of its
(present and future) creditors.
3.3.21
Corporate Power

It has the requisite power and authority to:
(xi)
enter into each Transaction Document to which it is a party;

(xii)
borrow FleetCo Advances under the respective FleetCo Facility Agreements; and

(xiii)
create and grant the FleetCo Security,

and to undertake and perform the obligations expressed to be assumed by it
therein.
3.3.22
Authorisation

Subject to the Reservations, all acts, conditions and things required to be
done, fulfilled and performed in order:
(i)
to enable it lawfully to enter into each Transaction Document to which it is a
party and to borrow FleetCo Advances under the respective FleetCo Facility
Agreements;

(ii)
to enable it lawfully to exercise its rights under and perform and comply with
the obligations expressed to be assumed by it in the Transaction Documents to
which it is a party;

(iii)
to ensure that the obligations expressed to be assumed by it in the Transaction
Documents to which it is a party are legal, valid, binding and enforceable
against it and that the FleetCo Security is perfected; and

(iv)
to make the Transaction Documents to which it is a party admissible in evidence
in The Netherlands, Italy and France (as applicable),

have been done, fulfilled and performed and are in full force and effect or, as
the case may be, have been effected, and no steps have been taken to challenge,
revoke or cancel any such authorisation obtained or effected.



25

--------------------------------------------------------------------------------




3.3.23
Execution

Each Transaction Document to which it is a party has been duly executed (and,
where appropriate, delivered) by it.
3.3.24
No Breach of Law or Contract

Its entry and its execution (and, where appropriate, delivery) of the
Transaction Documents to which it is a party, the borrowing by it under the
relevant FleetCo Facility Agreement, the performance of its obligations under
the Transaction Documents to which it is a party and the compliance by it with
their terms do not and will not conflict with or constitute a breach or
infringement by it of:
(i)
its constitutive documents;

(ii)
subject to the Reservations, any Requirement of Law or any requirement or
direction of any governmental or regulatory authority; or

(iii)
any agreement, indenture, contract, mortgage, deed or other instrument to which
it is a party or which is binding on it or any of its assets.

3.3.25
Valid and Binding Obligations

The obligations expressed to be assumed by it under the Transaction Documents to
which it is a party are, subject to the Reservations, valid, legally binding and
enforceable obligations of such FleetCo and direct, secured, unconditional and
unsubordinated obligations of such FleetCo, save in respect of those claims
which are preferred by any laws of general application.
3.3.26
Beneficial Owner

As at the Initial Funding Date and assuming execution (and, where appropriate,
delivery) of the Transaction Documents to which it is a party, it will be the
beneficial owner of each of the assets (other than future assets which have not
come into existence on such date) over which it purports to grant security
pursuant to the relevant Security Documents, free from any encumbrances (save
for those created by the relevant Security Documents and those arising by
operation of law).
3.3.27
FleetCo Security

(i)
Subject to the Reservations, upon execution of the relevant FleetCo Security
Documents and subject to registration requirements, the FleetCo Advances will be
secured by and in accordance with the relevant FleetCo Security Documents.

(ii)
No other security interest exists over or in respect of any of its assets other
than as permitted under the Transaction Documents and those arising by operation
of law.

(iii)
The creation by it of the security over its assets and undertaking in accordance
with the provisions of the relevant FleetCo Security Documents will not render




26

--------------------------------------------------------------------------------




it liable to offer or extend the benefit of such security to any persons other
than (a) with the exception of French FleetCo, the FleetCo Security Agent (as
agent or (where applicable) as German security trustee (Sicherheitentreuhänder)
on behalf of the relevant FleetCo Secured Creditors expressed to be secured by
the relevant FleetCo Security Documents) and (b) in respect of French FleetCo,
the FleetCo Secured Creditor(s) expressed to be secured by the relevant FleetCo
Security Documents.
3.3.28
Compliance with Relevant Transaction Documents

It has complied in all respects with the terms of the Transaction Documents to
which it is a party.
3.3.29
Ranking of Claims

Subject to the Reservations, the claims of the FleetCo Secured Creditors against
it will rank as provided in the relevant FleetCo Security Documents and this
Agreement.
3.3.30
Choice of Law

Subject to the Reservations, the choice of the governing law specified in each
Transaction Document to which it is a party will be recognised and enforced in
its place of incorporation and any judgment obtained in England in relation to
any Transaction Document to which it is a party will be recognised and enforced
in its place of incorporation.
3.3.31
Filings

(a)
Save for any registration of the relevant FleetCo Security Document and Clause
3.3.31(b) below: (i) it is not necessary that any of the Transaction Documents
to which it is a party or any other documents to which it is expressed to be a
party be filed, recorded or enrolled with any court or other authority in The
Netherlands, Italy or France (as applicable); and (ii) there are no
registration, filing or similar formalities imposed in The Netherlands, Italy or
France (as applicable) upon it in connection with its execution and delivery of
the Transaction Documents to which it is a party or any other documents to which
it is expressed to be a party, the performance of its obligations under the
Transaction Documents to which it is a party or any other documents to which it
is expressed to be a party and the compliance by it with their terms.

(b)
Italian FleetCo has deposited (or procured to be deposited) the sworn
translation into Italian of the fully executed FleetCo Italian Facility
Agreement with (i) the competent companies’ register, subject to the completion
of the registration procedure by the competent officer of such companies’
register and (ii) filed such sworn translation of the FleetCo Italian Facility
Agreement with the local Italian tax office and authority.

3.3.32
Consents




27

--------------------------------------------------------------------------------




It does not require the consent of any other party or the consent, licence,
approval or authorisation of any governmental authority in The Netherlands,
Italy or France (as applicable) in connection with its execution (and, where
appropriate, delivery) of the Transaction Documents to which it is a party or
any other documents to which it is expressed to be a party, the performance of
its obligations under the Transaction Documents to which it is a party or any
other documents to which it is expressed to be a party and the compliance by it
with their terms, except for those which have been, or will prior to the Initial
Funding Date be, obtained and are, or will on the Initial Funding Date be, in
full force and effect.
3.3.33
Italian FleetCo Tax

Italian FleetCo is not subject to the special rules provided for in Article 30,
paragraph 1 of Law 23 December 1994, No. 724 concerning the so-called “società
di comodo” (“dummy” companies) under the legislation applicable thereof.
3.3.34
Taxes – Transaction Documents:

(i)
It is not necessary that any stamp, registration or similar tax be paid on or in
relation to the Transaction Documents to which it is a party or any of them,
save that taxes would be payable by Italian FleetCo in respect of the depositing
of the FleetCo Italian Facility Agreement with the competent companies’ register
and the filing of such agreement with the competent tax office.

(ii)
Italian FleetCo shall, upon deposit of the FleetCo Italian Facility Agreement
with the competent companies’ register and filing with the competent tax office,
pay all stamp, registration or similar tax payable by it in respect of the
FleetCo Italian Facility Agreement.

(iii)
No FleetCo (other than Italian FleetCo) will be required to make any Tax
Deduction from any payment of principal or interest by it in respect of the
FleetCo Advances.

3.3.35
Events of Default in respect of FleetCos

No FleetCo Default has occurred or is continuing.
3.3.36
Non-Petition and Limited Recourse

All contracts entered into by it which contain obligations to be performed by
such FleetCo shall include non-petition and limited recourse wording similar in
substance to those required under this Agreement or the Negotiation Guidelines,
save for (in respect of Dutch FleetCo) the documents required for the opening
and maintenance of the Dutch Bank Account, the powers of attorney granted by it
and the contracts entered into it with administrative service providers for the
purposes of providing utilities and stationery to it and (in respect of Italian
FleetCo) the powers of attorney granted by it.



28

--------------------------------------------------------------------------------




3.3.37
Good Title and Ownership

(a)
Dutch FleetCo has, upon payment of the purchase price for the same, valid title
to the Vehicles in Spain and is the sole owner of such Vehicles in Spain.

(b)
With effect from and including the Initial Funding Date, Dutch FleetCo, in
respect of the Vehicle Fleet in Germany, has procured that the FleetCo Security
Agent has, upon payment by Dutch FleetCo of the purchase price for the same,
valid title to the Vehicles in Germany and is the sole owner of such Vehicles in
Germany.

(c)
Italian FleetCo is, and, upon payment of the purchase price for the same, shall
be the sole legal owner of, and shall have good and marketable title to, each of
the Vehicles purchased by it in Italy free from any encumbrances, subject to any
option or right to purchase such Vehicles granted in favour of Italian Opco
pursuant to the Italian Master Lease Agreement.

(d)
With effect from and including the Initial Dutch Funding Date, Dutch FleetCo in
respect of the Vehicle Fleet in The Netherlands has, upon payment by Dutch
FleetCo of the purchase price for the same, valid title to the Vehicles in The
Netherlands and is the sole owner of such Vehicles in The Netherlands.

(e)
Upon payment of the purchase price for the same, French FleetCo shall be the
sole legal owner of, and shall have good and marketable title to, each of the
Vehicles purchased by it in France.

3.3.38
Capital Stock

It does not own any capital stock, participation or interest in any person.
3.3.39
Compliance with Country Asset Value Test

Each FleetCo satisfies its Country Asset Value Test in respect to each Country.
3.3.40
Negotiation Guidelines and Vehicle Purchasing Agreements

All Vehicle Purchasing Agreements entered into by the relevant FleetCo
materially comply with (i) (in respect of Vehicles in Spain, Italy and France)
the Negotiation Guidelines to the extent required by schedule 2 (Negotiation
Guidelines in Relation to New Buy-Back Agreements to be entered into between
FleetCos and Vehicles Manufacturers) to the Spanish Servicing Agreement and the
Italian Servicing Agreement and schedule 6 to the French Master Lease Agreement
respectively and (ii) (in respect of Vehicles in The Netherlands and Germany),
the Buy-Back Minimum Principles.
3.3.41
Spain specific representations and warranties

(i)
Dutch FleetCo and Spanish Opco are not members of the same “group” of companies
in accordance with article 42.1 of the Spanish Commercial Code.

(ii)
Dutch FleetCo is not a fictitious company.




29

--------------------------------------------------------------------------------




(iii)
The information relating to the Dutch FleetCo, Spanish Branch filed at the
Spanish Commercial Registry is true, accurate, complete and not misleading.

3.3.42
Italy specific representations and warranties

(i)
Italian FleetCo is not subject to articles 2446, 2447, 2482-bis or 2482-ter of
the Italian Civil Code (as the case may be).

(ii)
Italian FleetCo shall not segregate assets for the purpose of article 2447-bis
of the Italian Civil Code, shall not issue any class of stock or other financial
instruments under Article 2447-ter of the Italian Civil Code and shall not enter
into any agreement for the purpose of article 2447-decies of the Italian Civil
Code, in each case, other pursuant to the FleetCo Italian Facility Agreement.

For the purposes of this Clause 3.3.42 (Italy specific representations and
warranties), the “Italian Civil Code” means the Italian civil code approved by
the Royal Decree of 16 March 1942, No. 267, as amended from time to time.
3.3.43
The Netherlands specific representations and warranties

(i)
Dutch FleetCo has been managed as a standalone entity and its books have been
kept in a manner enabling identification of its assets and liabilities on a
standalone basis.

(ii)
Dutch FleetCo is not a director of any Dutch company and is not part of any
fiscal unity for Dutch corporate tax or Dutch turnover tax purposes.

(iii)
Dutch FleetCo has not issued a declaration as referred to in section 2:403
paragraph 1 under f of the Dutch Civil Code (Burgerlijk Wetboek).

(iv)
Dutch FleetCo, Stichting Holding 1 FinCar Fleet and Stichting Holding 2 FinCar
Fleet and the Dutch FleetCo Corporate Services Providers have their registered
offices in the Netherlands and all decisions by managing directors and the
general meeting of Dutch FleetCo have been taken in the Netherlands.

3.3.44
France specific representations and warranties

(i)
French FleetCo is not a fictitious company (“société fictive”).

(ii)
French FleetCo has its registered offices in France and all decisions by its
chairman (Président) will be taken in France.

(iii)
French FleetCo is managed as a separate legal entity, its books are kept in a
manner enabling identification of its assets and liabilities on a standalone
basis and it does not interfere with the business or affairs of any Avis entity.

3.4
Representations and Warranties of the FCT Management Company and the FCT
Custodian




30

--------------------------------------------------------------------------------




Each of the FCT Management Company and the FCT Custodian hereby represents and
warrants to the benefit of the other Parties on the French Accession Date, the
Initial French Funding Date and on each VFN Advance Drawdown Date that:
3.4.1
Incorporation

It is duly incorporated with limited liability and validity existing under the
laws of its jurisdiction of incorporation with full corporate power to conduct
its business as presently being conducted and is duly qualified to carry on such
business.
3.4.2
Capacity and authorisation

It has full power and capacity to execute the Transaction Documents to which it
is a party and to undertake and perform the obligations expressed to be assumed
by it therein and it has taken all necessary actions to approve or authorise the
same and does not require any additional approvals or consents or other action
by or any notice to or filing with any person.
3.4.3
Licence

In the case of:
(i)
the FCT Custodian, it is duly licensed as a credit institution in France by the
Autorité de Contrôle Prudentiel et de Résolution; and

(ii)
the FCT Management Company, it is duly licensed as a société de gestion of fonds
commun de créances autorisée à gérer des fonds communs de titrisation by the
AMF.

3.4.4
Binding Obligations

Subject to the Reservations, the obligations expressed to be assumed by it in
any Transaction Documents to which it is a party are (or will be upon due
execution thereof) legal, valid, binding and enforceable obligations.
3.4.5
No breach

The Transaction Documents and the undertaking and performance by it of the
obligations expressed to be assumed by it therein and compliance with the terms
thereof will not conflict with, or result in a breach of, or default under (i)
the laws, decree, orders, rules or judgments rendered by courts of its
jurisdiction of incorporation; (ii) any agreement or instrument to which it is a
party or by which it is bound; or (iii) any provision of its constitutive
documents.
4
General Undertakings

4.1
General Undertakings of the Issuer

The Issuer covenants and undertakes to the Issuer Security Trustee (for itself
and on behalf of the Issuer Secured Creditors) the following:



31

--------------------------------------------------------------------------------




4.1.18
Issuer Borrowing Base Test

With effect on and from the Initial Funding Date, it shall at all times comply
with the Issuer Borrowing Base Test.
4.1.19
Books of Account

It shall at all times keep and maintain such books of account and records
separate from any other person or entity, and as may be necessary to comply with
all applicable laws and so as to enable the financial statements of the Issuer
to be prepared.
4.1.20
Access

It shall, so far as permitted by applicable law, allow the Issuer Security
Trustee (on behalf of itself and the Issuer Secured Creditors) and/or
accountants or other professional advisers and contractors of the Issuer
Security Trustee free access at all reasonable times and on reasonable notice to
the assets, books, accounts and records of the Issuer.
4.1.21
Event of Default or Rapid Amortisation Event

It shall immediately notify the Issuer Security Trustee (on behalf of itself and
the Issuer Secured Creditors) and the Transaction Agent in writing upon becoming
aware of any Issuer Event of Default or any Rapid Amortisation Event.
4.1.22
Financial Statements

It shall supply to the Issuer Security Trustee and the Transaction Agent as soon
as they are available, but in any event within its prescribed statutory period
after the end of its financial year, its audited annual financial statements
(prepared in accordance with the Applicable Accounting Principles) for that
financial year, unless disclosure would at that time breach any laws, regulation
or stock exchange requirement or rules of any applicable regulatory body to
which it is subject. Each set of annual financial statements shall be certified
by a director of the Issuer, as a true and fair view of its financial condition
as at the date as at which those financial statements were drawn up.
4.1.23
Issuer Compliance Certificate

It shall (i) at the time of the despatch to the Transaction Agent of its audited
annual financial statements, (ii) within 14 days of a reasonable request by the
Issuer Security Trustee or the Transaction Agent and (iii) at such times as set
out in Clause 13.2 (Delivery of Compliance Certificates on each Reporting Date)
below, deliver to the Issuer Security Trustee and the Transaction Agent an
Issuer Compliance Certificate, signed by an authorised signatory of the Issuer.
4.1.24
Notices to Senior Noteholders

It shall send to the Issuer Security Trustee and the Transaction Agent the form
of each notice to be given to the Senior Noteholders.



32

--------------------------------------------------------------------------------




4.1.25
Conduct

It shall at all times carry on and conduct its affairs in compliance with any
applicable direction or Requirement of Law or requirement of any governmental or
regulatory authority from time to time in force in Ireland or in any other
jurisdiction in which it carries on business and in compliance with its
constitutional documents and shall conduct its own business in its own name.
4.1.26
Consents

It shall obtain, comply with the terms of and do all that is necessary to
maintain in full force and effect all authorisations, approvals, licences and
consents necessary under any Requirement of Law or any requirement or direction
of any governmental or regulatory authority from time to time in force in
Ireland or in any other applicable jurisdiction:
(i)
in connection with its business; and

(ii)
to enable it lawfully to enter into and perform its obligations under the Issuer
Transaction Documents or to ensure the legality, validity, enforceability or
admissibility in evidence of the Issuer Transaction Documents.

4.1.27
Information to Transaction Agent and the Issuer Security Trustee

It shall, so far as permitted by applicable law, at all times give to the
Transaction Agent and the Issuer Security Trustee such information, opinions,
certificates and other evidence as each may reasonably require (including,
without limitation, the Compliance Certificate referred to above) for the
purposes of the discharge of the duties, trusts, powers, authorities or
discretions vested in the Transaction Agent or the Issuer Security Trustee by or
pursuant to the Issuer Transaction Documents.
4.1.28
Execution of Further Documents

It shall execute such further documents and perform such further acts as may be
incidental to, or necessary in the opinion of the Issuer Security Trustee or the
Transaction Agent (acting reasonably) to give effect to, the Issuer Transaction
Documents.
4.1.29
Taxes

It shall at all times use its best efforts to minimise taxes and any other costs
arising in connection with its activities.
4.1.30
FATCA

(a)
Subject to paragraph (c) below, the Issuer, Avis Europe and each Senior
Noteholder shall, within 15 Business Days of a reasonable request by the Issuer,
Avis Europe or any Senior Noteholder (as applicable) (the “Requesting Party”):

(i)
confirm to the Requesting Party whether it is:




33

--------------------------------------------------------------------------------




A.a FATCA Exempt Party; or
B.    not a FATCA Exempt Party; and
supply to the Requesting Party such forms, documentation and other information
relating to its status under FATCA (including its applicable pass thru
percentage or other information required under the US Treasury Regulations or
other official guidance, including intergovernmental agreements) as the
Requesting Party reasonably requests for the purposes of the Requesting Party’s
compliance with FATCA.
(b)
If the Issuer, Avis Europe or any Senior Noteholder (as applicable) confirms to
the Requesting Party pursuant to paragraph (a) above that it is a FATCA Exempt
Party and it subsequently becomes aware that it is not, or has ceased to be, a
FATCA Exempt Party, that it shall notify the Requesting Party promptly.

(c)
Paragraph (a) above shall not oblige any of the Issuer, Avis Europe or any
Senior Noteholder to do anything which would or might in its reasonable opinion
constitute a breach of:

(i)any law or regulation;
(ii)
any policy of such Senior Noteholder;

(iii)
any fiduciary duty; or

(iv)
any duty of confidentiality.

(d)
If the Issuer, Avis Europe or the relevant Senior Noteholder(s) (as applicable)
fails to confirm its status or to supply forms, documentation or other
information requested in accordance with paragraph (a) above (including, for the
avoidance of doubt, where paragraph (c) above applies), then:

(i)
if it failed to confirm whether it is (and/or remains) a FATCA Exempt Party,
then it shall be treated for the purposes of the Transaction Document as if it
is not a FATCA Exempt Party; and

(ii)
if it failed to confirm its applicable passthru percentage then that Party shall
be treated for the purposes of the Transaction Documents (and payments made
thereunder) as if its applicable passthru percentage is 100 per cent.,

until (in each case) such time as the Issuer, Avis Europe or the relevant Senior
Noteholder(s) (as applicable) in question provides the requested confirmation,
forms, documentation or other information.
4.1.31
Liability to Tax

It shall, upon becoming aware, promptly give notice to the Transaction Agent and
the Issuer Security Trustee of the following:



34

--------------------------------------------------------------------------------




(i)
if it is required by law to effect a Tax Deduction in respect of any payment due
in respect of any of the Senior Advances; or

(ii)
if it would not be entitled to relief for Tax purposes in Ireland for any
material amount (other than repayments of principal) which it is obliged to pay,
or is treated as receiving for Tax purposes in Ireland under the Issuer
Transaction Documents,

and take such action as may be reasonably required by the Transaction Agent in
respect thereof.
4.1.32
No Security Interests

It shall not create or permit to subsist any Security Interest in respect of the
Issuer Transaction Account or the Issuer Reserve Account or any assets, rights
and interests of the Issuer other than pursuant to the Issuer Transaction
Documents and those arising by operation of law.
4.1.33
No Disposals

It shall not enter into a transaction or series of transactions (whether or not
related) and whether voluntary or involuntary to sell, lease, transfer or
otherwise dispose of any asset, or assign any Transaction Document other than
(i) as contemplated under the Transaction Documents or (ii) in connection with
the winding up of SPV Project 81 S.R.L.
4.1.34
No Variation and Termination of Issuer Transaction Documents

It shall not, save with the prior written consent of the Issuer Security Trustee
given in accordance with Clause 24.3 (Consents, Directions, Instructions,
Amendments, Waivers and Modifications of Transaction Documents by the Issuer
Security Trustee):
(i)
terminate, repudiate, rescind or discharge any Issuer Transaction Document;

(ii)
vary, novate, amend, modify or waive any provision of any Issuer Transaction
Document;

(iii)
permit any person to do any of the things specified in paragraphs (i) and (ii)
above; or

(iv)
permit any person who has obligations under the Issuer Transaction Documents to
be released from such obligations other than in accordance with the terms of the
applicable Issuer Transaction Document and any applicable direction or
Requirement of Law or requirement of any governmental or regulatory authority
from time to time.

4.1.35
Required Filing

It shall at all times make all filings with all governmental and regulatory
authorities in compliance with any applicable direction or Requirement of Law or
requirement of any governmental or regulatory authority from time to time in
force in Ireland or in any other jurisdiction in which it carries on business
(including, without limitation, notification to the Irish Revenue Commissioners
in accordance with section 110 of the Irish Taxes



35

--------------------------------------------------------------------------------




Consolidation Act 1997, and filing of tax registration form TR2 and annual
corporation tax return CT1 with the Irish Revenue Commissioners).
4.1.36
Compliance with Issuer Transaction Documents

It shall at all times comply with and perform all its obligations under the
Issuer Transaction Documents and use all reasonable endeavours to procure that
the other Transaction Parties, other than the Transaction Agent or the Issuer
Security Trustee, comply with and perform all their respective obligations under
the Issuer Transaction Documents.
4.1.37
Issuer Reserve Required Amount

(i)
It shall maintain the Issuer Reserve Required Amount.

(ii)
It shall only (and shall procure that the Issuer Cash Manager shall only)
withdraw any amounts from the Issuer Reserve Account:

(a)
following the date falling nine (9) months after the Rapid Amortisation
Commencement Date; or, if earlier

(b)
on the Expected Maturity Date,

and shall apply the amounts standing to the credit of the Issuer Reserve Account
on the date in (a) or (b) above towards payments which are due and payable by
the Issuer in accordance with the applicable Issuer Priority of Payments.
4.1.38
Exercise Rights

It shall preserve and/or exercise and/or enforce its rights under and pursuant
to the Issuer Transaction Documents.
4.1.39
Change of Taxing Jurisdiction

If the Issuer becomes subject generally to the taxing jurisdiction of any
territory or any political sub-division thereof, or any authority therein or
thereof having power to tax, other than or in addition to Ireland, then the
Issuer shall notify the Transaction Agent and the Issuer Security Trustee of
such event immediately upon becoming aware thereof and (unless the Transaction
Agent otherwise agrees), it shall enter forthwith into a supplemental agreement
hereto, giving to the Transaction Agent and the Issuer Security Trustee an
undertaking or covenant in form and manner satisfactory to the Transaction Agent
in terms corresponding to the terms of the relevant Issuer Transaction Documents
with the substitution for (or, as the case may be, the addition to) the
references therein to Ireland of references to that other or additional
territory to whose taxing jurisdiction, or that of a political subdivision
thereof or an authority therein or thereof, the Issuer shall have become subject
as aforesaid.
4.1.40
Authorised Signatories

It shall, upon the execution hereof and thereafter forthwith upon any change of
the same, deliver to the Transaction Agent and the Issuer Security Trustee a
list of the authorised signatories of the Issuer, together with specimen
signatures of the same.



36

--------------------------------------------------------------------------------




4.1.41
Notification of Legal Proceedings

It shall immediately notify the Transaction Agent and the Issuer Security
Trustee if any legal proceedings are instituted against it by any of its
creditors or in respect of any of its property, assets or undertaking.
4.1.42
Join in Legal Proceedings

It shall, if the Issuer Security Trustee so requires, join in any legal
proceedings brought by the Issuer Security Trustee against any person relating
to any of the Issuer’s property, assets or undertaking.
4.1.43
Centre of Main Interests

It shall conduct its business and affairs such that, at all times (i) its
“centre of main interests”, as that term is used in Article 3(1) of the EU
Insolvency Regulation, is in Ireland; and (ii) it has no “establishment”, as
that term is used in Article 2(h) of the EU Insolvency Regulation, or branch
office other than in Ireland.
4.1.44
Registered Office

It shall at all times maintain its registered office in Ireland.
4.1.45
Borrowings

It shall not, except in respect of the Senior Notes and the debt created
pursuant to the Issuer Subordinated Facility Agreement or any other financing as
contemplated under the Issuer Transaction Documents and except if the creditor
of such Financial Indebtedness is the Subordinated Lender, incur or permit to
subsist any Financial Indebtedness of any other obligation of any person.
4.1.46
Merger

It shall not consolidate or merge with any other person or convey, transfer or
assign its properties or assets substantially as an entirety to any other person
(other than with the prior written consent of the Issuer Security Trustee given
in accordance with Clause 24.3 (Consents, Directions, Instructions, Amendments,
Waivers and Modifications of Transaction Documents by the Issuer Security
Trustee).
4.1.47
Acquisitions

It shall not acquire or have any interest in any company or any shares or a
business or undertaking (or, in each case any interest in any of them), save
that it holds 20 per cent. of the shares in Italian FleetCo.
4.1.48
Bank Accounts

It shall maintain: (i) the Issuer Transaction Account; (ii) the Issuer Reserve
Account; (iii) the Issuer Domestic Account; (iv) the Issuer Spain TRO Collection
Account; and (v) the Issuer Hedge Collateral Account and shall not open or
continue to maintain any other bank account, unless such account is charged to
the Issuer Security Trustee on terms acceptable to it and



37

--------------------------------------------------------------------------------




such bank account is opened and maintained in accordance with the Issuer Account
Bank Agreement.
4.1.49
Priority of Payments in respect of the Issuer Accounts

It shall (or shall procure that the Issuer Cash Manager shall) apply its Issuer
Available Funds on each Settlement Date (or, in the case of amounts expected to
become due and payable on any date after the relevant Settlement Date but before
the next following Settlement Date, make provision for application of Issuer
Available Funds on such date) in accordance with the Issuer Cash Management
Agreement.
4.1.50
Separateness Covenants

It shall hold itself out as a separate entity and shall:
(i)
maintain its corporate books and records separately from any other person or
entity;

(ii)
maintain its accounts separate from those of any other person or entity;

(iii)
not engage in any activity whatsoever which is not incidental to or necessary in
connection with any of the activities in which the Issuer Transaction Documents
provide or envisage that the Issuer may engage;

(iv)
not commingle assets with those of any other entity;

(v)
conduct its own business in its own name;

(vi)
deal with other Transaction Parties and third parties (if any) on arm’s length
terms;

(vii)
maintain separate financial statements;

(viii)
other than as envisaged in the Issuer Transaction Documents, pay its own
liabilities out of its own funds;

(ix)
observe all corporate, partnership or other formalities required by its
constituting documents;

(x)
not guarantee or become obligated for the debts of any other entity or to hold
out its credit as being available to satisfy the obligations of others;

(xi)
not acquire obligations or securities of shareholders, except as permitted in
the Issuer Transaction Documents;

(xii)
use separate stationery, invoices, and cheques;

(xiii)
not pledge or otherwise encumber its assets except as permitted under the Issuer
Deed of Charge and the Italian FleetCo Share Pledge;

(xiv)
not have any employees;

(xv)
correct any known misunderstanding regarding its separate identity;

(xvi)
not increase or reduce its share capital or alter any rights attaching to its
shares;




38

--------------------------------------------------------------------------------




(xvii)
not pay any dividends or make any distributions (unless contemplated under the
Transaction Documents);

(xviii)
save for its holding of (the 20 per cent. of the shares in Italian FleetCo
pursuant to the share purchase agreement dated 1 March 2013 not set up, own or
control (whether directly or indirectly) any subsidiaries;

(xix)
not have any premises;

(xx)
conduct its affairs in accordance with its constitutive documents; and

(xxi)
not amend, supplement or otherwise modify its constitutive documents.

4.1.51
Equitable Interests

It shall not permit any person, other than the Issuer Security Trustee, to have
any equitable or beneficial interest in any of its assets or undertakings or any
interest, estate, right, title or benefit therein.
4.1.52
Withdrawals from Issuer Transaction Account

The Issuer shall not, on any date, withdraw any amount from any Issuer Account,
save where:
(a)
such withdrawal is made from the Issuer Transaction Account on a Settlement Date
in accordance with the relevant Issuer Priority of Payments;

(b)
such withdrawal is made from the Issuer Transaction Account on any date which is
not a Settlement Date, provided that the amount to be withdrawn on such date has
been provisioned for by the Issuer Cash Manager on the immediately preceding
Settlement Date in accordance with the relevant Issuer Priority of Payments;

(c)
such withdrawal is made from the Issuer Transaction Account on any date which is
not a Settlement Date, provided that the amount to be withdrawn on such date
shall be applied to make FleetCo Advances to the relevant FleetCos in accordance
with the relevant FleetCo Facility Agreement and Clause 2 (Drawdown and
Accession Conditions) or the VFN Advance to the FCT in accordance with the VFN
Funding Conditions and Clause 2 (Drawdown and Accession Conditions);

(d)
such withdrawal is made from the Issuer Transaction Account on any date which is
not a Settlement Date and the amount to be withdrawn on such date shall be
applied to solely make payments of one or more Senior Advance(s) on the relevant
Senior Advance Repayment Date;

(e)
such withdrawal is made from the Issuer Transaction Account on any date which is
not a Settlement Date and the amount to be withdrawn on such date shall be
applied to make payments of one or more Subordinated Advance(s), provided that:

A.
an Intra-Month Central Servicer Report has been delivered on or prior to 2:00
p.m. (CET) on the fourth Business Day preceding the proposed withdrawal




39

--------------------------------------------------------------------------------




date by the Central Servicer to the Transaction Agent and the Issuer Cash
Manager; and
B.
the Transaction Agent has confirmed to the Issuer Cash Manager, the Issuer and
the Central Servicer on or prior to the third Business Day prior to the proposed
withdrawal that (so far as it is aware and based on the Intra-Month Central
Servicer Report received in (A) above) the Issuer Borrowing Base Test and the
Country Asset Value Test, in each case, taking into account the proposed
withdrawal have been complied with by the Issuer and the FleetCos;

(f)
such withdrawal is made from the Issuer Reserve Account in accordance with the
Issuer Cash Management Agreement;

(g)
such withdrawal is made from the Issuer Spanish TRO Collection Account in
accordance with the Spanish TRO Collection Account Declaration of Trust and
Clause 6 (Country Repayment Option); or

(h)
(subject to compliance with item (v) above and subject to compliance with the
Senior Note Maximum Amount) such withdrawal is made from the Issuer Transaction
Account on any date which is not a Settlement Date, provided that the amount to
be withdrawn on such date shall be applied to repay Issuer Subordinated Advances
to the Subordinated Lender following the exercise of a Country Repayment Option
pursuant to and in accordance with Clause 6 (Country Repayment Option).

4.1.53
Maintenance of Listing

The Issuer shall, at all times, use reasonable endeavours to maintain a listing
of all Senior Notes which on issue were listed, other than where the Transaction
Agent (acting on behalf of all the Senior Noteholders) has approved a
de-listing.
4.1.54
Treasury Transactions

(i)
The Issuer shall not enter into any Treasury Transaction, other than the
Treasury Transactions with an Eligible Issuer Hedge Counterparty and documented
by an Issuer Hedging Agreement.

(ii)
The Issuer shall:

(a)
ensure that 100 per cent. of each Total Senior Noteholder Commitment is subject
to an interest rate, pursuant to the relevant Issuer Hedging Agreement(s), of no
greater than the Capped Rate for a period of at least the Minimum Exposure
Period; and

(b)
without prejudice to Clause 4.1.37(i), to the extent that the Senior Notes are
rated by at least one Rating Agency, the Issuer shall enter into and, as
appropriate, maintain Treasury Transactions in accordance with the requirements
of the Rating Agency or Rating Agencies rating such Senior Notes.

For the purposes of this Clause 4.1.37 (Treasury Transactions):



40

--------------------------------------------------------------------------------




“Capped Rate” means [REDACTED] per cent. per annum or such higher rate as
approved by the Central Servicer and the Transaction Agent and “Minimum Exposure
Period” means the period starting from and including the Initial Funding Date
and ending on and including the earlier of (i) the Final Maturity Date and (ii)
the Senior Issuer Discharge Date.
4.1.55
Tax Residence and Establishment

The Issuer shall not do any act or thing, the effect of which would be to make
it resident, or cause it to have a permanent establishment branch or agency, for
Tax purposes in any jurisdiction other than Ireland.
4.1.56
Tax Deed of Covenant

The Issuer shall:
(i)
comply with the terms of the Tax Deed of Covenant;

(ii)
notify the Issuer Security Trustee and the Transaction Agent of any breach of,
or inability to comply with, the obligations set out in the Tax Deed of Covenant
as a result of a change in, or in the interpretation of, application or
administration of any tax law or regulation of any agency or similar
organisation;

(iii)
notify the Issuer Security Trustee and the Transaction Agent of its inability to
make a payment of tax and which would, if not paid when due, make it likely that
a non-payment Issuer Event of Default would occur; and

(iv)
undertake to use best endeavours to mitigate the effect of any relevant
non-compliance or change of tax law.

4.1.57
Issuer Letters of Credit

(i)
Neither the Issuer nor the Issuer Security Trustee may make a drawing under any
Issuer Letter of Credit other than in accordance with the terms of an Issuer
Letter of Credit only and at such time and for such purpose in accordance with
Clause 14A.3 (Issuer Letters of Credit Demand).

(ii)
The Issuer shall immediately following the issuance of an Issuer Letter of
Credit:

(a)
notify the Issuer Cash Manager and the Transaction Agent of the available
commitment amount under each such Issuer Letter of Credit; and

(b)
provide a copy of such Issuer Letter of Credit to the Transaction Agent and the
Issuer Cash Manager.

4.1.58
Provision of Information to the Central Servicer

The Issuer shall procure that all information provided by it under clause 6.3
(Information from Third Parties) of the Issuer Cash Management Agreement is
copied to the Central Servicer.
4.1.59
Reporting Covenants




41

--------------------------------------------------------------------------------




The Issuer shall (or procure that the Issuer Cash Manager shall) deliver:
(i)
each Issuer Cash Management Report to the Issuer Security Trustee, the
Transaction Agent and the Central Servicer; and

(ii)
to the Registrar relevant information (in the possession of the Issuer or the
Issuer Cash Manager, as the case may be) requested by the Registrar in respect
of the Senior Advances pursuant to the Issuer Note Issuance Facility Agreement
(copying the Transaction Agent and the Issuer Security Trustee).

4.1.60
“Know Your Customer” Checks

If:
(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(ii)
any change in the status of the Issuer or the composition of the shareholders of
the Issuer after the date of this Agreement; or

(iii)
a proposed assignment or transfer by a Senior Noteholder of any of its rights
and/or obligations under this Agreement to a party that is not a Senior
Noteholder prior to such assignment or transfer,

obliges the Issuer Security Trustee or any Senior Noteholder (or, in the case of
paragraph (iii) above, any prospective new Senior Noteholder) to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, the Issuer shall,
promptly upon the written request of the Issuer Security Trustee or any Senior
Noteholder, supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Issuer Security Trustee or Senior
Noteholder (for itself or, in the case of the event described in paragraph (iii)
above, on behalf of any prospective new Senior Noteholder) in order for the
Issuer Security Trustee, such Senior Noteholder or, in the case of the event
described in paragraph (iii) above, any prospective new Senior Noteholder to
carry out and be satisfied with the results of all necessary “know your
customer” or other checks in relation to any relevant person pursuant to the
transactions contemplated in the Transaction Documents.
Each Senior Noteholder shall, promptly upon the written request of the Issuer
Security Trustee, the Transaction Agent or Finco, supply, or procure the supply
of, such documentation and other evidence as is reasonably requested by the
Issuer Security Trustee, the Transaction Agent or Finco (as applicable) in order
for the Issuer Security Trustee, the Transaction Agent or Finco (as applicable)
to carry out and be satisfied with the results of all necessary “know your
customer” or other checks on Senior Noteholders or prospective new Senior
Noteholders pursuant to the transactions contemplated in the Transaction
Documents.
4.1.61
Permitted Investments




42

--------------------------------------------------------------------------------




The Issuer shall not (without the prior consent of the Majority Senior
Noteholders) make any investments in respect of moneys standing to the credit of
any Issuer Accounts, save that the Issuer may make Permitted Investments in
respect of the moneys standing to the credit of the Issuer Reserve Account.
4.1.62
Senior Notes held by Issuer

The Issuer shall send to the Registrar as soon as practicable after being so
requested by the Registrar (such request to be reasonable and to specify the
purpose for such request) a certificate of the Issuer signed by two of its
directors stating the number of Senior Notes held at the date of such
certificate by or on behalf of the Issuer.
4.1.63
No assignment or transfer of the Varible Funding Note or VFN Funding Agreement

The Issuer shall not assign or transfer the Variable Funding Note or any of its
rights or obligations under the VFN Funding Agreement other than to Finco
following the exercise of the France Repayment Option.
4.2
General Undertakings of Avis Obligors

Each of the Avis Obligors covenants and undertakes in relation to itself to the
FleetCo Security Agent (for itself and on behalf of the other FleetCo Secured
Creditors) and the Issuer Security Trustee (for itself and on behalf of the
Issuer Secured Creditors) the following:
4.2.45
Compliance with Applicable Laws

Each Avis Obligor other than the Parent shall comply with all applicable laws,
regulations and directives to which it may be subject and in relation to the
performance of its obligations under the relevant Transaction Documents to the
extent that failure to comply would have a Material Adverse Effect.
4.2.46
Ranking of Claims

Each Avis Obligor other than the Parent shall (subject to the Reservations)
ensure that at all times the claims of the FleetCo Secured Creditors and/or the
Issuer Secured Creditors against it rank at least pari passu with the claims of
all its unsecured creditors save those whose claims are preferred by law and
subject to the provisions of the Issuer Intercreditor Terms.
4.2.47
Authorisation of Transaction Documents

Subject to the Reservations, each Avis Obligor other than the Parent shall
obtain, comply with and do all that is necessary to maintain in full force and
effect any Authorisation required under any applicable law or regulation:
(i)
to enable it to perform its material obligations under the Transaction Documents
to which it is a party; and

(ii)
to ensure the legality, validity, enforceability or admissibility in evidence of
any Transaction Document to which it is a party.




43

--------------------------------------------------------------------------------




4.2.48
Centre of Main Interests

The relevant Servicer and/or Lessee shall not, without the prior written consent
of the FleetCo Security Agent, cause or allow its Centre of Main Interests to
change should such a change reasonably be expected to give rise to a Material
Adverse Effect.
4.2.49
Operating Documents

Each Avis Obligor (which is party to an Operating Document) shall perform its
obligations, covenants and undertakings under the relevant Servicing Agreement,
Master Lease Agreement and Account Bank Agreement, including, for the avoidance
of doubt, in the case of the Servicer and the Lessee, its obligations as
Servicer or as Lessee to renew the relevant Vehicle Purchasing Agreements.
4.2.50
Amendments to Documents

No Servicer or Lessee shall, without the prior written consent of the FleetCo
Security Agent amend, supplement, supersede or waive:
(i)
any term of any Transaction Document to which it is a party; or

(ii)
the by-laws or other constitutional documents of itself or its related FleetCo
(in a manner that would reasonably be expected to have a Material Adverse
Effect).

4.2.51
Mergers

No Avis Obligor other than the Parent shall, without the prior written consent
of the FleetCo Security Agent, amalgamate, consolidate or merge with any other
company or person unless:
(i)
such amalgamation, consolidation or merger is of a member of the Avis Europe
Group with or into an Opco or between members of the Avis Europe Group other
than Opcos, provided that:

A.
(in respect of an amalgamation, consolidation or merger of a member of the Avis
Europe Group with or into an Opco) the relevant Opco is the surviving entity;

B.
no encumbrances created by or pursuant to any Security Document, and no
guarantee or indemnity created by or pursuant to the Transaction Documents are
adversely affected in any manner whatsoever by such amalgamation, consolidation
or merger; and

C.
the obligations of any Avis Obligor under the Transaction Documents to which is
it a party are not adversely affected in any manner whatsoever by such
amalgamation, consolidation or merger;

(ii)
such amalgamation, consolidation or merger will not result in a Potential Event
Default or Event of Default; and




44

--------------------------------------------------------------------------------




(iii)
(if applicable) any member of the Avis Europe Group (other than an Opco or
Italian FleetCo) liquidates or dissolves, in either case on a solvent basis.

4.2.52
Change in Financial Year

No Avis Obligor other than the Parent shall, without the prior consent of the
FleetCo Security Agent, change the end of its financial year.
4.2.53
Change in Auditors

No Avis Obligor other than the Parent shall change its auditors save to another
internationally recognised firm of chartered accountants (or such other firm as
the FleetCo Security Agent shall approve (such approval not to be unreasonably
withheld or delayed)) which is willing to provide the reports referred to in
this Clause 4.2 (General Undertakings of Avis Obligors) (on the same or
substantially the same basis and format as the existing auditors), and provided
that Finco has first given prior written notice of such proposed change to the
Transaction Agent and the FleetCo Security Agent.
4.2.54
Ownership of Finco and Opcos

The Parent shall procure that Avis Europe shall at all times:
(i)
hold, whether directly or indirectly, through any person beneficially:

A.
100 per cent. of the issued share capital of Finco or such Opco;

B.
issued share capital having the right to cast 100 per cent. of the votes capable
of being cast in general meetings of Finco or such Opco; or

C.
the right to determine the composition of all of the board of directors or
equivalent body of Finco or such Opco; or

(ii)
have power to manage or direct such Opco or Finco through ownership of share
capital, by contract or otherwise.

4.2.55
Clear Market and Syndication

Each Avis Obligor shall provide the Arranger with such reasonable assistance
(including making available senior management) and financial or other
information as the Arranger may reasonably request from time to time to assist
in the syndication of the Senior Notes.
4.2.56
Italian VAT Receivables and Italian VAT Sharing Agreement

(iii)
Italian Opco shall:

(a)
at no time set off tax payables (other than VAT Payables) or its liabilities for
social security contributions with its recoverable VAT (unless set-off is
automatically effected by the Italian tax authorities); and

(b)
not request the refund of any recoverable VAT other than by way of an annual
reimbursement request (richiesta di rimborso fatta in sede di dichiarazione
annuale).




45

--------------------------------------------------------------------------------




(iv)
Italian Opco shall not amend or waive (or shall agree to amend or waive) any
provision of the Italian VAT Sharing Agreement which relates in any material
respect to the tax position of Italian FleetCo without the prior written consent
of the Transaction Agent.

4.2.57
Italian Income Tax Consolidation Agreement

Italian Opco shall not amend or waive (or shall agree to amend or waive) any
provision of the Italian Income Tax Consolidation Agreement which relates in any
material respect to the tax position of Italian FleetCo without the prior
written consent of the Transaction Agent (such consent not to be unreasonably
withheld).
4.2.58
FleetCo Profit Margin

No Servicer shall agree to increase the FleetCo Profit Margin to an amount
exceeding [REDACTED] without the prior written consent of the Transaction Agent.
4.2.59
Article 405

Finco shall:
(iv)
retain a material net economic interest in the securitisation pursuant to
paragraph (d) of Article 405(1) of Regulation (EU) No. 575/2013 until maturity
of the Senior Notes; and

(v)
provide to any Senior Noteholder if requested by any Senior Noteholder any
materially relevant data on the credit quality and performance of its Vehicle
Fleet in any Country (including, for the avoidance of doubt, financial
information on the Vehicle Fleet in any Country) in order that such Senior
Noteholder may conduct any analyses and stress tests in respect of the Vehicle
Fleet in any Country in accordance with Article 406 of Regulation (EU) No.
575/2013 until maturity of the Senior Notes,

and provided, in each case, that Finco is only required to do so to the extent
that (as applicable) the retention and investor due diligence requirements under
Articles 405 and 406 (or a similar successor provision) remain in effect and
provided further that Finco will not be in breach of such undertaking if Finco
fails to so comply due to events, actions or circumstances beyond Finco's
control.
4.2.60
FleetCo Bank Accounts

(i)
Spanish Opco shall deposit or transfer all amounts received by or on behalf of
Dutch FleetCo, Spanish Branch (or otherwise procure or cause such amounts to be
deposited or transferred) into the Dutch FleetCo Spanish Bank Accounts.

(ii)
The Central Servicer shall deposit or transfer all amounts received by or on
behalf of Dutch FleetCo in respect of the Vehicles in Germany (or otherwise
procure or cause such amounts to be deposited or transferred) into the Dutch
FleetCo German Bank Accounts.




46

--------------------------------------------------------------------------------




(iii)
Italian Opco shall deposit or transfer all amounts received by or on behalf of
Italian FleetCo (or otherwise procure or cause such amounts to be deposited or
transferred) into the Italian Bank Accounts.

(iv)
The Central Servicer shall deposit or transfer all amounts received by or on
behalf of Dutch FleetCo in respect of the Vehicles in The Netherlands (or
otherwise procure or cause such amounts to be deposited or transferred) into the
Dutch FleetCo Dutch Bank Accounts.

(v)
French Opco shall deposit or transfer all amounts received by or on behalf of
French FleetCo (or otherwise procure or cause such amounts to be deposited or
transferred) into the French Bank Accounts.

4.2.61
Financial Statements

(i)
The Central Servicer shall provide to the Transaction Agent (with one hard copy
and an electronic copy):

A.
as soon as available, but in any event within 120 days after the end of each of
its financial years, the audited financial statements of Avis Europe;

B.
as soon as the same become available, but in any event within 150 days after the
end of each Opco’s financial years, the audited statutory accounts of each such
Opco (other than German Opco) for such financial year prepared for inclusion in
the ABG consolidated accounts; and

C.
as soon as the same become available, but in any event within 150 days after the
end of each of its financial years, the audited consolidated financial
statements of AVIS Autovermietung Beteiligungsgesellschaft mbH Oberursel, which
financial statements shall include substantially the same items of financial
information relating to German Opco as that contained in the Original Financial
Statements in relation to German Opco delivered in accordance with Clause 3.2.9
(Financial Statements),

in each case audited by an internationally recognised firm of independent
auditors licensed to practice in its jurisdiction of incorporation and
accompanied by the related auditor’s report; and
(ii)
(to the extent that it prepares consolidated management accounts as part of its
internal procedures) as soon as available, but in any event not later than 60
days after the end of the financial quarter to which it relates, the quarterly
unaudited, consolidated management accounts of Avis Europe.

4.2.62
Fleet Plan

The Central Servicer shall, on the Reporting Date occurring in February of each
year (commencing with the Reporting Date occurring in February 2014), deliver to
the Transaction Agent (with one hard copy and an electronic copy) the annual
Fleet Plan in respect of each relevant Country.



47

--------------------------------------------------------------------------------




4.2.63
Other Information

(i)
The Central Servicer shall from time to time, on the written request of the
Transaction Agent, the FleetCo Security Agent or the Issuer Security Trustee,
provide the Transaction Agent, the FleetCo Security Agent or the Issuer Security
Trustee, as the case may be, with such information about any FleetCo, any Opco,
the Vehicle Fleet in any Country and any other information (to the extent such
information is available to the Central Servicer), in each case as the
Transaction Agent, the FleetCo Security Agent or the Issuer Security Trustee may
reasonably request.

(ii)
Each of the Opcos (in respect of information related to it) shall from time to
time, on the written request of the Transaction Agent or the FleetCo Security
Agent, provide the Transaction Agent, the FleetCo Security Agent or the Issuer
Security Trustee, as the case may be with such information about itself, Dutch
FleetCo (in the case of German Opco, Spanish Opco and Dutch Opco only), Italian
FleetCo (in the case of Italian Opco only), French FleetCo (in the case of
French Opco), the Vehicle Fleet in a Country and any other information (to the
extent such information is available to such Opco), in each case as the
Transaction Agent or the FleetCo Security Agent may reasonably request.

4.2.64
Finco and Avis Europe Compliance Certificates

(i)
Finco shall, at the time of the dispatch of the Avis Europe audited annual
financial statements in accordance with paragraph (ii) below, deliver to the
Transaction Agent, the FleetCo Security Agent, the Issuer Security Trustee and
the Issuer a Finco Compliance Certificate signed by an Authorised Signatory on
behalf of Finco.

(ii)
Avis Europe shall at the time of the despatch to the Transaction Agent of its
audited annual financial statements, deliver to the Transaction Agent, the
FleetCo Security Agent, the Issuer Security Trustee and the Issuer an Avis
Europe Compliance Certificate signed by an Authorised Signatory on behalf of
Avis Europe.

4.2.65
Change in Accounting Practices

Each of the Avis Obligors (other than the Parent) shall ensure that each set of
financial statements delivered to the Transaction Agent and the FleetCo Security
Agent pursuant to this Clause 4.2 (General Undertakings of Avis Obligors) is
prepared using Applicable Accounting Principles (save as required by law)
unless, in relation to any such set of financial statements:
(i)
Finco promptly notifies the Transaction Agent and the FleetCo Security Agent
that there have been one or more changes in any such accounting policies,
practices, procedures or reference period;

(ii)
if amendments satisfactory to Finco are agreed by the Transaction Agent within
30 days of the notification provided under paragraph (i) above, those amendments
shall take effect immediately upon the Transaction Agent approving such
amendments; and




48

--------------------------------------------------------------------------------




(iii)
if amendments satisfactory to Finco are not agreed by the Transaction Agent
within 30 days of such notification, then within 15 days following the end of
such 30-day period, Finco shall either:

(a)
use reasonable endeavours to procure that its auditors for the time being
provide a description of the changes and the adjustments which would be required
to be made to those financial statements in order to cause them to reflect the
accounting policies, practices, procedures and reference period upon which the
Original Financial Statements for Avis Europe were prepared and sufficient
information, in such detail and format as may be reasonably required by the
Transaction Agent, to enable the Senior Noteholders to make an accurate
comparison between the financial positions indicated by those financial
statements and by the Original Financial Statements for Avis Europe, and any
reference in this Agreement to those financial statements shall be construed as
a reference to those financial statements as adjusted to reflect the basis upon
which the Original Financial Statements for Avis Europe were prepared, provided
that, if such a description is not provided by the auditors, Finco will describe
and quantify the effect to the reasonable satisfaction of the Transaction Agent
or Finco must comply with paragraph (b) below; or

(b)
ensure that the relevant financial statements are prepared in accordance with
the Applicable Accounting Principles as at the date of signing of this
Agreement.

4.2.66
Notifications

Each Avis Obligor (other than the Parent) shall, in relation to itself only,
furnish to the Transaction Agent, the FleetCo Security Agent and the Issuer
Security Trustee (with one hard copy and an electronic copy) to the extent
permitted by law:
(i)
as soon as the same are instituted or, to its knowledge, threatened, reasonable
details of any litigation, arbitration, administrative or regulatory proceedings
involving itself (excluding any litigation, arbitration, administrative or
regulatory proceedings involving itself which are frivolous or vexatious in
nature) which, if adversely determined, would be reasonably likely to have a
Material Adverse Effect;

(ii)
written details of any Default, any Issuer Enforcement Event, any Potential
Master Lease Termination Event, any Master Lease Termination Event, any
Potential Servicer Termination Event or any Servicer Termination Event promptly
upon becoming aware of the same, and of all remedial steps being taken and
proposed to be taken in respect of that Default, Issuer Enforcement Event,
Potential Master Lease Termination Event, Master Lease Termination Event,
Potential Servicer Termination Event or Servicer Termination Event;

(iii)
upon receipt of a written request by the FleetCo Security Agent, the Transaction
Agent or the Issuer Security Trustee, a certificate signed by an Authorised
Signatory on its behalf certifying that no Default, Issuer Enforcement Event,
Potential Master




49

--------------------------------------------------------------------------------




Lease Termination Event, Master Lease Termination Event, Potential Servicer
Termination Event or Servicer Termination Event is continuing (or, if a Default,
an Issuer Enforcement Event, a Potential Master Lease Termination Event, a
Master Lease Termination Event, a Potential Servicer Termination Event or a
Servicer Termination Event is continuing, specifying the Default, the Issuer
Enforcement Event, the Potential Master Lease Termination Event, the Master
Lease Termination Event, the Potential Servicer Termination Event or the
Servicer Termination Event (as applicable) and the steps, if any, being taken to
remedy the same).
4.2.67
Access to Records and Audit

(i)
Subject to schedule 1, part C, paragraph 7.2 of the Spanish Servicing Agreement,
schedule 1, part C, paragraph 7.2 of the Italian Servicing Agreement, clause
20.8 of the Master German Fleet Lease Agreement, schedule1, part C, paragraph
7.2 of the French Servicing Agreement and clause 22.9 of the Master Dutch Fleet
Lease Agreement, each Servicer and Lessee shall, at its cost and expense, on
reasonable prior notice and during normal business hours, afford the FleetCo
Security Agent, the Transaction Agent, any professional adviser to the FleetCo
Security Agent or the Transaction Agent or representative of the FleetCo
Security Agent or the Transaction Agent (an “Inspecting Party”) access to, and
permit such Inspecting Party to inspect or observe, such part of the relevant
FleetCo’s business, or the Vehicle Fleet as is owned or held by the relevant
FleetCo in a Country without causing such Servicer or Lessee to breach any
obligation of confidentiality to which it may be subject.

(ii)
Each Servicer and Lessee shall use its best endeavours to ensure that a
professional auditor appointed by Avis Europe whose appointment is satisfactory
to the Transaction Agent delivers to the Transaction Agent and the Senior
Noteholders:

(I)    
(a) on or before the 180th day immediately following the Initial Funding Date
(the “First Audit Date”); or
(b) (in the case of the French Servicer and the Lessee under the French Master
Lease Agreement only: (x) if the Initial French Funding Date occurs on or before
31 December 2014, in accordance with subparagraph (II) below and (y) if the
Initial French Funding Date occurs after 31 December 2014, as reasonably
required by the Transaction Agent; or
(c) in the case of the Central Servicer (with respect to Dutch FleetCo’s Vehicle
Fleet in The Netherlands only) and the Lessee under the Master Dutch Fleet Lease
Agreement only, in accordance with subparagraph (II) below,
an audited report in respect of certain information contained in the relevant
servicing report and certain procedures of the relevant Servicer and



50

--------------------------------------------------------------------------------




the relevant Lessee pursuant to the scope of the agreed upon procedures approved
by the Central Servicer and the Transaction Agent; and
(II)
on each anniversary of the First Audit Date, an audited report in respect of
such information,

in each case, in form and substance satisfactory to the Transaction Agent. Each
Servicer and Lessee shall be responsible for all the costs and expenses in
connection with the appointment of such professional auditor and the preparation
and delivery of such audited reports.
4.2.68
“Know Your Customer” Checks

If:
(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(ii)
any change in the status of an Avis Obligor or a FleetCo or the composition of
the shareholders of an Avis Obligor or a FleetCo after the date of this
Agreement; or

(iii)
a proposed assignment or transfer by a Senior Noteholder of any of its rights
and/or obligations under the Transaction Documents (to which such Senior
Noteholder is a party) to a party that is not a Senior Noteholder prior to such
assignment or transfer,

obliges the Transaction Agent, the Issuer Security Trustee, the Issuer Cash
Manager or any Senior Noteholder (or, in the case of paragraph (iii) above, any
prospective new Senior Noteholder) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Avis Obligor shall, promptly
upon the written request of the Transaction Agent, the Issuer Security Trustee,
the Issuer Cash Manager or any Senior Noteholder, supply, or procure the supply
of, such documentation and other evidence as is reasonably requested by the
Transaction Agent (for itself or on behalf of any Senior Noteholder), the Issuer
Security Trustee, the Issuer Cash Manager or any Senior Noteholder (for itself
or, in the case of the event described in paragraph (iii) above, on behalf of
any prospective new Senior Noteholder) in order for the Transaction Agent, the
Issuer Security Trustee, the Issuer Cash Manager or such Senior Noteholder (or,
in the case of the event described in paragraph (iii) above, any prospective new
Senior Noteholder) to carry out and be satisfied with the results of all
necessary “know your customer” or other checks in relation to any relevant
person pursuant to the transactions contemplated in the Transaction Documents.
4.2.69
Senior Notes held by the Avis Group

The Parent shall send to the Transaction Agent as soon as practicable after
being so requested by the Transaction Agent (such request to be reasonable and
to specify the purpose for such request) a certificate of the Parent signed by
two of its directors stating the number



51

--------------------------------------------------------------------------------




of Senior Notes held at the date of such certificate held (legally or
beneficially) by or on behalf of any member of the Avis Group or any Affiliates
of the Avis Group.
4.2.70
Aggregate Suggested Retail Price

The Central Servicer shall, at the same time when a Fleet Plan is required to be
delivered under this Agreement, issue a certificate confirming that the weighted
average of the purchases prices of all Non-Programme Vehicles paid by (a) Dutch
FleetCo, Spanish Branch, (b) German Opco, (c) Italian FleetCo, (d) Dutch Opco
and (e) French FleetCo collectively in the previous calendar year does not
exceed [REDACTED] per cent. of the Weighted Average Suggested Retail Price.
For the purposes of this Clause 4.2.27, “Weighted Average Suggested Retail
Price” means, in respect of any calendar year, the weighted average of the
listed retail price of all Non-Programme Vehicles purchased by (a) Dutch
FleetCo, Spanish Branch, (b) German Opco, (c) Italian FleetCo, (d) Dutch Opco
and (e) French FleetCo as such price is published by the relevant Vehicle
Manufacturer at the date of purchase of each such Non-Programme Vehicle.
4.2.71
Liquidation Agent

The Central Servicer and the Parent shall:
(i)
procure that the Liquidation Agent delivers to the Transaction Agent, on or
prior to the 120th day falling after the Initial Funding Date, a copy of a
liquidation plan in form and substance satisfactory to the Transaction Agent;

(ii)
procure that the Liquidation Agent delivers to the Transaction Agent, on or
prior to the 120th day falling after the Dutch Accession Date and the French
Accession Date, a copy of a liquidation plan in form and substance satisfactory
to the Transaction Agent; and

(iii)
if such liquidation plan is not delivered to the Transaction Agent by the
Liquidation Agent within the above 120-day period or if the liquidation plan
delivered to the Transaction Agent is not in form and substance satisfactory to
the Transaction Agent, use its best endeavours to assist the Transaction Agent
in finding a replacement liquidation agent.

4.2.72
Spain specific undertakings

None of Finco, Avis Europe, the Parent, Spanish Opco, German Opco and Dutch Opco
shall take any action or do anything that could result in Dutch FleetCo being
considered a fictitious company.
4.2.73
France Repayment Option

Finco may only exercise the VFN Funding Agreement Purchase Option if it also
simultaneously exercises the FCT Residual Units Purchase Option and vice versa.
In addition and in accordance with the Golden Share Put and Call Option
Agreement, French Opco shall request the Golden Shareholder to sell the Golden
Share in the event of and simultaneously



52

--------------------------------------------------------------------------------




with the exercise by Finco of the VFN Funding Agreement Purchase Option and the
FCT Residual Units Purchase Option.
4.3
General Undertakings of FleetCos

Each FleetCo (other than French FleetCo) in relation to itself only covenants
and undertakes to the FleetCo Security Agent (for itself and on behalf of the
other FleetCo Secured Creditors) and the Issuer Security Trustee (for itself and
on behalf of the Issuer Secured Creditors) the undertakings specified in this
Clause 4.3 (General Undertakings of FleetCos).
French FleetCo in relation to itself only covenants and undertakes to the
FleetCo Security Agent (for itself and on behalf of the other FleetCo Secured
Creditors) and the Issuer Security Trustee (for itself and on behalf of the
Issuer Secured Creditors) the undertakings specified in this Clause 4.3 (General
Undertakings of FleetCos), provided that, the reference to “Initial Funding
Date” in Clause 4.3.1 (Country Asset Value Test) shall be deemed to be reference
to the “Initial French Funding Date” and the references to “Initial Funding
Date” in Clauses 4.3.14 (No Security Interests), 4.3.15 (No Disposals), 4.3.25
(Borrowings) and 4.3.29 (Separateness Covenants) shall be deemed to be reference
to the “French Accession Date”.
4.3.6
Country Asset Value Test

With effect on and from the Initial Funding Date, it shall at all times comply
with the Country Asset Value Test relevant to each FleetCo.
4.3.7
Books of Account

It shall at all times be managed as a standalone entity and shall keep and
maintain such books of account and records separate from any other person or
entity, as may be necessary to comply with all applicable laws and so as to
enable the financial statements of each FleetCo to be prepared.
4.3.8
Access

It shall, so far as permitted by applicable law, allow the FleetCo Security
Agent (on behalf of itself and the relevant FleetCo Secured Creditors) and/or
accountants or other professional advisers and contractors of the FleetCo
Security Agent free access at all reasonable times and on reasonable notice to
the assets, books, accounts and records of such FleetCo.
4.3.9
FleetCo Event of Default

It shall notify the FleetCo Security Agent, the Issuer Security Trustee and the
Transaction Agent of the occurrence of:
(v)
any FleetCo Event of Default (or an Italian Opco Event of Default in relation to
Italian FleetCo) promptly on becoming aware of its occurrence; and

(vi)
any event of default under a master lease agreement or servicing agreement
promptly on becoming aware of the same.

4.3.10
Financial Statements




53

--------------------------------------------------------------------------------




It shall supply to the FleetCo Security Agent and the Transaction Agent as soon
as they are available, but in any event within the applicable prescribed
statutory period for delivery of its financial statements after the end of its
financial year, its audited annual financial statements (prepared in accordance
with the Applicable Accounting Principles) for that financial year, unless
disclosure would at that time breach any laws, regulation or stock exchange
requirement or rules of any applicable regulatory body to which it is subject.
Each set of annual financial statements shall be certified by a director of the
relevant FleetCo, as the case may be, as giving a true and fair view of its
financial condition as at the date at which those financial statements were
drawn up.
4.3.11
FleetCo Compliance Certificate

It shall, (i) at the time of the despatch to the FleetCo Security Agent and the
Transaction Agent of its audited annual financial statements, (ii) within 14
days of a reasonable request by the FleetCo Security Agent or the Transaction
Agent and (iii) at such times as set out in Clause 13.2 (Delivery of Compliance
Certificates on each Reporting Date) below, deliver a FleetCo Compliance
Certificate signed by its authorised signatory to the Transaction Agent, the
Issuer, the FleetCo Security Agent, the Issuer Security Trustee and the Issuer
Cash Manager.
4.3.12
Conduct

It shall at all times carry on and conduct its affairs in compliance with any
applicable Requirement of Law or direction or requirement of any governmental or
regulatory authority from time to time in force in The Netherlands, Italy or
France (as applicable) or in any other jurisdiction in which it carries on
business and in compliance with its constitutional documents and to conduct its
own business in its own name.
4.3.13
Consents

It shall obtain, comply with the terms of and do all that is necessary to
maintain in full force and effect all authorisations, approvals, licences and
consents necessary under any Requirement of Law or any requirement or direction
of any governmental or regulatory authority from time to time in force in The
Netherlands, Italy and France (as applicable) or in any other applicable
jurisdiction:
(iii)
in connection with its business; and

(iv)
subject to the Reservations, to enable it lawfully to enter into and perform its
obligations under the Relevant Transaction Documents to which it is a party or
to ensure the legality, validity, enforceability or admissibility in evidence of
the Relevant Transaction Documents to which it is a party.

4.3.14
Information to Transaction Agent, the FleetCo Security Agent and the Issuer
Security Trustee

It shall, so far as permitted by applicable law, at all times give to the
Transaction Agent, the FleetCo Security Agent and the Issuer Security Trustee
such information, opinions, certificates and other evidence as each may
reasonably require (including, without limitation, the FleetCo Compliance
Certificate referred to above in Clause 4.3.6 (FleetCo Compliance



54

--------------------------------------------------------------------------------




Certificate)) for the purposes of the discharge of the duties, trusts, powers,
authorities and discretions vested in the Transaction Agent, the FleetCo
Security Agent or the Issuer Security Trustee (as applicable) by or pursuant to
the Relevant Transaction Document.
4.3.15
Execution of Further Documents

It shall execute such further documents and perform such further acts as may be
incidental to, or necessary in the opinion of the FleetCo Security Agent acting
reasonably to give effect to, the Relevant Transaction Documents.
4.3.16
Taxes

It shall at all times use its best efforts to minimise taxes and any other costs
arising in connection with its activities.
4.3.17
Liability to Tax

It shall, upon becoming aware, promptly give notice to the Transaction Agent and
the FleetCo Security Agent of the following:
(iii)
if it is required by law to effect a Tax Deduction in respect of any payment due
in respect of any of the FleetCo Advances; or

(iv)
if it would not be entitled to relief for Tax purposes in The Netherlands,
Spain, Italy or France for any material amount (other than repayments of
principal) which it is obliged to pay, or is treated as receiving for Tax
purposes in The Netherlands, Spain, Italy or France (as applicable) under the
Transaction Documents to which it is a party,

and take such action as may be required by the Transaction Agent and the FleetCo
Security Agent in respect thereof.
4.3.18
Tax Residence and Permanent Establishment

It shall not do any act or thing, the effect of which would be to make it
resident, or cause it to have a permanent establishment, branch or agency, for
Tax purposes in any jurisdiction other than: (i) in respect of Dutch FleetCo,
The Netherlands (in respect of its Tax Residence) and in Spain (in respect of
its permanent establishment); (ii) in respect of Italian FleetCo, Italy; and
(iii) in respect of French FleetCo, France.
4.3.19
No Security Interests

With effect on and from the Initial Funding Date, it shall not create or permit
to subsist any Security Interest in respect of the FleetCo Bank Accounts or any
of its assets, rights and interests other than (i) pursuant to the FleetCo
Security Documents to which it is a party and (ii) those arising by operation of
law.
4.3.20
No Disposals

With effect on and from the Initial Funding Date, it shall not enter into a
transaction or series of transactions (whether or not related and whether
voluntary or involuntary) to sell, lease,



55

--------------------------------------------------------------------------------




transfer or otherwise dispose of any asset, or assign any Transaction Document
other than as contemplated under the FleetCo Transaction Documents.
4.3.21
No Variation and Termination of Relevant Transaction Documents

It shall, save with the prior written consent of the FleetCo Security Agent,
not:
(v)
terminate, repudiate, rescind or discharge any Transaction Document to which it
is a party;

(vi)
vary, novate, amend, modify, exercise any powers of consent or waive any
provision of any Transaction Document to which it is a party;

(vii)
permit any person to do any of the things specified in paragraphs (i) and (ii)
above; or

(viii)
permit any person who has obligations under the Transaction Documents to which
it is a party to be released from such obligations other than in accordance with
the terms of the applicable FleetCo Transaction Document and any applicable
direction or Requirement of Law or requirement of any governmental or regulatory
authority from time to time.

4.3.22
Required Filing

It shall at all times make all filings with all governmental and regulatory
authorities in compliance with any applicable direction or Requirement of Law or
requirement of any governmental or regulatory authority from time to time in
force in its jurisdiction of incorporation or in any other jurisdiction in which
it carries on business.
4.3.23
Exercise Rights

It shall preserve and/or exercise and/or enforce its rights and/or shall procure
that the same are preserved, exercised or enforced on its behalf under and
pursuant to the Transaction Documents to which it is a party.
4.3.24
Change of Taxing Jurisdiction

It shall, if it becomes subject generally to the taxing jurisdiction of any
territory or any political subdivision thereof or any authority therein or
thereof having power to tax other than or in addition to The Netherlands, Spain,
Italy or France (as applicable) immediately upon becoming aware thereof notify
the Transaction Agent and the FleetCo Security Agent of such event and (unless
the FleetCo Security Agent otherwise agrees) enter forthwith into a supplemental
agreement hereto, giving to the FleetCo Security Agent an undertaking or
covenant in form and manner satisfactory to the FleetCo Security Agent in terms
corresponding to the terms of the relevant FleetCo Transaction Documents to
which it is a party with the substitution for (or, as the case may be, the
addition to) the references therein to The Netherlands, Spain, Italy or France
(as applicable) of references to that other or additional territory to whose
taxing jurisdiction, or that of a political subdivision thereof or an authority
therein or thereof, such FleetCo shall have become subject as aforesaid.



56

--------------------------------------------------------------------------------




4.3.25
Authorised Signatories

It shall, upon the execution hereof and thereafter forthwith upon any change of
the same, deliver to the Transaction Agent and the FleetCo Security Agent a list
of its authorised signatories, together with specimen signatures of the same.
4.3.26
Notification of Legal Proceedings

It shall immediately notify the Transaction Agent if any legal proceedings are
instituted against it by any of its creditors or in respect of any of its
property, assets or undertakings.
4.3.27
Join in Legal Proceedings

It shall, if the FleetCo Security Agent so requires, join in any legal
proceedings brought by the FleetCo Security Agent against any person relating to
any of such FleetCo’s property, assets or undertakings.
4.3.28
Centre of Main Interests

It shall conduct its business and affairs such that, at all times:
(i)
its “centre of main interests”, as that term is used in Article 3(1) of the EU
Insolvency Regulation, is in:

(a)
in respect of Dutch FleetCo, The Netherlands;

(b)
in respect of Italian FleetCo, Italy; and

(c)
in respect of French FleetCo, France; and

(ii)
it has no “establishment”, as that term is used in Article 2(h) of the EU
Insolvency Regulation, or branch office other than:

(a)
in respect of Dutch FleetCo, The Netherlands and Spain (to the extent such
“establishment” is required and permitted under and in accordance with the
FleetCo Transaction Documents to which Dutch FleetCo is party);

(b)
in respect of Italian FleetCo, Italy; and

(c)
in respect of French FleetCo, France.

4.3.29
Corporate Seat

It shall, at all times, maintain its corporate seat in:
(iii)
in respect of Dutch FleetCo, The Netherlands;

(iv)
in respect of Italian FleetCo, Italy; and

(v)
in respect of French FleetCo, France.

4.3.30
Borrowings

With effect on and from the Initial Funding Date, it shall not, except in
respect of the FleetCo Advances or any other financing as contemplated under the
FleetCo Transaction Documents



57

--------------------------------------------------------------------------------




to which it is a party, incur or permit to subsist any Financial Indebtedness or
give any guarantee or indemnities in respect of Financial Indebtedness or of any
other obligation of any person.
4.3.31
Merger

It shall not consolidate or merge with any other person or convey, transfer or
assign its properties or assets substantially as an entirety to any other person
(other than as contemplated under the FleetCo Transaction Documents to which it
is a party or with the prior written consent of the FleetCo Security Agent).
4.3.32
Acquisitions

It shall not acquire or have any interest in any company or any shares or a
business or undertaking (or, in each case, any interest in any of them).
4.3.33
FleetCo Bank Accounts

(iv)
It shall maintain:

(c)
in respect of Dutch FleetCo, Spanish Branch:

(I)
the Dutch FleetCo Spanish Transaction Account; and

(II)
the Dutch FleetCo Spanish Reserve Account (if any);

(d)
in respect of Dutch FleetCo:

(I)
the Dutch FleetCo German Transaction Account;

(II)
the VAT Component and Charge Costs Component Trust Account;

(III)
the Dutch FleetCo German Reserve Account (if any);

(IV)
the Dutch Bank Account;

(V)
the Dutch FleetCo Dutch Transaction Account; and

(VI)
the Dutch FleetCo Dutch Reserve Account (if any);

(e)
in respect of Italian FleetCo:

(I)
the Italian Transaction Account;

(II)
the Italian Dedicated Financing Account;

(III)
the Italian FleetCo Reserve Account (if any); and

(f)
in respect of French FleetCo:

(I)
the French FleetCo Transaction Account; and

(II)
the French FleetCo Reserve Account (if any),




58

--------------------------------------------------------------------------------




and shall not have an interest in any other bank account, unless such account is
charged to the FleetCo Security Agent on terms acceptable to it and such bank
account is opened in accordance with the relevant Account Bank Agreement.
(v)
It shall deposit or transfer all amounts received by it into: (i) in respect of
Italian FleetCo, the Italian Transaction Account or the Italian Dedicated
Financing Account (as applicable); (ii) in respect of Dutch FleetCo, the Dutch
FleetCo Spanish Transaction Account, the Dutch FleetCo German Transaction
Account or the Dutch FleetCo Dutch Transaction Account (as applicable); and
(iii) in respect of French FleetCo, the French FleetCo Transaction Account.

(vi)
No FleetCo shall (without the prior written consent of the Transaction Agent)
make any investments in respect of moneys standing to the credit of any FleetCo
Bank Account, save that:

(a)
Dutch FleetCo, Spanish Branch may make Permitted Investments in respect of the
moneys standing to the credit of the Dutch FleetCo Spanish Reserve Account (if
any);

(b)
Dutch FleetCo may make Permitted Investments in respect of the moneys standing
to the credit of the Dutch FleetCo German Reserve Account or the Dutch FleetCo
Dutch Reserve Account (if any);

(c)
Italian FleetCo may make Permitted Investments in respect of the moneys standing
to the credit of the Italian FleetCo Reserve Account (if any); and

(d)
French FleetCo may make Permitted Investments in respect of the moneys standing
to the credit of the French FleetCo Reserve Account (if any).

4.3.34
Separateness Covenants

It shall hold itself out as a separate entity and shall:
(i)
maintain its corporate books and records separately from any other person or
entity;

(ii)
maintain its accounts separate from those of any other person or entity;

(iii)
with effect on and from the Initial Funding Date, not engage in any activity
whatsoever which is not incidental to or necessary in connection with any of the
activities in which the Relevant Transaction Documents provide or envisage that
it may engage;

(iv)
not commingle assets with those of any other entity;

(v)
deal with other Transaction Parties and third parties (if any) on arm’s length
terms;

(vi)
maintain separate financial statements;

(vii)
pay its own liabilities out of its own funds;

(viii)
observe all corporate, partnership or other formalities required by its
constituting documents;




59

--------------------------------------------------------------------------------




(ix)
not acquire obligations or securities of shareholders;

(x)
use separate stationery, invoices and cheques;

(xi)
not have any employees;

(xii)
correct any known misunderstanding regarding its separate identity;

(xiii)
not reduce its share capital;

(xiv)
from the date hereof, not set up any subsidiaries;

(xv)
have no premises, save that (a) in respect of Dutch FleetCo, it may lease its
office premises in The Netherlands pursuant to the Dutch FleetCo Premises Lease
Agreement, (b) in respect of Italian FleetCo, it may lease its office premises
in Italy from the Italian Servicer and (c) in respect of French FleetCo, it may
lease its office premises in France from the French Servicer; and

(xvi)
not amend, supplement or otherwise modify its constitutive documents without the
prior consent of the FleetCo Security Agent.

4.3.35
Independent Director

Dutch FleetCo shall at all times maintain only independent directors.
4.3.36
FleetCo Security Agent’s Directions

It shall obtain the prior written consent of the FleetCo Security Agent before
exercising any discretion it may have relating to amending, modifying or
granting waivers or consents in relation to the Transaction Documents to which
it is a party.
4.3.37
Priority of Payments in respect of its Bank Accounts

It shall instruct (or it shall procure that the relevant Servicer instructs) the
Dutch FleetCo Spanish Account Bank, the Dutch FleetCo Spanish Account Bank
Operator, the Dutch FleetCo German Account Bank, the Dutch FleetCo German
Account Bank Operator, the Italian FleetCo Account Bank, the Dutch FleetCo Dutch
Account Bank, the Dutch FleetCo Account Bank Operator (as applicable), the
French FleetCo Account Bank and the French FleetCo Account Bank Operator (as
applicable) to apply its available funds on each Settlement Date (or, in the
case of amounts expected to become due and payable on any date after the
relevant Settlement Date but before the next following Settlement Date, make
provision for application of available funds on such date) in accordance with
the relevant FleetCo Priority of Payments.
4.3.38
Compliance with Transaction Documents

It shall at all times comply with and perform all its obligations under the
Transaction Documents to which it is a party (including, without limitation, the
Vehicle Purchasing Agreements to which it is a party) and use all reasonable
endeavours to procure that the other Transaction Parties, other than the
Transaction Agent, the FleetCo Security Agent and the Issuer Security



60

--------------------------------------------------------------------------------




Trustee, comply with and perform all their respective obligations under the
Transaction Documents to which it is a party.
4.3.39
Dividends or Distributions

(i)
Dutch FleetCo shall not pay any dividend (other than pursuant to Clause 4.3.46
(Dutch Bank Account)), make any other distribution to its shareholders or issue
any further shares or alter any rights attaching to the shares of Dutch FleetCo.

(ii)
Italian FleetCo shall not pay any dividend (other than any dividend paid out of
the aggregate retained Monthly Target Corporate Profit Amount of Italian FleetCo
after the payment of any Italian corporate tax and regional productive
activities tax in respect of the relevant financial year of Italian FleetCo),
make any other distribution to Italian FleetCo’s shareholders or issue any
further shares or alter any rights attaching to the shares of Italian FleetCo.

(iii)
French FleetCo shall not pay any dividend (other than any dividend paid out of
the aggregate retained Monthly Target Corporate Profit Amount of French FleetCo
after the payment of any French corporate tax and regional productive activities
tax in respect of the relevant financial year of French FleetCo), make any other
distribution to French FleetCo’s shareholders or issue any further shares or
alter any rights attaching to the shares of French FleetCo.

4.3.40
Waiver or Consent

Unless with the prior written consent of the FleetCo Security Agent or otherwise
in accordance with the Transaction Documents, no FleetCo shall permit any of the
Transaction Documents to which it is a party to become invalid or ineffective or
the priority of the Security created thereby to be reduced, amended, terminated
or discharged.
4.3.41
Tax Deed of Covenant

Each FleetCo shall:
(i)
comply with the terms of the Tax Deed of Covenant;

(ii)
notify the FleetCo Security Agent, the Issuer and the Transaction Agent of any
breach of, or inability to comply with, the obligations set out in the Tax Deed
of Covenant as a result of a change in, or in the interpretation of, application
or administration of any tax law or regulation of any agency or similar
organisation;

(iii)
notify the FleetCo Security Agent, the Issuer and the Transaction Agent of a
FleetCo’s inability to make a payment of tax and which would, if not paid when
due, make it likely that a non-payment FleetCo Event of Default would occur; and

(iv)
undertake to use best endeavours to mitigate the effect of any relevant
non-compliance or change of tax law.

4.3.42
Insurances




61

--------------------------------------------------------------------------------




(i)
Each FleetCo shall (and shall procure that its Servicer) ensure compliance by
the relevant Lessee of its obligations under the relevant Master Lease
Agreement.

(ii)
Upon knowledge of the occurrence of an event giving rise to a claim under any of
the Insurance Policies, each FleetCo shall (and shall procure that its Servicer)
arrange for a claim to be filed with the relevant insurance company or
underwriters and provide assistance in attempting to bring the claim to a
successful conclusion.

(iii)
Each FleetCo shall procure that the Insurance Policies are renewed or (as the
case may be) replaced in a timely manner in accordance with the requirements of
the relevant Insurance Policy (as defined in the relevant Master Lease
Agreement).

4.3.43
Vehicle Purchasing Agreements

(i)
No FleetCo may amend or waive any provision of any Vehicle Purchasing Agreement
other than in accordance with the relevant Servicing Agreement or Master Lease
Agreement (as applicable).

(ii)
Each FleetCo shall renew (or procure such renewal) each Vehicle Purchasing
Agreement and each supplemental agreement thereto in accordance with the terms
of the Servicing Agreement or Master Lease Agreement (as applicable) to which it
is a party.

(iii)
Upon the occurrence of a FleetCo Event of Default, no FleetCo may (and each
FleetCo shall ensure that no Opco may) pay any Vehicle Manufacturer or Vehicle
Dealer or German Opco or Dutch Opco (as the case may be) any amount of purchase
price for any Vehicle other than for a Vehicle where such FleetCo is
contractually obliged to make such payment and only where any such Vehicle
relates to an Operating Document or any Vehicle subject to such Operating
Document.

4.3.44
Depreciation

Italian FleetCo shall ensure that it depreciates the Vehicles in its Vehicle
Fleet in its financial statements in accordance with GAAP consistently applied.
4.3.45
Transferability of Certain Rights

In the event that any Vehicle Manufacturer Buy-Back Agreement or Vehicle Dealer
Buy-Back Agreement, in each case in respect of Vehicles in Spain and Italy (as
applicable), contains one or more provisions requiring consent of any party
(other than that of the FleetCo benefiting from such agreement) in order for a
FleetCo to be able to transfer its right, interest and/or benefit thereunder,
such FleetCo shall use its best efforts to renegotiate such agreement (including
at the time of its renewal) in order that such provision(s) be removed and each
FleetCo shall use its best efforts to procure that any new Vehicle Manufacturer
Buy-Back Agreement or Vehicle Dealer Buy-Back Agreement entered into by it or
from which it benefits does not contain any provision restricting its ability to
freely and validly transfer its right, interest, benefit and/or other rights
thereunder.
4.3.46
Italian Income Tax Consolidation Agreement and Italian VAT Sharing Agreement




62

--------------------------------------------------------------------------------




The Italian FleetCo shall not amend, modify, waive or consent to any amendment,
modification or waiver of any terms in the Italian Income Tax Consolidation
Agreement or the Italian VAT Sharing Agreement without the prior written consent
of the FleetCo Security Agent (such consent not to be unreasonably withheld).
4.3.47
FleetCo Profit Margin

Each FleetCo agrees that it will not agree to increase the FleetCo Profit Margin
to an amount exceeding [REDACTED] without the prior written consent of the
FleetCo Security Agent.
4.3.48
Withdrawals from FleetCo Bank Accounts

Subject to the provisions of the German Trust Agreement (with respect to Dutch
FleetCo in relation to its Vehicle Fleet in Germany only), no FleetCo may
withdraw any amount from its bank accounts other than:
(a)
on a Settlement Date in accordance with relevant FleetCo Priority of Payments;

(b)
on any date which is not a Settlement Date, provided that the amount to be
withdrawn on such other date is an Excluded Payment or has been provisioned for
by the relevant FleetCo Servicer on the immediately preceding Settlement Date in
accordance with the relevant FleetCo Priority of Payments;

(c)
on any date which is not a Settlement Date, provided that the amounts proposed
to be withdrawn shall be applied solely to making repayments of principal of a
relevant FleetCo Advance on the relevant FleetCo Advance Repayment Date; or

(d)
on any date which is not a Settlement Date, provided that:

(i)
the amounts proposed to be withdrawn shall be applied solely to make payments to
the Vehicle Manufacturers or Vehicle Dealers (as applicable) under the relevant
Vehicle Purchasing Agreement to which such FleetCo is a party (or, in the case
of Germany, German Opco is party) or in respect of which such FleetCo has
benefits; and

(ii)
any one of the following conditions is satisfied:

A.
the Senior Note Principal Amount Outstanding on such date is less than or equal
to the Senior Note Limit on such date;

B.
if the Senior Note Principal Amount Outstanding is more than the Senior Note
Limit immediately prior to the proposed withdrawal, on or prior to 2:00 p.m.
(CET) 4 Business Days prior to such proposed withdrawal:

(x)
an Intra-Month Central Servicer Report has been provided by the Central Servicer
to the FleetCo Security Agent and the Transaction Agent; and

(y)
the Transaction Agent has confirmed to the Central Servicer on or prior to the
third Business Day prior to the proposed withdrawal that (so far as it is aware
and based on the Intra-




63

--------------------------------------------------------------------------------




Month Central Servicer Report received in (x) above) the Country Asset Value
Test and the Issuer Borrowing Base Test, in each case taking into account the
proposed withdrawal by the FleetCos, have been complied with by the Issuer and
the relevant FleetCo; or
C.
such amounts do not exceed Euro 1,000,000 in aggregate (and when aggregated with
withdrawals by any other FleetCo pursuant to this paragraph (C) only) during any
period from a Settlement Date to the immediately succeeding Settlement Date.

For the purposes of this Clause 4.3.43 (Withdrawals from FleetCo Bank Accounts),
“Senior Note Limit” means, on the date of proposed withdrawal under paragraph
(d) above, the higher of:
A.
an amount equal to:

(i)
Senior Notes Maximum Amount; less

(ii)
the aggregate of (x) the Issuer Excess Cash Amount and (y) the aggregate of the
FleetCo Excess Cash Amount in Spain, the FleetCo Excess Cash Amount in Germany,
the FleetCo Excess Cash Amount in Italy, the FleetCo Excess Cash Amount in The
Netherlands and the FleetCo Excess Cash Amount in France; and

B.
zero.

4.3.49
Covenants and Undertakings under Operating Documents

Each FleetCo shall comply with the covenants and undertakings given by it in the
Operating Documents to which it is a party.
4.3.50
Dutch Corporate Account

Dutch FleetCo shall ensure that no amount shall be deposited or transferred into
the Dutch Bank Account other than:
(iv)
amounts equal to the share capital of Dutch FleetCo; and

(v)
the amounts specified in items (i) to (vi) of Clause 4.3.46 (Dutch Bank Account)
below.

4.3.51
Dutch Bank Account

Dutch FleetCo shall instruct the Dutch Account Bank to apply funds received by
Dutch FleetCo under each of:
(i)
item (d) (Monthly Target Corporate Profit Amount) after the payment of the
relevant corporate Tax in Spain and item (f)(iii) (Dutch FleetCo Dutch Expenses)
of the Dutch FleetCo Spanish Pre-Enforcement Priority of Payments;




64

--------------------------------------------------------------------------------




(ii)
item (d) (Monthly Target Corporate Profit Amount) and item (f)(iii) (Dutch
FleetCo Dutch Expenses) of the Dutch FleetCo German Pre-Enforcement Priority of
Payments;

(iii)
item (d) (Monthly Target Corporate Profit Amount) and item (f)(iii) (Dutch
FleetCo Dutch Expenses) of the Dutch FleetCo Dutch Pre-Enforcement Priority of
Payments;

(iv)
items (f)(ii) (Monthly Target Corporate Profit Amount) and (f)(iii) (Dutch
FleetCo Dutch Expenses) of the Dutch FleetCo Spanish Post-Enforcement Priority
of Payments;

(v)
items (f)(ii) (Monthly Target Corporate Profit Amount) and (f)(iii) (Dutch
FleetCo Dutch Expenses) of the Dutch FleetCo German Post-Enforcement Priority of
Payments; and

(vi)
items (f)(ii) (Monthly Target Corporate Profit Amount) and (f)(iii) (Dutch
FleetCo Dutch Expenses) of the Dutch FleetCo Dutch Post-Enforcement Priority of
Payments,

on each Settlement Date (or, in the case of amounts which are expected to become
due and payable on any date after the relevant Settlement Date but before the
next following Settlement Date, make provision for the application of available
funds on such date) as follows, in each case only if and to the extent that the
items of a higher priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction of amounts of Dutch FleetCo Dutch Expenses
due and payable;

(b)
secondly, in payment or satisfaction of any Tax due and payable by Dutch FleetCo
in The Netherlands; and

(c)
thirdly, in payment of a dividend to the shareholders of Dutch FleetCo

(such application of funds, the “Dutch Bank Account Priority of Payments”).
4.3.52
Reporting Covenants

Each FleetCo shall (or shall procure that its related Servicer or the Central
Servicer) deliver each relevant FleetCo Cash Management and Lease Report in
respect of such FleetCo on each Reporting Date to the FleetCo Security Agent and
the Transaction Agent.
4.3.53
“Know Your Customer” Checks

(iii)    If:
(a)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(b)
any change in the status of a FleetCo or the composition of the shareholders of
a FleetCo after the date of this Agreement; or

(c)
a proposed assignment or transfer by a Senior Noteholder of any of its rights
and/or obligations under the Transaction Document to which such Senior




65

--------------------------------------------------------------------------------




Noteholder is a party to a party that is not a Senior Noteholder prior to such
assignment or transfer,
obliges the Issuer Security Trustee, the FleetCo Security Agent or any Senior
Noteholder (or, in the case of paragraph (c) above, any prospective new Senior
Noteholder) to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, each FleetCo shall, promptly upon the written request of the
Issuer Security Trustee, the FleetCo Security Agent or any Senior Noteholder,
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Issuer Security Trustee, the FleetCo Security Agent
(for itself or on behalf of any FleetCo Secured Creditors) or Senior Noteholder
(for itself or, in the case of the event described in paragraph (c) above, on
behalf of any prospective new Senior Noteholder) in order for the Issuer
Security Trustee, the FleetCo Security Agent, such Senior Noteholder or, in the
case of the event described in paragraph (c) above, any prospective new Senior
Noteholder to carry out and be satisfied with the results of all necessary “know
your customer” or other checks in relation to any relevant person pursuant to
the transactions contemplated in the Transaction Documents.
(iv)
Each Senior Noteholder shall, promptly upon the written request of the Issuer
Security Trustee, the FleetCo Security Agent or the Transaction Agent, supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Issuer Security Trustee, the FleetCo Security Agent or the
Transaction Agent in order for the Issuer Security Trustee, the FleetCo Security
Agent or the Transaction Agent (as applicable) to carry out and be satisfied
with the results of all necessary “know your customer” or other checks on Senior
Noteholders or prospective new Senior Noteholders pursuant to the transactions
contemplated in the Transaction Documents.

4.3.54
Spain specific covenants and undertakings

(i)
Dutch FleetCo shall not take any action or do anything that could result in it
and Spanish Opco being members of the same “group” of companies in accordance
with article 42.1 of the Spanish Commercial Code. Dutch FleetCo shall not take
any action or do anything that could result in it being considered a fictitious
company.

(ii)
Dutch FleetCo shall, upon the reasonable request of the FleetCo Security Agent
or the Liquidation Agent (or any of its agents or Affiliates), produce without
delay satisfactory evidence of the ownership of its Vehicle Fleet in Spain.

(iii)
Dutch FleetCo shall ensure that the information relating to its Spanish branch
filed at the Spanish Commercial Registry is at all times true, accurate,
complete and not misleading.

4.3.55
The Netherlands specific covenants and undertakings

(i)
Dutch FleetCo shall not, without the prior written consent of the FleetCo
Security Agent, amend, modify or waive any terms of the Dutch FleetCo Premises
Lease Agreement other




66

--------------------------------------------------------------------------------




than where such amendments or modifications are to correct a manifest error or
are of a minor, formal or technical nature, and provided that Dutch FleetCo may
renew such Dutch FleetCo Premises Lease Agreement on substantially the same
terms without the consent of the FleetCo Security Agent.
(ii)
Dutch FleetCo shall ensure that all decisions by its managing directors and
general meeting are taken in the Netherlands.

4.3.56
France specific covenants and undertakings

(i)
French FleetCo shall ensure that all decisions by its director and general
meeting are taken in France.

(ii)
French FleetCo shall ensure that all its correspondence be sent in its own name.

(iii)
French FleetCo shall not engage in contracts with creditors under which French
FleetCo would not appear as an entity clearly separated from the other entities
of the Avis Group.

4.3.57
Vehicles outside the European Community

Italian FleetCo and French FleetCo shall not purchase any Vehicle from countries
outside the European Union and Dutch FleetCo and Dutch FleetCo, Spanish Branch
shall not purchase any Vehicle from countries outside the European Economic
Area, unless, in each case, it (or the relevant FleetCo Servicer on its behalf)
has given reasonable prior notice to the Transaction Agent of such proposed
purchase and the Central Servicer has delivered a legal memorandum to the
Transaction Agent relating to such purchase in form and substance satisfactory
to the Transaction Agent prior to such proposed purchase (and, if the
Transaction Agent is not satisfied with the potential consequences of such
purchase, the Transaction Agent’s consent shall be required for such purchase).
4.3.58
Dutch FleetCo Security

Dutch FleetCo shall promptly notify any person that attaches (beslag leggen) any
of its assets which are subject to Security or makes any claim in respect of any
of its assets which are subject to the Security (or attempts or expresses an
intention to do so), as well as any liquidator (curator) and administrator
(bewindvoerder), of the Security (and, in the case of an oral notification,
confirm it in writing).





67

--------------------------------------------------------------------------------






Section 4
Scheduled Amortisation, Country Repayment Option, Consequences of Defaults
5
Scheduled Amortisation

5.1
Extension of Revolving Period

5.1.74
The Central Servicer or the Parent may request the extension of the Revolving
Period to a date (such date being the “New Scheduled Amortisation Date”) falling
after the Original Scheduled Amortisation Commencement by written request to
each of the Senior Noteholders and the Transaction Agent (the “Extension
Request”) not less than 90 days prior to the Original Scheduled Amortisation
Commencement Date setting out the proposed terms to apply to the extended
Revolving Period.

5.1.75
Following receipt by the Senior Noteholders and the Transaction Agent of an
Extension Request in accordance with Clause 5.1.1 above, the Central Servicer,
the Parent, the Senior Noteholders and the Transaction Agent shall enter into a
90-day negotiation period (the “Negotiation Period”) with a view to reaching
agreement on the terms to apply to the extended Revolving Period.

5.1.76
If, within 45 days of the Senior Noteholders and the Transaction Agent receiving
an Extension Request:

(a)
each Senior Noteholder shall notify the Central Servicer and the Parent (with a
copy to the Issuer, the Transaction Agent, the Issuer Cash Manager, the Issuer
Security Trustee) that each such Senior Noteholder is willing to accept the
extension of the Revolving Period on the terms agreed with the Parent and/or the
Central Servicer; and

(b)
each such Senior Noteholder enters into a commitment and/or renewal agreement
with the Issuer in form and substance satisfactory to the Transaction Agent,

the Revolving Period shall be extended upon such terms.
5.1.77
If any Senior Noteholder has declined the Extension Request and has not
indicated that it intends to transfer its Senior Note to another person willing
to agree to such Extension Request or has not responded at all to the Extension
Request before the end of the Negotiation Period (the “Selling Senior
Noteholder”), the Central Servicer and/or the Parent may, by giving notice to
the Issuer Cash Manager, the Transaction Agent and the Issuer by no later than
the date falling two Business Days after the end of the Negotiation Period,
request that the other Senior Noteholders purchase each Senior Note held by the
Selling Senior Noteholder.

Each other Senior Noteholder (the “Purchasing Senior Noteholder”) shall have the
right, but not the obligation, to purchase all or part of such Senior Note at a
price equal to the Senior Note Principal Amount Outstanding of the relevant
Senior Note plus accrued but unpaid interest thereon.



68

--------------------------------------------------------------------------------




5.1.78
If more than one Senior Noteholder wishes to purchase the Senior Note held by
the Selling Senior Noteholder, the Issuer, with the prior written consent of
Finco and/or the Parent, may elect which Senior Noteholder(s) shall be the
Purchasing Senior Noteholder(s) or whether the Senior Note held by the Selling
Senior Noteholder shall be divided between such Senior Noteholders and the
amounts that will be sold to each of them.

5.1.79
If any Senior Noteholder does not agree to such extension (or does not respond
to the Extension Request within the relevant period and so is deemed not to
agree) and subsequently does not transfer all of its Senior Note in accordance
with Clause 5.1.4 above, as applicable, to a person who agrees to such
extension, the Revolving Period shall not be extended.

5.1.80
If any recipient of any request (as referred to above in this Clause 5.1
(Extension of Revolving Period)), including an Extension Request, does not
respond to any such request within the relevant time period, such recipient
shall be deemed to have notified the relevant sender of such request that the
recipient has declined the request.

5.1.81
For the avoidance of doubt, the Central Servicer and Parent may enter into
refinancing arrangements with parties who are not Senior Noteholders and may
procure the repayment in whole of the Senior Advances and other amounts due and
payable by the Issuer on the Original Scheduled Amortisation Commencement Date
in accordance with the relevant Issuer Priority of Payments.

5.2
Scheduled Amortisation Period

During the Scheduled Amortisation Period:
(i)
(a) the Issuer may only request Senior Advances, (b) the Issuer may only make
FleetCo Advances, (c) the Issuer may only make VFN Advances and (d) each FleetCo
may only request FleetCo Advances if, in each case, the proceeds of such FleetCo
Advance, Senior Advances and VFN Advances shall be ultimately applied by the
relevant FleetCo solely for the purposes of funding the purchase of Vehicles for
which such FleetCo is contractually bound prior to the expiry of the Revolving
Period;

(ii)
no FleetCo may purchase or order further Vehicles under any Vehicle Purchasing
Agreement to which it is a party (or, in respect of the Vehicle Fleet in
Germany, under the Master German Fleet Purchase Agreement and, in respect of the
Vehicle Fleet in The Netherlands, under the Master Dutch Fleet Purchase
Agreement), save for the Vehicles in respect of which the relevant FleetCo is
contractually bound on or prior to the Scheduled Amortisation Commencement Date
to make a purchase or order;

(iii)
no Opco may request further Vehicles for lease under any Master Lease Agreement
save for in relation to the Vehicles in respect of which the relevant FleetCo
was contractually bound on or prior to the Scheduled Amortisation Commencement
Date to make a purchase or order and so purchased or ordered pursuant to Clause
5.2(ii) above;

(iv)
repayments by FleetCos under the respective FleetCo Facility Agreements and
repayments by the Issuer under the Issuer Note Issuance Facility Agreement shall
continue to be made;




69

--------------------------------------------------------------------------------




(v)
no payments shall be permitted to be made by the Issuer to the Subordinated
Lender until the Senior Issuer Discharge Date; and

(vi)
payments by the Issuer shall be made in accordance with the Issuer Scheduled
Amortisation Period (Pre-Enforcement) Priority of Payments.

6
Country Repayment Option

6.1
Selective Rapid Amortisation

6.1.59
Finco has the right but is not obliged to exercise the Italy Repayment Option,
the Spain Repayment Option or the France Repayment Option (as applicable).

6.1.60
If Finco does not exercise the Italy Repayment Option, the Spain Repayment
Option or the France Repayment Option within the relevant grace period relating
to the relevant TRO Default, the Rapid Amortisation Period shall commence in
relation to the Senior Notes and the applicable FleetCo Facility Agreements or
the VFN Funding Agreement (as applicable).

6.1.61
If Finco exercises:

(a)
the Spain Repayment Option within the relevant grace period relating to the
relevant TRO Default and the Central Servicer and Finco have received the TRO
Proceeds Confirmation from the Issuer (or the Issuer Cash Manager on behalf of
the Issuer) in respect of the Spain Repayment Option, Clause 9 (Rapid
Amortisation) shall apply in respect of the FleetCo Advances under the FleetCo
Spanish Facility Agreement only;

(b)
the Italy Repayment Option within the grace period relating to the relevant TRO
Default and the Central Servicer and Finco have received the TRO Proceeds
Confirmation from the Issuer (or the Issuer Cash Manager on behalf of the
Issuer) in respect of the Italy Repayment Option, Finco may determine in its
sole discretion whether Clause 9 (Rapid Amortisation) will apply in respect of
the FleetCo Advances under the FleetCo Italian Facility Agreement; and

(c)
the France Repayment Option within the grace period relating to the relevant TRO
Default and the Central Servicer and Finco have received the TRO Proceeds
Confirmation from the Issuer (or the Issuer Cash Manager on behalf of the
Issuer) in respect of the France Repayment Option, Finco may determine in its
sole discretion whether Clause 9 (Rapid Amortisation) will apply in respect of
the VFN Advances under the VFN Funding Agreement.

6.2
Types of Country Repayment Option

6.2.1
Spain

(v)
Following the occurrence of a TRO Default but prior to such TRO Default becoming
an Event of Default in relation to Dutch FleetCo (in respect of Spain only) or
Spanish Opco, the Subordinated Lender may make an additional Issuer Subordinated
Advance (the “Spain TRO Additional Issuer Subordinated Advance”) to the Issuer




70

--------------------------------------------------------------------------------




under the Issuer Subordinated Facility Agreement in an amount specified in
paragraph (ii) below.
(vi)
Subject to paragraph (vi) below, the Issuer shall, following receipt of such
Spain TRO Additional Issuer Subordinated Advance, use the proceeds thereof to
repay in full:

A.
all outstanding Senior Advances to Senior Noteholders on the relevant Senior
Advance Repayment Date of such Senior Advances in an amount corresponding to the
Senior Note Principal Amount Outstanding (and all accrued but unpaid interest
thereon) of the FleetCo Advances under the FleetCo Spanish Facility Agreement,
such amount; and

B.
the part of the outstanding Subordinated Debt corresponding to the outstanding
FleetCo Advances under the FleetCo Spanish Facility Agreement,

such amounts in (A) and (B) above as notified by the Transaction Agent to the
Central Servicer, the Issuer and the Issuer Cash Manager as soon as practicable
following the occurrence of the relevant TRO Default and in any event by no
later than:
(a)
(in respect of a TRO Default in paragraph (a)(ii) of the definition of “Event of
Default”) 1 Business Day following such occurrence; and

(b)
(in respect of any other TRO Default) 2 Business Days following such occurrence,

in each case, provided that the Transaction Agent has been notified of such
occurrence and has available to it the relevant information to calculate or
determine such amounts.
(vii)
Following receipt in full by the Issuer of the Spain TRO Additional Issuer
Subordinated Advance, the Issuer shall (or shall procure that the Issuer Cash
Manager shall) notify the Transaction Agent, the Central Servicer and Finco of
such receipt by delivering to the Transaction Agent, the Central Servicer and
Finco a TRO Proceeds Confirmation on:

(a)
if received before 5:00 p.m. (GMT), the same day as the receipt by the Issuer of
such amounts; and

(b)
if received at or after 5:00 p.m. (GMT), by 11:00 a.m. (GMT) on the next
Business Day after receipt by the Issuer of such amounts.

(viii)
Upon and following receipt of the TRO Proceeds Confirmation from the Issuer (or
the Issuer Cash Manager on its behalf) pursuant to paragraph (iii) above by the
Transaction Agent, the Central Servicer and Finco:

(a)
the attorneys appointed under the Spain TRO Power of Attorney shall be entitled
to exercise any power and authority pursuant to the Spain TRO Power of Attorney;




71

--------------------------------------------------------------------------------




(b)
no Liquidation Agent Service Commencement Notice may be served in relation to
the Vehicle Fleet in Spain; and

(c)
the Liquidation Agent’s appointment pursuant to the Liquidation Agency Agreement
shall be automatically terminated in relation to the Vehicle Fleet in Spain.

(ix)
Following the repayment of the Senior Advances as required under paragraph (ii)
above:

A.
all Disposal Proceeds in respect of the Vehicle Fleet in Spain received by the
Dutch FleetCo, Spanish Branch shall be applied in accordance with the Dutch
FleetCo Spanish Post-Enforcement Priority of Payments (the amounts in paragraph
(g) (interest) and paragraph (h) (principal) of the Dutch FleetCo Spanish
Post-Enforcement Priority of Payments being the “Issuer Spain TRO Amounts”);

B.
the Issuer (or the Issuer Cash Manager on its behalf) shall credit the Issuer
Spain TRO Amounts received by the Issuer from Dutch FleetCo, Spanish Branch,
into the Issuer Spain TRO Collection Account; and

C.
the Issuer (or the Issuer Cash Manager on its behalf) shall, pursuant to and in
accordance with the Issuer Spain TRO Declaration of Trust, apply the amounts
standing to the credit of the Issuer Spain TRO Collection Account solely for the
purposes of repaying any Spain TRO Additional Issuer Subordinated Advance.

For the avoidance of doubt, the amounts payable by the Issuer under (B) and (C)
above shall be paid outside, and not be subject to, any Issuer Priority of
Payments.
(x)
At the election of the Subordinated Lender, the principal amount of the Spain
TRO Additional Subordinated Advances to be made by the Subordinated Lender to
the Issuer may be reduced by an amount equal to the principal amount of any
outstanding Subordinated Advance(s) to be repaid (the “Spain TRO Netted Amount”)
by the Issuer to the Subordinated Lender on the relevant Issuer Subordinated
Repayment Date (as defined in the Issuer Subordinated Facility Agreement)
relating to the Senior Advance Repayment Date of the Senior Advances referred to
in paragraph (ii) above. In such event, the Issuer and the Subordinated Lender
agree that the Issuer’s obligations to repay the Spain TRO Netted Amount shall
be discharged by the Issuer’s agreement to such reduction and no further amounts
shall be payable by the Issuer in respect thereof.

6.2.2
Italy

(iii)
Following the exercise of the FleetCo Italian Facility Agreement Purchase
Option, Finco as the transferee or the assignee shall be bound by all the
provisions of the FleetCo Italian Facility Agreement (including the terms
incorporated into the FleetCo Italian Facility Agreement) and shall become
vested with all rights, powers, duties,




72

--------------------------------------------------------------------------------




obligations and limitations of rights as if originally named as “Party” of the
FleetCo Italian Facility Agreement in its capacity as lender to Italian FleetCo.
(iv)
Following receipt of the proceeds received from Finco by the Issuer pursuant to
and in accordance with the exercise of the purchase option set out in clause
15.4 (Option) of the FleetCo Italian Facility Agreement (such proceeds, the
“Italy TRO Finco Amounts”), the Issuer shall use such Italy TRO Finco Amounts to
repay in full:

A.
all outstanding Senior Advances on the relevant Senior Advance Repayment Date of
such Senior Advances (and any other amounts due and payable by the Issuer) to
Senior Noteholders in an amount corresponding to the Senior Note Principal
Amount Outstanding (and all accrued but unpaid interest thereon) of the FleetCo
Advances under the FleetCo Italian Facility Agreement on the relevant Senior
Advance Repayment Date of such Senior Advances, such amount as notified by the
Transaction Agent to the Central Servicer;

B.
the part of the outstanding Subordinated Debt corresponding to the outstanding
FleetCo Advances under the FleetCo Italian Facility Agreement,

such amounts in (A) and (B) above as notified by the Transaction Agent to the
Central Servicer, the Issuer and the Issuer Cash Manager as soon as practicable
following the occurrence of the relevant TRO Default and in any event by no
later than:
(a)
(in respect of a TRO Default in paragraph (a)(ii) of the definition of “Event of
Default”) 1 Business Day following such occurrence; and

(b)
(in respect of any other TRO Default) 2 Business Days following such occurrence,

provided that the Transaction Agent has been notified of such occurrence and has
available to it the relevant information to calculate or determine such amounts.
(v)
Subject to (v) below, following receipt in full by the Issuer of the Italy TRO
Finco Amounts, the Issuer shall (or shall procure that the Issuer Cash Manager
shall) notify the Transaction Agent, the FleetCo Security Agent, the Central
Servicer and Finco of such payment by delivering to the Transaction Agent, the
FleetCo Security Agent, the Central Servicer and Finco a TRO Proceeds
Confirmation on:

(a)
if received before 5:00 p.m. (GMT), the same day as the receipt by the Issuer of
such amounts; and

(b)
if received at or after 5:00 p.m. (GMT), by 11:00 a.m. (GMT) on the next
Business Day after receipt by the Issuer of such amounts.

(vi)
Upon and following (a) the exercise of the Italy Repayment Option and (b) the
receipt of the TRO Proceeds Confirmation from the Issuer (or the Issuer Cash
Manager on its behalf) by the Transaction Agent, the FleetCo Security Agent, the
Central Servicer and Finco in accordance with paragraph (iii) above:




73

--------------------------------------------------------------------------------




A.
all references to “Transaction Documents” shall no longer include the Italian
Transaction Documents;

B.
no Liquidation Agent Service Commencement Notice may be served in relation to
the Vehicle Fleet in Italy; and

C.
the Liquidation Agent’s appointment pursuant to the Liquidation Agency Agreement
shall be automatically terminated in relation to the Vehicle Fleet in Italy.

(vii)
At the election of Finco, the principal amount of the Italy TRO Finco Amounts to
be made by Finco to the Issuer may be reduced by an amount equal to the
principal amount of any outstanding Subordinated Advance to be repaid (the
“Italy TRO Netted Amount”) by the Issuer to the Subordinated Lender on the
relevant Issuer Subordinated Repayment Date (as defined in the Issuer
Subordinated Facility Agreement) relating to the Senior Advance Repayment Date
of the Senior Advances referred to in paragraph (ii) above. In such event, the
Issuer and the Subordinated Lender agree that the Issuer’s obligations to repay
the Italy TRO Netted Amount shall be discharged by the Issuer’s agreement to
such reduction and no further amounts shall be payable by the Issuer in respect
thereof.

(viii)
Promptly following (a) the exercise of the Italy Repayment Option and (b) the
receipt of the TRO Proceeds Confirmation from the Issuer (or the Issuer Cash
Manager on its behalf) by the Transaction Agent, the FleetCo Security Agent, the
Central Servicer and Finco in accordance with paragraph (iii) above:

A.
the FleetCo Security Agent shall terminate all FleetCo Italian Security
Documents in accordance with the terms thereof; and

B.
the FleetCo Secured Creditors or the FleetCo Security Agent, on behalf of the
Italian FleetCo Secured Creditors, shall, at the cost of Italian FleetCo, agree
to do and execute, or arrange for the doing and executing of, each act, document
and thing requested of it in order to implement and/or give effect to (i) the
termination of the FleetCo Italian Security Documents, (ii) the release of the
Security granted or created by such FleetCo Italian Security Documents and (iii)
the release in full of Italian FleetCo and Italian Opco from all obligations
owed by them under the Transaction Documents to which Italian FleetCo and/or
Italian Opco is a party, in each case, in accordance with the applicable terms
thereof.

6.2.3
France

(i)
Following the exercise and settlement of (i) the VFN Funding Agreement Purchase
Option and (ii) the FCT Residual Units Purchase Option, Finco as the transferee
or the assignee shall be bound by (i) all the provisions of the VFN Funding
Agreement (including the terms incorporated into the VFN Funding Agreement) and
shall become vested with all rights, powers, duties, obligations and limitations
of rights as if originally




74

--------------------------------------------------------------------------------




named as “Party” of the VFN Funding Agreement in its capacity as lender to the
FCT and (ii) the terms and conditions of the FCT Residual Units, respectively.
(ii)
Following receipt of the proceeds received from Finco by the Issuer pursuant to
and in accordance with the exercise of the purchase option set out in (A) Clause
6.2.3(vii) (The VFN Funding Agreement Purchase Option) of this Agreement and (B)
clause 2 (The FCT Residual Units Purchase Option) of the FCT Residual Units
Subscription Form (such proceeds, the “France TRO Finco Amounts”), the Issuer
shall use such France TRO Finco Amounts to repay in full:

A.
all outstanding Senior Advances on the relevant Senior Advance Repayment Date of
such Senior Advances (and any other amounts due and payable by the Issuer) to
Senior Noteholders in an amount corresponding to the Senior Note Principal
Amount Outstanding (and all accrued but unpaid interest thereon) of the Variable
Funding Note under the VFN Funding Agreement on the relevant Senior Advance
Repayment Date of such Senior Advances, such amount as notified by the
Transaction Agent to the Central Servicer; and

B.
the part of the outstanding Subordinated Debt corresponding to the outstanding
principal of the Variable Fuding Note under the VFN Funding Agreement,

such amounts in (A) and (B) above as notified by the Transaction Agent to the
Central Servicer, the Issuer and the Issuer Cash Manager as soon as practicable
following the occurrence of the relevant TRO Default and in any event by no
later than:
(a)
(in respect of a TRO Default in paragraph (a)(ii) of the definition of “Event of
Default”) 1 Business Day following such occurrence; and

(b)
(in respect of any other TRO Default) 2 Business Days following such occurrence,

provided that the Transaction Agent has been notified of such occurrence and has
available to it the relevant information to calculate or determine such amounts.
(iii)
Subject to (v) below, following receipt in full by the Issuer of the France TRO
Finco Amounts, the Issuer shall (or shall procure that the Issuer Cash Manager
shall) notify the Transaction Agent, the FleetCo Security Agent, the Central
Servicer and Finco of such payment by delivering to the Transaction Agent, the
FleetCo Security Agent, the Central Servicer and Finco a TRO Proceeds
Confirmation on:

(a)
if received before 5:00 p.m. (GMT), the same day as the receipt by the Issuer of
such amounts; and

(b)
if received at or after 5:00 p.m. (GMT), by 11:00 a.m. (GMT) on the next
Business Day after receipt by the Issuer of such amounts.

(iv)
Upon and following (a) the exercise of the France Repayment Option and (b) the
receipt of the TRO Proceeds Confirmation from the Issuer (or the Issuer Cash




75

--------------------------------------------------------------------------------




Manager on its behalf) by the Transaction Agent, the FleetCo Security Agent, the
Central Servicer and Finco in accordance with paragraph (iii) above:
A.
all references to “Transaction Documents” shall no longer include the French
Transaction Documents;

B.
all references to “Avis Obligors”, “OpCos” or “FleetCos” shall shall no longer
include Avis France and French FleetCo;

C.
no Liquidation Agent Service Commencement Notice may be served in relation to
the Vehicle Fleet in France;

D.
the Liquidation Agent’s appointment pursuant to the Liquidation Agency Agreement
shall be automatically terminated in relation to the Vehicle Fleet in France;

E.
the French Intermediary Bank shall be totally released from any of its
obligations as lender pursuant to the FleetCo French Facility Agreement, other
than accrued liabilities, if any; and

F.
any party to the French Transaction Documents (except any Deutsche Bank entities
or any entities of the Avis Group) shall consider and negotiate in good faith
any amendment to the French Transaction Documents submitted by any entity of the
Avis Group. Notwithstanding any provision of the Framework Agreement to the
contrary, such amendment to any French Transaction Documents should be made with
the approval of the parties to such document only.

(v)
At the election of Finco, the principal amount of the France TRO Finco Amounts
to be made by Finco to the Issuer may be reduced by an amount equal to the
principal amount of any outstanding Subordinated Advance to be repaid (the
“France TRO Netted Amount”) by the Issuer to the Subordinated Lender on the
relevant Issuer Subordinated Repayment Date (as defined in the Issuer
Subordinated Facility Agreement) relating to the Senior Advance Repayment Date
of the Senior Advances referred to in paragraph (ii) above. In such event, the
Issuer and the Subordinated Lender agree that the Issuer’s obligations to repay
the France TRO Netted Amount shall be discharged by the Issuer’s agreement to
such reduction and no further amounts shall be payable by the Issuer in respect
thereof.

(vi)
Promptly following (a) the exercise of the France Repayment Option and (b) the
receipt of the TRO Proceeds Confirmation from the Issuer (or the Issuer Cash
Manager on its behalf) by the Transaction Agent, the FleetCo Security Agent, the
Central Servicer and Finco in accordance with paragraph (iii) above, if so
requested by Finco:

A.
the FleetCo Security Agent shall terminate all FleetCo French Security Documents
in accordance with the terms thereof; and




76

--------------------------------------------------------------------------------




B.
the French FleetCo Secured Creditors or the FleetCo Security Agent, on behalf of
the French FleetCo Secured Creditors, shall, at the cost of French FleetCo,
agree to do and execute, or arrange for the doing and executing of, each act,
document and thing requested of it in order to implement and/or give effect to
(i) the termination of the FleetCo French Security Documents, (ii) the release
of the Security granted or created by such FleetCo French Security Documents and
(iii) the release in full of French FleetCo and French Opco from all obligations
owed by them under the Transaction Documents to which French FleetCo and/or
French Opco is a party, in each case, in accordance with the applicable terms
thereof.

(vii)
The VFN Funding Agreement Purchase Option:

(a)
The FCT Noteholder hereby agrees to grant to Finco, which accepts the benefit
of, a purchase option pursuant to which Finco is entitled to purchase all (but
not part) of the FCT Noteholder’s rights, interest and benefits under the
Variable Funding Note and the VFN Funding Agreement for the amount specified in
Clause 6.2.3(ii) above as at the date of the exercise of the VFN Funding
Agreement Purchase Option (the “VFN Purchase Price”) pursuant to the terms and
conditions set out herein (the “VFN Funding Agreement Purchase Option”). Finco
hereby agrees to pay, on the Initial French Funding Date to the FCT Noteholder
an amount of Euro 100 as consideration for the granting of the VFN Funding
Agreement Purchase Option.

(b)
Finco may, following the occurrence of a TRO Default in relation to French
FleetCo or French Opco (but prior to such TRO Default becoming an Event of
Default) and during the relevant grace period prior to the relevant TRO Default
becoming an Event of Default (such event having not been cured or action taken
in connection, in either case, to the satisfaction of the FCT Noteholder and the
FleetCo Security Agent), by giving not less than 10 (ten) Business Days of
notice to the FCT Noteholder and the other parties to the VFN Funding Agreement
and specifying the purchase date (the “VFN Purchase Date”) which shall be a
Business Day, elect to exercise the VFN Funding Agreement Purchase Option and
purchase all (and not part only) of the FCT Noteholder’s rights, interest and
benefits under the Variable Funding Note and the VFN Funding Agreement
(including, without limitation, any VFN Advances which may be outstanding as at
the VFN Purchase Date). Such notice once given is irrevocable.

(c)
On the VFN Purchase Date:

A.
Finco shall pay to the FCT Noteholder in cash the VFN Purchase Price; and

B.
the FCT Noteholder shall, having received written confirmation from the Issuer
Cash Manager of the payment of the VFN Purchase Price




77

--------------------------------------------------------------------------------




in full, transfer the Variable Funding Note and the VFN Funding Agreement in
accordance with Clause 6.2.3(viii) below (the “VFN Transfer”).
(d)
The VFN Transfer by the FCT Noteholder shall be without recourse to, or
representation or warranty from, the FCT Noteholder.

(e)
Each of the FCT Management Company (on its behalf and on behalf of the FCT), the
FCT Custodian, the FCT Registrar, the FCT Noteholder, the FleetCo Security
Agent, the Transaction Agent and Finco expressly acknowledges and agrees to the
provisions set out in this Clause 6.2.3(vii) and accept the VFN Transfer set out
in Clause 6.2.3(viii) below.

(viii)
VFN Transfer

(a)
Subject to the conditions set out in Clause 6.2.3(vii)(c) above:

A.
the FCT Noteholder shall execute a duly completed agreement in accordance with
this Agreement and substantially in the form of Schedule 18 – Part A (Form of
VFN Transfer Documents) (a “VFN Transfer Agreement”);

B.
as soon as reasonably practicable after execution of the VFN Transfer Agreement,
Finco shall deliver to the other parties to the VFN Funding Agreement (other
than the FCT Noteholder and the FCT Management Company) a notice substantially
in the form of Schedule 18 – Part B (Form of VFN Transfer Documents) (a “VFN
Transfer Notice”).

(b)
The VFN Transfer shall be effective on the date of the VFN Transfer Notice or,
if later, the date specified in the VFN Transfer Notice (the “VFN Transfer
Date”).

(c)
Each party to the VFN Funding Agreement (other than the FCT Management Company,
the FCT Noteholder and Finco which have acknowledged and agreed to the VFN
Transfer by entering into the VFN Transfer Agreement) agrees that the delivery
of a VFN Transfer Notice to them shall constitute adequate notice to each of
them of the VFN Transfer.

(d)
On the Transfer Date:

A.
any reference in the VFN Funding Agreement to the FCT Noteholder will include
Finco but will exclude the FCT Noteholder if no amount is or may be owed to or
by it under the VFN Funding Agreement;

B.
the VFN Funding Agreement will be terminated and of no further effect with
respect to the FCT Noteholder, the FleetCo Security Agent and the Transaction
Agent:

C.
the FCT Noteholder, the FleetCo Security Agent and the Transaction Agent will be
released and discharged from their obligations under the VFN Funding Agreement
(and any corresponding, ancillary or




78

--------------------------------------------------------------------------------




accessory obligations by which it is bound under the other Transaction Documents
to which the FCT Noteholder is a party) provided however that such release shall
not affect any liabilities or obligations of the FCT and Finco as successor FCT
Noteholder vìs-à-vìs each such party under the VFN Funding Agreement; and
D.
Finco will become party to the VFN Funding Agreement and will be bound by
obligations equivalent to those from which the FCT Noteholder is released under
paragraph A. above.

6.3
Period during which the Italy Repayment Option and/or the Spain Repayment Option
and/or the France Repayment Option may be exercised

The Italy Repayment Option, the Spain Repayment Option and the France Repayment
Option shall only be exercisable by Finco during the grace period relating to
the relevant TRO Default.
7
Consequences of Potential Event of Default Prior to an Event of Default

7.1
If a Potential Event of Default occurs in relation to Spanish Opco but prior to
such Potential Event of Default becoming an Event of Default, Dutch FleetCo,
Spanish Branch may not purchase or order any Vehicle under any supplemental
agreement to a Vehicle Purchasing Agreement on or after the date of occurrence
of the relevant Potential Event of Default until the earlier of (a) the date on
which such Potential Event of Default is remedied to the satisfaction of the
FleetCo Security Agent or waived by the FleetCo Security Agent and (b) date of
receipt by the Transaction Agent of the TRO Proceeds Confirmation delivered by
the Issuer (or the Issuer Cash Manager on its behalf) in accordance with Clause
6.2.1(iii)(b).

7.2
If a Potential Event of Default occurs in relation to Italian Opco but prior to
such Potential Event of Default being an Event of Default, Italian FleetCo may
not purchase or order any Vehicle under any Vehicle Purchasing Agreement on or
after the date of occurrence of the relevant Potential Event of Default until
the earlier of (a) the date on which such Potential Event of Default is remedied
to the satisfaction of the FleetCo Security Agent or waived by the FleetCo
Security Agent and (b) date of receipt by the Transaction Agent of the TRO
Proceeds Confirmation delivered by the Issuer (or the Issuer Cash Manager on its
behalf) in accordance Clause 6.2.2(iii).

7.3
If a Potential Event of Default or an Event of Default occurs in relation to
German Opco, Dutch FleetCo may not purchase or order any Vehicle under the
Master German Fleet Purchase Agreement on or after the date of occurrence of the
relevant Potential Event of Default until the date on which such Potential Event
of Default or Event of Default is remedied to the satisfaction of or waived by
the FleetCo Security Agent.

7.4
If a Potential Event of Default or an Event of Default occurs in relation to
Dutch Opco, Dutch FleetCo may not purchase or order any Vehicle under the Master
Dutch Fleet Purchase Agreement on or after the date of occurrence of the
relevant Potential Event of Default until the date on which such Potential Event
of Default or Event of Default is remedied to the satisfaction of or waived by
the FleetCo Security Agent.




79

--------------------------------------------------------------------------------




7.5
If a Potential Event of Default occurs in relation to French Opco but prior to
such Potential Event of Default being an Event of Default, French FleetCo may
not purchase or order any Vehicle under any Vehicle Purchasing Agreement on or
after the date of occurrence of the relevant Potential Event of Default until
the earlier of (a) the date on which such Potential Event of Default is remedied
to the satisfaction of the FleetCo Security Agent or waived by the FleetCo
Security Agent and (b) the date of receipt by the Transaction Agent of the TRO
Proceeds Confirmation delivered by the Issuer (or the Issuer Cash Manager on its
behalf) in accordance with Clause 6.2.3(iii).

8
Events of Default

8.1
Issuer Events of Default

Each of the events or circumstances set out in Part 1 (Issuer Events of Default)
of Schedule 4 (Events of Default) shall be an Issuer Event of Default.
8.2
FleetCo Events of Default

Each of the events or circumstances set out in Part 2 (FleetCo Events of
Default) of Schedule 4 (Events of Default) shall be a FleetCo Event of Default.
8.3
Opco Events of Default

Each of the events or circumstances set out in Part 3 (Opco Events of Default)
of Schedule 4 (Events of Default) shall be an Opco Event of Default.
8.4
FCT Events of Default

Each of the events or circumstances set out in Part 4 (FCT Events of Default) of
Schedule 4 (Events of Default) shall be an FCT Event of Default.
8.5
Consequences of Events of Default: Enforcement, Acceleration and Rapid
Amortisation

8.5.1
Rapid Amortisation: Following the occurrence of a Rapid Amortisation Event, the
Transaction Agent shall deliver a Rapid Amortisation Notice to the Issuer (with
a copy to the Issuer Security Trustee and the Central Servicer) and the
provisions set out in Clause 9 (Rapid Amortisation) shall immediately apply. The
Issuer Security Trustee can assume that no Rapid Amortisation Event has occurred
prior to the delivery of a Rapid Amortisation Notice and shall have no liability
to any person in this regard.

8.5.2
Enforcement

(a)
Issuer Enforcement Notice

On and at any time after the occurrence of a Rapid Amortisation Commencement
Date, the Issuer Security Trustee shall (provided that the Issuer Security
Trustee has been directed to do so pursuant to Clause 24.3 (Consents,
Directions, Instructions, Amendments, Waivers and Modifications of Transaction
Documents by the Issuer Security Trustee) and paragraph 8 (Instructions to
Issuer Security Trustee and exercise of discretion) of the Issuer Intercreditor
Terms in Schedule 16 (Issuer Intercreditor Terms) and has been indemnified
and/or secured and/or prefunded to



80

--------------------------------------------------------------------------------




its satisfaction and subject to the terms of the Issuer Deed of Charge and the
Issuer Intercreditor Terms) deliver an Issuer Enforcement Notice to the Issuer
with a copy to the Issuer Cash Manager, the Transaction Agent, the Issuer Hedge
Counterparties, the Senior Noteholders and the Central Servicer.
(b)
FleetCo Enforcement Notice

On and at any time after the occurrence of a Rapid Amortisation Commencement
Date or, in relation to Spain, the exercise of the Spain Repayment Option, the
FleetCo Security Agent shall (provided that the FleetCo Security Agent has been
indemnified and/or secured and/or prefunded to its satisfaction) deliver a
FleetCo Enforcement Notice to any of the following, as the FleetCo Security
Agent is so directed by the Issuer Security Trustee (itself acting in accordance
with Clause 24.3 (Consents, Directions, Instructions, Amendments, Waivers and
Modifications of Transaction Documents by the Issuer Security Trustee) and
paragraph 8 (Instructions to Issuer Security Trustee and exercise of discretion)
of the Issuer Intercreditor Terms in Schedule 16 (Issuer Intercreditor Terms)):
(i)
Dutch FleetCo, Spanish Branch, with a copy to the Spanish Servicer and the
Central Servicer;

(ii)
Dutch FleetCo, with a copy to the Central Servicer;

(iii)
Italian FleetCo, with a copy to the Italian Servicer and the Central Servicer;
and

(iv)
French FleetCo, with a copy to the French Servicer and the Central Servicer.

8.5.3
Dutch Opco Event of Default

(vii)
Upon and following the occurrence of a Dutch Opco Event of Default and in the
absence of a Dutch FleetCo Event of Default:

(d)
Dutch FleetCo may (upon receipt of instructions from the FleetCo Security Agent)
terminate the Master Dutch Fleet Lease Agreement and terminate or vary the terms
of the Central Servicing Agreement with respect to the Dutch Cash Management
Services (as defined in the Central Servicing Agreement) only;

(e)
Dutch FleetCo may not request a FleetCo Advance under the FleetCo Dutch Facility
Agreement unless the sole purpose of such FleetCo Advance is to either (i) repay
a maturing FleetCo Dutch Advance under the FleetCo Dutch Facility Agreement or
(ii) fund the purchase of Vehicles (excluding VAT) where Dutch FleetCo is
contractually bound to make the payment; and

(f)
the Dutch FleetCo Dutch Opco Event of Default Priority of Payments shall apply.

(viii)
Following the occurrence of a Dutch Opco Event of Default, (in addition to and
notwithstanding any other consequences under the Transaction Documents), any




81

--------------------------------------------------------------------------------




proceeds of the liquidation of the Vehicle Fleet in The Netherlands shall be
applied in repayment of the FleetCo Advances under the FleetCo Dutch Facility
Agreement.
For the avoidance of doubt, a Dutch Opco Event of Default does not give rise to
a Dutch FleetCo Event of Default in its own right.
8.6
Acceleration

8.6.1
Issuer Event of Default

On and at any time after the delivery of an Issuer Enforcement Notice, the
Issuer Security Trustee shall (acting in accordance with Clause 24.3 (Consents,
Directions, Instructions, Amendments, Waivers and Modifications of Transaction
Documents by the Issuer Security Trustee)) (and provided that the Issuer
Security Trustee has been indemnified and/or secured and/or prefunded to its
satisfaction and subject to the terms of the Issuer Deed of Charge and the
Issuer Intercreditor Terms in Schedule 16 (Issuer Intercreditor Terms)
(including without limitation paragraph 8 (Instructions to Issuer Security
Trustee and exercise of discretion) thereof):
(a)
cancel the Total Senior Noteholder Commitments whereupon they shall immediately
be cancelled;

(b)
declare that all the Senior Advances, together with accrued interest, all other
amounts accrued or outstanding under the Issuer Transaction Documents and all
other Issuer Secured Liabilities be immediately due and payable, whereupon they
shall become immediately due and payable;

(c)
declare that all the Senior Advances and all other Issuer Secured Liabilities be
payable on demand, whereupon they shall immediately become payable on demand by
the Issuer Security Trustee acting on the instructions of the Transaction Agent
(itself acting on instructions in accordance with Clause 13.4 (Consents,
Directions, Instructions, Amendments, Waivers and Modifications of Transaction
Documents by the Transaction Agent)) subject to the Issuer Security Trustee
being indemnified and/or secured and/or prefunded to its satisfaction; and/or

(d)
give any directions and/or instructions required to be given pursuant to Clause
8.6.2 (FleetCo Event of Default) below.

8.6.2
FleetCo Event of Default

On and at any time after the delivery of a FleetCo Enforcement Notice, the
FleetCo Security Agent may, and shall if so directed in writing by the Issuer
Security Trustee (acting in accordance with Clause 24.3 (Consents, Directions,
Instructions, Amendments, Waivers and Modifications of Transaction Documents by
the Issuer Security Trustee)):
(a)
declare that all the FleetCo Advances under each FleetCo Facility Agreement and
all VFN Advances under the VFN Funding Agreement, together with accrued
interest, all other amounts accrued or outstanding under the FleetCo Transaction
Documents, all other FleetCo Secured Liabilities and all other amounts accrued
and outstanding




82

--------------------------------------------------------------------------------




under the VFN Funding Agreement be immediately due and payable, whereupon they
shall become immediately due and payable; and/or
(b)
declare that all or part of the FleetCo Advances and all other FleetCo Secured
Liabilities or all or part of a VFN Advance be payable on demand, whereupon they
shall immediately become payable on demand by the FleetCo Security Agent on the
instructions of the Issuer Security Trustee (acting pursuant to Clause 8.6.1
(Issuer Event of Default) above).

9
Rapid Amortisation

Upon delivery of a Rapid Amortisation Notice, the Rapid Amortisation Period
shall begin.
9.1
During the Rapid Amortisation Period:

(i)
(a) the Issuer may only request Senior Advances, (b) the Issuer may only make
VFN Advances, (c) the Issuer may only make FleetCo Advances, (d) the FCT may
only request VFN Advances and (e) each FleetCo may only request FleetCo Advances
if, in each case, the proceeds of such FleetCo Advance, Senior Advances and VFN
Advances shall be applied by the relevant FleetCo solely for the purposes of
funding the purchase of Vehicles (including, in respect of Dutch FleetCo,
Spanish Branch only, any VAT in respect of such Vehicles) for which such FleetCo
is contractually bound prior to the expiry of the Revolving Period;

(ii)
Clause 8.5.2(a) (Issuer Enforcement Notice) above and Clause 8.6.1 (Issuer Event
of Default) shall apply;

(iii)
Clause 8.5.2(b) (FleetCo Enforcement Notice) above and Clause 8.6.2 (FleetCo
Event of Default) shall apply;

(iv)
no payments may be permitted to be made by the Issuer to the Subordinated Lender
until the Senior Issuer Discharge Date and all other obligations of the Issuer
ranking in priority to the Subordinated Advances have been irrevocably and
unconditionally discharged in full;

(v)
payments by the Issuer shall be made in accordance with the Issuer Rapid
Amortisation Period (Pre-Enforcement) Priority of Payments or following delivery
of an Issuer Enforcement Notice, the Issuer Rapid Amortisation Period
(Post-Enforcement) Priority of Payments;

(vi)
no Servicer or FleetCo Back-up Cash Manager may authorise payments from any of
the Dutch FleetCo Spanish Bank Accounts, the Dutch Bank Account, the Dutch
FleetCo German Bank Accounts, the Italian Bank Accounts, the Dutch FleetCo Dutch
Bank Accounts or the French Bank Accounts without the consent of the FleetCo
Security Agent;

(vii)
without prejudice to the FleetCo Security Documents, the FleetCo Security Agent
shall have sole withdrawal rights in respect of any of the Dutch FleetCo Spanish
Bank Accounts, the Dutch Bank Account, the Dutch FleetCo German Bank Accounts,
the Italian Bank Accounts, the Dutch FleetCo Dutch Bank Accounts and the French
Bank Accounts (as applicable);

(viii)
if a Servicing Transfer Event has occurred, the FleetCo Security Agent may serve
a FleetCo Back-up Cash Manager commencement notice to the relevant FleetCo
Back-up Cash




83

--------------------------------------------------------------------------------




Manager in accordance with the FleetCo Back-up Cash Management Agreement,
instructing it to perform the FleetCo Back-up Cash Management Services; and
(ix)
if a Servicing Transfer Event has occurred, the FleetCo Security Agent may serve
a Servicer Termination Notice upon the relevant Servicer and deliver a
Liquidation Agent Service Commencement Notice to the Liquidation Agent.






84

--------------------------------------------------------------------------------




Section 5
Changes to Parties and Confidentiality
10
Assignment and Transfer

10.1
Issuer

The Issuer may not, without the prior written consent of the Issuer Security
Trustee given in accordance with Clause 24.3 (Consents, Directions,
Instructions, Amendments, Waivers and Modifications of Transaction Documents by
the Issuer Security Trustee) assign any of its rights, or transfer by novation
any of its rights and obligations, under this Agreement except in accordance
with the Issuer Transaction Documents.
10.2
FleetCos

No FleetCo may, without the prior written consent of the FleetCo Security Agent
given in accordance with Clause 24.4 (Amendments, Waiver and Modifications of
FleetCo Transaction Documents by the FleetCo Security Agent), assign any of its
rights, or transfer by novation any of its rights and obligations, under this
Agreement except in accordance with the FleetCo Transaction Documents.
10.3
Avis Obligors

No Avis Obligor may, without the prior written consent of the FleetCo Security
Agent given in accordance with Clause 24.4 (Amendments, Waiver and Modifications
of FleetCo Transaction Documents by the FleetCo Security Agent), assign any of
its rights, or transfer by novation any of its rights and obligations, under
this Agreement except in accordance with the Transaction Documents to which it
is a party.
11
Additional Issuer Secured Creditors and Accession of Liquidation Agent

11.1
Acceding Senior Noteholder and Replacement Senior Noteholder

Each Party hereto agrees that any party (other than an Senior Noteholder to
which such conditions do not apply) may become a Senior Noteholder if the
conditions set out in (in respect of an Acceding Senior Noteholder) Clause 21.4
(Transfers by Senior Noteholders; Accession of further Senior Noteholders) and
(in respect of a Replacement Senior Noteholder) Clause 21.5 (Replacement Senior
Noteholder) of the Issuer Note Issuance Facility Agreement have been satisfied.
11.2
Acceding Issuer Hedge Counterparty

Each Party hereto agrees that any party (an “Acceding Issuer Hedge
Counterparty”) may become an Issuer Hedge Counterparty if:
(i)
it delivers to the Issuer, the Issuer Security Trustee, the Transaction Agent
and the Issuer Cash Manager a duly completed and executed Accession Deed
substantially in the form set out in Part 1 (Form of Accession Deed for Acceding
Issuer Hedge Counterparties and Acceding Subordinated Lenders) of Schedule 6
(Forms of Accession Deed) hereto;




85

--------------------------------------------------------------------------------




(ii)
it delivers to the Issuer Security Trustee and the Transaction Agent a duly
completed and executed Issuer Hedging Agreement to which it is a party;

(iii)
the Issuer (or the Issuer shall procure that the Issuer Cash Manager) confirms
to the Issuer Security Trustee and the Transaction Agent that no Default is
continuing or would occur as a result of the Acceding Issuer Hedge Counterparty
becoming an Issuer Secured Creditor; and

(iv)
to the extent that the Senior Notes are rated by one or more Rating Agencies, it
has a minimum long-term unsecured rating of “BBB+” by S&P, “BBB+” by Fitch,
“Baa1” by Moody’s or “BBB (high)” by DBRS and a minimum short-term unsecured
rating of “A-1” by S&P, “P-1” by Moody’s, “F1” by Fitch or “R-1 (mid)” by DBRS
or such other ratings required by such Rating Agency or Rating Agencies.

11.3
Acceding Subordinated Lender

Each Party hereto agrees that any party (other than the Subordinated Lender to
which such conditions do not apply) (an “Acceding Subordinated Lender”) may
become a Subordinated Lender and accede to the terms of this Agreement in
accordance with the provisions of the Issuer Subordinated Facility Agreement.
11.4
Acceding Liquidation Agent

Each Party hereto agrees that any party may become a Liquidation Agent, provided
that:
(i)
such party enters into a liquidation agency agreement with each FleetCo and the
Issuer in form and substance satisfactory to the Transaction Agent and a copy of
such liquidation agency agreement when duly executed is delivered to the FleetCo
Security Agent and the Transaction Agent;

(ii)
it delivers to the FleetCos, the Issuer, the Issuer Security Trustee and the
Transaction Agent a duly completed and executed Accession Deed substantially in
the form set out in Part 3 (Form of Accession Deed for Acceding Liquidation
Agent) of Schedule 6 (Forms of Accession Deed) hereto; and

(iii)
such party accedes to each FleetCo German Security Document and German FleetCo
Deed of Charge, in each case, in accordance with the terms of each such document
to the satisfaction of the FleetCo Security Agent and the Transaction Agent.

12
Confidentiality

12.1
Each of the Issuer Secured Creditors, FleetCo Secured Creditors and the
Transaction Agent agrees that it shall not disclose any Confidential Information
to any person whatsoever, save to the extent permitted by Clause 12.2 below.

12.2
Each of the Issuer Secured Creditors, FleetCo Secured Creditors and the
Transaction Agent hereto shall use all reasonable endeavours to prevent any
disclosure referred to in Clause 12.1, provided, however, that the provisions of
Clause 12.1 shall not apply:




86

--------------------------------------------------------------------------------




(i)
to the disclosure of any information to any of its Affiliates (excluding any
Affiliate who, in the reasonable opinion of the Central Servicer, carries on
business directly or indirectly in competition with a Vehicle Dealer or Vehicle
Manufacturer) and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives such Confidential
Information as that Issuer Secured Creditor or the Transaction Agent shall
consider appropriate if any person to whom the Confidentiality Information is to
be given pursuant to this paragraph (i) is informed in writing of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information, except that there shall be no such requirement to
so inform if the recipient is subject to professional obligations to maintain
the confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

(ii)
to any person to (or through) whom it assigns or transfers (or may potentially
assign or transfer) all or any of its rights and/or obligations under one or
more Transaction Document and to any of that person’s Affiliates (excluding any
Affiliate who, in the reasonable opinion of the Central Servicer, carries on
business directly or indirectly in competition with a Vehicle Dealer or Vehicle
Manufacturer), Representatives and professional advisers;

(iii)
to any person appointed by any of the Issuer Secured Creditors, the FleetCo
Secured Creditors or the Transaction Agent or by a person to whom paragraph (i)
or (ii) above applies to receive communications, notices, information or
documents delivered pursuant to the Senior Transaction Documents on its behalf;

(iv)
to the disclosure of any information insofar as such disclosure is expressly
permitted by any Transaction Document;

(v)
to the disclosure of any information to any potential Acceding Senior
Noteholder, potential Acceding Issuer Hedge Counterparty or potential Acceding
Subordinated Lender, potential substitute or replacement Transaction Agent or
potential substitute or replacement Account Bank (in each case, who receive the
same under a duty of confidentiality) to the extent that they would have been
entitled to receive such information had they been a party to any Issuer
Transaction Document to which a Senior Noteholder, an Issuer Hedge Counterparty,
Subordinated Lender, the Transaction Agent or relevant Account Bank (as
applicable) is a party;

(vi)
to the disclosure of any information to any person with (or through) whom it
enters into (or may potentially enter into) (whether directly or indirectly) any
sub-participation in relation to, or any other transaction under which payments
are to be made or may be made by reference to, one or more Transaction Documents
and/or one or more of the FleetCos, the Issuer or the Avis Obligors and to any
of that person’s Affiliates (excluding any Affiliate who, in the reasonable
opinion of the Central Servicer, carries on business directly or indirectly in
competition with a Vehicle Dealer or Vehicle Manufacturer), Representatives and
professional advisers;




87

--------------------------------------------------------------------------------




(vii)
to the disclosure of any information to a person who invests in or otherwise
finances (or may potentially invest in or otherwise finance), directly or
indirectly, any transaction referred to in the preceding paragraphs;

(viii)
to the disclosure of any information already known to an Issuer Secured Creditor
or the Transaction Agent otherwise than as a result of entering into this
Agreement and any of the Issuer Transaction Documents;

(ix)
to the disclosure of any information which is or becomes public knowledge
otherwise than as a result of the breach of this Agreement;

(x)
to information which is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(xi)
to information which is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(xii)
to the extent only that an Issuer Secured Creditor or a FleetCo Secured Creditor
needs to disclose the same for the exercise, protection or enforcement of any of
its rights under any of the Transaction Documents or, in the case of the Issuer
Security Trustee and FleetCo Secured Creditor and the Transaction Agent, for the
purpose of discharging its duties or obligations under or in connection with any
of the Transaction Documents to which it is a party in each case to such persons
as require to be informed of such information for such purposes;

(xiii)
to the disclosure of any information to a person to whom or for whose benefit
that an Issuer Secured Creditor, FleetCo Secured Creditor or the Transaction
Agent charges, assigns or otherwise creates Security (or may do so) pursuant to
the Transaction Documents;

(xiv)
to the disclosure of any information to any Delegate nominee or attorney of the
Issuer Security Trustee or the FleetCo Security Agent; or

(xv)
to the disclosure of any information to its professional advisers and the Rating
Agencies (if any) and their professional advisers respectively who receive the
same under a duty of confidentiality.

12.3
Any confidentiality undertaking signed by an Issuer Secured Creditor or a
FleetCo Secured Creditor pursuant to this Clause 12 (Confidentiality) shall
supersede any prior confidentiality undertaking signed by such Issuer Secured
Creditor or FleetCo Secured Creditor for the benefit of any member of the Avis
Group.




88

--------------------------------------------------------------------------------






Section 6
Transaction Agent
13
Appointment of the Transaction Agent

13.1
Each of the Senior Noteholders hereby appoints the Transaction Agent to carry
out certain functions as set out in this Clause 13 (Appointment of the
Transaction Agent).

13.2
Delivery of Compliance Certificates on each Reporting Date

(i)
4 Business Days prior to the Initial Senior Advance Drawdown Date and thereafter
by 2:00 p.m. (CET) on each Reporting Date in respect of the immediately
preceding Calculation Date or, as the case may be, each Intra-Month Reporting
Date, in respect of the immediately preceding Intra-Month Cut-Off Date on which
such FleetCo or the Issuer (as applicable) is intending to submit a FleetCo
Advance Drawdown Notice or a Senior Advance Drawdown (as applicable):

(a)
Dutch FleetCo shall (or shall procure that the Central Servicer) provide the
Transaction Agent, the FleetCo Security Agent, the Issuer, the Issuer Security
Trustee and the Issuer Cash Manager a FleetCo Compliance Certificate
substantially in the form set out in Part 2 (Form of FleetCo Compliance
Certificate) of Schedule 7 hereto in respect of the Vehicle Fleet of Dutch
FleetCo in Germany;

(b)
Italian FleetCo shall (or shall procure that the Italian Servicer) provide the
Transaction Agent, the FleetCo Security Agent, the Issuer, the Issuer Security
Trustee and the Issuer Cash Manager a FleetCo Compliance Certificate
substantially in the form set out in Part 2 (Form of FleetCo Compliance
Certificate) of Schedule 7 hereto in respect of Italian FleetCo;

(c)
Dutch FleetCo, Spanish Branch (or shall procure that the Spanish Servicer) shall
provide the Transaction Agent, the FleetCo Security Agent, the Issuer, the
Issuer Security Trustee and the Issuer Cash Manager a FleetCo Compliance
Certificate substantially in the form set out in Part 2 (Form of FleetCo
Compliance Certificate) of Schedule 7 hereto in respect of the Vehicle Fleet of
Dutch FleetCo, Spanish Branch; and

(d)
the Issuer shall provide the Transaction Agent, the Issuer Security Trustee and
the Issuer Cash Manager an Issuer Compliance Certificate substantially in the
form set out in Part 1 (Form of Issuer Compliance Certificate) of Schedule 7
hereto;

(ii)
4 Business Days prior to the Initial Dutch Funding Date and thereafter by 2:00
p.m. (CET) on each Reporting Date in respect of the immediately preceding
Calculation Date or, as the case may be, each Intra-Month Reporting Date, in
respect of the immediately preceding Intra-Month Cut-Off Date on which such
FleetCo or the Issuer (as applicable) is intending to submit a FleetCo Advance
Drawdown Notice or a Senior Advance Drawdown (as applicable), Dutch FleetCo
shall (or shall procure that the Central Servicer) provide the Transaction
Agent, the




89

--------------------------------------------------------------------------------




FleetCo Security Agent, the Issuer, the Issuer Security Trustee and the Issuer
Cash Manager a FleetCo Compliance Certificate substantially in the form set out
in Part 2 (Form of FleetCo Compliance Certificate) of Schedule 7 hereto in
respect of the Vehicle Fleet of Dutch FleetCo in The Netherlands; and
(iii)
4 Business Days prior to the Initial French Funding Date and thereafter by 2:00
p.m. (CET) on each Reporting Date in respect of the immediately preceding
Calculation Date or, as the case may be, each Intra-Month Reporting Date, in
respect of the immediately preceding Intra-Month Cut-Off Date on which such
FleetCo or the Issuer (as applicable) is intending to submit a FleetCo Advance
Drawdown Notice or a Senior Advance Drawdown (as applicable), French FleetCo
shall (or shall procure that the French Servicer) provide the Transaction Agent,
the FleetCo Security Agent, the Issuer, the Issuer Security Trustee and the
Issuer Cash Manager a FleetCo Compliance Certificate substantially in the form
set out in Part 2 (Form of FleetCo Compliance Certificate) of Schedule 7 hereto
in respect of the Vehicle Fleet of French FleetCo.

13.3
Determinations by the Transaction Agent

Following receipt of the information in Clause 13.2 (Delivery of Compliance
Certificates on each Reporting Date) above and using any other information
provided to the Transaction Agent under the Transaction Documents, the
Transaction Agent shall:
(i)
deliver on each Information Date to each Senior Noteholder, based on all the
reports and certificates received by the Transaction Agent under this Agreement,
an Investor Report in respect of the immediately preceding calendar month,
provided that the provisions of Clause 13.5 (Instructions to Transaction Agent
and exercise of discretion) to Clause 13.37 (Exclusion of Liability) apply in
full without modification; and

(ii)
allocate reference numbers to each Senior Advance following receipt of the
Senior Advance Drawdown Notice from the Issuer or the Issuer Cash Manager on
behalf of the Issuer and notify such reference number to the Registrar.

13.4
Consents, Directions, Instructions, Amendments, Waivers and Modifications of
Transaction Documents by the Transaction Agent

13.4.1
Subject to Clause 24 (Consents, Amendments, Waivers and Modifications), the
Transaction Agent shall, from time to time (a) agree, consent to or direct the
Issuer Security Trustee to agree or consent to, any amendment or modification to
or waiver of any provision of any of the Transaction Documents and (b) direct or
instruct the Issuer Security Trustee in respect of any of the matters where such
instruction is required or contemplated in Clauses 8.5 (Consequences of Events
of Default: Enforcement, Acceleration and Rapid Amortisation), 8.6
(Acceleration) and 9 (Rapid Amortisation):

(i)
in respect of the consents, directions, instructions, amendments, waivers or
modifications or other matters (including, without limitation, matters relating
to enforcement of the Issuer Security and/or the FleetCo Security) set out in
Schedule 5 (Amendments and Waiver Consent Requirements) only if so directed by
all the




90

--------------------------------------------------------------------------------




Senior Noteholders pursuant to Clause 24.6 (Schedule 5 (Amendments and Waiver
Consent Requirements)); and
(ii)
in respect of any other consents, directions, instructions, amendments, waivers,
or modifications or any matters (including, without limitation, matters relating
to the enforcement of the Issuer Security and/or the FleetCo Security) referred
to in this Clause 13.4.1, only if so directed by the Majority Senior
Noteholders,

in each case, in accordance with and subject to Clause 13.4.2 below.
13.4.2
The Transaction Agent shall only (or shall direct that the Issuer Security
Trustee shall only) (a) agree or consent to any amendment or modification to, or
waiver of any provision of, this Agreement, or any other Issuer Transaction
Document if and (b) give any instructions or directions referred to in Clause
13.4.1 above if it is so directed by the Majority Senior Noteholders or all the
Senior Noteholders (as the case may be) as provided in Clause 13.4.1 above.

13.4.3
Any consent, direction, instruction, amendment, waiver or modification of
Transaction Document given by the Transaction Agent shall mean, following the
irrevocable and unconditional discharge in full of the Senior Noteholder Debt,
the Issuer Security Trustee giving such consent, direction, instruction,
amendment, waiver or modification if the Issuer Security Trustee is so directed
by:

(v)
the Issuer Hedge Counterparties (provided that in the case of the occurrence of
a Termination Event or an Event of Default (each as defined in the relevant
Issuer Hedging Agreement) in respect of which an Issuer Hedge Counterparty is an
Affected Party (as defined in the relevant Issuer Hedging Agreement) or the
Defaulting Party (as defined in the relevant Issuer Hedging Agreement), such
Issuer Hedge Counterparty shall be excluded); and

(vi)
where all Issuer Hedge Counterparties are excluded under paragraph (i) above or
where the Senior Issuer Debt has been irrevocably and unconditionally discharged
in full, by the Subordinated Lender.

13.5
Instructions to Transaction Agent and exercise of discretion

(i)
The Transaction Agent shall, subject to it being indemnified and/or secured
and/or prefunded to its satisfaction, act or exercise any right, power,
authority or discretion vested in it as Transaction Agent (or refrain from
acting or exercising any right, power, authority or discretion vested in it as
Transaction agent) in accordance with any instructions given to it pursuant to
Clause 13.4.1 above.

(ii)
The Transaction Agent shall be entitled to assume (without liability to any
person) that:




91

--------------------------------------------------------------------------------




(a)
any instructions received by it from a Senior Noteholder are duly given in
accordance with the terms of the Transaction Documents and that the relevant
Senior Noteholder has all authority and direction to give such instructions; and

(b)
unless it has received actual notice of revocation, that those instructions or
directions have not been revoked.

13.6
No Duty to Verify

The Parties hereto acknowledge that the Transaction Agent shall not:
13.6.1
verify any of the data supplied by any Servicer, a FleetCo, any Cash Manager or
any FleetCo Back-up Cash Manager;

13.6.2
audit or monitor the activities of any Servicer, a FleetCo, any Cash Manager or
any FleetCo Back-up Cash Manager;

13.6.3
confirm the accuracy or validity of any data supplied to any Servicer, a
FleetCo, any Cash Manager or the Issuer in respect of any FleetCo Compliance
Certificate or Issuer Compliance Certificate or any other report required to be
provided to the Transaction Agent under this Agreement; or

13.6.4
verify the accuracy of the representations made by FleetCos pursuant to
Clause 4.3.6 (FleetCo Compliance Certificate).

13.7
Senior Advances

The Transaction Agent shall, in respect of each Senior Advance:
(i)
use information from the Issuer Cash Management Report and any other information
provided to it under this Agreement (including, without limitation, any
financial statements provided by an Avis Obligor) from the preceding Calculation
Period to maintain a record of the basis of interest for each Senior Advance,
the Senior Advance Interest Periods applicable to such Senior Advance and the
accrued interest from time to time in respect of such Senior Advance;

(ii)
on or prior to the Payment Confirmation Date, notify the Central Servicer and
the Issuer Cash Manager, from time to time, of the relevant interest applicable
to each outstanding Senior Advance; and

(iii)
carry out certain other administrative functions under the Issuer Note Issuance
Facility Agreement.

13.8
Italy Repayment Option, Spain Repayment Option and France Repayment Option

The Transaction Agent shall determine the amounts to be paid under Clauses
6.2.1(ii), 6.2.2(ii) and 6.2.3(ii).
13.9
Remuneration of the Transaction Agent

The Issuer shall pay to the Transaction Agent the amounts indicated in the
Transaction Agent Fee Letter on the dates specified therein in accordance with
the applicable Issuer Priority of Payment.



92

--------------------------------------------------------------------------------




13.10
Indemnity of the Transaction Agent

13.10.1
Indemnity from Senior Noteholders: The Senior Noteholders shall indemnify the
Transaction Agent and anyone appointed by it or to whom any of its functions may
be delegated in respect of all liabilities and expenses incurred by it or by
anyone appointed by it or to whom any of its functions may be delegated by it in
the carrying out of any functions which it performs and against any loss,
liability, cost, claim, action, demand or expense (including, but not limited
to, all costs, charges and expenses paid or properly incurred in disputing or
defending any of the foregoing) that any of them may incur or that may be made
against any of them arising out of or in relation to or in connection with the
exercise of any functions which it performs, except such as may result from the
Breach of Duty of the Transaction Agent or anyone appointed by it or to whom any
of its functions may be delegated. The Contracts (Rights of Third Parties) Act
1999 shall apply to this Clause 13.10 (Indemnity of the Transaction Agent).

13.10.2
This Clause 13.10 (Indemnity of the Transaction Agent) will continue in full
force and effect as regards the Transaction Agent even if it no longer is
Transaction Agent.

13.11
Advice

The Transaction Agent may act on the opinion or advice of, or information
obtained from, any expert and shall not be responsible to anyone for any loss,
damages or costs or any diminution in value or any liability whatsoever
occasioned by so acting whether such advice is obtained or addressed to the
Issuer, the Transaction Agent or any other person and whether or not the
liability of such expert in respect thereof is limited by monetary cap or
otherwise. Any such opinion, advice or information may be sent or obtained by
letter, fax, electronic mail or other written format and the Transaction Agent
will not be liable to anyone for acting in good faith on any opinion, advice or
information purporting to be conveyed by such means even if it contains some
error and/or is not authentic.
13.12
Transaction Agent to Assume Performance

The Transaction Agent need not notify anyone of the execution of this Agreement
or any of the other Issuer Transaction Documents or do anything to find out if a
Default has occurred. Until it has actual knowledge or express notice to the
contrary, the Transaction Agent may assume that no such event has occurred and
that the Issuer and each of the other parties hereto and thereto is performing
all its obligations under this Agreement and the other Issuer Transaction
Documents.
13.13
Certificate from the Issuer and the Issuer Secured Creditors

If the Transaction Agent, in the exercise of its functions, requires to be
satisfied or to have information as to any fact or the expediency of any act, it
may call for and accept as sufficient evidence of that fact or the expediency of
that act a certificate signed by any two directors of the Issuer or any other
Issuer Secured Creditor as to that fact or to the effect that, in their opinion,
that act is expedient and the Transaction Agent need not call for further
evidence and will not be responsible for any loss occasioned by acting on such a
certificate.
13.14
Deposit of Documents




93

--------------------------------------------------------------------------------




The Transaction Agent may appoint as custodian, on any terms, any bank or entity
whose business includes the safe custody of documents or any lawyer or firm of
lawyers believed by it to be of good repute and may deposit this Agreement and
any other documents with such custodian and pay all sums due in respect thereof.
The Transaction Agent will not be responsible for or required to insure against
any Liabilities incurred in connection or any such holding or deposit. The
Transaction Agent is not obliged to appoint a custodian of securities payable to
bearer.
13.15
Discretion

Save as expressly provided otherwise in this Agreement, the Transaction Agent
will have absolute and uncontrolled discretion as to the exercise of its
functions and will not be responsible for any loss, liability, cost, claim,
action, demand, expense or inconvenience which may result from their exercise or
non-exercise.
13.16
Agents

Whenever it considers it necessary (acting reasonably) in the interests of the
Senior Noteholders, the Transaction Agent may, in the conduct of its trust
business, instead of acting personally, employ and pay an agent selected by it,
whether or not a lawyer or other professional person, to transact or conduct, or
concur in transacting or conducting, any business and to do or concur in doing
all acts required to be done by the Transaction Agent (including the receipt and
payment of money).
13.17
Delegation

Whenever it considers it necessary (acting reasonably), the Transaction Agent
may delegate to any person on any terms (including power to sub-delegate) all or
any of its functions.
13.18
Nominees

The Transaction Agent may appoint any person to act as its custodian or nominee
on any terms.
13.19
Confidentiality

Unless ordered to do so by a court of competent jurisdiction, the Transaction
Agent shall not be required to disclose to any Issuer Secured Creditor any
confidential financial or other information made available to the Transaction
Agent by the Issuer.
13.20
Determinations Conclusive

As between itself and the Senior Noteholders, the Transaction Agent may
determine all questions and doubts arising in relation to any of the provisions
of this Agreement. Such determinations, whether made upon such a question
actually raised or implied in the acts or proceedings of the Transaction Agent,
shall be conclusive and shall bind the Transaction Agent and the Senior
Noteholders.
13.21
Currency Conversion

Where it is necessary or desirable to convert any sum from one currency to
another, it will (unless otherwise provided hereby or required by law) be
converted at such rate or rates, in accordance with such method and as at such
date as may reasonably be specified by the Transaction Agent but



94

--------------------------------------------------------------------------------




having regard to current rates of exchange, if available. Any rate, method and
date so specified will be binding on the Issuer and the Senior Noteholders.
13.22
Material Prejudice

The Transaction Agent may determine whether or not an event, matter or thing is
materially prejudicial to the interest of one or more Senior Noteholders. Any
such determination will be conclusive and binding on all parties hereto.
13.23
Directions of Senior Noteholders or an Issuer Secured Creditor

The Transaction Agent will not be responsible for having acted in good faith,
and shall be entitled to rely on without liability, the written direction of the
Senior Noteholders, Majority Senior Noteholders or any other proportion of
Senior Noteholders contemplated in any Issuer Transaction Document in relation
to its duties, obligations, discretions and functions hereunder and under any
Transaction Documents or the written direction of the relevant Senior Noteholder
in accordance with Clause 13.4.2.
13.24
No Responsibility for Ratings

The Transaction Agent shall have no responsibility for the maintenance or
failure to maintain of any rating of the Senior Notes by any Rating Agencies or
any other person. Each Senior Noteholder shall be solely responsible for making
its own independent appraisal of and investigation into the financial condition,
creditworthiness, condition, affairs, status and nature of the Issuer, and the
Transaction Agent shall not at any time have any responsibility for the same and
no Senior Noteholder shall rely on the Transaction Agent in respect thereof.
13.25
Consent of the Transaction Agent

Any consent or approval given by the Transaction Agent may be on such terms and
subject to such conditions as the Transaction Agent reasonably thinks fit.
13.26
Entitlement of the Transaction Agent

In connection with the exercise of its functions under this Agreement:
13.26.1
Senior Noteholders as a Class: save as expressly provided otherwise in this
Agreement, the Transaction Agent shall have regard to the interests of the
Senior Noteholders as a class and shall not have regard to the consequences of
such exercise for individual Senior Noteholders.

13.26.2
Reliance upon Direction of Senior Noteholders: when required to have regard to
the interests of any Senior Noteholder, the Transaction Agent may consult with
such Senior Noteholder and shall be entitled to rely upon a written direction
from such Senior Noteholder without liability to any person.

13.26.3
Acknowledgement: each of the Senior Noteholders hereby acknowledges and concurs
with the provisions of this Clause 13.26 (Entitlement of the Transaction Agent)
and each of them agrees that it shall have no claim against the Transaction
Agent as a result of the application thereof.




95

--------------------------------------------------------------------------------




13.27
Deficiency Arising from Tax

The Transaction Agent shall have no responsibility to the Issuer or any Issuer
Secured Creditor as regards any deficiency which might arise because the
Transaction Agent is subject to any tax.
13.28
No Duty to Monitor

The Transaction agent has no duty to monitor the performance by any party to a
Transaction Document of their obligations under the Transaction Documents nor is
it obliged (unless indemnified and/or secured to its satisfaction) to take any
other action, step or proceeding which may involve the Transaction Agent in any
personal liability or expense.
13.29
Title of the Issuer to the Issuer Secured Property

The Transaction Agent shall accept without investigation, requisition or
objection such right and title as the Issuer has to any of the Issuer Secured
Property and need not examine or enquire into or be liable for any defect or
failure in the right or title of the Issuer to the Issuer Secured Property or
any part of it whether such defect or failure was known to the Transaction Agent
or might have been discovered upon examination or enquiry and whether capable of
remedy or not.
13.30
No Liability for Value of Issuer Secured Property

The Transaction Agent will not be liable for any decline in value, nor any loss
realised upon any sale or other disposition pursuant to this Agreement of, any
of the Issuer Secured Property.
13.31
Validity of Issuer Security

The Transaction Agent assumes no responsibility for the validity, sufficiency or
enforceability (which the Transaction Agent has not investigated) of the Issuer
Security. The Transaction Agent shall not be liable for any failure, omission or
defect in perfecting the Issuer Security intended to be constituted by the
Security Documents.
13.32
No Action Required

No provision of this Agreement or any other Transaction Document will:
(i)
require the Transaction Agent to do anything which may be illegal or contrary to
applicable law or regulation or the requirements of any regulatory authority or
prevent the Transaction Agent from doing anything which is necessary or
desirable to comply with any applicable law or regulation or the requirements of
any regulatory authority; or

(ii)
require the Transaction Agent, and the Transaction Agent will not be bound, to
take any action, step or proceeding or to do anything which may cause it to
expend or risk its own funds or otherwise incur any Liability in the performance
of any of its duties or in the exercise of any of its rights, powers,
authorities or discretions or otherwise in connection with this Agreement or any
other Transaction Document if it believes that repayment of such funds is not
assured to it or it is not indemnified and/or secured and/or prefunded to its
satisfaction against such Liability and, for this purpose, the Transaction Agent
may demand prior to taking any such action that there be paid to it in advance
such sums as it considers (without prejudice to any further demand) sufficient
so to indemnify it.




96

--------------------------------------------------------------------------------




13.33
Instructions

In acting under this Agreement or in relation to any Transaction Document, the
Transaction Agent should not be obliged to take any action, step or proceeding
or do anything, unless it has been instructed to do so by the requisite
proportion of Senior Noteholders pursuant to and in accordance with this
Agreement or otherwise directed pursuant to and in accordance with this
Agreement and provided that it has been indemnified and/or secured and/or
prefunded to its satisfaction.
13.34
Transaction Agent to Assume Accuracy

The Transaction Agent shall not, by the execution of this Agreement, be deemed
to make any representation as to the adequacy, sufficiency, validity or
enforceability of this Agreement. The Transaction Agent shall not be responsible
for the scope or accuracy of any representations, warranties or statements of
any party contained herein or in any other Transaction Document or any other
document entered into in connection therewith and may assume the accuracy and
correctness thereof and shall not be responsible for the execution, legality,
effectiveness, adequacy, genuineness, validity or enforceability or
admissibility in evidence of any such document or any trust or security thereby
constituted or evidenced.
13.35
Responsibility for Agents, etc.

If the Transaction Agent exercises reasonable care in selecting any agent or
delegate appointed under this Clause 13 (Appointment of the Transaction Agent)
(an “Appointee”), it will not have any obligation to supervise the Appointee or
be responsible for any loss, liability, cost, claim, action, demand or expense
incurred by reason of the Appointee’s misconduct or default or the misconduct or
default of any substitute appointed by the Appointee.
13.36
Duties of the Transaction Agent

The Transaction Agent shall have only those duties, obligations and
responsibilities expressly specified in the Transaction Documents to which it is
expressed to be a party (and no others shall be implied).
13.37
Exclusion of Liability

13.37.1
Without limiting Clause 13.37.2 below (and without prejudice to any other
provision of any Transaction Document excluding or limiting the liability of the
Transaction Agent), the Transaction Agent shall not be liable (including,
without limitation, for negligence or any other category of liability
whatsoever) for:

(a)
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Transaction Document, unless directly caused by
its Breach of Duty;

(b)
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Transaction Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with, any Transaction Document; or




97

--------------------------------------------------------------------------------




(c)
without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:

A.
any act, event or circumstance not reasonably within its control; or

B.
the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets; breakdown,
failure or malfunction of any third party transport, telecommunications,
computer services or systems; natural disasters or acts of God; war, terrorism,
insurrection or revolution; or strikes or industrial action.
13.37.2
No Party (other than the Transaction Agent) may take any proceedings against any
officer, employee or agent of the Transaction Agent in respect of any claim it
might have against the Transaction Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Transaction
Document and any officer, employee or agent of the Transaction Agent may rely on
this Clause 13.37 (Exclusion of Liability) subject to the provisions of the
Contracts (Rights of Third Parties) Act 1999.

13.37.3
The Transaction Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the
Transaction Documents to be paid by the Transaction Agent if the Transaction
Agent has taken all necessary steps as soon as reasonably practicable to comply
with the regulations or operating procedures of any recognised clearing or
settlement system used by the Transaction Agent for that purpose.

13.37.4
Nothing in this Agreement shall oblige the Transaction Agent to carry out:

(a)
any “know your customer” or other checks in relation to any person; or

(b)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any other Party,

on behalf of any other Party and each Party hereto confirms to the Transaction
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Transaction Agent.
13.37.5
Without prejudice to any provision of any Transaction Document excluding or
limiting the Transaction Agent's liability, any liability of the Transaction
Agent arising under or in connection with any Transaction Document shall be
limited to the amount of actual loss which has been finally judicially
determined to have been suffered (as determined by reference to the date of
default of the Transaction Agent or, if later, the date on which the loss arises
as a result of such default) but without reference to any special conditions or
circumstances known to the Transaction Agent at any time which increase the
amount of that loss. In no event shall the Transaction Agent be liable for any
loss of profits, goodwill, reputation, business opportunity or anticipated
saving, or for special, punitive, indirect or consequential




98

--------------------------------------------------------------------------------




damages, whether or not the Transaction Agent has been advised of the
possibility of such loss or damages.
13.37.6
The Transaction Agent may act in relation to the Transaction Documents through
its officers, employees and agents and the Transaction Agent shall not:

(a)
be liable for any error of judgement made by any such person; or

(b)
be bound to supervise, or be in any way responsible for, any loss incurred by
reason of misconduct, omission or default on the part of, any such person,

unless such error or such loss was directly caused by the Transaction Agent's
Breach of Duty.
13.37.7
Notwithstanding any provision of any Transaction Document to the contrary, the
Transaction Agent is not obliged to expend or risk its own funds or otherwise
incur any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.

13.38
Resignation of Transaction Agent and Appointment of Substitute Transaction Agent

13.38.1
The Transaction Agent may resign its appointment hereunder upon not less than
three months’ prior written notice to the Issuer, Issuer Security Trustee and
the Senior Noteholders, provided that such resignation shall not take effect
until a successor has been duly appointed by the Senior Noteholders (or, in the
event that the Senior Noteholders have not appointed a successor Transaction
Agent by the date following 30 days prior to the expiry of such notice period,
by the Transaction Agent) in accordance with the conditions in this Clause
13.38.1.

13.38.2
Any change of Transaction Agent under this Clause 13.38 (Resignation of
Transaction Agent and Appointment of Substitute Transaction Agent) is subject to
the following conditions: (i) the successor Transaction Agent is an Acceptable
Bank, and (ii) the Majority Senior Noteholders and the Issuer Security Trustee
(in its personal capacity) have consented to such change.

13.38.3
A change of Transaction Agent under this Clause 13.38 (Resignation of
Transaction Agent and Appointment of Substitute Transaction Agent) shall only
become effective when the proposed successor Transaction Agent agrees with each
party hereto to fulfil the role of Transaction Agent under this Agreement and be
bound by the terms of the Relevant Transaction Document in its capacity as a
Transaction Agent.

13.38.4
Forthwith upon the appointment of a substitute Transaction Agent in accordance
with this Clause 13.38 (Resignation of Transaction Agent and Appointment of
Substitute Transaction Agent) the Transaction Agent shall deliver to such
substitute all records or data received under the Transaction Documents and
being in its possession.

13.38.5
The Transaction Agent agrees that, following the termination of its appointment
in accordance with this Clause 13.38 (Resignation of Transaction Agent and
Appointment of Substitute




99

--------------------------------------------------------------------------------




Transaction Agent), it shall continue to be bound by all confidentiality
undertakings it has agreed under the Transaction Documents to which it is a
party, as though it was still a party to such Transaction Documents.
13.38.6
The appointment of the Transaction Agent hereunder will terminate on the
earliest to occur of:

(vi)
the termination of appointment by the Majority Senior Noteholders following
either a breach of a material obligation of the Transaction Agent under this
Agreement or the occurrence of a Third Party Insolvency Event or the
commencement of any Third Party Insolvency Proceedings in relation to the
Transaction Agent subject to a replacement being appointed subject to the
conditions in Clause 13.38.1 above;

(vii)
the Final Maturity Date or, if earlier, the date on which all Senior Issuer Debt
is repaid in full; and

(viii)
the appointment of a successor Transaction Agent pursuant to this Clause 13.38
(Resignation of Transaction Agent and Appointment of Substitute Transaction
Agent) hereto.

13.38.7
Following receipt by the Transaction Agent of the rating of the Senior Notes by
a Rating Agency, the Transaction Agent shall notify the Issuer, the Issuer
Account Banks, the FleetCo Account Banks, the Central Servicer and the Issuer
Cash Manager of:

(vii)
the ratings assigned by such Rating Agency to such Senior Notes; and

(viii)
the ratings in the definition of “Acceptable Bank” as required by such Rating
Agency in respect of the FleetCo Account Banks and the Issuer Account Bank.

13.39
General Undertaking of the Transaction Agent

The Transaction Agent covenants and undertakes to the FleetCo Security Agent
(for itself and on behalf of the other FleetCo Secured Creditors) and the Issuer
Security Trustee (for itself and on behalf of the Issuer Secured Creditors) to
comply with the provisions of the Golden Shareholder Letter of Undertakings and
in particular its paragraph 6.





100

--------------------------------------------------------------------------------






Section 7
FleetCo Security Agent and Senior Advance Drawdowns
14
FleetCo Security Agent

14.1
Acknowledgement of Appointment of FleetCo Security Agent

14.1.1
Each of the Spanish FleetCo Secured Creditors acknowledges that the FleetCo
Security Agent has been appointed to act as its security agent under and in
connection with the FleetCo Transaction Documents to which Dutch FleetCo,
Spanish Branch is a party and in respect of FleetCo Secured Liabilities owed to
it under and in accordance with the Spanish FleetCo Deed of Charge.

14.1.2
Each of the German FleetCo Secured Creditors acknowledges that the FleetCo
Security Agent has been appointed under the German FleetCo Deed of Charge to act
as its security agent under and in connection with the English Transaction
Documents and the Dutch Transaction Documents to which Dutch FleetCo is a party.

14.1.3
Each of the German FleetCo Secured Creditors acknowledges that the FleetCo
Security Agent has been appointed under the German FleetCo Deed of Charge to act
as its German security trustee (Sicherheitentreuhänder) under and in connection
with the German Transaction Documents to which Dutch FleetCo is a party.

14.1.4
Each of the Italian FleetCo Secured Creditors acknowledges that the FleetCo
Security Agent has been appointed to act as its security agent under and in
connection with the FleetCo Transaction Documents to which Italian FleetCo is a
party and in respect of FleetCo Secured Liabilities owed to it under and in
accordance with the Italian FleetCo Deed of Charge.

14.1.5
Each of the Dutch FleetCo Secured Creditors acknowledges that the FleetCo
Security Agent has been appointed to act as its security agent under and in
connection with the FleetCo Transaction Documents to which Dutch FleetCo is a
party and in respect of FleetCo Secured Liabilities owed to it under and in
accordance with the Dutch FleetCo Deed of Charge.

14.1.6
Each of the French FleetCo Secured Creditors acknowledges that the FleetCo
Security Agent has been appointed to act as its security agent under and in
connection with the FleetCo Transaction Documents to which French FleetCo is a
party and in respect of FleetCo Secured Liabilities owed to it under and in
accordance with the French FleetCo Deed of Charge.

14.2
Instructions to FleetCo Security Agent

14.2.1
Subject to Clause 14.2.3 below, the FleetCo Security Agent:

(vii)
shall act (or refrain from exercising any right, power, authority or discretion
vested in it as FleetCo Security Agent) in accordance with any instructions
given to it by the Issuer Security Trustee (acting on the instructions received
by it pursuant to Clause 24.3 (Consents, Directions, Instructions, Amendments,
Waivers and Modifications of Transaction Documents by the Issuer Security
Trustee)) provided that, prior to the




101

--------------------------------------------------------------------------------




delivery of an Issuer Enforcement Notice, the FleetCo Secured Creditors agree
that FleetCo Security Agent shall take instructions or directions from:
(a)
prior to the irrevocable and unconditional discharge in full of Senior
Noteholder Debt, the Transaction Agent;

(b)
following the irrevocable and unconditional discharge in full of the Senior
Noteholder Debt but prior to the irrevocable and unconditional discharge in full
of the Issuer Hedging Debt, the Issuer Hedge Counterparties (provided that in
the case of the occurrence of a Termination Event or an Event of Default (each
as defined in the relevant Issuer Hedging Agreement) in respect of which an
Issuer Hedge Counterparty is an Affected Party (as defined in the relevant
Issuer Hedging Agreement) or the Defaulting Party (as defined in the relevant
Issuer Hedging Agreement), such Issuer Hedge Counterparty shall be excluded);
and

(c)
where all Issuer Hedge Counterparties are excluded under paragraph (b) above or
where the Senior Issuer Debt has been irrevocably and unconditionally discharged
in full, the Subordinated Lender.

(viii)
shall be entitled to assume that:

(a)
any such instructions received by it are duly given in accordance with the terms
of the Transaction Documents; and

(b)
unless it has received actual notice of revocation, that those instructions or
directions have not been revoked.

14.2.2
The FleetCo Security Agent shall be entitled to request instructions, or
clarification of any direction, from:

(iii)
prior to the delivery of an Issuer Enforcement Notice, the Transaction Agent;
and

(iv)
upon and following the delivery of an Issuer Enforcement Notice, the Issuer
Security Trustee (acting in accordance with Clause 24.3 (Consents, Directions,
Instructions, Amendments, Waivers and Modifications of Transaction Documents by
the Issuer Security Trustee) and paragraph 8 (Instructions to Issuer Security
Trustee and exercise of discretion) of Schedule 16 (Issuer Intercreditor
Terms)),

as to whether, and in what manner, it should exercise or refrain from exercising
any rights, powers, authorities and discretions and the FleetCo Security Agent
may refrain from acting unless and until those instructions or clarification are
received by it.
14.2.3
Any instructions given to the FleetCo Security Agent in accordance with this
Clause 14.2 (Instructions to FleetCo Security Agent) shall override any
conflicting instructions given by any other Parties.




102

--------------------------------------------------------------------------------




14A Senior Advance Drawdowns, Guarantees and Issuer Letters of Credit
14A.1    Senior Advance Drawdowns
14A.1.1 On the basis that the provisions of Clause 13.5 (Instructions to
Transaction Agent and exercise of discretion) to Clause 13.37 (Exclusion of
Liability) above apply in full without modification, the Transaction Agent
shall, following receipt of each of the following:
(iv)
a completed draft Senior Advance Drawdown Notice(s) from the Central Servicer in
accordance with the Central Servicing Agreement;

(v)
one or more completed draft FleetCo Advance Drawdown Notice(s) from the relevant
FleetCo (or its related FleetCo Servicer) in accordance with clause 3.2 (FleetCo
Advance Drawdown Notice) of the relevant FleetCo Facility Agreement and the
Central Servicing Agreement;

(vi)
(as applicable) any no drawing confirmation in accordance with clause 3.2.3 of
the relevant FleetCo Facility Agreement and the Central Servicing Agreement; and

(vii)
each report and certificate set out in Clause 13.2 (Appointment of the
Transaction Agent) and Clause 15 (Provision of Information and Reports) in
respect of a FleetCo Advance drawdown and a Senior Advance drawdown,

confirm to the Issuer Cash Manager, the Issuer and the Central Servicer by no
later than 10:00 a.m. (CET) on or prior to the Information Date or the
Intra-Month Information Date (as applicable) whether (so far as it is aware) the
Country Asset Value Test and the Issuer Borrowing Base Test in respect of the
FleetCo Advance that is proposed to be drawn by the relevant FleetCo and Issuer
have been complied with by the relevant FleetCo and the Issuer.
14A.1.2
(i)
If the Transaction Agent confirms in accordance with Clause 14A.1.1 above that
the Country Asset Value Test and the Issuer Borrowing Base Test have been
complied with, the Issuer shall execute the completed Senior Advance Drawdown
Notice and any Subordinated Advance Drawdown Notice for any Issuer Subordinated
Advance which is drawn for the purposes set out in Clause 4.2.1(a) of the Issuer
Subordinated Facility Agreement and the Issuer shall immediately (and in any
event by no later than the 12:00 noon (London time) on the Information Date or
the Intra-Month Information Date (as applicable)) deliver such executed Senior
Advance Drawdown Notice and such executed Subordinated Advance Drawdown Notice
to the Issuer Cash Manager.

(ii)
In respect of any Subordinated Advance Drawdown Notice for any Issuer
Subordinated Advance which is proposed to be drawn for any purpose other than
that set out in clause 4.2.1(a) of the Issuer Subordinated Facility Agreement,
the Issuer shall, by no later than 12:00 noon (London time) on the proposed
Issuer Subordinated Advance Drawdown Date of such Issuer Subordinated Advance,




103

--------------------------------------------------------------------------------




execute such Subordinated Advance Drawdown Notice and deliver such Subordinated
Advance Drawdown Notice to the Issuer Cash Manager.
14A.1.3
(i)
Following receipt of an executed Senior Advance Drawdown Notice and an executed
Subordinated Advance Drawdown Notice for an Issuer Subordinated Advance proposed
to be drawn for the purposes set out in clause 4.1.2(a) of the Issuer
Subordinated Facility Agreement by 12:00 noon (London time) on the Information
Date or the Intra-Month Information Date, as applicable, the Issuer Cash Manager
shall by no later than 4:00 p.m. (London time) on the Information Date or the
Intra-Month Information Date (as applicable) deliver such executed Senior
Advance Drawdown Notice to each Senior Noteholder and such executed Subordinated
Advance Drawdown Notice to the Subordinated Lender, with a copy to the
Transaction Agent and the Central Servicer.

(ii)
Following receipt of an executed Subordinated Advance Drawdown Notice relating
to an Issuer Subordinated Advance to be drawn for any purpose other than that
set out in clause 4.2.1(a) of the Issuer Subordinated Facility Agreement and
signed by the Issuer by 12:00 noon (London time) on the proposed Issuer
Subordinated Advance Drawdown Date, the Issuer Cash Manager shall, by no later
than 4:00 p.m. (London time) on such proposed Issuer Subordinated Advance
Drawdown Date, deliver such executed Subordinated Advance Drawdown Notice to the
Subordinated Lender, with a copy to each of the Transaction Agent and the
Central Servicer.

(iii)
For the avoidance of doubt, the Issuer Cash Manager shall not be responsible for
ascertaining or verifying whether the Issuer Subordinated Advance relating to
any executed Subordinated Advance Drawdown Notice it receives from the Issuer is
to be drawn for the purpose set out in, or for any other purpose other than that
set out in, Clause 4.2.1(a) of the Issuer Subordinated Facility Agreement.

(iv)
The Issuer Cash Manager will not be liable to any person for any delay or
failure to deliver any such Senior Advance Drawdown Notice or any such
Subordinated Advance Drawdown Notice in this Clause 14A.1.3 caused by any delay
or failure by the Issuer to deliver such duly signed Senior Advance Drawdown
Notice or Subordinated Advance Drawdown Notice, as applicable.

14A.1.4 Notwithstanding the foregoing in this Clause 14A.1 (Senior Advance
Drawdowns), the Issuer shall not be obliged to make any FleetCo Advance unless
the conditions set out or referred to in Clause 2 (Drawdown and Accession
Conditions) have been complied with to the satisfaction of the Transaction
Agent.
14A.2    Guarantees
14A.2.1 Making of demands under Finco Payment Guarantee
(a)
The Central Servicer shall determine on each Reporting Date (the “Shortfall
Notification Date”) whether:




104

--------------------------------------------------------------------------------




(i)
the Issuer Available Funds on the immediately following Settlement Date are or
will be insufficient to satisfy in full all the amounts due and payable by the
Issuer on such Settlement Date other than amounts due and payable under the
Subordinated Advances (such shortfall, the “Issuer AF Shortfall”);

(ii)
the FleetCo Available Funds of any Country (other than France) on the
immediately following Settlement Date are or will be insufficient to satisfy in
full all amounts payable by the relevant FleetCo on such Settlement Date (such
shortfall, the “FleetCo AF Shortfall”); and

(iii)
the FCT Available Funds on the immediately following Settlement Date are or will
be insufficient to satisfy in full all amounts payable by the FCT on such
Settlement Date (such shortfall, the “FCT AF Shortfall”).

(b)
If the Central Servicer determines on any Shortfall Notification Date that there
shall be:

(i)    an Issuer AF Shortfall;
(ii)
a FleetCo AF Shortfall; or

(iii)
a FCT AF Shortfall,

the Central Servicer shall notify the Transaction Agent, the FleetCo Security
Agent, the Issuer Security Trustee and the Issuer Cash Manager at or prior to
5:00 p.m. (GMT) on such Shortfall Notification Date of such Issuer AF Shortfall
and/or, as the case may be, FleetCo AF Shortfall and/or, as the case may be, FCT
AF Shortfall.
(c)
If the Central Servicer makes any notification pursuant to paragraph (b) above,
the FleetCo Security Agent shall by 4:00 p.m. (CET) on the Information Date
immediately following such Shortfall Notification Date:

(i)
without instruction or direction from any party (notwithstanding the provisions
of Clause 14.2 (Instructions to FleetCo Security Agent)), make a demand under
the Finco Payment Guarantee in an amount equal to the relevant Issuer AF
Shortfall and/or, as the case may be, FleetCo AF Shortfall and/or, as the case
may be, FCT AF Shortfall;

(ii)
as part of such demand, direct Finco to credit such amount to the Issuer
Transaction Account; and

(iii)
following the making of such demand, promptly notify the Transaction Agent that
such demand has been made.

(d)
The FleetCo Security Agent shall not be responsible for ascertaining whether or
not there is an Issuer AF Shortfall and/or, as the case may be, a FleetCo AF
Shortfall and/or, as the case may be, a FCT AF Shortfall and shall be entitled
to rely and act on any information from the Central Servicer and shall have no
liability to any person for making the demand or for any delay or failure caused
by it not receiving any relevant information in a timely fashion.




105

--------------------------------------------------------------------------------




14A.2.2 Payments under the Finco Payment Guarantee
Following the making of any demand referred to in Clause 14A.2 above, Finco
shall, by no later than 10:00 a.m. (CET) on the Lease Payment Date immediately
following such Shortfall Notification Date, credit an amount equal to the Issuer
AF Shortfall or, as the case may be, the FleetCo AF Shortfall or, as the case
may be, the FCT AF Shortfall to the Issuer Transaction Account.
14.3
14A.3 Issuer Letters of Credit Demand

14A.3.1    
(i)
By 10:00 a.m. (GMT) on the Lease Payment Date immediately following a Shortfall
Notification Date upon which an Issuer AF Shortfall and/or a FleetCo AF
Shortfall and/or an FCT AF Shortfall has occurred and been notified to the
Transaction Agent and the Issuer Cash Manager, the Issuer Cash Manager shall
notify the Issuer Security Trustee and the Transaction Agent whether:

(a)
the Issuer has received the Issuer AF Shortfall and/or, as the case may be, the
FleetCo AF Shortfall and/or, as the case may be, the FCT AF Shortfall; or

(b)
the Central Servicer has confirmed in writing to the Issuer Cash Manager that
Finco has made an irrevocable payment instruction in respect of the payment of
an amount equal to at least the Issuer AF Shortfall or, as the case may be, the
FleetCo AF Shortfall or, as the case may be, the FCT AF Shortfall to the Issuer
on or prior to such Lease Payment Date.

(ii)
If the Issuer Cash Manager does not notify that either paragraph (i)(a) or
paragraph (i)(b) above has occurred, the Issuer Security Trustee shall, by no
later than 5:00 pm (GMT) on the Business Day immediately following the
directions referred to in paragraph (a) below, make a Demand (as defined in the
relevant Issuer Letter of Credit) in accordance with the relevant Issuer Letter
of Credit to each Issuer LC Provider in an amount equal to the lesser of (a) the
Issuer LC Covered Amount and (b) the Issuer AF Shortfall, in each case, pro rata
to the Available LC Commitment Amount relating to each such Issuer LC Provider,
provided that (this proviso being the “IST Proviso”) the Issuer Security
Trustee:

(a)
has been directed to do so by 10:00 a.m. (GMT) on the relevant date pursuant to
Clause 24.3 (Consents, Directions, Instructions, Amendments, Waivers and
Modifications of Transaction Documents by the Issuer Security Trustee) and
paragraph 8 (Instructions to Issuer Security Trustee and exercise of discretion)
of the Issuer Intercreditor Terms in Schedule 16 (Issuer Intercreditor Terms);

(b)
has been provided with a fully completed Demand including the amounts to be
claimed thereunder; and

(c)
shall not be responsible for ascertaining whether or not the circumstances
listed in paragraph (i)(a) or paragraph (i)(b) above have occurred and shall be




106

--------------------------------------------------------------------------------




entitled to rely and act on any instructions given in accordance with this
Clause 14A.3.1 and the Issuer Security Trustee’s only obligation will be to
deliver the Demand so provided (subject to the IST proviso) and the Issuer
Security Trustee shall have no liability to any person for so doing or for any
delay or failure to deliver a Demand caused by it not receiving any relevant
information, instructions or the fully completed Demand in a timely fashion.
14A.3.2
At any time following notification to it by the Central Servicer of the
occurrence of the Expected Maturity Date:

(a)
the Issuer Security Trustee shall (subject to the IST Proviso mutatis mutandis)
by no later than 5:00 p.m. (GMT) on the Business Day following the Issuer
Security Trustee being directed or instructed to do so in accordance with the
IST Proviso draw on the Issuer Letters of Credit in an amount equal to the
Available LC Commitment in respect of such Issuer LC Provider; and

(b)
the Issuer shall procure that such amount drawn under (i) above is credited to
the Issuer Reserve Account and that the Issuer Cash Manager take into account
such amounts in the calculation of the relevant Issuer Available Reserve Account
Amount.

14A.3.3 Following the notification by the Central Servicer that the relevant
Issuer LC Provider ceases to be an Eligible LC Provider, the Issuer Security
Trustee shall (subject to the IST Proviso mutatis mutandis), by no later than
5:00 p.m. (GMT) on the Business Day following the Issuer Security Trustee being
directed or instructed to do so in accordance with the IST Proviso, make a
Demand to such Issuer LC Provider (as defined in the relevant Issuer Letter of
Credit) in an amount equal to the Available LC Commitment Amount in respect of
such Issuer LC Provider in accordance with such Issuer Letter of Credit.
14A.3.4 Following the notification by the Issuer LC Provider to the Issuer
Security Trustee that the Letter of Credit Expiration Date (as defined in the
relevant Issuer Letter of Credit) shall not be automatically extended by one
year from the then current Letter of Credit Expiration Date; and
if:
(i)
the Transaction Agent has not received evidence satisfactory to it three
Business Days prior to the then current Letter of Credit Expiration Date that
the Issuer Reserves will, on the then current Letter of Credit Expiration Date,
be more than or equal to the Issuer Reserve Required Amount; and

(ii)
the Transaction Agent has instructed the Issuer Security Trustee by 10:00 a.m.
(London time) on the Business Day prior to the then current Letter of Credit
Expiration Date to make a Demand (as defined in the relevant Issuer Letter of
Credit),

the Issuer Security Trustee shall (subject to the IST Proviso mutatis mutandis),
by no later than 5:00 p.m. (London time) on the Business Day following the
Issuer Security Trustee being directed or instructed to do so in accordance with
paragraph (ii) above and the IST Proviso, make a Demand (as defined in the
relevant Issuer Letter of Credit) to such Issuer LC Provider



107

--------------------------------------------------------------------------------




in an amount equal to the Available LC Commitment Amount in respect of such
Issuer LC Provider in accordance with such Issuer Letter of Credit. The Issuer
Security Trustee shall be entitled to rely and act on the instructions given to
it in accordance with this Clause 14A.3.4 without liability to any person and
shall have no duty to verify whether the event in paragraph (i) above has been
satisfied.



108

--------------------------------------------------------------------------------






Section 8
Reporting Requirements
15
Provision of Information and Reports

15.1
Monthly Central Servicer Reports

15.1.4
The Central Servicer shall provide to the Transaction Agent, the FleetCo
Security Agent, the Issuer and the Issuer Cash Manager on or before 2:00 p.m.
(CET) on each Reporting Date a Monthly Central Servicer Report setting out
information on the assets of the relevant FleetCo as of the Calculation Date
immediately preceding such Reporting Date.

15.1.5
Each Monthly Central Servicer Report shall be substantially in the form set out
in Part 1 (Form of Monthly Central Servicer Report) of Schedule 10 (Form of
Central Servicer Reports).

15.2
FleetCo Cash Management and Lease Reports

15.2.4
Each FleetCo shall (or shall procure that the relevant Opco or (in the case of
Dutch FleetCo in respect of its Vehicle Fleets in Germany and/or The
Netherlands) Finco, in its capacity as Servicer on behalf of its related FleetCo
under the relevant Servicing Agreement and in respect of the relevant Opco as
Lessee under the relevant Master Lease Agreement shall), in respect of the
immediately preceding Calculation Period, provide to the Transaction Agent, the
FleetCo Security Agent, the Issuer and the Issuer Cash Manager a FleetCo Cash
Management and Lease Report, on or prior to 2:00 p.m. (CET) on each Reporting
Date.

15.2.5
Each FleetCo Cash Management and Lease Report shall be substantially in the form
set out in in Part 2 (Form of FleetCo Cash Management and Lease Report) of
Schedule 8 (Forms of Cash Management Reports) hereto.

15.3
Fleet Reports

15.3.1
Each Lessee shall prepare a Fleet Report in respect of Spain, Italy, Germany,
The Netherlands and France (as applicable) and in respect of the immediately
preceding Calculation Period. Each Lessee shall deliver such Fleet Report, to
the relevant FleetCo, each FleetCo Servicer and the Transaction Agent, the
FleetCo Security Agent, the Issuer and the Issuer Cash Manager on or prior to
2:00 p.m. (CET) on each Reporting Date.

15.3.2
Each Fleet Report shall be substantially in the form set out in Schedule 9 (Form
of Fleet Report).

15.4
Issuer Cash Management Reports

The Issuer Cash Manager shall, in respect of the immediately preceding
Calculation Period, on or prior to 5:00 p.m. (GMT) on the Business Day falling
after each Information Date or such other dates or times as reasonably requested
in writing by the Transaction Agent (provided that, if so requested, the Issuer
Cash Manager shall not be required to provide such report earlier than 2
Business Days following such request) provide the Transaction Agent, the Issuer
and the Issuer Security Trustee with a copy to the Central Servicer, an Issuer
Cash Management Report.



109

--------------------------------------------------------------------------------




15.5
Intra-Month Central Servicer Report

15.5.1
The Central Servicer shall provide the Transaction Agent, the FleetCo Security
Agent, the Issuer and the Issuer Cash Manager an Intra-Month Central Servicer
Report in respect of the immediately preceding Calculation Period on or prior to
2:00 p.m. (CET) four (4) Business Days prior to:

(i)
a drawdown of the FleetCo Advance, in each case, for a drawdown on a Business
Day other than on a Settlement Date (save in respect of a drawdown of one or
more FleetCo Advance(s) under a FleetCo Facility Agreement in an amount less
than or equal to the outstanding FleetCo Advance(s) under the same FleetCo
Facility Agreement that are repaid on the same date); or

(ii)
a proposed withdrawal from any Issuer Account by the Issuer and/or any FleetCo
Account by FleetCo in accordance with Clause 4.1.35(e) (Withdrawals from Issuer
Transaction Account) or Clause 4.3.43(d)(ii)(B) (Withdrawals from FleetCo Bank
Accounts), respectively.

15.5.2
Each Intra-Month Central Servicer Report shall be substantially in the form set
out in Part 2 (Form of Intra-Month Central Servicer Report) of Schedule 10 (Form
of Central Servicer Reports) hereto.

15.6
Designation of Vehicles

For the purposes of the preparation and delivery of a Monthly Central Servicer
Report or an Intra-Month Central Servicer Report (as applicable), the relevant
FleetCo Servicer may designate:
(a)
Eligible Vehicles in the relevant Country as “Non-Eligible Vehicles”; and

(b)
Non-Eligible Vehicles in the relevant Country as “Eligible Vehicles” only if
such Vehicles satisfy all of the eligibility criteria set out in the definition
of “Eligible Vehicles”.




110

--------------------------------------------------------------------------------






Section 9
Miscellaneous
16
Parallel Debt

16.1
Notwithstanding any other provision in any FleetCo Transaction Document, Dutch
FleetCo hereby irrevocably and unconditionally, by way of an independent
acknowledgement of indebtedness, undertakes to pay to the FleetCo Security Agent
as a creditor in its own right and not as a representative of the relevant
FleetCo Secured Creditors (excluding the FleetCo Security Agent), as and when
those amounts are due under the relevant FleetCo Transaction Document, amounts
equal to:

(i)
the amount of the FleetCo German Secured Liabilities (excluding any liabilities
owed to the FleetCo Security Agent);

(ii)
the amount of the FleetCo Spanish Secured Liabilities (excluding any liabilities
owed to the FleetCo Security Agent); and

(iii)
the amount of the FleetCo Dutch Secured Liabilities (excluding any liabilities
owed to the FleetCo Security Agent).

16.2
Dutch FleetCo and the FleetCo Security Agent acknowledge that the obligations of
Dutch FleetCo under Clause 16.1(i) above (the “German Parallel Debt”), under
Clause 16.1(ii) above (the “Spanish Parallel Debt”) and under Clause 16.1(iii)
above (the “Dutch Parallel Debt”) are several and are separate and independent
from, and shall not in any way limit or affect, the corresponding obligations of
Dutch FleetCo being:

(i)
the FleetCo German Secured Liabilities (excluding any liabilities owed to the
FleetCo Security Agent);

(ii)
the FleetCo Spanish Secured Liabilities (excluding any liabilities owed to the
FleetCo Security Agent); and

(iii)
the FleetCo Dutch Secured Liabilities (excluding any liabilities owed to the
FleetCo Security Agent)

(in either case a “Corresponding Debt”) nor shall the amounts for which Dutch
FleetCo is liable under the German Parallel Debt, the Spanish Parallel Debt or
the Dutch Parallel Debt, as applicable, be limited or affected in any way by its
respective Corresponding Debt provided that:
(a)
the relevant Parallel Debt shall be decreased to the extent that the associated
Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

(b)
the relevant Corresponding Debt shall be decreased to the extent that the
associated Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

(c)
the amount of the relevant Parallel Debt shall at all times be equal to the
amount of the associated Corresponding Debt.




111

--------------------------------------------------------------------------------




16.3
The relevant Parallel Debt will become due, if and to the extent that the
associated Corresponding Debt has become due.

16.4
For the purpose of this Clause 16 (Parallel Debt), the FleetCo Security Agent
acts in its own name and not as a trustee, and its claims in respect of either
Parallel Debt shall not be held on trust. The FleetCo Security to be granted
under the FleetCo Dutch Security Documents or the Dutch FleetCo Dutch Security
Documents to the FleetCo Security Agent to secure the relevant Parallel Debt
will be granted to the FleetCo Security Agent in its capacity as creditor of the
relevant Parallel Debt and shall not be held on trust.

16.5
All monies received or recovered by the FleetCo Security Agent pursuant to this
Clause 16 (Parallel Debt), and all amounts received or recovered by the FleetCo
Security Agent from or by the enforcement of any FleetCo Security granted to
secure either Parallel Debt, shall be applied in accordance with the relevant
FleetCo Post-Enforcement Priorities of Payments, the German FleetCo Deed of
Charge, the Dutch FleetCo Deed of Charge and the relevant FleetCo Dutch Security
Documents or the Dutch FleetCo Dutch Security Documents, as appropriate.

16.6
Without limiting or affecting the FleetCo Security Agent’s rights against Dutch
FleetCo (whether under this Clause 16 (Parallel Debt) or under any other
provision of the FleetCo Transaction Documents), Dutch FleetCo acknowledges
that:

(i)
nothing in this Clause 16 (Parallel Debt) shall impose any obligation on the
FleetCo Security Agent to advance any sum to Dutch FleetCo or otherwise under
any FleetCo Transaction Document; and

(ii)
for the purpose of any vote taken under any FleetCo Transaction Document or the
FleetCo Security Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Senior Noteholder,
if applicable.

17
Security Interests: Acknowledgements

Each of the Parties hereby acknowledges:
(i)
the Security Interests made or granted by the Issuer under the Issuer Deed of
Charge;

(ii)
the Security Interests made or granted by Dutch FleetCo under the FleetCo German
Security Documents, the FleetCo Dutch Security Documents, the German FleetCo
Deed of Charge, the Dutch FleetCo Dutch Security Documents and the Dutch FleetCo
Deed of Charge;

(iii)
the Security Interests made or granted by Dutch FleetCo, Spanish Branch under
the FleetCo Spanish Security Documents and the Spanish FleetCo Deed of Charge;

(iv)
for the purposes of Article 1264 and 2800 (as the case may be) of the Italian
Civil Code, the Security Interests made or granted by (A) Italian FleetCo under
the FleetCo Italian Security Documents and the Italian FleetCo Deed of Charge
and (B) the Issuer under the Issuer Deed of Charge; and

(v)
the Security Interests made or granted by French FleetCo under the FleetCo
French Security Documents and the French FleetCo Deed of Charge.




112

--------------------------------------------------------------------------------




18
Issuer Intercreditor Terms

Each of the Issuer and the Issuer Secured Creditors shall comply with the Issuer
Intercreditor Terms. The Issuer Intercreditor Terms shall be binding on the
Issuer and each of the Issuer Secured Creditors and the Issuer and the Issuer
Secured Creditors shall be bound to give effect to the Issuer Intercreditor
Terms.
19
Notices

19.1
Communications in Writing

Any communication to be made under or in connection with this Agreement, the
Issuer Transaction Documents or the FleetCo Transaction Documents shall be made
in writing and, unless otherwise stated, may be made by facsimile or letter.
19.2
Addresses

Any communication to be made under or in connection with this Agreement, the
Issuer Transaction Documents and the FleetCo Transaction Documents shall be sent
to the address, email address or facsimile number (and the department or
officer, if any, for whose attention the communication is to be made) of the
interested party set out in Schedule 12 (Notice Details) to this Agreement, or
any substitute address, email address, facsimile number or department or officer
as the relevant party may notify to the other parties by not less than five
Business Days’ notice.
19.3
Delivery

19.3.1
Any communication or document made or delivered by one person to another under
or in connection with this Agreement, the Issuer Transaction Documents or the
FleetCo Transaction Documents shall only be effective:

(i)
if by way of facsimile, when received in legible form; or

(ii)
if by way of letter, when delivered personally or on actual receipt,

(iii)
and, if a particular department or officer is specified as part of its address
details provided under Clause 19.2 (Addresses), if addressed to that department
or officer.

19.3.2
Any communication or document to be made or delivered to the Issuer, the Issuer
Security Trustee, the Issuer Corporate Services Provider or the FleetCo Holdings
Corporate Services Provider will be effective only when actually received by the
Issuer, the Issuer Security Trustee, the Issuer Corporate Services Provider or
the FleetCo Holdings Corporate Services Provider (as applicable) and then only
if it is expressly marked for the attention of the department or officer
specified in Schedule 12 (Notice Details) to this Agreement (or any substitute
department or officer as the Issuer, the Issuer Security Trustee, the Issuer
Corporate Services Provider or the FleetCo Holdings Corporate Services Provider
shall specify for this purpose).

19.3.3
Any communication or document to be made or delivered to a FleetCo or the
FleetCo Security Agent or its relevant FleetCo Servicer will be effective only
when actually received by such




113

--------------------------------------------------------------------------------




FleetCo or such FleetCo Security Agent or its relevant FleetCo Servicer and then
only if it is expressly marked for the attention of the department or officer
specified in Schedule 12 (Notice Details) to this Agreement (or any substitute
department or officer as the FleetCo or the FleetCo Security Agent or the
relevant FleetCo Servicer shall specify for this purpose).
19.4
Notification of Address and Facsimile Number

Promptly upon changing its own address or facsimile number, the Issuer or, as
the case may be, the relevant FleetCo or the relevant FleetCo Servicer shall
notify the other parties.
19.5
Electronic Communication

19.5.1
Subject to sub-Clause 19.3.3, any communication to be made between (i) the
Issuer and an Issuer Secured Creditor under or in connection with the Issuer
Transaction Documents, (ii) a FleetCo and a FleetCo Secured Creditor under or in
connection with the FleetCo Transaction Documents or (iii) a Servicer or Opco
and a FleetCo under or in connection with any other Transaction Documents to
which it is a party may be made by electronic mail or other electronic means, if
the relevant parties:

(i)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

(ii)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(iii)
notify each other of any change to their address or any other such information
supplied by them.

19.5.2
Any electronic communication made between (i) the Issuer and an Issuer Secured
Creditor under or in connection with the Issuer Transaction Documents, (ii) a
FleetCo and a FleetCo Secured Creditor under or in connection with the FleetCo
Transaction Documents or (iii) a Servicer or Opco and a FleetCo under or in
connection with any other Transaction Documents to which it is a party will be
effective only when actually received in readable form and only if it is
addressed in such a manner as the relevant party may specify for this purpose.

19.6
Deemed Receipt

Notwithstanding any other provision in this Clause 19 (Notices), any
communication from any party to any other under this Agreement shall be
effective (if by fax) when the relevant delivery receipt is received by the
sender, (if in writing) when delivered and (if by electronic communication) when
the relevant receipt of such communication being read is given, or where no read
receipt is requested by the sender, at the time of sending, provided that no
delivery failure notification is received by the sender within 24 hours of
sending such communication; provided that any communication which is received
(or deemed to take effect in accordance with the foregoing) outside business
hours or on a non-business day in the place of receipt shall be deemed to take
effect at the opening of business on the next following business day in such
place. Any communication delivered to any party under this Trust Deed which is
to be sent by fax or electronic communication will be written legal evidence.
19.7
English Language




114

--------------------------------------------------------------------------------




19.7.1
Unless otherwise provided, any notice given under or in connection with any
Transaction Document must be in English.

19.7.2
All other documents provided under or in connection with any Transaction
Document must be:

(i)
in English; or

(ii)
if not in English, and if so required by or any party thereto, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document or the laws of the relevant country specify that the original language
version shall prevail.

20
Termination of Framework Agreement

Following the irrevocable and unconditional discharge in full of all the
obligations of the Parties hereto (such date, the “FA Termination Date”), this
Agreement shall be terminated, save that the obligations in Clause 12
(Confidentiality) are continuing and shall survive and remain binding on each
Issuer Secured Creditor, FleetCo Secured Creditor and the Transaction Agent for
a period of twelve months from the FA Termination Date.
21
Calculations and Certificates

21.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Transaction Document, the entries made in the accounts maintained by an
Issuer Secured Creditor or a FleetCo Secured Creditor (as applicable) are prima
facie evidence of the matters to which they relate.
21.2
Certificates and Determinations

Any certification or determination by an Issuer Secured Creditor, a FleetCo
Secured Creditor or the Transaction Agent of a rate or amount under any
Transaction Document to which it is a party is, in the absence of manifest
error, conclusive evidence of the matters to which it relates.
22
Partial Invalidity

If, at any time, any provision of the Transaction Documents is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.
23
Remedies and Waivers

No failure to exercise or any delay in exercising, on the part of any Issuer
Secured Creditor, any FleetCo Secured Creditor or the Transaction Agent, any
right or remedy under the Transaction Documents to which it is a party shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy.



115

--------------------------------------------------------------------------------




The rights and remedies provided in this Agreement may be exercised as often as
necessary, are cumulative and not exclusive of any rights or remedies provided
by law and may be waived only in writing and specifically.
24
Consents, Amendments, Waivers and Modifications

24.1
General principles

24.1.1
Subject to Clause 24.2 (Framework Agreement: Relevant Parties Consent Only) to
Clause 24.8 (Issuer Hedging Agreements) below and Schedule 5 (Amendments and
Waiver Consent Requirements), any term of a Transaction Document may be amended,
waived or modified only with the consent and agreement of:

(i)
each party to the relevant Transaction Document; and

(ii)
(prior to the delivery of an Issuer Enforcement Notice) the Transaction Agent or
(upon and following the delivery of an Issuer Enforcement Notice) the Issuer
Security Trustee (given in accordance with Clause 24.3 (Consents, Directions,
Instructions, Amendments, Waivers and Modifications of Transaction Documents by
the Issuer Security Trustee)).

24.1.2
Any such amendment, waiver or modification in respect of a Transaction Document
made in accordance with this Clause 24 (Consents, Amendments, Waivers and
Modifications) and Schedule 5 (Amendments and Waiver Consent Requirements) shall
be binding on all the parties to such Transaction Documents and all parties
shall be bound to give effect to it (including executing any amendment
documents).

24.1.3
Each Party hereto acknowledges that any consents, amendments, waivers or
modifications:

(iii)
under any Transaction Document to which is a party; and

(iv)
to which this Clause 24 (Consents, Amendments, Waivers and Modifications)
applies,

shall be subject to this Clause 24 (Consents, Amendments, Waivers and
Modifications).
24.1.4
Unless expressly stated otherwise in this Clause 24 (Consents, Amendments,
Waivers and Modifications), this Clause 24 (Consents, Amendments, Waivers and
Modifications) overrides anything in the Transaction Documents to the contrary.

24.2
Framework Agreement: Relevant Parties Consent Only

Subject to Clauses 24.2A and 24.2B below and subject to Schedule 5 (Amendments
and Waiver Consent Requirements) the following Clauses in this Agreement may be
amended, waived or modified without the consent of all Parties hereto and such
amendment, waiver or modification shall be binding on all Parties hereto,
provided that the prior consent of the relevant Party or Parties set out below
is obtained:
(i)
Clause 2 (Drawdown and Accession Conditions), Clause 3 (Representations and
Warranties), Clause 4 (General Undertakings), Clause 5 (Scheduled Amortisation),
Clause 6 (Country Repayment Option), Clause 7 (Consequences of Potential Event
of Default Prior




116

--------------------------------------------------------------------------------




to an Event of Default), Clause 8 (Events of Default), Clause 9 (Rapid
Amortisation), Schedule 4 (Events of Default), Schedule 5 (Amendments and Waiver
Consent Requirements) and Schedule 7 (Forms of Compliance Certificates): the
prior written consent of each of the Parties set out below:
(a)
the Transaction Agent (acting pursuant to Clause 13.4 (Consents, Directions,
Instructions, Amendments, Waivers and Modifications of Transaction Documents by
the Transaction Agent));

(b)
the Issuer Security Trustee (acting pursuant to Clause 24.3 (Consents,
Directions, Instructions, Amendments, Waivers and Modifications of Transaction
Documents by the Issuer Security Trustee));

(c)
the FleetCo Security Agent;

(d)
the relevant Opco;

(e)
the relevant FleetCo;

(f)
the Central Servicer;

(g)
the Issuer; and

(h)
the Parent;

(ii)
Clause 10 (Assignment and Transfer) and Clause 11 (Additional Issuer Secured
Creditors and Liquidation Agent): only the prior written consent of each of the
Issuer, the Subordinated Lender, the Issuer Security Trustee (given in
accordance with Clause 24.3 (Consents, Directions, Instructions, Amendments,
Waivers and Modifications of Transaction Documents by the Issuer Security
Trustee)) and the Transaction Agent is required, save that in respect of Clause
11.4 (Acceding Liquidation Agent), only the prior written consent of the
Transaction Agent and the Central Servicer shall be required;

(iii)
Clause 13 (Appointment of the Transaction Agent): only the prior written consent
of the Transaction Agent (acting on the instructions of the Majority Senior
Noteholders), the Issuer, the Central Servicer and the Issuer Security Trustee
(given in accordance with Clause 24.3 (Consents, Directions, Instructions,
Amendments, Waivers and Modifications of Transaction Documents by the Issuer
Security Trustee) is required;

(iv)
Clause 14.1 (Acknowledgement of Appointment of FleetCo Security Agent): in
respect of Clause 14.1.1, only the prior written consent of each of the Spanish
FleetCo Secured Creditors and the FleetCo Security Agent is required; in respect
of Clause 14.1.2, only the prior written consent of each of the German FleetCo
Secured Creditors and the FleetCo Security Agent is required; in respect of
Clause 14.1.4, only the prior written consent of each of the Italian FleetCo
Secured Creditors and the FleetCo Security Agent is required and in respect of
Clause 14.1.6, only the prior written consent of each of the French FleetCo
Secured Creditors and the FleetCo Security Agent is required;

(v)
Clause 14.2 (Instructions to FleetCo Security Agent): only the prior written
consent of the FleetCo Security Agent and the Issuer Security Trustee (given in
accordance with Clause




117

--------------------------------------------------------------------------------




24.3 (Consents, Directions, Instructions, Amendments, Waivers and Modifications
of Transaction Documents by the Issuer Security Trustee));
(vi)
Clause 14A (Senior Advance Drawdowns, Guarantees and Issuer Letters of Credit):
only the prior written consent of the following is required:

(a)
the Transaction Agent (acting pursuant to Clause 13.4 (Consents, Directions,
Instructions, Amendments, Waivers and Modifications of Transaction Documents by
Transaction Agent));

(b)
(in respect of the provisions therein relating to the Avis Europe Payment
Guarantee and the Issuer Letter of Credit only) the Issuer Cash Manager, the
Issuer Security Trustee (acting pursuant to Clause 24.3 (Consents, Directions,
Instructions, Amendments, Waivers and Modifications of Transaction Documents by
the Issuer Security Trustee)) and Avis Europe;

(c)
(in respect of the provisions therein relating to the Finco Payment Guarantee
only) the FleetCo Security Agent and Finco;

(d)
the Central Servicer; and

(e)
the Parent;

(vii)
Clause 15 (Provision of Information and Reports): only the prior written consent
of each of the Issuer, the Issuer Security Trustee (given in accordance with
Clause 24.3 (Consents, Directions, Instructions, Amendments, Waivers and
Modifications of Transaction Documents by the Issuer Security Trustee)), the
Transaction Agent and the FleetCo Servicers is required;

(viii)
Schedule 2 (Conditions Precedent): the prior written consent of:

(a)
the Transaction Agent (acting on the instructions of the Majority Senior
Noteholders);

(b)
the Central Servicer;

(c)
the Issuer;

(d)
the relevant FleetCo (if relating to any additional condition precedent to a
FleetCo Advance or an amendment to or modification of an existing condition
precedent to a FleetCo Advance); and

(e)
the Parent;

(ix)
Schedule 3 (Priorities of Payments):

(a)
(in respect of Issuer Priorities of Payments) only the prior written consent of
each of the Issuer Secured Creditors shall be required, save that the consent of
the relevant Issuer Secured Creditor is not required in respect of a proposed
amendment, waiver or modification which does not relate to, or does not
adversely affect, any payment due to such Issuer Secured Creditor;

(b)
(in respect of the Dutch FleetCo German Pre-Enforcement Priority of Payments and
the Dutch FleetCo German Post-Enforcement Priority of Payments) the prior
written




118

--------------------------------------------------------------------------------




consent of each of the Issuer Security Trustee (given in accordance with Clause
24.3 (Consents, Directions, Instructions, Amendments, Waivers and Modifications
of Transaction Documents by the Issuer Security Trustee)), the German FleetCo
Secured Creditors and the FleetCo Security Agent shall be required, save that
the consent of the relevant FleetCo Secured Creditor is not required in respect
of a proposed amendment, waiver or modification which does not relate to, or
does not adversely, affect any payment due to such FleetCo Secured Creditor;
(c)
(in respect of the Dutch FleetCo Spanish Pre-Enforcement Priority of Payments
and the Dutch FleetCo Spanish Post-Enforcement Priority of Payments) the prior
written consent of each of the Issuer Security Trustee (given in accordance with
Clause 24.3 (Consents, Directions, Instructions, Amendments, Waivers and
Modifications of Transaction Documents by the Issuer Security Trustee)), the
Spanish FleetCo Secured Creditors and the FleetCo Security Agent shall be
required, save that the consent of the relevant FleetCo Secured Creditor is not
required in respect of a proposed amendment, waiver or modification which does
not relate to, or does not adversely affect, any payment due to such FleetCo
Secured Creditor;

(d)
(in respect of the Italian FleetCo Pre-Enforcement Priority of Payments and the
Italian FleetCo Post-Enforcement Priority of Payments) the prior written consent
of each of the Issuer Security Trustee (given in accordance with Clause 24.3
(Consents, Directions, Instructions, Amendments, Waivers and Modifications of
Transaction Documents by the Issuer Security Trustee)), the Italian FleetCo
Secured Creditors and the FleetCo Security Agent shall be required, save that
the consent of the relevant FleetCo Secured Creditor is not required in respect
of a proposed amendment, waiver or modification which does not relate to, or
does not adversely affect, any payment due to such FleetCo Secured Creditor;

(e)
(in respect of the Dutch FleetCo Dutch Pre-Enforcement Priority of Payments, the
Dutch FleetCo Dutch Post-Enforcement Priority of Payments and the Dutch FleetCo
Dutch Opco Event of Default Priority of Payments) the prior written consent of
each of the Issuer Security Trustee (given in accordance with Clause 24.3
(Consents, Directions, Instructions, Amendments, Waivers and Modifications of
Transaction Documents by the Issuer Security Trustee)), the Dutch FleetCo
Secured Creditors and the FleetCo Security Agent shall be required, save that
the consent of the relevant FleetCo Secured Creditor is not required in respect
of a proposed amendment, waiver or modification which does not relate to, or
does not adversely, affect any payment due to such FleetCo Secured Creditor;

(f)
(in respect of the French FleetCo Pre-Enforcement Priority of Payments and the
French FleetCo Post-Enforcement Priority of Payments) the prior written consent
of each of the Issuer Security Trustee (given in accordance 24.3 (Consents,
Directions, Instructions, Amendments, Waivers and Modifications of Transaction
Documents by the Issuer Security Trustee)), the French FleetCo Secured Creditors
and the FleetCo Security Agent shall be required, save that the consent of the
relevant FleetCo




119

--------------------------------------------------------------------------------




Secured Creditor is not required in respect of a proposed amendment, waiver or
modification which does not relate to, or does not adversely affect, any payment
due to such FleetCo Secured Creditor; and
(g)
(in respect of the FCT Priority of Payments), the prior written consent of each
of the Issuer Security Trustee (given in accordance with Clause 24.3 (Consents,
Directions, Instructions, Amendments, Waivers and Modifications of Transaction
Documents by the Issuer Security Trustee)), the French FleetCo Secured Creditors
and the FleetCo Security Agent shall be required, save that the consent of the
relevant FleetCo Secured Creditor is not required in respect of a proposed
amendment, waiver or modification which does not relate to, or does not
adversely affect, any payment due to such FleetCo Secured Creditor;

(x)
Schedule 6 (Forms of Accession Deed) and Schedule 11 (Form of Investor Report):
only the prior written consent of the Issuer, the Subordinated Lender, the
Issuer Security Trustee (given in accordance with Clause 24.3 (Consents,
Directions, Instructions, Amendments, Waivers and Modifications of Transaction
Documents by the Issuer Security Trustee)) and the Transaction Agent is
required;

(xi)
Schedule 8 (Forms of Cash Management Reports): only the prior written consent
of:

(a)
(in respect of Part 1 (Form of Issuer Cash Management Report) of Schedule 8
(Forms of Cash Management Reports) the Issuer, the Issuer Cash Manager, the
Issuer Security Trustee (given in accordance with Clause 24.3 (Consents,
Directions, Instructions, Amendments, Waivers and Modifications of Transaction
Documents by the Issuer Security Trustee)) and the Transaction Agent is
required; and

(b)
(in respect of Part 2 (Form of FleetCo Cash Management and Lease Report) of
Schedule 8 (Forms of Cash Management Reports)), the Transaction Agent, the
FleetCo Servicers and the FleetCo Security Agent is required,

in each case, without prejudice to the obligation of the Issuer Cash Manager to
deliver an Issuer Cash Management Report and the obligation of the Central
Servicer to deliver a FleetCo Cash Management and Lease Report in substantially
in the form set out in Schedule 8 (Forms of Cash Management Reports) and in form
and substance satisfactory to the Transaction Agent;
(xii)
Schedule 9 (Form of Fleet Report): only the prior written consent of the
Transaction Agent, the FleetCo Servicers and the FleetCo Security Agent is
required;

(xiii)
Schedule 10 (Form of Central Servicer Reports): only the prior written consent
of the Transaction Agent, the Central Servicer and the FleetCo Security Agent is
required;

(xiv)
Schedule 12 (Notice Details): only the prior written consent of the relevant
Person to which the notice details relate is required;

(xv)
Schedule 13 (Form of Issuer Letter of Credit), Schedule 14 (Forms of Drawdown
Notices), Schedule 15 (Forms of Closing and Solvency Certificate) and Schedule
17 (Vehicle




120

--------------------------------------------------------------------------------




Manufacturer Group Table): the prior written consent of each of the Parties set
out below shall be required:
(a)
the Transaction Agent (acting pursuant to Clause 13.4 (Consents, Directions,
Instructions, Amendments, Waivers and Modifications of Transaction Documents by
the Transaction Agent));

(b)
the Issuer Security Trustee (acting pursuant to Clause 24.3 (Consents,
Directions, Instructions, Amendments, Waivers and Modifications of Transaction
Documents by the Issuer Security Trustee);

(c)
the FleetCo Security Agent; and

(d)
the Central Servicer; and

(xvi)
Schedule 16 (Issuer Intercreditor Terms): only the prior written consent of each
of the Issuer and each of the Issuer Secured Creditors is required, save that
the consent of the relevant Issuer Secured Creditor is not required in respect
of a proposed amendment, waiver or modification which does not relate, or does
not adversely affect, any payment due to such Issuer Secured Creditor.

24.2A
The consent of the Liquidation Agent shall not be required for any proposed
amendment, waiver or modification to any term of this Agreement or the German
FleetCo Deed of Charge, save for any proposed amendment, waiver or modification
to:

(a)
the ranking of payments due and payable to the Liquidation Agent under any
FleetCo Priority of Payments, save that the consent of the Liquidation Agent is
not required in respect of a proposed amendment, waiver or modification which
does not relate to, or does not adversely, affect any payment due to the
Liquidation Agent; and

(b)
this Clause 24.2A; and

24.2B
The consent of any Issuer Hedge Counterparty shall not be required for any
proposed amendment, waiver or modification to any term of this Agreement or the
Issuer Deed of Charge, save for any proposed amendment, waiver or modification
to:

(a)
Clause 13.4.3 of this Agreement;

(b)
Clause 24.8 (Issuer Hedging Agreements) of this Agreement;

(c)
Clause 27.2.1 (Limited recourse against the Issuer) of the Framework Agreement;

(d)
paragraph 4 (Issuer Hedge Counterparties) of Schedule 16 (Issuer Intercreditor
Terms) of this Agreement;

(e)
paragraph 7.4 (Exclusions) of Schedule 16 (Issuer Intercreditor Terms) of this
Agreement;

(f)
paragraphs 8.1.1(ii) and (iii) of Schedule 16 (Issuer Intercreditor Terms) of
this Agreement;

(g)
paragraph 9.4.2 of Schedule 16 (Issuer Intercreditor Terms) of this Agreement;

(h)
this Clause 24.2B;




121

--------------------------------------------------------------------------------




(i)
clause 7.1.2 of the Issuer Deed of Charge; and

(j)
any other provision in this Agreement or the Issuer Deed of Charge which would,
in the reasonable opinion of an Issuer Hedge Counterparty, adversely affect its
rights,

provided that, in each case where an Issuer Hedge Counterparty’s consent is
required pursuant to this Clause 24.2B, such consent of such Issuer Hedge
Counterparty shall not be unreasonably withheld or delayed.
24.3
Consents, Directions, Instructions, Amendments, Waivers and Modifications of
Transaction Documents by the Issuer Security Trustee

24.3.1
Subject to Clause 24.3.5, if a request is made to the Issuer Security Trustee by
the Issuer or the FleetCo Security Agent or any other person to give its consent
or approval to any event, matter or thing, or give any directions or
instructions in respect of any event, matter or thing (including, without
limitation, any matter relating to the enforcement of the Issuer Security or any
amendment or modification to or waiver of any provision of the Transaction
Documents or any determination that an Event of Default shall not be treated as
such), then the Issuer Security Trustee shall give its consent or approval,
direction or instruction or direct the FleetCo Security Agent to give its
consent or approval or give any instruction or direction in relation to that
event, matter or thing only if so directed in writing in accordance with
paragraph 8 (Instructions to the Issuer Security Trustee and exercise of
discretion) of Schedule 16 (Issuer Intercreditor Terms).

24.3.2
The Issuer shall promptly:

(i)
send to each of the Issuer Security Trustee and the Transaction Agent a copy of
any report, notice or certification received by the Issuer pursuant to the
Transaction Documents;

(ii)
inform each of the Issuer Security Trustee and the Transaction Agent of the
occurrence of, or is otherwise aware of, any Default of which it has received
written notice and the steps, if any, being taken to remedy it to the extent it
is aware of any such steps; and

(iii)
inform each of the Issuer Security Trustee, the Transaction Agent and each
relevant Rating Agency (to the extent that any outstanding Senior Notes are
rated by such Rating Agency) of the occurrence and content of any waiver or
amendment made or given pursuant to this Clause 24 (Consents, Amendments,
Waivers and Modifications).

24.3.3
Implementation of modifications, consents, waivers and releases

As soon as reasonably practicable after the giving of its consent or its
agreement to waive or modify any event, matter or thing in respect of a
Transaction Document in accordance with this Clause 24 (Consents, Amendment,
Waivers and Modifications), each of the parties to such Transaction Document
shall, at the cost of the Issuer execute and deliver any deeds, documents or
notices as may be required to be executed and/or delivered (in the case of



122

--------------------------------------------------------------------------------




any such deeds, documents or notices to be executed by the Issuer Security
Trustee, in form and substance satisfactory to the Issuer Security Trustee) in
order to give effect to the relevant matter or thing which the Issuer Security
Trustee has consented to or agreed to waive or modify.
24.3.4
Binding force and authority to sign

(i)
Any modification, agreement, waiver granted or consent given by the Issuer
Security Trustee in respect of any Transaction Document in accordance with the
provisions of this Agreement shall be binding on all the parties to this
Agreement (including in respect of the Transaction Documents to which they are
party) and all such parties shall be bound to give effect to it (including in
respect of the Transaction Documents to which they are party).

(ii)
The Issuer Security Trustee is hereby authorised by each Issuer Secured Creditor
(other than the Subordinated Lender and Finco) to execute and deliver on its
behalf all documentation required pursuant to this Clause 24.3 to implement any
modification or the terms of any waiver or consent granted by the Issuer
Security Trustee in respect of any Transaction Document pursuant to and in
accordance with this Clause 24.3 (Consents, Directions, Instructions,
Amendments, Waivers and Modifications of Transaction Documents by the Issuer
Security Trustee) and such execution and delivery by the Issuer Security Trustee
shall bind each Issuer Secured Creditor (other than the Subordinated Lender and
Finco) under each of such Transaction Documents as if such documentation had
been duly executed by it.

24.3.5
Nothing contained in this Clause 24.3 (Consents, Directions, Instructions,
Amendments, Waivers and Modifications of Transaction Documents by the Issuer
Security Trustee) shall oblige the Issuer Security Trustee to agree to any
amendment, waiver or grant of any consent, approval, or make any determination
or give any direction or instructions to the FleetCo Security Agent to do any of
the foregoing which, in the sole opinion of the Issuer Security Trustee, would
have the effect of (a) exposing the Issuer Security Trustee to any liability
against which it has not been indemnified and/or secured and/or prefunded to its
satisfaction or (b) increasing its obligations or duties or decreasing the
protections of the Issuer Security Trustee.

24.4
Amendments, Waiver and Modifications of FleetCo Transaction Documents by the
FleetCo Security Agent

24.4.1
Subject to Clause 24.4.5, if a request is made to the FleetCo Security Agent by
the Issuer or any other person to give its consent or approval to any event,
matter or thing, or give any directions or instructions in respect of any event,
matter or thing (including, without limitation, any matter relating to the
enforcement of any FleetCo Security), then the FleetCo Security Agent shall give
its consent or approval, direction or instructions in relation to that event,
matter or thing only if so directed in writing by the parties set out in Clause
14.2 (Instructions to FleetCo Security Agent) above.

24.4.2
Each FleetCo shall promptly:




123

--------------------------------------------------------------------------------




(i)
inform the FleetCo Security Agent and the Transaction Agent of the occurrence of
any Default of which it has received notice and the steps, if any, being taken
to remedy it to the extent it is aware of any such steps; and

(ii)
inform the FleetCo Security Agent and the Transaction Agent of the occurrence
and content of any waiver or amendment to which it has provided consent pursuant
to this Clause 24 (Consents, Amendments, Waivers and Modifications).

24.4.3
Implementation of modifications, consents, waivers and releases

As soon as reasonably practicable, and in any event not later than 5 Business
Days after the giving of its consent or its agreement to waive or modify any
event, matter or thing in respect of a FleetCo Transaction Document in
accordance with this Clause 24.4 (Amendments, Waiver and Modifications of
FleetCo Transaction Documents by the FleetCo Security Agent), each of the
parties to such FleetCo Transaction Document shall, at the cost of the relevant
FleetCos, execute and deliver any deeds, documents or notices as may be required
to be executed and/or delivered (each in form and substance satisfactory to the
FleetCo Security Agent) in order to give effect to the relevant matter or thing
which the FleetCo Security Agent has consented to or agreed to waive or modify.
24.4.4
Binding force and authority to sign

(i)
Any modification, agreement, waiver granted or consent given by the FleetCo
Security Agent in respect of a FleetCo Transaction Document in accordance with
the provisions of this Agreement shall be binding on all the parties to such
FleetCo Transaction Document (to the extent that such parties are parties to
this Agreement) and all the parties to such FleetCo Transaction Document shall
be bound to give effect to it.

(ii)
The FleetCo Security Agent is hereby authorised by each other FleetCo Secured
Creditor (other than the Central Servicer) to execute and deliver on its behalf
all documentation required pursuant to this Clause 24.4 to implement any
modification or the terms of any waiver or consent granted by the FleetCo
Security Agent in respect of any FleetCo Transaction Document pursuant to and in
accordance with Clause 24.4 (Amendments, Waiver and Modifications of FleetCo
Transaction Documents by the FleetCo Security Agent) and such execution and
delivery by the FleetCo Security Agent shall bind each FleetCo Secured Creditor
(other than the Central Servicer) under each of such FleetCo Transaction
Document as if such documentation had been duly executed by it.

24.4.5
Nothing contained in this Clause 24.4 (Amendments, Waiver and Modifications of
FleetCo Transaction Documents by the FleetCo Security Agent) shall oblige the
FleetCo Security Agent to agree to any amendment, waiver or grant of any consent
which, in the sole opinion of the FleetCo Security Agent, would have the effect
of (a) exposing the FleetCo Security Agent to any liability against which it has
not been indemnified and/or secured and/or prefunded to its satisfaction or (b)
increasing its obligations or duties or decreasing the protections of the
FleetCo Security Agent.




124

--------------------------------------------------------------------------------




24.5
Amendments to Certain Definitions in Master Definitions Agreement

24.5.1
Subject to Schedule 5 (Amendments and Waiver Consent Requirements), the
definitions of “Fee Letters” and “Senior Noteholder Fee Letter” in the Master
Definitions Agreement and the terms of any Fee Letter or Senior Noteholder Fee
Letter and may be amended or modified without the consent of all Parties thereto
and such amendment, waiver or modification shall be binding on all Parties
thereto, provided that the prior consent of the following Parties are obtained:

(a)
the Transaction Agent;

(b)
the Senior Noteholders;

(c)
the Issuer; and

(d)
Finco.

24.5.2
Subject to Schedule 5 (Amendments and Waiver Consent Requirements), the
definition of “Transaction Agent Fee Letter” and any definitions used therein in
the Master Definitions Agreement and the terms of any Fee Letter or Senior
Noteholder Fee Letter may be amended or modified without the consent of all
Parties thereto and such amendment, waiver or modification shall be binding on
all Parties thereto, provided that the prior consent of the following Parties
are obtained:

(a)
the Transaction Agent; and

(b)
the Central Servicer.

24.5.3
Subject to Schedule 5 (Amendments and Waiver Consent Requirements), the
definitions of “Lease Payment Date”, “Lease Determination Date”, “FleetCo
Determination Date”, “Issuer Determination Date”, “Reporting Date”, “Intra-Month
Reporting Date”, “Information Date”, “Intra-Month Information Date”, “Interest
Determination Date”, “Intra-Month Interest Determination Date”, “Payment
Confirmation Date” and “Shortfall Notification Date” in the Master Definitions
Agreement may be amended or modified without the consent of all Parties and such
amendment, waiver or modification shall be binding on all Parties thereto,
provided that the prior written consent of the following Parties are obtained:

(a)
the Transaction Agent;

(b)
the FleetCo Security Agent;

(c)
the Central Servicer;

(d)
if the amendment or modification relates to any timing or any other matter that
affects the determination, calculation or delivery of information or any report
to or by the Issuer Security Trustee, the Issuer Security Trustee; and

(e)
if the amendment or modification relates to any timing or any other matter that
affects the determination, calculation or delivery of information or any report
to or by the Issuer Cash Manager, the Issuer Cash Manager.




125

--------------------------------------------------------------------------------




24.5.4
Provided that Qualifying Senior Noteholder consent has been obtained where
applicable pursuant to Schedule 5 (Amendments and Waiver Consent Requirements),
the definitions of “Advance Proportion Limit”, “Credit Enhancement Asset”,
“Credit Enhancement Matrix”, “Credit Enhancement Required Amount”, “Issuer
Borrowing Base Test”, “Senior Notes Maximum Amount”, “Country Asset Value”,
“Combined Eligible Country Asset Value”, “Country Asset Value Test”, “Eligible
Vehicle”, “Rapid Amortisation Event”, “Excess Advance Proportion Amount” and the
definitions of the defined terms used in these definitions may be amended or
modified without the consent of all the Parties to the Master Definitions
Agreement and such amendment, waiver or modification shall be binding on all
Parties to the Master Definitions Agreement, provided that the prior consent of
the following Parties are obtained:

(a)
the Transaction Agent;

(b)
the Central Servicer; and

(c)
the Issuer.

24.5.5
The consent of the Liquidation Agent shall not be required for any proposed
amendment, waiver or modification to any term of the Master Definitions
Agreement, save for any proposed amendment, waiver or modification to the
following:

(a)
the definition of “Tax”;

(b)
the definition of “VAT”;

(c)
the definition of “Liabilities”;

(d)
the definition of “Liquidation Agent Agreement”;

(e)
the definition of “Liquidation Agent”;

(f)
the definition of “Liquidation Agent Service Commencement Notice”; and

(g)
clauses 2 (Principles of Interpretation and Construction), 3 (Incorporation of
Common Terms) and Clause 24 (Consents, Amendments, Waivers and Modifications) of
this Agreement), 4 (Governing Law and Jurisdiction) and 5 (Enforcement) of the
Master Definitions Agreement,

in each case, which would, in the reasonable opinion of the Liquidation Agent,
relate to the Liquidation Agent and adversely affect its rights and provided
that, if the Liquidation Agent’s consent is required pursuant to this Clause
24.5.5, the Liquidation Agent shall not unreasonably withhold or delay its
consent.
24.5.6
The consent of an Issuer Hedge Counterparty shall not be required for any
proposed amendment, waiver or modification to any term of the Master Definitions
Agreement, save for any proposed amendment, waiver or modification to the
following definitions:

(a)
paragraphs (a)(vi)(A) and (a)(vi)(B) of “Enforcement Action”;

(b)
“Excess Swap Collateral”;

(c)
“Issuer Hedge Collateral Account”;




126

--------------------------------------------------------------------------------




(d)
“Issuer Hedge Counterparty”;

(e)
“Issuer Hedging Debt”;

(f)
“Issuer Secured Creditors”, provided that the consent of an Issuer Hedge
Counterparty shall only be required if such proposed amendment, waiver or
modification relates to, or adversely affects the rights or interests of, such
Issuer Hedge Counterparty;

(g)
“Senior Issuer Finance Parties”, provided that the consent of an Issuer Hedge
Counterparty shall only be required if such proposed amendment, waiver or
modification relates to, or adversely affects the rights or interests of, such
Issuer Hedge Counterparty;

(h)
“Senior Recoveries”, provided that the consent of an Issuer Hedge Counterparty
shall only be required if such proposed amendment, waiver or modification
relates to, or adversely affects the rights or interests of, such Issuer Hedge
Counterparty; and

(i)
any other provision in the Master Definitions Agreement which would, in the
reasonable opinion of an Issuer Hedge Counterparty, adversely affect its rights,

provided that, in each case where an Issuer Hedge Counterparty’s consent is
required pursuant to this Clause 24.5.6, such consent of such Issuer Hedge
Counterparty shall not be unreasonably withheld or delayed.
24.6
Schedule 5 (Amendments and Waiver Consent Requirements)

24.6.1
Any reference in this Clause 24 (Consents, Amendments, Waivers and
Modifications) and/or the Transaction Documents to consents, amendments,
waivers, modifications, instructions or directions by the Senior Noteholders
shall mean consents, amendments, waivers, modifications, instructions or
directions by the Majority Senior Noteholders instructing the Transaction Agent,
save for:

(iii)
the consents, amendments, waivers, modifications, instructions or directions set
out in Schedule 5 (Amendments and Waiver Consent Requirements), in which case
the consent, instruction or direction of each Senior Noteholder is required; or

(iv)
as otherwise expressly specified.

24.6.2
This Clause 24.6 (Schedule 5 (Amendments and Waiver Consent Requirements)) shall
apply in the event of inconsistency with the rest of this Clause 24 (Consents,
Amendments, Waivers and Modifications).

24.7
FleetCo Back-up Cash Management Agreement: Relevant Parties Consent Only

Subject to Schedule 5 (Amendments and Waiver Consent Requirements), any term of
the FleetCo Back-up Cash Management Agreement may be amended, waived or modified
only with the consent and agreement of all the parties thereto and any such
amendment, waiver or modification shall be binding on all parties thereto, save
that:



127

--------------------------------------------------------------------------------




(i)
where such amendment, waiver or modification is proposed following the delivery
of a FleetCo Back-up Cash Management Commencement Notice, the consent or
agreement of the Servicers shall not be required; and

(ii)
the consent or agreement of the Account Banks shall only be required:

(a)
in the case of the Dutch FleetCo Spanish Account Bank, where such amendment,
waiver or modification relates to the Dutch FleetCo Spanish Bank Accounts;

(b)
in the case of the Italian FleetCo Account Bank, where such amendment, waiver or
modification relates to the Italian Bank Accounts;

(c)
in the case of the Dutch FleetCo German Account Bank, where such amendment,
waiver or modification relates to the Dutch FleetCo German Bank Accounts;

(d)
in the case of the Dutch FleetCo Dutch Account Bank, where such amendment,
waiver or modification relates to the Dutch FleetCo Dutch Bank Accounts; or

(e)
in the case of the French FleetCo Account Bank, where such amendment, waiver or
modification relates to the French Bank Accounts.

24.8
Issuer Hedging Agreements

24.8.1
Any term in the Issuer Hedging Agreements in respect of:

(a)
Part 4(n) (Transfers) of the Schedule to each such Issuer Hedging Agreement;

(b)
Part 6 (Ratings Downgrade Provisions) of the Schedule to each such Issuer
Hedging Agreement;

(c)
the Credit Support Annex to each such Issuer Hedging Agreement; or

(d)
any other provisions required by the relevant Rating Agencies then rating the
outstanding Senior Notes,

may be amended, waived or modified by the Issuer Hedge Counterparty party to the
relevant Issuer Hedging Agreement without the consent and agreement of the
Issuer or any other Party, provided that the proposed amendment, waiver or
modification shall continue to comply with the requirements of such Rating
Agencies and is in form and substance satisfactory to the Transaction Agent and
the Central Servicer.
24.8.2
No consent, amendment, waiver, modification, direction or instruction relating
to:

(a)
a change or which would have the effect of changing the definitions of “Issuer
Hedging Agreement”;

(e)
a change or which would have the effect of changing the definition of “Permitted
Hedge Close-out” or any of the Issuer Hedge Counterparty’s rights to terminate
the relevant Issuer Hedging Agreements; or

(f)
a change or which would have the effect of changing the exemption granted with
respect to Permitted Hedge Close-out,




128

--------------------------------------------------------------------------------




may be effective unless prior written consent to such amendment, waiver,
modification, direction or instruction has been received by each Issuer Hedge
Counterparty, the Issuer, the Transaction Agent and the Central Servicer.
24.9
Amendments, Waiver and Modifications of the FCT Transaction Documents

24.9.1    
(i)
Following exercise by Finco of the France Repayment Option and the payment of
the corresponding France TRO Finco Amounts:

(a)
any term of the FCT Regulations may be amended, waived or modified with the
consent and agreement of the FCT Management Company and the FCT Custodian (after
prior consultation of the FCT Noteholder) and any such amendment, waiver or
modification shall be binding on all parties thereto; and

(b)
any term of the FCT Transaction Documents may be amended, waived or modified
with the consent and agreement of the parties thereto.

(ii)
Subject to Schedule 5 (Amendments and Waiver Consent Requirements) and Clause
24.9.1(i)(a) above, any term of the FCT Regulations may be amended, waived or
modified with the consent and agreement of the FCT Management Company, the FCT
Custodian and the FCT Noteholder and any such amendment, waiver or modification
shall be binding on all parties thereto.

24.9.2
Subject to Schedule 5 (Amendments and Waiver Consent Requirements) and Clause
24.9.1(i)(b) above, any term of any FCT Transaction Document may be amended,
waived or modified only with the consent and agreement of all the parties
thereto and any such amendment, waiver or modification shall be binding on all
parties thereto.

25
Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
26
Third Parties Rights

26.1
Unless expressly provided to the contrary in this Agreement, a person who is not
a Party has no right under the Contracts (Rights of Third Parties) Act 1999 (the
“Third Parties Rights Act”) to enforce or to enjoy the benefit of any term of
this Agreement.

26.2
Notwithstanding any term of this Agreement, the consent of any person who is not
a Party is not required to rescind or vary this Agreement at any time.

26.3
Any Receiver, Delegate or any other person described in Clause 27 (Non-Petition
and Limited Recourse) may, subject to this Clause 26 (Third Parties Rights) and
the Third Parties Rights Act, rely on any Clause of this Agreement which
expressly confers rights on it.




129

--------------------------------------------------------------------------------






Section 10
Non-Petition and Limited Recourse, Governing Law, Enforcement and Service of
Process
27
Non-Petition and Limited Recourse

27.1
Non-petition

27.1.6
Non-petition Against the Issuer

(iii)
Other than the Issuer Security Trustee, each Party hereto agrees that it shall
not be entitled to take any Insolvency Proceedings against the Issuer save as
permitted by the Issuer Deed of Charge.

(iv)
The parties agree that this Clause 27.1.1 (Non-petition Against the Issuer)
shall apply to all Transaction Documents to which the Issuer is a party.

27.1.7
Non-petition Against the FleetCos

(i)
Each Party hereto hereby unconditionally and irrevocably agrees and acknowledges
that until the expiry of twenty-four (24) months and one (1) day after the
termination of this Agreement and any other Transaction Document to which Dutch
FleetCo, Italian FleetCo or French FleetCo (as applicable) is a party:

(d)
subject to Clause 27.2.2(i)(a) below, it shall not have the right to take or
join any person in taking any steps against Dutch FleetCo, Italian FleetCo or
French FleetCo (as applicable) for the purpose of obtaining payment of any
amount due from Dutch FleetCo, Italian FleetCo or French FleetCo (as applicable)
or in connection with the commencement of legal proceedings (howsoever
described) to recover any amount owed to it by Dutch FleetCo, Italian FleetCo or
French FleetCo (as applicable) under this Agreement or any other Transaction
Documents to which Dutch FleetCo, Italian FleetCo or French FleetCo (as
applicable) is party (other than serving a written demand on Dutch FleetCo,
Italian FleetCo or French FleetCo (as applicable) for payment subject to the
terms of this Agreement or any other Transaction Documents to which Dutch
FleetCo, Italian FleetCo or French FleetCo (as applicable) is a party and solely
for the purpose of avoiding forfeiture of right); and

(e)
neither it nor any person on its behalf shall be entitled to initiate or join
any person in initiating any Insolvency Proceedings against the relevant
FleetCo.

(ii)
The parties agree that this Clause 27.1.2 (Non-petition Against the FleetCos)
shall apply to all Transaction Documents to which each FleetCo is a party.

(iii)
Italian Opco agrees that this Clause 27.1.2 (Non-petition Against the FleetCos)
shall apply mutatis mutandis to the Italian VAT Sharing Agreement and the
Italian Income Tax Consolidation Agreement.




130

--------------------------------------------------------------------------------




27.1.8
Non-petition Against the Conduit Senior Noteholders

Notwithstanding anything to the contrary in this Agreement or any Transaction
Document to which the relevant Conduit Senior Noteholder is expressed to be a
party, each Party to this Agreement hereby agrees with and acknowledges to each
of the Conduit Senior Noteholders that neither it nor any person on its behalf
shall initiate or join any person in initiating a Third Party Insolvency Event
or the commencement of any Third Party Insolvency Proceeding in relation to such
Conduit Senior Noteholder until the date following two years and one day after
all notes and commercial paper issued by such Conduit Senior Noteholder have
been redeemed in full.
27.1.9
Non-petition Against the FCT

Each Party hereto hereby unconditionally and irrevocably agrees and acknowledges
that it shall not (i) be entitled to proceed directly against the FCT and (ii)
have the right to take or join any person in taking any steps against the FCT
for the purpose of obtaining payment of any amount due from the FCT (other than
serving a written demand).
27.2
Limited recourse

27.2.7
Limited recourse against the Issuer

(i)
Each Party hereto agrees that:

(d)
Enforcement of Security: only the Issuer Security Trustee may enforce the
Security in respect of the Issuer in accordance with, and subject to the terms
of, the Issuer Deed of Charge, and only the Issuer Security Trustee may
institute proceedings against the Issuer as it may think fit to enforce the
rights of the Issuer Secured Creditors against the Issuer, whether the same
arise under general law, this Agreement or the other Transaction Documents or
otherwise (provided nothing shall prevent an Issuer Secured Creditor (i) that is
an Issuer Hedge Counterparty from delivering any notices pursuant to section
6(d) of the Issuer Hedging Agreement to which such Issuer Hedge Counterparty is
a party or (ii) from proving for the full amount owed to it by the Issuer in the
liquidation of the Issuer), and none of the other Issuer Secured Creditors shall
be entitled to proceed directly against the Issuer or shall be entitled to take
any action, steps or proceedings which would result in any of the provisions of
any of Issuer Priority of Payments not being observed, unless the Issuer
Security Trustee, having become bound to proceed in accordance with the terms of
this Agreement, fails or neglects to do so;

(e)
Insufficient Recoveries: if, or to the extent that, after the Issuer Secured
Property has been as fully as practicable realised and the proceeds thereof have
been applied in accordance with the applicable Issuer Priority of Payments the
amounts recovered on realisation of the Issuer Secured Property are insufficient
to pay or discharge amounts due from the Issuer to the Issuer




131

--------------------------------------------------------------------------------




Secured Creditors in full for any reason, the Issuer will have no liability to
pay or otherwise make good any such insufficiency; and
(f)
the obligations of the Issuer hereunder will be the limited recourse obligations
of the Issuer payable solely in accordance with the Transaction Documents and no
Party shall have any recourse to any of the directors, officers, employees,
shareholders or Affiliates of the Issuer with respect to any claims, losses,
damages, liabilities, indemnities or other obligations in connection with any
transactions contemplated hereby.

(ii)
The parties agree that this Clause 27.2.1 (Limited recourse against the Issuer)
shall apply to all Transaction Documents to which the Issuer is a party.

27.2.8
Limited recourse against the FleetCos

(i)
Each Party hereto agrees that:

(a)
Enforcement of Security: only the FleetCo Security Agent may enforce the
Security in respect of a FleetCo in accordance with, and subject to the terms
of, the relevant FleetCo Deed of Charge and the relevant FleetCo Security
Documents and only the FleetCo Security Agent may institute proceedings against
the FleetCos as it may think fit to enforce the rights of the relevant FleetCo
Secured Creditors against the corresponding FleetCo, whether the same arise
under general law, this Agreement or the other Transaction Documents or
otherwise and none of the other FleetCo Secured Creditors shall be entitled to
proceed directly against such FleetCos, unless the FleetCo Security Agent,
having become bound to proceed in accordance with the terms of this Agreement,
fails or neglects to do so;

(b)
Insufficient Recoveries:

A.
(in respect of recoveries in Spain and/or realisation of Dutch FleetCo Spanish
Secured Property) if, or to the extent that, after the Dutch FleetCo Spanish
Secured Property has been as fully as practicable realised and the proceeds
thereof (in part in the case of proceeds of the pledge of shares in Dutch
FleetCo) have been applied in accordance with the Dutch FleetCo Spanish
Pre-Enforcement Priority of Payments or the Dutch FleetCo Spanish
Post-Enforcement Priority of Payments (as applicable), such proceeds are
insufficient to pay or discharge amounts due from Dutch FleetCo to the relevant
FleetCo Secured Creditors or any other Party to this Agreement in full for any
reason, Dutch FleetCo will have no liability to pay or otherwise make good any
such insufficiency;

B.
(in respect of recoveries in Germany and/or realisation of Dutch FleetCo German
Secured Property) if, or to the extent that, after the Dutch FleetCo German
Secured Property has been as fully as




132

--------------------------------------------------------------------------------




practicable realised and the proceeds thereof (in part in the case of proceeds
of the pledge of shares in Dutch FleetCo) have been applied in accordance with
the Dutch FleetCo German Pre-Enforcement Priority of Payments or the Dutch
FleetCo German Post-Enforcement Priority of Payments (as applicable), such
proceeds are insufficient to pay or discharge amounts due from such FleetCo to
the FleetCo Secured Creditors or any other Party to this Agreement in full for
any reason, the Dutch FleetCo will have no liability to pay or otherwise make
good any such insufficiency;
C.
(in respect of recoveries in Italy and/or realisation of Italian FleetCo Secured
Property) if, or to the extent that, after the Italian FleetCo Secured Property
has been as fully as practicable realised and the proceeds thereof have been
applied in accordance with the Italian FleetCo Pre-Enforcement Priority of
Payments or the Italian FleetCo Post-Enforcement Priority of Payments (as
applicable), such proceeds are insufficient to pay or discharge amounts due from
such FleetCo to the FleetCo Secured Creditors or any other Party to this
Agreement in full for any reason, Italian FleetCo will have no liability to pay
or otherwise make good any such insufficiency;

D.
(in respect of recoveries in The Netherlands and/or realisation of Dutch FleetCo
Dutch Secured Property) if, or to the extent that, after the Dutch FleetCo Dutch
Secured Property has been as fully as practicable realised and the proceeds
thereof (in part in the case of proceeds of the pledge of shares in Dutch
FleetCo) have been applied in accordance with the Dutch FleetCo Dutch
Pre-Enforcement Priority of Payments, the Dutch FleetCo Dutch Post-Enforcement
Priority of Payments or the Dutch FleetCo Dutch Opco Event of Default Priority
of Payments (as applicable), such proceeds are insufficient to pay or discharge
amounts due from such FleetCo to the FleetCo Secured Creditors or any other
Party to this Agreement in full for any reason, Dutch FleetCo will have no
liability to pay or otherwise make good any such insufficiency; and

E.
(in respect of recoveries in France and/or realisation of French FleetCo Secured
Property) if, or to the extent that, after the French FleetCo Secured Property
has been as fully as practicable realised and the proceeds thereof have been
applied in accordance with the French FleetCo Pre-Enforcement Priority of
Payments or the French FleetCo Post-Enforcement Priority of Payments (as
applicable), such proceeds are insufficient to pay or discharge amounts due from
such FleetCo to the FleetCo Secured Creditors or any other Party to this
Agreement in full for any reason, French FleetCo will have no liability to pay
or otherwise make good any such insufficiency; and




133

--------------------------------------------------------------------------------




(c)
the obligations of each FleetCo hereunder will be the limited recourse
obligations of the relevant FleetCo payable solely in accordance with the
Transaction Documents and no Party shall have any recourse to any of the
directors, officers, employees, shareholders or Affiliates of such FleetCo with
respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any transactions contemplated hereby.

(ii)
Irrespective of whether or not this Clause 27.2.2 (Limited recourse against the
FleetCos) is incorporated into any other Transaction Document, the Parties agree
that this Clause 27.2.2 (Limited recourse against the FleetCos) shall apply to
all Transaction Documents to which each FleetCo is a party to the fullest extent
possible.

(iii)
The Italian Opco agrees that this Clause 27.2.2 (Limited recourse against the
FleetCos) shall apply mutatis mutandis to the Italian VAT Sharing Agreement and
the Italian Income Tax Consolidation Agreement.

27.2.9
Limited recourse Against the Conduit Senior Noteholders

Notwithstanding anything to the contrary in this Agreement or any Transaction
Document to which a Conduit Senior Noteholder is expressed to be a party, each
Party to this Agreement agrees with the Conduit Senior Noteholder that all
amounts payable or expressed to be payable by such Conduit Senior Noteholder
pursuant to this Agreement shall be recoverable solely out of its assets (except
to the extent that the Conduit Senior Noteholder is not entitled as a matter of
law to retain amounts paid to it, or amounts that are received by any person and
any liquidator or creditor of the Conduit Senior Noteholder where such person is
not entitled as a matter of law to retain such amounts paid), and each Party to
this Agreement hereby agrees with the Conduit Senior Noteholder that the Conduit
Senior Noteholder shall be liable in respect of any claim which such Party may
have against it only to the extent that the Conduit Senior Noteholder has funds
available for such purpose in accordance with the relevant priority of payments
applicable to the Conduit Senior Noteholder and that, to the extent that any
such claims remain unpaid after the application of such funds in accordance with
such priority of payments, such claims shall be extinguished, and to the extent
that any liabilities of any Conduit Senior Noteholder remain unpaid after the
application of such sums, assets and proceeds, such liabilities shall be
extinguished.
27.2.10
Limited recourse Against the FCT

a)
Each Party hereto hereby unconditionally and irrevocably agrees and acknowledges
to the FCT that, notwithstanding any provision of the FCT Regulations or any
other document to which the FCT is a party, all obligations of the FCT to such
Party are limited in recourse and such Party shall not have the right to take or
join any person in taking any steps against the FCT for the purpose of seeking
the liability of the FCT or obtaining payment of any amount due to it from the
FCT under any Transaction Document for sums in excess of the amount of the
assets of the FCT which are available to be allocated to such payment in
accordance with, and subject




134

--------------------------------------------------------------------------------




to, the FCT Priority of Payments set forth in Part 7 of Schedule 3 to this
Agreement as provided for under article L.214-175.-III of the French Code
monétaire et financier.
.
28
Governing Law and Jurisdiction

28.1
This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by English law.

28.2
The courts of England are to have jurisdiction to settle any disputes which may
arise out of or in connection with this Agreement and accordingly any legal
action or proceedings arising out of or in connection with this Agreement may be
brought in such courts. The parties irrevocably submit to the jurisdiction of
such courts and waive any objection to Proceedings in such courts whether on the
ground of venue or on the ground that the Proceedings have been brought in an
inconvenient forum. These submissions are for the benefit of the Issuer Security
Trustee, the FleetCo Security Agent and the Transaction Agent and shall not
limit the right of the Issuer Security Trustee, the FleetCo Security Agent or
the Transaction Agent to take Proceedings in any other court of competent
jurisdiction nor shall the taking of Proceedings in any one or more
jurisdictions preclude the taking of Proceedings in any other jurisdiction
(whether concurrently or not).

29
Service of Process

29.1
Without prejudice to any other mode of service allowed under any relevant law,
the Parent:

(a)
irrevocably appoints Finco as its agent for service of process in relation to
any proceedings before the English courts in connection with any Transaction
Document to which it is party; and

(b)
agrees that failure by a process agent to notify the Parent of the process will
not invalidate the proceedings concerned.

29.2
If for any reason such agent shall cease to be such agent for the service of
process, the Parent shall forthwith appoint a new agent for service of process
in England and deliver to the Transaction Agent and the Issuer Security Trustee
a copy of the new agent’s acceptance of that appointment within 30 days.

29.3
Nothing shall affect the right to serve process in any other manner permitted by
law.



This Agreement is executed and delivered on the date stated at the beginning.



135

--------------------------------------------------------------------------------




Schedule 1
The Parties
Part 1
Opcos, Servicers and Lessees
Opcos
Name of Opcos
 
Registration number (or equivalent, if any)
Avis Budget Autovermietung GmbH & Co. KG (the “German Opco”)
 
HRA 3033
Avis Budget Italia S.p.A. (the “Italian Opco”)
 
421940586
Avis Alquile un Coche S.A. (the “Spanish Opco”)
 
A28152767
Avis Budget Autoverhuur B.V. (the “Dutch Opco”)
 
33129079
Avis Location de Voitures SAS (the “French Opco”)
 
652 023 961 RCS Nanterre

Servicers (excluding the Central Servicer)
Name of Servicers
 
Registration number (or equivalent, if any)
Avis Alquile un Coche S.A. (the “Spanish Servicer”) in respect of Dutch
FleetCo’s fleet in Spain
 
A28152767


In respect of Italian FleetCo: Avis Budget Italia S.p.A. (the “Italian
Servicer”)
 
421940586
In respect of French FleetCo: Avis Location de Voitures SAS (the “French
Servicer”)
 
652 023 961 RCS Nanterre



Central Servicer
Name of Central Servicer
 
Registration number (or equivalent, if any)
Avis Finance Company Limited (the “Central Servicer”)
 
2123807

Lessees



136

--------------------------------------------------------------------------------




Name of Lessees
 
Registration number (or equivalent, if any)
Avis Budget Autovermietung GmbH & Co. KG (as lessee under the Master German
Fleet Lease Agreement)
 
HRA 3033
Avis Budget Italia S.p.A. (as lessee under the Italian Master Lease Agreement)
 
421940586
Avis Alquile un Coche S.A. (as lessee under the Spanish Master Lease Agreement)
 
A28152767
Avis Budget Autoverhuur B.V. (as lessee under the Master Dutch Fleet Lease
Agreement)
 
33129079
Avis Location de Voitures SAS (as lessee under the French Master Lease
Agreement)
 
652 023 961 RCS Nanterre



Part 2
FleetCos
Name of FleetCos
Jurisdiction of Incorporation and legal form
 
Registration number (or equivalent, if any)
FinCar Fleet B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) (the “Dutch FleetCo”)
 
55227732
FinCar Fleet B.V., Sucursal en España, the Spanish branch of FINCAR FLEET B.V.
(a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of The Netherlands) with
registered address at Avenida Manoteras, nº 32, 28050 Madrid, Spain and Spanish
fiscal identification number W0037096E and registered at the Mercantile Registry
in Madrid under volume 28809, page 190, section 8th and sheet M-518708 (the
“Dutch FleetCo, Spanish Branch”)
 
W0037096E
Avis Budget Italia S.p.A. FleetCo. S.A.p.A., a partnership limited by shares
(the “Italian FleetCo”)
 
97550851009
AB FleetCo a simplified limited stock company (société par actions simplifiée)
(the “French FleetCo”)
 
799 383 997 R.C.S. Beauvais






137

--------------------------------------------------------------------------------






Part 3
The Account Banks
Name of Account Bank
 
Registration number (or equivalent, if any)
Deutsche Bank AG, London Branch (the “Issuer Account Bank”)
 
HRB 30 000, branch number BR00005
Deutsche Bank S.A.E. (the “Dutch FleetCo Spanish Account Bank”)
 
A-08000614
Deutsche Bank AG, London Branch (the “Dutch FleetCo Spanish Account Bank
Operator”)
 
HRB 30 000, branch number BR00005
Deutsche Bank S.P.A (the “Italian FleetCo Account Bank”)
 
1340740156
Deutsche Bank AG (the “Dutch FleetCo German Account Bank”)
 
HRB 30 000
Deutsche Bank AG, London Branch (the “Dutch FleetCo German Account Bank
Operator”)
 
HRB 30 000, branch number BR00005
Deutsche Bank AG, Amsterdam Branch (the “Dutch FleetCo Dutch Account Bank”)
 
HRB 30 000, branch number 33304583
Deutsche Bank AG, London Branch (the “Dutch FleetCo Dutch Account Bank
Operator”)
 
HRB 30 000, branch number BR00005
Deutsche Bank AG, Paris Branch (the “French FleetCo Account Bank”)
 
HRB 30 000, branch number 310327481
Deutsche Bank AG, London Branch (the “French FleetCo Account Bank Operator”)
 
HRB 30 000, branch number BR00005






138

--------------------------------------------------------------------------------






Part 4
The Senior Noteholders
Names of Initial Senior Noteholders
 
Registration number (or equivalent, if any)
Blue Finn S.a.r.l., Luxembourg, Küsnacht Branch
 
CH-020.9.003.783-3
Crédit Agricole Corporate and Investment Bank
 
304187701
Deutsche Bank AG, London Branch
 
HRB 30 000, branch number BR00005
Natixis
 
542044524
Scotiabank Europe plc
 
817692






139

--------------------------------------------------------------------------------




Schedule 2
Conditions Precedent



140

--------------------------------------------------------------------------------




Part 1 – Conditions Precedent to the Initial Senior Advance and the Initial
FleetCo Advance
The making of a Senior Advance on the Initial Funding Date under the Issuer Note
Issuance Facility Agreement is subject to the delivery to the Transaction Agent
of a copy of the following documents and evidence in form and substance
satisfactory to the Transaction Agent and the Transaction Agent being satisfied
in respect of the items below which are not documents. All such documents and
evidence are to be delivered on or before the Initial Funding Date, except as
otherwise indicated below and all such items below which are not documents shall
be satisfactory to the Transaction Agent on or before the Initial Funding Date.
The making of a FleetCo Advance on the Initial Funding Date under the relevant
FleetCo Facility Agreement is subject to the delivery to the FleetCo Security
Agent of a copy of the following documents and evidence in form and substance
satisfactory to the FleetCo Security Agent and the FleetCo Security Agent being
satisfied in respect of the items below which are not documents. All such
documents and evidence are to be delivered on or before the first FleetCo
Advance Drawdown Date, except as otherwise indicated below and all such items
below which are not documents shall be satisfactory to the FleetCo Security
Agent on or before the Initial Funding Date.
1
Issuer Corporate Documents

1.2
A copy by an authorised signatory of the Issuer, of its constitutional
documents.

1.3
A copy of a resolution of the board of directors of the Issuer:

1.3.1
approving the terms of, and the transactions contemplated by, its Transaction
Documents and resolving that it executes, delivers and performs its Transaction
Documents;

1.3.2
authorising a specified person or persons to execute its Transaction Documents;
and

1.3.3
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with its Transaction Documents.

1.4
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 1.2 above in relation to the Transaction Documents and related
documents.

2
FleetCo Corporate Documents

2.1
A copy of the constitutional documents of each FleetCo. A copy of a resolution
of the board of directors or shareholder resolutions of each FleetCo:

2.1.1
approving the terms of, and the transactions contemplated by, its Transaction
Documents and resolving that it executes, delivers and performs its Transaction
Documents;

2.1.2
authorising a specified person or persons to execute its Transaction Documents;

2.1.3
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with its Transaction Documents; and




141

--------------------------------------------------------------------------------




2.1.4
authorising the Central Servicer to act as its agent in connection with its
Transaction Documents.

2.2
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 2.2 above in relation to the Transaction Documents and related
documents.

3
Certificates

A closing and solvency certificate dated the Initial Funding Date substantially
in the form set out in Schedule 15 (Forms of Closing and Solvency Certificate)
to the Framework Agreement from two directors of each of:
(i)
the Issuer;

(ii)
Dutch FleetCo;

(iii)
Dutch FleetCo, Spanish Branch;

(iv)
Italian FleetCo;

(v)
Spanish Opco;

(vi)
German Opco;

(vii)
Italian Opco;

(viii)
Avis Finance Company Limited;

(ix)
Avis Europe; and

(x)
the Parent.

4
Representations and Warranties

4.1
All representations and warranties made or repeated by the Issuer at such times
specified in the Framework Agreement are true.

4.2
All representations and warranties made or repeated by the relevant FleetCo at
such times specified in the Framework Agreement are true.

4.3
All representations and warranties made or repeated by each Avis Obligor at such
times specified in the Framework Agreement are true.

5
No Default, no Master Lease Termination Event and no Servicer Termination Event

5.1
No Default in respect of itself has occurred or would result from the making of,
or subscription of, such Senior Advance or FleetCo Advance (as the case may be).

5.2
No Master Lease Termination Event and no Potential Master Lease Termination
Event has occurred or would result from the making of, or subscription of, the
proposed Senior Advance or the proposed FleetCo Advance (as the case may be).




142

--------------------------------------------------------------------------------




5.3
No Servicer Termination Event and no Potential Servicer Termination Event has
occurred or would result from the making of, or subscription of, the proposed
Senior Advance or the proposed FleetCo Advance (as the case may be).

6
Financial Statements

6.1
In relation to the Issuer, a certified copy of its audited financial statements
of the Issuer (if available) since its date of incorporation, which (i) shall be
certified by a director of the Issuer as a true and fair view of its financial
condition as at the date at which those financial statements were drawn up and
(ii) are prepared in accordance with the Applicable Accounting Principles.

6.2
In relation to each of the Central Servicer, Avis Europe, the Spanish Opco and
Italian Opco, a certified copy of the audited financial statements for its
financial year ended 31 December 2011.

6.3
In relation to Avis Europe, to the extent that it prepares consolidated
management accounts as part of its internal procedure, a certified copy of the
consolidated management accounts for its financial quarter year ended 31
December 2012.

6.4
In relation to German Opco, a certified copy of the consolidated financial
statements of AVIS Autovermietung Beteiligungsgesellschaft mbH for its financial
year ended 31 December 2011.

6.5
In relation to Dutch FleetCo and Italian FleetCo, a certified copy of its most
recent financial statements (if any) and, if audited, the most recent audited
financial statements.

7
Transaction Documents

Executed copies of the Transaction Documents duly executed by each of the
parties thereto.
8
Legal and tax opinions and memoranda

8.1
Legal and tax opinions

The following opinions, in each case, in forms satisfactory to the Transaction
Agent, and the Arranger, including, without limitation:
(i)
enforceability opinions from Clifford Chance LLP;

(ii)
capacity, due authority and due execution opinion of Clifford Chance LLP in
respect of each FleetCo, each Opco, Finco and Avis Europe;

(iii)
capacity, due authority and due execution opinion of Arthur Cox in respect of
the Issuer and the enforceability opinion of Arthur Cox in respect of the Irish
law governed Transaction Documents;

(iv)
tax opinion from Arthur Cox in respect of Ireland;

(v)
tax opinion from Clifford Chance LLP in respect of Italy, Spain, Germany and The
Netherlands;

(vi)
enforceability opinion from Linklaters LLP in respect of the English law
governed Issuer Transaction Documents (other than the Issuer Subordinated
Facility Agreement, the Issuer




143

--------------------------------------------------------------------------------




Account Bank Agreement, the Issuer and FleetCo Holdings Corporate Services
Agreement and the Tax Deed of Covenant), the FleetCo Security Documents and the
FleetCo Facility Agreements;
(vii)
enforceability opinion from Linklaters, S.L.P. in respect of the Spanish law
governed FleetCo Security Documents;

(viii)
enforceability opinion from Linklaters LLP in respect of the Dutch law governed
FleetCo Security Documents;

(ix)
enforceability opinion from Studio Legale Associato in associazione con
Linklaters LLP in respect of the Italian law governed FleetCo Security
Documents;

(x)
enforceability opinion from Linklaters LLP in respect of the German law governed
FleetCo Security Documents; and

(xi)
non-conflict legal opinion and a capacity, due authority and status opinion in
respect of the Parent from in-house counsel of the Parent in a form satisfactory
to the Arranger.

9
Receipt of Funds by the Issuer

(In respect of a FleetCo Advance requested by a FleetCo) the Issuer has
received, on the Initial Funding Date, an amount equal to such FleetCo Advance
from the Senior Noteholders and/or the Subordinated Lender (as the case may be).
10
Reserves

The aggregate of the amount standing to the credit of the Issuer Reserve Account
and the Available LC Commitment Amount is, on the Initial Funding Date, at least
equal to the Issuer Reserve Required Amount.
11
Fees, Costs and Expenses

Evidence that, by the Initial Funding Date, the fees, costs and expenses then
due from the Issuer, each FleetCo and each Avis Obligor under any Transaction
Document have been paid or will be paid on or before the Initial Funding Date.
12
KYC Requirements

KYC requirements of the Senior Noteholders in respect of the Issuer, each
FleetCo and each Avis Obligor being satisfied.
13
FleetCo Advance Drawdown Notices and Senior Advance Drawdown Notice

13.1
Delivery of a Senior Advance Drawdown Notice by or on behalf of the Issuer to
the Transaction Agent.

13.2
Delivery of a FleetCo Advance Drawdown Notice by or on behalf of the relevant
FleetCo to the Issuer with a copy to the Issuer Cash Manager, the FleetCo
Security Agent and the Transaction Agent.




144

--------------------------------------------------------------------------------




14
Other Documents and Evidence

14.1
Confirmation that all amounts owed by all the Borrowers (as defined in IFF)
under such agreement have been fully discharged (or the confirmation from the
IFF Facility Agent to the Transaction Agent that all outstanding amounts owed by
all the Borrowers (as defined in the IFF) under the IFF have been credited to
the account of the IFF Facility Agent) and that all security created under the
IFF has been unconditionally released and discharged.

14.2
Copies of each Insurance Policy required to be entered into or delivered
pursuant to the Master Lease Agreements.

14.3
Confirmation of the details of each bank account, including details of the
identity of each account holder, each account name, account number and the name
and address of the relevant account bank of the FleetCos and the Issuer Account
Bank where each account is held.

14.4
Confirmation that regarding the execution of the FleetCo Italian Facility
Agreement, prior to the Initial Funding Date, it has been:

14.4.1
notarised in front of a London notary;

14.4.2
sworn translated into Italian and certified (asseverate) by a professional
translator;

14.4.3
filed with the local tax office; and

14.4.4
deposited with the companies’ register in Bolzano.

14.5
Confirmation from (1) the Issuer Account Bank and (2) each FleetCo Account Bank
confirming that the Issuer Accounts and each FleetCo Account which are required
to be opened on or prior to the Initial Funding Date, respectively, have been
opened with it.

15
Listing

Confirmation that the Senior Notes have been listed on the Channel Islands Stock
Exchange.
16
FleetCo Security Documents

16.1
(In respect of the pledge over shares in Italian FleetCo by Italian Opco and the
pledge over shares in Italian FleetCo by FleetCo Holdings) share certificates of
Italian FleetCo to be received by Crédit Agricole Corporate and Investment Bank,
Milan Branch from the Security Agent (as defined in the IFF) under the IFF.

16.2
In respect of FleetCo Italian Security Documents, delivery of the following:

(i)
signed power of attorney of Italian FleetCo;

(ii)
signed power of attorney of FleetCo Security Agent;

(iii)
signed power of attorney of the Issuer; and

(iv)
signed power of attorney of Italian Opco.

16.3
In respect of the pledge of all the shares in Dutch FleetCo, delivery of the
following:




145

--------------------------------------------------------------------------------




(i)
the original shareholders register of Dutch FleetCo:

(i)
signed and legalised power of attorney of Dutch FleetCo;

(ii)
signed and legalised power of attorney of both Dutch FleetCo’s shareholders; and

(iii)
signed, legalised and apostilled power of attorney of CACIB.

16.4
In respect of the FleetCo Spanish Security Documents, delivery of the following:

(i)
notarised and apostilled power of attorney of the Issuer;

(ii)
the Spanish law general power of attorney of the Transaction Agent and FleetCo
Security Agent;

(iii)
notarised and apostilled power of attorney of the Spanish Back-up Cash Manager
and the Spanish Account Bank Operator;

(iv)
the signed power of attorney of Dutch FleetCo, Spanish Branch;

(v)
the signed power of attorney of Spanish Opco;

(vi)
the signed power of attorney of Spanish Account Bank; and

(vii)
the signed power of attorney of the Secured Parties under the IFF.

17
Issuer Borrowing Base Test and Country Asset Value Test

(i)
The Issuer has complied with, and will comply with, the Issuer Borrowing Base
Test immediately following the making of, or subscription of, such Senior
Advance or FleetCo Advance (as the case may be) (taking into account any Issuer
Subordinated Advance to be made on the same date).

(ii)
All FleetCos have complied with, and will comply with, the relevant FleetCo’s
Country Asset Value Test immediately following the making of such FleetCo
Advance.

18
Memoranda and reports

The Transaction Agent has received the relevant memoranda and reports in form
and substance satisfactory to it.
19
Closing Certificate Regarding Negotiation Guidelines Compliance

The Transaction Agent has received in form and substance satisfactory to it a
Closing Certificate Regarding Negotiation Guidelines Compliance in respect of
each FleetCo and its Vehicle Fleet(s), where “Closing Certificate Regarding
Negotiation Guidelines Compliance” means a certificate signed by a director of
each FleetCo Servicer in form and substance satisfactory to the Transaction
Agent.



146

--------------------------------------------------------------------------------




Part 2 – Subsequent Conditions Precedent to Senior Advances, FleetCo Advances
and VFN Advances


The making of a Senior Advance on any date after the Initial Funding Date under
the Issuer Note Issuance Facility Agreement is subject to the delivery to the
Transaction Agent of a copy of the following documents and evidence in form and
substance satisfactory to the Transaction Agent and the Transaction Agent being
satisfied in respect of the items below which are not documents.
The making of a FleetCo Advance on any date after (in the case of a FleetCo
Advance under the FleetCo Spanish Facility Agreement, the FleetCo German
Facility Agreement and the FleetCo Italian Facility Agreement) the Initial
Funding Date, or as the case may be, (in the case of a FleetCo Advance under the
FleetCo Dutch Facility Agreement) the Initial Dutch Funding Date or (in the case
of a FleetCo Advance under the FleetCo French Facility Agreement) the Initial
French Funding Date under the relevant FleetCo Facility Agreement is subject to
the delivery to the FleetCo Security Agent and the Issuer of a copy of the
following documents and evidence in form and substance satisfactory to FleetCo
Security Agent.
The making of a VFN Advance on any date after the Initial VFN Funding Date under
the VFN Agreement is subject to the delivery to the Transaction Agent and the
Issuer of a copy of the following documents and evidence in form and substance
satisfactory to FleetCo Security Agent.
1
Drawdown Notices

A duly completed FleetCo Advance Drawdown Notice has been delivered by or on
behalf of the relevant FleetCo to the relevant parties specified in the relevant
FleetCo Facility Agreement, a duly completed VFN Advance Drawdown Notice has
been delivered by the FCT Management Company on behalf of the FCT to the
relevant parties specified in the VFN Funding Agreement and a duly completed
Senior Advance Drawdown Notice has been delivered to the relevant parties
specified in the Issuer Note Issuance Facility Agreement.
2
Size of Senior Advance

2.3
The amount of each Senior Advance to be made by each Senior Noteholder as
requested in the Senior Advance Drawdown Notice is at least €100,000 and in
integral units of €1,000 for each Senior Noteholder and when aggregated with all
other Senior Advances denominated in Euro to be made on the same Senior Advance
Drawdown Date by all other Senior Noteholders, at least equal to the Minimum
Drawing Amount.

2.4
Confirmation by the Issuer and the Issuer Cash Manager that the making of such
Senior Advance will not cause the Senior Noteholder Available Commitment to be
exceeded.

3
Receipt of Funds

3.1
In respect of a Senior Advance requested by the Issuer, the Issuer has received
an amount from the Subordinated Lender equal to (i) the aggregate of all FleetCo
Advances (other than a FleetCo French




147

--------------------------------------------------------------------------------




Advance) and VFN Advances to be drawn on the proposed Senior Advance Drawdown
Date in respect of such Senior Advance less (ii) the aggregate of all Senior
Advances proposed to be drawn by the Issuer on such proposed Senior Advance
Drawdown Date.
3.2
In respect of a FleetCo Advance requested by (i) a FleetCo with the exception of
French FleetCo, the Issuer has received an amount equal to such FleetCo Advance
from the Senior Noteholders, the Subordinated Lender and/or the repayment of one
or more FleetCo Advance by the relevant FleetCo to the Issuer under the relevant
FleetCo Facility Agreement and/or the repayment of the VFN Advance by the FCT
(as the case may be) and (ii) French FleetCo, the FCT has received an amount
equal to the instalment of the FCT Transfer Price necessary to purchase the
corresponding FleetCo Advance due by the FCT Noteholder to the FCT on such date.

3.3
In respect of a VFN Advance requested on behalf of the FCT, the FCT has received
an amount equal to such VFN Advance from the Issuer and/or the repayment of one
or more VFN Advance by the FCT under the VFN Funding Agreement (as the case may
be).

4
Representations and Warranties

4.4
All representations and warranties made or repeated by the Issuer at such times
specified in the Framework Agreement are true.

4.5
All representations and warranties made or repeated by the relevant FleetCo at
such times specified in the Framework Agreement are true.

4.6
All representations and warranties made or repeated by each Avis Obligor at such
times specified in the Framework Agreement are true.

4.7
All representations and warranties made or repeated by the FCT Management
Company and the FCT Custodian at such times specified in the Framework Agreement
are true.

5
No Default, no Master Lease Termination Event and no Servicer Termination Event

5.4
With respect to a Senior Advance or FleetCo Advance made for the purpose of
repaying a maturing Senior Advance or FleetCo Advance respectively only, no
Event of Default and, with respect to a Senior Advance or FleetCo Advance made
for any other purpose, no Default in respect of itself has occurred or would
result from the making of, or subscription of, such Senior Advance or FleetCo
Advance (as the case may be).

5.5
With respect to a Senior Advance or FleetCo Advance made for the purpose of
repaying a maturing Senior Advance or FleetCo Advance respectively only, no
Master Lease Termination Event and, with respect to a Senior Advance or FleetCo
Advance made for any other purpose, no Master Lease Termination Event or
Potential Master Lease Termination Event has occurred or would result from the
making of, or subscription of, the proposed Senior Advance or the proposed
FleetCo Advance (as the case may be).

5.6
With respect to a Senior Advance or FleetCo Advance made for the purpose of
repaying a maturing Senior Advance or FleetCo Advance respectively only, no
Servicer Termination Event and, with




148

--------------------------------------------------------------------------------




respect to a Senior Advance or FleetCo Advance made for any other purpose, no
Servicer Termination Event or Potential Servicer Termination Event has occurred
or would result from the making of, or subscription of, the proposed Senior
Advance or the proposed FleetCo Advance (as the case may be).
6
Reports and Certificates

Each of the following reports and/or certificates has been delivered to the
Transaction Agent (relating to the latest period or, as the case may be, as at
the relevant date):
(i)
Monthly Central Servicer Report and (in respect of a proposed drawdown as set
out in Clause 15.5 (Intra-Month Central Servicer Report) the Intra-Month Central
Servicer Report;

(ii)
Fleet Report;

(iii)
Issuer Cash Management Report;

(iv)
FleetCo Cash Management and Lease Report in respect of each Country;

(v)
Issuer Compliance Certificate; and

(vi)
FleetCo Compliance Certificate.

7
Reserves

The aggregate of the amount standing to the credit of the Issuer Reserve Account
and the Available LC Commitment Amount is at least equal to the Issuer Reserve
Required Amount.
8
Issuer Borrowing Base Test and Country Asset Value Test

8.2
The Issuer has complied with, and will comply with, the Issuer Borrowing Base
Test immediately following the making of, or subscription of, such Senior
Advance or FleetCo Advance (as the case may be) (taking into account any Issuer
Subordinated Advance to be made on the same date).

8.3
All FleetCos have complied with, and will comply with, the relevant FleetCo’s
Country Asset Value Test immediately following the making of such FleetCo
Advance.




149

--------------------------------------------------------------------------------









150

--------------------------------------------------------------------------------




Part 3 – Conditions Precedent to Dutch Accession Date and French Accession Date
The occurrence of the Dutch Accession Date and the French Accession Date is
subject to the delivery to the Transaction Agent and the FleetCo Security Agent
of a copy of the following documents and evidence in form and substance
satisfactory to the Transaction Agent and the FleetCo Security Agent and the
Transaction Agent and the FleetCo Security Agent being satisfied in respect of
the items below which are not documents. All such documents and evidence are to
be delivered on or before the Dutch Accession Date and the French Accession
Date, except as otherwise indicated below.
1
Issuer Corporate Documents

1.5
A copy by an authorised signatory of the Issuer of its constitutional documents.

1.6
A copy of a resolution of the board of directors of the Issuer:

1.6.1
approving the terms of, and the transactions contemplated by, the Transaction
Documents which it is entering into on the Dutch Accession Date and the French
Accession Date and resolving that it executes, delivers and performs such
Transaction Documents;

1.6.2
authorising a specified person or persons to execute the Transaction Documents
which it is entering into on the Dutch Accession Date and the French Accession
Date; and

1.6.3
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with such Transaction Documents.

1.7
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 1.2 above in relation to the Transaction Documents which it is
entering into on the Dutch Accession Date and the French Accession Date and
related documents.

2
FleetCo Corporate Documents

2.5
A copy of the constitutional documents of each FleetCo.

2.6
A copy of a resolution of the board of directors or shareholder resolutions of
each FleetCo:

2.6.1
approving the terms of, and the transactions contemplated by, the Transaction
Documents which it is entering into on the Dutch Accession Date, the French
Accession Date and the Initial French Funding Date, as applicable and resolving
that it executes, delivers and performs such Transaction Documents, as
applicable;

2.6.2
authorising a specified person or persons to execute the Transaction Documents
which it is entering into on the Dutch Accession Date, the French Accession Date
and the Initial French Funding Date, as applicable;

2.6.3
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with such Transaction Documents, as applicable; and




151

--------------------------------------------------------------------------------




2.6.4
authorising the Central Servicer to act as its agent in connection with the
Transaction Documents into which it is entering into on the Dutch Accession
Date, the French Accession Date and the Initial French Funding Date, as
applicable.

2.7
In respect of Dutch FleetCo, an up-to-date extract from the Dutch trade register
(handelsregister) relating to it.

2.8
In respect of French FleetCo:

(i)
a copy of the by-laws (statuts) relating to it updated in form and substance
satisfactory to the Transaction Agent and the FleetCo Security Agent certified
true and up-to-date by a duly authorised representative of French FleetCo on
such date; and

(ii)
an original of the K-bis extract (extrait K-Bis) together with the original of a
non-insolvency certificate (certificat de recherche de procédures collectives)
in respect of it, in each instance dated and issued within 7 calendar days prior
to such date.

2.9
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 2.2 above in relation to the Transaction Documents which it is
entering into on the Dutch Accession Date, the French Accession Date and the
Initial French Funding Date, as applicable, and related documents.

3
Representations and Warranties

3.4
All representations and warranties made by the Issuer at such times specified in
the Framework Agreement are true.

3.5
All representations and warranties made by the relevant FleetCo at such times
specified in the Framework Agreement are true.

3.6
All representations and warranties made by each Avis Obligor at such times
specified in the Framework Agreement are true.

4
Transaction Documents

Executed copies of the Transaction Documents which are being entered into on the
Dutch Accession Date and the French Accession Date duly executed by each of the
parties thereto (for the avoidance of doubt, the share in the French FleetCo is
subscribed by the Golden Shareholder, by no later than such date).
5
Legal and tax opinions and memoranda

5.7
Legal and tax opinions

The following opinions, in each case, in forms satisfactory to the Transaction
Agent, and the Arranger, including, without limitation:
(i)
enforceability opinions from Clifford Chance LLP or Clifford Chance Europe LLP
(as applicable) in relation to:




152

--------------------------------------------------------------------------------




(a)
the Operating Documents relating to Dutch FleetCo’s Vehicle Fleet in the
Netherlands which are being entered into on the Dutch Accession Date and which
are drafted by Clifford Chance LLP;

(b)
the Operating Documents relating to French FleetCo’s Vehicle Fleet in France
which are being entered into on the French Accession Date and which are drafted
by Clifford Chance Europe LLP; and

(c)
the English Transaction Documents which are being entered into or amended on the
Dutch Accession Date and the French Accession Date and which are drafted by
Clifford Chance LLP;

(ii)
capacity, due authority and due execution opinion of Clifford Chance LLP in
respect of each FleetCo, each Opco, Finco and Avis Europe;

(iii)
capacity, due authority and due execution opinion of Arthur Cox in respect of
the Issuer;

(iv)
tax opinion from Clifford Chance LLP in respect of The Netherlands and France;

(v)
enforceability opinion from Linklaters LLP in respect of the English law
governed Transaction Documents which are being entered into on the Dutch
Accession Date and the French Accession Date (other than the Tax Deed of
Covenant, the Dutch VAT Loan Agreement, the Liquidation Agency Agreement and the
Central Servicing Agreement), the FleetCo Security Documents and the FleetCo
Facility Agreements;

(vi)
enforceability opinion from Linklaters LLP in respect of the Dutch law governed
Transaction Documents which are being entered into on the Dutch Accession Date
and the French Accession Date drafted by Linklaters LLP;

(vii)
enforceability opinion from Linklaters LLP in respect of the French law governed
Transaction Documents which are (i) being entered into on the Dutch Accession
Date and the French Accession Date and (ii) to be entered into on the Initial
French Funding Date drafted by Linklaters LLP; and

(viii)
non-conflict legal opinion and a capacity, due authority and status opinion in
respect of the Parent from in-house counsel of the Parent in a form satisfactory
to the Arranger.

6
Fees, Costs and Expenses

Evidence that, by the Dutch Accession Date and the French Accession Date, the
fees, costs and expenses then due from the Issuer, Dutch FleetCo, Dutch Opco,
French FleetCo and French Opco under any Transaction Document which is being
entered into on the Dutch Accession Date and the French Accession Date have been
paid or will be paid on or before the Dutch Accession Date and the French
Accession Date.
7
KYC Requirements

KYC requirements of the Senior Noteholders in respect of Dutch FleetCo, Dutch
Opco, French FleetCo and French Opco being satisfied.



153

--------------------------------------------------------------------------------




8
Other Documents and Evidence

8.4
Confirmation of the details of each bank account, including details of the
identity of each account holder, each account name, account number and the name
and address of the Dutch FleetCo Dutch Account Bank and the French FleetCo
Account Bank where each account is held.

8.5
Confirmation that DBRS will continue to ascribe an “A (sf)” rating to the Senior
Notes.

9
Memoranda and reports

The Transaction Agent has received the relevant memoranda and reports (other
than the tax opinion and the tax liquidation memoranda (each prepared by
Clifford Chance LLP) with respect to France) in form and substance satisfactory
to it.



154

--------------------------------------------------------------------------------









155

--------------------------------------------------------------------------------




Part 4 – Conditions Precedent to Initial Dutch Funding Date
The occurrence of the Initial Dutch Funding Date is subject to the delivery to
the Transaction Agent of a copy of the following documents and evidence in form
and substance satisfactory to the Transaction Agent and the Transaction Agent
being satisfied in respect of the items below which are not documents. All such
documents and evidence are to be delivered on or before the Initial Dutch
Funding Date, except as otherwise indicated below.
1
Certificates

A closing and solvency certificate dated the Initial Dutch Funding Date
substantially in the form set out in Schedule 15 (Forms of Closing and Solvency
Certificate) from two directors of each of:
(i)
the Issuer;

(ii)
Finco;

(iii)
the Parent;

(iv)
Dutch FleetCo; and

(v)
Dutch Opco.

2
Representations and Warranties

2.10
All representations and warranties made or repeated by the Issuer at such times
specified in the Framework Agreement are true.

2.11
All representations and warranties made or repeated by Dutch FleetCo at such
times specified in the Framework Agreement are true.

2.12
All representations and warranties made or repeated by Dutch Opco at such times
specified in the Framework Agreement are true.

3
Receipt of Funds by the Issuer

(In respect of a FleetCo Advance requested by Dutch FleetCo) the Issuer has
received, on the Initial Dutch Funding Date, an amount equal to such FleetCo
Advance from the Senior Noteholders and/or the Subordinated Lender (as the case
may be).
4
Reserves

The aggregate of the amount standing to the credit of the Issuer Reserve Account
and the Available LC Commitment Amount is on the Initial Dutch Funding Date at
least equal to the Issuer Reserve Required Amount.



156

--------------------------------------------------------------------------------




5
Fees, Costs and Expenses

Evidence that, by the Initial Dutch Funding Date, the fees, costs and expenses
then due from the Issuer, Dutch FleetCo or Dutch Opco under any Transaction
Document have been paid or will be paid on or before the Initial Dutch Funding
Date (as applicable).
6
FleetCo Advance Drawdown Notices and Senior Advance Drawdown Notice

6.6
Delivery of a Senior Advance Drawdown Notice by or on behalf of the Issuer to
the Transaction Agent.

6.7
Delivery of a FleetCo Advance Drawdown Notice by or on behalf of Dutch FleetCo
to the Issuer with a copy to the Issuer Cash Manager, the FleetCo Security Agent
and the Transaction Agent.

7
Issuer Borrowing Base Test and Country Asset Value Test

7.1
The Issuer has complied with, and will comply with, the Issuer Borrowing Base
Test immediately following the making of, or subscription of, such Senior
Advance or FleetCo Advance (as the case may be) (taking into account any Issuer
Subordinated Advance to be made on the same date).

7.2
Dutch FleetCo has complied with, and will comply with, the Dutch FleetCo’s
Country Asset Value Test immediately following the making of such FleetCo
Advance to Dutch FleetCo.

8
Other Documents and Evidence

8.6
Copies of each Insurance Policy required to be entered into or delivered
pursuant to the Master Dutch Fleet Lease Agreement.








157

--------------------------------------------------------------------------------




Part 5 – Conditions Precedent to Initial French Funding Date
The occurrence of the Initial French Funding Date is subject to the delivery to
the Transaction Agent of a copy of the following documents and evidence in form
and substance satisfactory to the Transaction Agent and the Transaction Agent
being satisfied in respect of the items below which are not documents. All such
documents and evidence are to be delivered on or before the Initial French
Funding Date, except as otherwise indicated below.
1
French FleetCo Corporate Documents

1.8
A copy of the by-laws (statuts) certified true and up-to-date by a duly
authorised representative of French FleetCo on such date.

1.9
An original of the K-bis extract (extrait K-Bis) together with the original of a
non-insolvency certificate (certificat de recherche de procédures collectives)
in respect of it, in each instance dated and issued within 7 calendar days prior
to such date.

1.10
A copy of a resolution of the board of directors or shareholder resolutions of
each FleetCo:

1.10.1
approving the terms of, and the transactions contemplated by, the Transaction
Documents which it is entering into on the Dutch Accession Date, the French
Accession Date and the Initial French Funding Date, as applicable and resolving
that it executes, delivers and performs such Transaction Documents, as
applicable;

1.10.2
authorising a specified person or persons to execute the Transaction Documents
which it is entering into on the Dutch Accession Date, the French Accession Date
and the Initial French Funding Date, as applicable;

1.10.3
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with such Transaction Documents, as applicable; and

1.10.4
authorising the Central Servicer to act as its agent in connection with the
Transaction Documents into which it is entering into on the Dutch Accession
Date, the French Accession Date and the Initial French Funding Date, as
applicable.

1.11
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 2.2 above in relation to the Transaction Documents which it is
entering into on the Dutch Accession Date, the French Accession Date and the
Initial French Funding Date, as applicable, and related documents.

For the avoidance of doubt, provided that French FleetCo has delivered a copy of
a resolution of the board of directors or shareholder resolutions in accordance
with Paragraph 2.2 of Part 3 (Conditions Precedent to Dutch Accession Date and
French Accession Date) of Schedule 2 (Conditions Precedent) and a specimen
signature of each person authorised by such resolution in accordance with
Paragraph 2.5 of Part 3 (Conditions Precedent to Dutch Accession Date and French
Accession Date) of Schedule 2 (Conditions Precedent) which covers all
Transaction Documents to which it is entering into on the Initial French Funding
Date the conditions precedent set out in paragraphs 1.3 and 1.4 above shall be
deemed to be satisfied.



158

--------------------------------------------------------------------------------




2
Transaction Documents

2.13
Executed copies of the Transaction Documents which are to be entered into on the
Initial French Funding Date duly executed by each of the parties thereto (for
the avoidance of doubt, the subscription forms of the FCT Residual Units are
executed by no later than such date).

2.14
In respect of the pledge of all the shares in French FleetCo, delivery of a copy
certified true and up-to-date by a duly authorised representative of French
FleetCo on such date of the shareholders register of French FleetCo.

3
Certificates

A closing and solvency certificate dated the Initial French Funding Date
substantially in the form set out in Schedule 15 (Forms of Closing and Solvency
Certificate) from two directors of each of:
(i)
the Issuer;

(ii)
Finco;

(iii)
the Parent;

(iv)
French FleetCo; and

(v)
French Opco.

4
Representations and Warranties

4.8
All representations and warranties made or repeated by the Issuer at such times
specified in the Framework Agreement are true.

4.9
All representations and warranties made or repeated by French FleetCo at such
times specified in the Framework Agreement are true.

4.10
All representations and warranties made or repeated by French Opco at such times
specified in the Framework Agreement are true.

4.11
All representations and warranties made or repeated by FCT Management Company
and the FCT Custodian at such times specified in the Framework Agreement are
true.

5
Legal and tax opinions and memoranda

5.8
Legal opinions

The following opinion, in a form satisfactory to the Transaction Agent, and the
Arranger including, without limitation capacity, due authority and due execution
opinion of Clifford Chance LLP in respect of French FleetCo and French Opco with
respect to their entry into the Transaction Documents which are to be entered
into on the Initial French Funding Date.



159

--------------------------------------------------------------------------------




6
Receipt of Funds by the FCT

In respect of a FleetCo Advance requested by French FleetCo, the FCT has
received, on the Initial French Funding Date, an amount equal to the FCT
Transfer Price corresponding to the FleetCo French Loan Receivable on such date
from the FCT Noteholder.
7
Reserves

The aggregate of the amount standing to the credit of the Issuer Reserve Account
and the Available LC Commitment Amount is on the Initial French Funding Date at
least equal to the Issuer Reserve Required Amount.
8
Fees, Costs and Expenses

Evidence that, by the Initial French Funding Date, the fees, costs and expenses
then due from the Issuer, French FleetCo, French Opco or any Avis Obligor under
any Transaction Documents which are to be entered into on the Initial French
Funding Date have been paid or will be paid on or before the Initial French
Funding Date (as applicable).
9
FleetCo Advance Drawdown Notices and Senior Advance Drawdown Notice

9.1
Delivery of a Senior Advance Drawdown Notice by or on behalf of the Issuer to
the Transaction Agent.

9.2
Delivery of a FleetCo Advance Drawdown Notice by or on behalf of French FleetCo
to the Issuer with a copy to the Issuer Cash Manager, the FleetCo Security Agent
and the Transaction Agent.

9.3
Delivery of a VFN Advance Drawdown Notice by or on behalf of the FCT to the FCT
Management Company.

10
Issuer Borrowing Base Test and Country Asset Value Test

10.1
The Issuer has complied with, and will comply with, the Issuer Borrowing Base
Test immediately following the making of, or subscription of, such Senior
Advance or VFN Advance (as the case may be) (taking into account any Issuer
Subordinated Advance to be made on the same date).

10.2
French FleetCo has complied with, and will comply with, French FleetCo’s Country
Asset Value Test immediately following the making of such FleetCo Advance.

11
KYC Requirements

KYC requirements of the Senior Noteholders in respect of the FCT being
satisfied.
12
Other Documents and Evidence

12.1
Confirmation of receipt of all necessary internal approvals of the Senior
Noteholders.

12.2
Copies of each Insurance Policy required to be entered into or delivered
pursuant to the French Master Lease Agreement.




160

--------------------------------------------------------------------------------




12.3
The tax opinion and the tax liquidation memoranda (each prepared by Clifford
Chance LLP) with respect to France has been received by the Transaction Agent in
form and substance satisfactory to it.

12.4
Confirmation that DBRS will continue to ascribe an “A (sf)” rating to the Senior
Notes.






161

--------------------------------------------------------------------------------




Schedule 3
Priorities of Payments



162

--------------------------------------------------------------------------------




Part 1 – Issuer Revolving Period Priority of Payments
On each Settlement Date during a Revolving Period, the Issuer Cash Manager shall
instruct the Issuer Account Bank to:
(A)    apply the Issuer Available Funds on each Settlement Date; and
(B)
in the case of amounts below which are expected to become due and payable on any
date after the relevant Settlement Date but before the next following Settlement
Date, make provision on such Settlement Date for application of the Issuer
Available Funds (provided that such provisioned amounts are credited by the
Issuer on such Settlement Date into the reserve ledger of the Issuer Transaction
Account and such provisioned amounts shall be excluded from the Issuer Excess
Cash Amount),

as follows (such order being the “Issuer Revolving Period Priority of
Payments”), in each case only if and to the extent that the items of a higher
priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction of the fees, costs, charges, expenses and
liabilities due and payable to the Issuer Security Trustee under the Issuer Deed
of Charge or any other Transaction Document;

(b)
secondly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
Transaction Agent under the relevant Issuer Transaction Documents;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
Registrar under the relevant Issuer Transaction Documents;

(iii)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Account Bank under the Issuer Account Bank Agreement; and

(iv)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Cash Manager under the Issuer Cash Management Agreement;

(c)
thirdly, in payment or satisfaction of any Tax for which the Issuer is primarily
liable to the appropriate tax authorities (other than any corporate Tax payable
out of the Issuer Profit Amount);

(d)
fourthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Corporate Services Provider under the Issuer and FleetCo Holdings Corporate
Services Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Holdings Corporate Services Provider under the Issuer and FleetCo
Holdings Corporate Services Agreement;

(iii)
the Issuer Profit Amount which shall be paid to the Issuer Domestic Account;

(iv)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Share Trustee;

(v)
the fees, costs, charges, expenses and liabilities due and payable to the
independent accountants, auditors, legal advisers and Tax advisers of the Issuer
and FleetCo Holdings;




163

--------------------------------------------------------------------------------




(vi)
the fees, costs, charges and expenses due and payable to the Channel Islands
Stock Exchange and the Listing Sponsor for the purposes of maintaining the
listing of the outstanding Senior Notes on the Channel Islands Stock Exchange;
and

(vii)
the fees, costs, charges and expenses due and payable to the relevant Rating
Agencies for the purposes of rating and maintaining the rating(s) of the
outstanding Senior Notes; and

(viii)
the fees, costs, charges, expenses and liabilities due and payable to the
Central Servicer, provided that the Central Servicer’s appointment has not been
terminated or the Central Servicer has not served a resignation notice, in each
case, in accordance with clause 13 (Servicer Termination Events) of the Central
Servicing Agreement;

(e)
fifthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
interest due and payable in respect of the Senior Notes and any indemnity
payments, costs, liabilities, charges and expenses due and payable to the Senior
Noteholders;

(ii)
commitment fees due and payable to the Senior Noteholders; and

(iii)
all scheduled amounts (other than any amounts in respect of termination payments
or other unscheduled amounts, final or scheduled exchange payments) payable to
the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(f)
sixthly, to credit the Issuer Reserve Account to the extent that the aggregate
of the amount standing to the credit of the Issuer Reserve Account and the
Available LC Commitment Amount is less than the Issuer Reserve Required Amount;

(g)
seventhly, in payment or satisfaction of principal due and payable in respect of
the Senior Notes;

(h)
eighthly, in payment or satisfaction, pari passu and pro rata, of all
termination payments or other unscheduled amounts, final or scheduled exchange
payments to the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(i)
ninthly, in payment or satisfaction of interest due and payable in respect of
the Issuer Subordinated Facility Agreement, provided that no such payment shall
be made if:

(i)
the Transaction Agent, following confirmation from the Central Servicer in the
Monthly Central Servicing Report to the Transaction Agent, confirms by 10:00
a.m. (CET) on the relevant Information Date immediately before such Settlement
Date to the Issuer Cash Manager that the Issuer Borrowing Base Test would not be
satisfied immediately after such payment; and

(ii)
the aggregate of the amount standing to the credit of the Issuer Reserve Account
and the Available LC Commitment Amount is less than the Issuer Reserve Required
Amount;

(j)
tenthly, in payment or satisfaction of principal due and payable in respect of
the Issuer Subordinated Facility Agreement, provided that such payment shall be
made pursuant to the terms of the Issuer Subordinated Facility Agreement;

(k)
eleventhly, in payment or satisfaction of any amounts due and payable by the
Issuer to the Issuer Secured Creditors under the Issuer Transaction Documents
other than amounts paid in accordance with any paragraph above;




164

--------------------------------------------------------------------------------




(l)
twelfthly, in payment or satisfaction of any amounts due and payable by the
Issuer to any other parties (including, without limitation, any unsecured third
party other than amounts paid in accordance with any paragraph above); and

(m)
thirteenthly, to retain any excess in the Issuer Transaction Account.






165

--------------------------------------------------------------------------------




Part 2 – Issuer Scheduled Amortisation Period Priority of Payments
On each Settlement Date during the Scheduled Amortisation Period, the Issuer
Cash Manager shall instruct the Issuer Account Bank to:
(A)
apply the Issuer Available Funds on each Settlement Date; and

(B)
in the case of amounts below which are expected to become due and payable on any
date after the relevant Settlement Date but before the next following Settlement
Date, make provision on such Settlement Date for application of Issuer Available
Funds (provided that such provisioned amounts are credited by the Issuer on such
Settlement Date into the reserve ledger of the Issuer Transaction Account and
such provisioned amounts shall be excluded from the Issuer Excess Cash Amount),

as follows (such order being the “Issuer Scheduled Amortisation Period Priority
of Payments”), in each case only if and to the extent that the items of a higher
priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction of the fees, costs, charges, expenses and
liabilities due and payable to the Issuer Security Trustee under the Issuer Deed
of Charge or any other Transaction Document;

(b)
secondly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
Transaction Agent under the relevant Issuer Transaction Documents;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
Registrar under the relevant Issuer Transaction Documents;

(iii)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Account Bank under the Issuer Account Bank Agreement; and

(iv)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Cash Manager under the Issuer Cash Management Agreement;

(c)
thirdly, in payment or satisfaction of any Tax for which the Issuer is primarily
liable to the appropriate tax authorities (other than any corporate Tax payable
out of the Issuer Profit Amount);

(d)
fourthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Corporate Services Provider under the Issuer and FleetCo Holdings Corporate
Services Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Holdings Corporate Services Provider under the Issuer and FleetCo
Holdings Corporate Services Agreement;

(iii)
the Issuer Profit Amount which shall be paid to the Issuer Domestic Account; and

(iv)
the fees, costs, charges, expenses and liabilities due and payable to
independent accountants, auditors, legal advisers and Tax advisers of the Issuer
and FleetCo Holdings;




166

--------------------------------------------------------------------------------




(v)
the fees, costs, charges and expenses due and payable to the Channel Islands
Stock Exchange and the Listing Sponsor for the purposes of maintaining the
listing of the outstanding Senior Notes on the Channel Islands Stock Exchange;

(vi)
the fees, costs, charges and expenses due and payable to the relevant Rating
Agencies for the purposes of rating and maintaining the rating(s) of the
outstanding Senior Notes; and

(vii)
the fees, costs, charges, expenses and liabilities due and payable to the
Central Servicer, provided that the Central Servicer’s appointment has not been
terminated or the Central Servicer has not served a resignation notice, in each
case, in accordance with clause 13 (Servicer Termination Events) of the Central
Servicing Agreement;

(e)
fifthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
interest due and payable in respect of the Senior Notes and any indemnity
payments, costs, liabilities, charges and expenses due and payable to the Senior
Noteholders;

(ii)
commitment fees due and payable to the Senior Noteholders; and

(iii)
all scheduled amounts (other than any amounts in respect of termination payments
or other unscheduled amounts, final or scheduled exchange payments) payable to
the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(f)
sixthly, to credit the Issuer Reserve Account to the extent that the amount
standing to the credit of the Issuer Reserve Account is less than the Issuer
Reserve Required Amount;

(g)
seventhly, in payment or satisfaction of principal due and payable in respect of
the Senior Notes;

(h)
eighthly, in payment or satisfaction, pari passu and pro rata, of all
termination payments or other unscheduled amounts, final or scheduled exchange
payments to the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(i)
ninthly, in payment or satisfaction of interest and principal due and payable in
respect of the Issuer Subordinated Facility Agreement;

(j)
tenthly, in payment or satisfaction of any amounts due and payable by the Issuer
to the Issuer Secured Creditors under the Issuer Transaction Documents other
than amounts paid in accordance with any paragraph above; and

(k)
eleventhly, in payment or satisfaction of any amounts due and payable by the
Issuer to any other parties (including, without limitation, any unsecured third
party other than amounts paid in accordance with any paragraph above).






167

--------------------------------------------------------------------------------




Part 3 – Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of Payments
On each Settlement Date during the Rapid Amortisation Period but before delivery
of an Issuer Enforcement Notice, the Issuer Cash Manager shall instruct the
Issuer Account Bank to:
(A)
apply the Issuer Available Funds on each Settlement Date; and

(B)
in the case of amounts below which are expected to become due and payable on any
date after the relevant Settlement Date but before the next following Settlement
Date, make provision on such Settlement Date for application of Issuer Available
Funds (provided that such provisioned amounts are credited by the Issuer on such
Settlement Date into the reserve ledger of the Issuer Transaction Account and
such provisioned amounts shall be excluded from the Issuer Excess Cash Amount),

as follows (such order being the “Issuer Rapid Amortisation Period
(Pre-Enforcement) Priority of Payments”), in each case only if and to the extent
that the items of a higher priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction of the fees, costs, charges, expenses and
liabilities due and payable to the Issuer Security Trustee under the Issuer Deed
of Charge or any other Transaction Document;

(b)
secondly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
Transaction Agent under the relevant Issuer Transaction Documents;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
Registrar under the relevant Issuer Transaction Documents;

(iii)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Account Bank under the Issuer Account Bank Agreement; and

(iv)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Cash Manager under the Issuer Cash Management Agreement;

(c)
thirdly, in payment or satisfaction of any Tax for which the Issuer is primarily
liable to the appropriate tax authorities (other than any corporate Tax payable
out of the Issuer Profit Amount);

(d)
fourthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Corporate Services Provider under the Issuer and FleetCo Holdings Corporate
Services Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Holdings Corporate Services Provider under the Issuer and FleetCo
Holdings Corporate Services Agreement;

(iii)
the Issuer Profit Amount which shall be paid to the Issuer Domestic Account; and

(iv)
the fees, costs, charges, expenses and liabilities due and payable to the
independent accountants, auditors, legal advisers and Tax advisers of the Issuer
and FleetCo Holdings;




168

--------------------------------------------------------------------------------




(v)
the fees, costs, charges and expenses due and payable to the Channel Islands
Stock Exchange and the Listing Sponsor for the purposes of maintaining the
listing of the outstanding Senior Notes on the Channel Islands Stock Exchange;

(vi)
the fees, costs, charges and expenses due and payable to the relevant Rating
Agencies for the purposes of rating and maintaining the rating(s) of the
outstanding Senior Notes; and

(vii)
the fees, costs, charges, expenses and liabilities due and payable to the
Central Servicer, provided that the Central Servicer’s appointment has not been
terminated or the Central Servicer has not served a resignation notice, in each
case, in accordance with clause 13 (Servicer Termination Events) of the Central
Servicing Agreement;

(e)
fifthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
interest due and payable in respect of the Senior Notes and any indemnity
payments, costs, liabilities, charges and expenses due and payable to the Senior
Noteholders;

(ii)
commitment fees due and payable to the Senior Noteholders; and

(iii)
all scheduled amounts (other than any amounts in respect of termination payments
or other unscheduled amounts, final or scheduled exchange payments) payable to
the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(f)
sixthly, in payment or satisfaction of principal due and payable in respect of
the Senior Notes;

(g)
seventhly, in payment or satisfaction, pari passu and pro rata, of all
termination payments or other unscheduled amounts, final or scheduled exchange
payments to the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(h)
eighthly, in payment or satisfaction of interest and principal due and payable
in respect of the Issuer Subordinated Facility Agreement;

(i)
ninthly, in payment or satisfaction of any amounts due and payable by the Issuer
to the Issuer Secured Creditors under the Issuer Transaction Documents other
than amounts paid in accordance with any paragraph above; and

(j)
tenthly, in payment or satisfaction of any amounts due and payable by the Issuer
to any other parties (including, without limitation, any unsecured third party
other than amounts paid in accordance with any paragraph above).






169

--------------------------------------------------------------------------------









170

--------------------------------------------------------------------------------




Part 4 – Issuer Rapid Amortisation Period (Post-Enforcement) Priority of
Payments
During the Rapid Amortisation Period but after delivery of an Issuer Enforcement
Notice, the Issuer Security Trustee (or the Issuer Cash Manager on its behalf)
shall apply amounts received by it in connection with the realisation or
enforcement of the Issuer Security as follows (such order being the “Issuer
Rapid Amortisation Period (Post-Enforcement) Priority of Payments”), in each
case only if and to the extent that the items of a higher priority have been
paid or satisfied in full:
(a)
firstly, in payment or satisfaction of the fees, costs, charges, expenses and
liabilities due and payable to the Issuer Security Trustee under the Issuer Deed
of Charge or any other Transaction Document or any Receiver;

(b)
secondly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
Transaction Agent under the relevant Issuer Transaction Documents;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
Registrar under the relevant Issuer Transaction Documents;

(iii)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Account Bank under the Issuer Account Bank Agreement; and

(iv)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Cash Manager under the Issuer Cash Management Agreement;

(c)
thirdly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Issuer
Corporate Services Provider under the Issuer and FleetCo Holdings Corporate
Services Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Holdings Corporate Services Provider under the Issuer and FleetCo
Holdings Corporate Services Agreement;

(iii)
any Tax for which the Issuer is primarily liable to the appropriate authorities
(other than any corporate Tax payable out of the Issuer Profit Amount);

(iv)
if directed by the Issuer Security Trustee, the fees, costs, charges, expenses
and liabilities due and payable to the independent accountants, auditors, legal
advisers and Tax advisers of the Issuer and FleetCo Holdings, provided that if
the Issuer Security Trustee has received duly documented evidence that such
fees, costs, charges, expenses and liabilities are properly due and payable, the
Issuer Security Trustee (acting in accordance with paragraph 8 (Instructions to
Issuer Security Trustee and exercise of discretion) of Schedule 16 (Issuer
Intercreditor Terms) hereto) shall give such direction, subject as provided in
the last paragraph below;

(v)
the fees, costs, charges and expenses due and payable to the Channel Islands
Stock Exchange and the Listing Sponsor for the purposes of maintaining the
listing of the outstanding Senior Notes on the Channel Islands Stock Exchange;
and




171

--------------------------------------------------------------------------------




(vi)
the fees, costs, charges and expenses due and payable to the relevant Rating
Agencies for the purposes of rating and maintaining the rating(s) of the
Outstanding Senior Notes;

(d)
fourthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
interest (other than default interest set out in (i) paragraph (i)(b)(y) of the
definition of “Subscriber’s Cost of Funds” or (ii) clause 9.7 (Default Interest)
of the Issuer Note Issuance Facility Agreement) due and payable in respect of
the Senior Notes and any indemnity payments, costs, liabilities, charges and
expenses due and payable to the Senior Noteholders;

(ii)
commitment fees due and payable to the Senior Noteholders; and

(iii)
all scheduled amounts (other than any amounts in respect of termination payments
or other unscheduled amounts, final or scheduled exchange payments) payable to
the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(e)
fifthly, in payment or satisfaction of principal due and payable in respect of
the Senior Notes;

(f)
sixthly, in payment or satisfaction, pari passu and pro rata, of default
interest set out in (i) paragraph (i)(b)(y) of the definition of “Subscriber’s
Cost of Funds” or (ii) clause 9.7 (Default Interest) of the Issuer Note Issuance
Facility Agreement due and payable in respect of the Senior Notes;

(g)
seventhly, in payment or satisfaction, pari passu and pro rata, of all
termination payments or other unscheduled amounts, final or scheduled exchange
payments to the Issuer Hedge Counterparties under the Issuer Hedging Agreements;

(h)
eighthly, in payment or satisfaction of interest and principal due and payable
in respect of the Issuer Subordinated Facility Agreement;

(i)
ninthly, in payment or satisfaction of any amounts due and payable by the Issuer
to the Issuer Secured Creditors under the Issuer Transaction Documents other
than amounts paid in accordance with any paragraph above;

(j)
eleventhly, in payment or satisfaction of the Issuer Profit Amount which shall
be paid to the Issuer Domestic Account (to the extent such amounts are not paid
or satisfied under paragraph (c)(iii) above); and

(k)
twelfthly, in payment or satisfaction of any amounts due and payable by the
Issuer to any other parties (including, without limitation, any unsecured third
party other than amounts paid in accordance with any paragraph above).

For the purposes of this Issuer Rapid Amortisation Period (Post-Enforcement)
Priority of Payments, in respect of any payment under paragraph (c)(iv) above
which may only be made if directed by the Issuer Security Trustee, the Issuer
Security Trustee or the Issuer Cash Manager on its behalf may not make such
payment unless the Issuer Security Trustee has received and given the requisite
instructions at least 3 Business Days prior to the proposed date of such payment
from the relevant party in accordance with paragraph 8 (Instructions to Issuer
Security Trustee and exercise of discretion) of Schedule 16 (Issuer
Intercreditor Terms).



172

--------------------------------------------------------------------------------




Part 5 – FleetCo Pre-Enforcement Priority of Payments
Part A – Dutch FleetCo Spanish Pre-Enforcement Priority of Payments
Dutch FleetCo, Spanish Branch (or the Spanish Servicer on its behalf) shall
instruct the Dutch FleetCo Spanish Account Bank to:
(A)
apply its FleetCo Available Funds in Spain on each Settlement Date; and

(B)
in the case of amounts below which are expected to become due and payable on any
date after the relevant Settlement Date but before the next following Settlement
Date, make provision on such Settlement Date for application of the FleetCo
Available Funds in Spain (provided that provisioned amounts are credited by
Dutch FleetCo, Spanish Branch on such Settlement Date into the reserve ledger in
the Dutch FleetCo Spanish Transaction Account and such provisioned amounts shall
be excluded from the Country Asset Value for Spain),

as follows, in each case only if and to the extent that the items of a higher
priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the amounts payable to the Issuer by way of Ongoing Issuer Fee in an amount
equal to the multiple of:

A.
the amounts payable by the Issuer in paragraph (a) of Issuer Revolving Period
Priority of Payments, the Issuer Scheduled Amortisation Period Priority of
Payments, the Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of
Payments and the Issuer Rapid Amortisation Period (Post-Enforcement) Priority of
Payments (as applicable); and

B.
the FleetCo Spanish Advances Proportion; and

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Security Agent under the Spanish FleetCo Deed of Charge and the FleetCo
Spanish Security Documents;

(b)
secondly, amounts payable to the Issuer by way of Ongoing Issuer Fee in amount
equal to the multiple of:

A.
all amounts listed in paragraphs (i) to (iv) of the Ongoing Issuer Fee
excluding, in each case, the amounts in paragraph (a) of the relevant Issuer
Priority of Payments; and

B.
the FleetCo Spanish Advances Proportion;

(c)
thirdly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Dutch
FleetCo Spanish Account Bank and the Dutch FleetCo Spanish Account Bank Operator
under the Spanish Account Bank Agreement;




173

--------------------------------------------------------------------------------




(ii)
the fees, costs, charges, expenses and liabilities due and payable by Dutch
FleetCo, Spanish Branch to the FleetCo Spanish Back-up Cash Manager under the
FleetCo Back-up Cash Management Agreement; and

(iii)
the fees corresponding to Spain and related costs, charges, expenses and
liabilities due and payable by Dutch FleetCo, Spanish Branch to the Liquidation
Agent in respect of the services provided by the Liquidation Agent in respect of
the Vehicles owned by Dutch FleetCo, Spanish Branch as set out in the
Liquidation Agency Agreement;

(d)
fourthly, to retain an amount equal to the Monthly Target Corporate Profit
Amount in respect of Dutch FleetCo, Spanish Branch;

(e)
fifthly, in payment or satisfaction, pari passu and pro rata of:

(i)
during the Revolving Period, the amounts due and payable in respect of any
Vehicle Purchasing Agreement to which it is a party or any supplemental
agreement in respect of a Vehicle Purchasing Agreement to which it is party; and

(ii)
on or following the occurrence of the Scheduled Amortisation Commencement Date
or the occurrence of the Rapid Amortisation Commencement Date, if directed by
the FleetCo Security Agent the amounts due and payable in respect of any Vehicle
Purchasing Agreement to which it is a party or any supplemental agreement in
respect of a Vehicle Purchasing Agreement to which it is party;

(f)
sixthly, in payment or satisfaction, pari passu and pro rata of:

(i)
any Tax for which Dutch FleetCo, Spanish Branch is primarily liable to the
appropriate tax authorities (other than any Spanish corporate Tax payable out of
the Monthly Target Corporate Profit Amount and any Tax to which Dutch FleetCo is
liable in The Netherlands);

(ii)
the fees, costs, charges, expenses and liabilities due and payable to its
auditors, legal advisers and its corporate service providers in Spain; and

(iii)
the Dutch FleetCo Level Spanish Advances Proportion of any Dutch FleetCo Dutch
Expenses due and payable to the extent that the Monthly Target Corporate Profit
Amount of Dutch FleetCo is insufficient to satisfy such Dutch FleetCo Dutch
Expenses then due and payable;

(g)
seventhly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to Spanish
Servicer under the Spanish Servicing Agreement to which it is a party, provided
that the Spanish Servicer’s appointment has not been terminated or the Spanish
Servicer has not served a resignation notice, in each case, in accordance with
clause 15 (Servicer Termination Events) of the Spanish Servicing Agreement; and

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
Central Servicer, provided that the Central Servicer’s appointment has not been
terminated or the Central Servicer has not served a resignation notice, in each
case, in accordance with clause 13 (Servicer Termination Events) of the Central
Servicing Agreement;




174

--------------------------------------------------------------------------------




(h)
eighthly, in payment or satisfaction of interest due and payable in respect of
the FleetCo Spanish Facility Agreement;

(i)
ninthly, in payment or satisfaction of principal due and payable in respect of
the FleetCo Spanish Facility Agreement;

(j)
tenthly, in payment or satisfaction of any amounts due and payable by Dutch
FleetCo, Spanish Branch to the Spanish FleetCo Secured Creditors under the
Transaction Documents to which it is party other than amounts paid in accordance
with any paragraph above;

(k)
eleventhly, in payment or satisfaction of any amounts due and payable by Dutch
FleetCo to any other parties (including, without limitation, any unsecured third
party other than amounts paid in accordance with any paragraph above) in an
amount equal to the multiple of (A) the aggregate of such amounts due and
payable and (B) the Dutch FleetCo Level Spanish Advances Proportion; and

(l)
twelfthly, in payment of any excess to:

(i)
during the Revolving Period, Dutch FleetCo, Spanish Branch; and

(ii)
on and following the occurrence of the Scheduled Amortisation Commencement Date
or the Rapid Amortisation Commencement Date, the Dutch FleetCo Spanish Reserve
Account.

For the purposes of this Dutch FleetCo Spanish Pre-Enforcement Priority of
Payments, in respect of any payment under paragraph (e)(ii) above which may only
be made if directed by the FleetCo Security Agent, the Dutch FleetCo, Spanish
Branch (or its Spanish Servicer) and the Dutch FleetCo Spanish Account Bank may
not make such payment unless the FleetCo Security Agent has received and given
the requisite instructions at least 3 Business Days prior to the proposed date
of such payment from the relevant party in accordance with Clause 14.2
(Instructions to FleetCo Security Agent).





175

--------------------------------------------------------------------------------




Part 5 – FleetCo Pre-Enforcement Priority of Payments
Part B – Dutch FleetCo German Pre-Enforcement Priority of Payments
Dutch FleetCo (or the Central Servicer on its behalf) shall instruct the Dutch
FleetCo German Account Bank to:
(A)
apply its FleetCo Available Funds in Germany on each Settlement Date; and

(B)
in the case of amounts below which are expected to become due and payable on any
date after the relevant Settlement Date but before the next following Settlement
Date, make provision on such Settlement Date for application of the FleetCo
Available Funds in Germany (provided that provisioned amounts are credited by
Dutch FleetCo on such Settlement Date into the reserve ledger in the Dutch
FleetCo German Transaction Account and such provisioned amounts shall be
excluded from the Country Asset Value for Germany),

as follows, in each case only if and to the extent that the items of a higher
priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the amounts payable to the Issuer by way of Ongoing Issuer Fee in an amount
equal to the multiple of:

A.
the amounts payable by the Issuer in paragraph (a) of Issuer Revolving Period
Priority of Payments, the Issuer Scheduled Amortisation Period Priority of
Payments, the Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of
Payments and the Issuer Rapid Amortisation Period (Post-Enforcement) Priority of
Payments (as applicable); and

B.
the FleetCo German Advances Proportion; and

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Security Agent under the German FleetCo Deed of Charge, the FleetCo
Dutch Security Documents and the FleetCo German Security Documents;

(b)
secondly, amounts payable to the Issuer by way of Ongoing Issuer Fee in amount
equal to the multiple of:

A.
the amounts listed in paragraphs (i) to (iv) of the Ongoing Issuer Fee,
excluding, in each case, the amounts in paragraph (a) of the relevant Issuer
Priority of Payments; and

B.
the FleetCo German Advances Proportion;

(c)
thirdly, in payment or satisfaction, pari passu and pro rata of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Dutch
FleetCo German Account Bank and the Dutch FleetCo German Account Bank Operator
under the German Account Bank Agreement;




176

--------------------------------------------------------------------------------




(ii)
the fees, costs, charges, expenses and liabilities due and payable by Dutch
FleetCo to the FleetCo German Back-up Cash Manager under the FleetCo Back-up
Cash Management Agreement; and

(iii)
the fees corresponding to Germany and related costs, charges, expenses and
liabilities due and payable by Dutch FleetCo to the Liquidation Agent in respect
of the services provided by the Liquidation Agent in respect of the Vehicles
owned by Dutch FleetCo as set out in the Liquidation Agency Agreement;

(d)
fourthly, to retain an amount equal to the Monthly Target Corporate Profit
Amount in respect of Dutch FleetCo’s Vehicle Fleet in Germany;

(e)
fifthly, in payment or satisfaction, pari passu and pro rata of:

(i)
during the Revolving Period, the amounts due and payable in respect of Dutch
FleetCo’s Vehicle Fleet in Germany pursuant to the Master German Fleet Purchase
Agreement and, following the exercise of Dutch FleetCo’s put option right
pursuant to any Vehicle Purchasing Agreement, any amounts due and payable in
respect of such Vehicle Purchasing Agreement; and

(ii)
on or following the occurrence of the Scheduled Amortisation Commencement Date
or the occurrence of the Rapid Amortisation Commencement Date, if directed by
the FleetCo Security Agent, the amounts due and payable in respect of Dutch
FleetCo’s Vehicle Fleet in Germany and, following the exercise of Dutch
FleetCo’s put option right pursuant to any Vehicle Purchasing Agreement, any
amounts due and payable in respect of such Vehicle Purchasing Agreement;

(f)
sixthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
any Tax for which Dutch FleetCo is primarily liable to the appropriate tax
authorities in relation to its Vehicle Fleet in Germany (other than any Dutch
corporate Tax payable out of the Monthly Target Corporate Profit Amount and any
tax for which Dutch FleetCo is liable to the appropriate tax authority in
Spain);

(ii)
the fees, costs, charges, expenses and liabilities due and payable to its
auditors and legal advisers in Germany in relation to its Vehicle Fleet in
Germany; and

(iii)
the Dutch FleetCo Level German Advances Proportion of any Dutch FleetCo Dutch
Expenses due and payable to the extent that the Monthly Target Corporate Profit
Amount of Dutch FleetCo is insufficient to satisfy such Dutch FleetCo Dutch
Expenses then due and payable;

(g)
seventhly, in payment or satisfaction, pari passu and pro rata, of the fees,
costs, charges, expenses and liabilities due and payable to the Central Servicer
under the Servicing Agreement to which it is a party, provided that the Central
Servicer’s appointment has not been terminated (whether in respect of the German
Cash Management Services or otherwise) or the Central Servicer has not served a
resignation notice, in each case, in accordance with clause 13 (Servicer
Termination Events) of the Central Servicing Agreement;




177

--------------------------------------------------------------------------------




(h)
eighthly, in payment or satisfaction of interest due and payable in respect of
the FleetCo German Facility Agreement;

(i)
ninthly, in payment or satisfaction of principal due and payable in respect of
the FleetCo German Facility Agreement;

(j)
tenthly, in payment or satisfaction of any amounts due and payable by Dutch
FleetCo to the German FleetCo Secured Creditors under the Transaction Documents
to which it is party other than amounts paid in accordance with any paragraph
above;

(k)
eleventhly, in payment or satisfaction of any amounts due and payable by Dutch
FleetCo to any other parties (including, without limitation, any unsecured third
party other than amounts paid in accordance with any paragraph above) in an
amount equal to the multiple of (A) the aggregate of such amounts due and
payable and (B) the Dutch FleetCo Level German Advances Proportion; and

(l)
twelfthly, in payment of any excess to:

(i)
during the Revolving Period, Dutch FleetCo; and

(ii)
on and following the occurrence of the Scheduled Amortisation Commencement Date
or the Rapid Amortisation Commencement Date, the Dutch FleetCo German Reserve
Account.

For the purposes of this Dutch FleetCo German Pre-Enforcement Priority of
Payments, in respect of any payment under paragraph (e)(ii) above which may only
be made if directed by the FleetCo Security Agent, the Dutch FleetCo (or the
Central Servicer on its behalf) and the Dutch FleetCo German Account Bank may
not make such payment unless the FleetCo Security Agent has received and given
the requisite instructions at least 3 Business Days prior to the proposed date
of such payment from the relevant party in accordance with Clause 14.2
(Instructions to FleetCo Security Agent).





178

--------------------------------------------------------------------------------




Part 5 – FleetCo Pre-Enforcement Priority of Payments
Part C – Italian FleetCo Pre-Enforcement Priority of Payments
Italian FleetCo (or the Italian Servicer on its behalf) shall instruct the
Italian FleetCo Account Bank to:
(A)
apply its FleetCo Available Funds in Italy on each Settlement Date; and

(B)
in the case of amounts which are expected to become due and payable on any date
after the relevant Settlement Date but before the next following Settlement
Date, make provision on such Settlement Date for application of the FleetCo
Available Funds in Italy (provided that provisioned amounts are credited by
Italian FleetCo on such Settlement Date into the reserve ledger in the Italian
FleetCo Transaction Account and such provisioned amounts shall be excluded from
the Country Asset Value for Italy),

as follows, in each case only if and to the extent that the items of a higher
priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the amounts payable to the Issuer by way of Ongoing Issuer Fee in an amount
equal to the multiple of:

A.
the amounts payable by the Issuer in paragraph (a) of Issuer Revolving Period
Priority of Payments, the Issuer Scheduled Amortisation Period Priority of
Payments, the Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of
Payments and the Issuer Rapid Amortisation Period (Post-Enforcement) Priority of
Payments (as applicable); and

B.
the FleetCo Italian Advances Proportion; and

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Security Agent under the Italian FleetCo Deed of Charge and the FleetCo
Italian Security Documents;

(b)
secondly, amounts payable to the Issuer by way of Ongoing Issuer Fee in amount
equal to the multiple of:

A.
all amounts listed in paragraphs (i) to (iv) of the Ongoing Issuer Fee,
excluding, in each case, the amounts in paragraph (a) of the relevant Issuer
Priority of Payments; and

B.
the FleetCo Italian Advances Proportion;

(c)
thirdly, in payment or satisfaction pari passu and pro rata of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
Italian FleetCo Account Bank under the Italian Account Bank Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable by Italian
FleetCo to the FleetCo Italian Back-up Cash Manager under the FleetCo Back-up
Cash Management Agreement; and




179

--------------------------------------------------------------------------------




(iii)
the fees corresponding to Italy and related costs, charges, expenses and
liabilities due and payable by Italian FleetCo to the Liquidation Agent in
respect of the services provided by the Liquidation Agent in respect of the
Vehicles owned by Italian FleetCo as set out in the Liquidation Agency
Agreement;

(d)
fourthly, to retain an amount equal to the FleetCo Monthly Target Corporate
Profit Amount in respect of Italian FleetCo;

(e)
fifthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
during the Revolving Period, the amounts due and payable in respect of any
Vehicle Purchasing Agreement to which it is a party or any supplemental
agreement in respect of a Vehicle Purchasing Agreement to which it is party; and

(ii)
on or following the occurrence of the Scheduled Amortisation Commencement Date
or the occurrence of the Rapid Amortisation Commencement Date, if directed by
the FleetCo Security Agent, the amounts due and payable in respect of any
Vehicle Purchasing Agreement to which it is a party or any supplemental
agreement in respect of a Vehicle Purchasing Agreement to which it is party;

(f)
sixthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
any Tax for which Italian FleetCo is primarily liable to the appropriate tax
authorities (other than any corporate Tax and any regional productive activities
Tax payable by the Italian FleetCo out of the Monthly Target Corporate Profit
Amount in respect of Italian FleetCo); and

(ii)
the fees, costs, charges, expenses and liabilities due and payable to its
auditors and legal advisers;

(g)
seventhly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
Italian Servicer under the Italian Servicing Agreement, provided that the
Italian Servicer’s appointment has not been terminated or the Italian Servicer
has not served a resignation notice, in each case, in accordance with clause 13
(Servicer Termination Events) of the Italian Servicing Agreement; and

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
Central Servicer, provided that the Central Servicer’s appointment has not been
terminated or the Central Servicer has not served a resignation notice, in each
case, in accordance with clause 13 (Servicer Termination Events) of the Central
Servicing Agreement;

(h)
eighthly, in payment or satisfaction of interest due and payable in respect of
the FleetCo Italian Facility Agreement;

(i)
ninthly, in payment or satisfaction of principal due and payable in respect of
the FleetCo Italian Facility Agreement;




180

--------------------------------------------------------------------------------




(j)
tenthly, in payment or satisfaction of any amounts due and payable to the
Italian FleetCo Secured Creditors under the Transaction Documents to which it is
party other than amounts paid in accordance with any paragraph above;

(k)
eleventhly, in payment or satisfaction of any interest or principal due and
payable under the Italian VAT Loan Agreement;

(l)
twelfthly, in payment or satisfaction of any amounts due and payable by Italian
FleetCo to any other parties (including, without limitation, any unsecured third
party other than amounts paid in accordance with any paragraph above); and

(m)
thirteenthly, in payment of any excess to:

(i)
during the Revolving Period, Italian FleetCo; and

(ii)
on and following the occurrence of the Scheduled Amortisation Commencement Date
or the Rapid Amortisation Commencement Date, the Italian FleetCo Reserve
Account.

For the purposes of this Italian Pre-Enforcement Priority of Payments, in
respect of any payment under paragraph (e)(ii) which may only be made if
directed by the FleetCo Security Agent, Italian FleetCo (or its Italian Servicer
on its behalf) and the Italian Account Bank may not make such payment unless the
FleetCo Security Agent has received and given the requisite instructions at
least 3 Business Days prior to the proposed date of such payment from the
relevant party in accordance with Clause 14.2 (Instructions to FleetCo Security
Agent).



181

--------------------------------------------------------------------------------









182

--------------------------------------------------------------------------------




Part 5 – FleetCo Pre-Enforcement Priority of Payments
Part D – Dutch FleetCo Dutch Pre-Enforcement Priority of Payments
Dutch FleetCo (or the Central Servicer on its behalf) shall instruct the Dutch
FleetCo Dutch Account Bank to:
(A)
apply its FleetCo Available Funds in The Netherlands on each Settlement Date;
and

(B)
in the case of amounts below which are expected to become due and payable on any
date after the relevant Settlement Date but before the next following Settlement
Date, make provision on such Settlement Date for application of the FleetCo
Available Funds in The Netherlands (provided that provisioned amounts are
credited by Dutch FleetCo on such Settlement Date into the reserve ledger in the
Dutch FleetCo Dutch Transaction Account and such provisioned amounts shall be
excluded from the Country Asset Value for The Netherlands),

as follows, in each case only if and to the extent that the items of a higher
priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the amounts payable to the Issuer by way of Ongoing Issuer Fee in an amount
equal to the multiple of:

A.
the amounts payable by the Issuer in paragraph (a) of Issuer Revolving Period
Priority of Payments, the Issuer Scheduled Amortisation Period Priority of
Payments, the Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of
Payments and the Issuer Rapid Amortisation Period (Post-Enforcement) Priority of
Payments (as applicable); and

B.
the FleetCo Dutch Advances Proportion; and

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Security Agent under the Dutch FleetCo Deed of Charge and the Dutch
FleetCo Dutch Security Documents;

(b)
secondly, amounts payable to the Issuer by way of Ongoing Issuer Fee in amount
equal to the multiple of:

A.
the amounts listed in paragraphs (i) to (iv) of the Ongoing Issuer Fee,
excluding, in each case, the amounts in paragraph (a) of the relevant Issuer
Priority of Payments; and

B.
the FleetCo Dutch Advances Proportion;

(c)
thirdly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Dutch
FleetCo Dutch Account Bank and the Dutch FleetCo Dutch Account Bank Operator
under the Dutch Account Bank Agreement;




183

--------------------------------------------------------------------------------




(ii)
the fees, costs, charges, expenses and liabilities due and payable by Dutch
FleetCo to the FleetCo Dutch Back-up Cash Manager under the FleetCo Back-up Cash
Management Agreement; and

(iii)
the fees corresponding to The Netherlands and related costs, charges, expenses
and liabilities due and payable by Dutch FleetCo to the Liquidation Agent in
respect of the services provided by the Liquidation Agent in respect of the
Vehicles owned by Dutch FleetCo as set out in the Liquidation Agency Agreement;

(d)
fourthly, to retain an amount equal to the Monthly Target Corporate Profit
Amount in respect of Dutch FleetCo’s Vehicle Fleet in The Netherlands;

(e)
fifthly, in payment or satisfaction, pari passu and pro rata of:

(i)
during the Revolving Period, the amounts due and payable in respect of Dutch
FleetCo’s Vehicle Fleet in The Netherlands pursuant to the Master Dutch Fleet
Purchase Agreement and, following the exercise of Dutch FleetCo’s put option
right pursuant to any Vehicle Purchasing Agreement, any amounts due and payable
in respect of such Vehicle Purchasing Agreement; and

(ii)
on or following the occurrence of the Scheduled Amortisation Commencement Date
or the occurrence of the Rapid Amortisation Commencement Date, if directed by
the FleetCo Security Agent the amounts due and payable in respect of Dutch
FleetCo’s Vehicle Fleet in The Netherlands and, following the exercise of Dutch
FleetCo’s put option right pursuant to any Vehicle Purchasing Agreement, any
amounts due and payable in respect of such Vehicle Purchasing Agreement;

(f)
sixthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
any Tax for which Dutch FleetCo is primarily liable to the appropriate tax
authorities in relation to its Vehicle Fleet in The Netherlands (other than any
Dutch corporate Tax payable out of the Monthly Target Corporate Profit Amount
and any tax for which Dutch FleetCo is liable to the appropriate tax authority
in Spain);

(ii)
the fees, costs, charges, expenses and liabilities due and payable to its
auditors and legal advisers in The Netherlands in relation to its Vehicle Fleet
in The Netherlands; and

(iii)
the Dutch FleetCo Level Dutch Advances Proportion of any Dutch FleetCo Dutch
Expenses due and payable to the extent that the Monthly Target Corporate Profit
Amount of Dutch FleetCo is insufficient to satisfy such Dutch FleetCo Dutch
Expenses then due and payable;

(g)
seventhly, in payment or satisfaction, pari passu and pro rata, of the fees,
costs, charges, expenses and liabilities due and payable to the Central Servicer
under the Servicing Agreement to which it is a party, provided that the Central
Servicer’s appointment has not been terminated (whether in respect of the Dutch
Cash Management Services or otherwise) or the Central Servicer has not served a
resignation notice, in each case, in accordance with clause 13 (Servicer
Termination Events) of the Central Servicing Agreement;




184

--------------------------------------------------------------------------------




(h)
eighthly, in payment or satisfaction of interest due and payable in respect of
the FleetCo Dutch Facility Agreement;

(i)
ninthly, in payment or satisfaction of principal due and payable in respect of
the FleetCo Dutch Facility Agreement;

(j)
tenthly, in payment or satisfaction of any amounts due and payable by Dutch
FleetCo to the Dutch FleetCo Secured Creditors under the Transaction Documents
to which it is party other than amounts paid in accordance with any paragraph
above;

(k)
eleventhly, in payment or satisfaction of any interest or principal due and
payable under the Dutch VAT Loan Agreement;

(l)
twelfthy, in payment or satisfaction of any amounts due and payable by Dutch
FleetCo to any other parties (including, without limitation, any unsecured third
party other than amounts paid in accordance with any paragraph above) in an
amount equal to the multiple of (A) the aggregate of such amounts due and
payable and (B) the Dutch FleetCo Level Dutch Advances Proportion; and

(m)
thirteenthly, in payment of any excess to:

(iv)
during the Revolving Period, Dutch FleetCo; and

(v)
on and following the occurrence of the Scheduled Amortisation Commencement Date
or the Rapid Amortisation Commencement Date, the Dutch FleetCo Dutch Reserve
Account.

For the purposes of this Dutch FleetCo Dutch Pre-Enforcement Priority of
Payments, in respect of any payment under paragraph (e)(ii) above which may only
be made if directed by the FleetCo Security Agent, the Dutch FleetCo (or the
Central Servicer on its behalf) and the Dutch FleetCo Dutch Account Bank may not
make such payment unless the FleetCo Security Agent has received and given the
requisite instructions at least 3 Business Days prior to the proposed date of
such payment from the relevant party in accordance with Clause 14.2
(Instructions to FleetCo Security Agent).



185

--------------------------------------------------------------------------------









186

--------------------------------------------------------------------------------




Part 5 – FleetCo Pre-Enforcement Priority of Payments
Part E – French FleetCo Pre-Enforcement Priority of Payments
French FleetCo (or the French Servicer on its behalf) shall instruct the French
FleetCo Account Bank to:
(A)
apply its FleetCo Available Funds in France on each Settlement Date; and

(B)
in the case of amounts which are expected to become due and payable on any date
after the relevant Settlement Date but before the next following Settlement
Date, make provision on such Settlement Date for application of the FleetCo
Available Funds in France (provided that that provisioned amounts are credited
by French FleetCo on such Settlement Date into the reserve ledger in the French
FleetCo Transaction Account and such provisioned amounts shall be excluded from
the Country Asset Value for France),

as follows, in each case only if and to the extent that the items of a higher
priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the amounts payable to the Issuer by way of Ongoing Issuer Fee in an amount
equal to the multiple of:

A.
the amounts payable by the Issuer in paragraph (a) of Issuer Revolving Period
Priority of Payments, the Issuer Scheduled Amortisation Period Priority of
Payments, the Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of
Payments and the Issuer Rapid Amortisation Period (Post-Enforcement) Priority of
Payments (as applicable); and

B.
the FleetCo French Advances Proportion;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Security Agent under the French FleetCo Deed of Charge and the FleetCo
French Security Documents; and

(iii)
the amounts payable to the FCT such that the FCT can make payment of the FCT
Fees set out in clause 25 of the FCT Regulations pursuant to paragraph (a)(iii)
of the FCT Priority of Payments;

(b)
secondly, amounts payable to the Issuer by way of Ongoing Issuer Fee in amount
equal to the multiple of:

A.
all amounts listed in paragraphs (i) to (iv) of the Ongoing Issuer Fee,
excluding, in each case, the amounts in paragraph (a) of the relevant Issuer
Priority of Payments; and

B.
the FleetCo French Advances Proportion;

(c)
thirdly, in payment or satisfaction pari passu and pro rata of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the French
FleetCo Account Bank and the French FleetCo Account Bank Operator under the
French Account Bank Agreement;




187

--------------------------------------------------------------------------------




(ii)
the fees, costs, charges, expenses and liabilities due and payable by French
FleetCo to the FleetCo French Back-up Cash Manager under the FleetCo Back-up
Cash Management Agreement; and

(iii)
the fees corresponding to France and related costs, charges, expenses and
liabilities due and payable by French FleetCo to the Liquidation Agent in
respect of the services provided by the Liquidation Agent in respect of the
Vehicles owned by French FleetCo as set out in the Liquidation Agency Agreement;

(d)
fourthly, to retain an amount equal to the FleetCo Monthly Target Corporate
Profit Amount in respect of French FleetCo;

(e)
fifthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
during the Revolving Period, the amounts due and payable in respect of any
Vehicle Purchasing Agreement to which it is a party or any supplemental
agreement in respect of a Vehicle Purchasing Agreement to which it is party; and

(ii)
on or following the occurrence of the Scheduled Amortisation Commencement Date
or the occurrence of the Rapid Amortisation Commencement Date, if directed by
the FleetCo Security Agent the amounts due and payable in respect of any Vehicle
Purchasing Agreement to which it is a party or any supplemental agreement in
respect of a Vehicle Purchasing Agreement to which it is party;

(f)
sixthly, in payment or satisfaction, pari passu and pro rata, of:

(i)
any Tax for which French FleetCo is primarily liable to the appropriate tax
authorities; and

(ii)
the fees, costs, charges, expenses and liabilities due and payable to its
auditors and legal advisers;

(g)
seventhly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the French
Servicer under the French Servicing Agreement, provided that the French
Servicer’s appointment has not been terminated or the French Servicer has not
served a resignation notice, in each case, in accordance with clause 13
(Servicer Termination Events) of the French Servicing Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
Central Servicer, provided that the Central Servicer’s appointment has not been
terminated or the Central Servicer has not served a resignation notice, in each
case, in accordance with clause 13 (Servicer Termination Events) of the Central
Servicing Agreement; and

(iii)
the fee payable to French Opco under the French Third Party Holding Agreement;

(h)
eighthly, in payment or satisfaction of interest due and payable in respect of
the FleetCo French Facility Agreement;

(i)
ninthly, in payment or satisfaction of principal due and payable in respect of
the FleetCo French Facility Agreement;




188

--------------------------------------------------------------------------------




(j)
tenthly, in payment or satisfaction of, any amounts due and payable to the
French FleetCo Secured Creditors under the Transaction Documents to which it is
party other than amounts paid in accordance with any paragraph above;

(k)
eleventhly, in payment or satisfaction of any amounts due and payable by French
FleetCo to any other parties (including, without limitation, any unsecured third
party other than amounts paid in accordance with any paragraph above); and

(l)
twelfthly, in payment of any excess to:

(i)
during the Revolving Period, French FleetCo; and

(ii)
on and following the occurrence of the Scheduled Amortisation Commencement Date
or the Rapid Amortisation Commencement Date, the French FleetCo Reserve Account.

For the purposes of this French Pre-Enforcement Priority of Payments, in respect
of any payment under paragraph (e)(ii) which may only be made if directed by the
FleetCo Security Agent, French FleetCo (or its French Servicer on its behalf)
and the French Account Bank may not make such payment unless the FleetCo
Security Agent has received and given the requisite instructions at least 3
Business Days prior to the proposed date of such payment from the relevant party
in accordance with Clause 14.2 (Instructions to FleetCo Security Agent).









189

--------------------------------------------------------------------------------




Part 6 – FleetCo Post-Enforcement Priority of Payments
Part A – Dutch FleetCo Spanish Post-Enforcement Priority of Payments
After delivery of a FleetCo Enforcement Notice in respect of Dutch FleetCo,
Spanish Branch, the FleetCo Security Agent shall instruct the Dutch FleetCo
Spanish Account Bank to apply all moneys received by the FleetCo Security Agent
under the Transaction Documents in connection with the realisation or
enforcement of the Dutch FleetCo Spanish Secured Property as follows (such order
being the “Dutch FleetCo Spanish Post-Enforcement Priority of Payments”), in
each case only if and to the extent that the items of a higher priority have
been paid or satisfied in full:
(a)
firstly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the amounts payable to the Issuer by way of Ongoing Issuer Fee in an amount
equal to the multiple of:

A.
the amounts payable by the Issuer in paragraph (a) of Issuer Revolving Period
Priority of Payments, the Issuer Scheduled Amortisation Period Priority of
Payments, the Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of
Payments and the Issuer Rapid Amortisation Period (Post-Enforcement) Priority of
Payments (as applicable); and

B.
the FleetCo Spanish Advances Proportion; and

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Security Agent under the Spanish FleetCo Deed of Charge and the FleetCo
Spanish Security Documents;

(b)
secondly, amounts payable to the Issuer by way of Ongoing Issuer Fee in amount
equal to the multiple of:

A.
all amounts listed in paragraphs (i) to (iv) of the Ongoing Issuer Fee
excluding, in each case, the amounts in paragraph (a) of the relevant Issuer
Priority of Payments, and

B.
the FleetCo Spanish Advances Proportion;

(c)
thirdly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Dutch
FleetCo Spanish Account Bank and the Dutch FleetCo Spanish Account Bank Operator
under the Spanish Account Bank Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable by Dutch
FleetCo, Spanish Branch to the FleetCo Spanish Back-up Cash Manager under the
FleetCo Back-up Cash Management Agreement; and

(iii)
the fees corresponding to Spain and related costs, charges, expenses and
liabilities due and payable by Dutch FleetCo, Spanish Branch to the Liquidation
Agent in respect of the services provided by the Liquidation Agent in respect of
the Vehicles owned by Dutch FleetCo, Spanish Branch as set out in the
Liquidation Agency Agreement;




190

--------------------------------------------------------------------------------




(d)
fourthly, if directed by the FleetCo Security Agent, in payment or satisfaction
of amounts due and payable in respect of any Vehicle Purchasing Agreement to
which it is a party or any supplemental agreement in respect of a Vehicle
Purchasing Agreement to which it is party;

(e)
fifthly, in payment or satisfaction of any Tax for which Dutch FleetCo, Spanish
Branch is primarily liable to the appropriate tax authorities;

(f)
sixthly, if directed by the FleetCo Security Agent (or, if the delivery of a
FleetCo Enforcement Notice is due to the exercise of the Spain Repayment Option,
the relevant attorney appointed under the Spain TRO Power of Attorney), in
payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
auditors and legal advisers of Dutch FleetCo, Spanish Branch;

(ii)
the amount to retain the Monthly Target Corporate Profit Amount in respect of
Dutch FleetCo, Spanish Branch; and

(iii)
the Dutch FleetCo Level Spanish Advances Proportion of any Dutch FleetCo Dutch
Expenses due and payable to the extent that the Monthly Target Corporate Profit
Amount of Dutch FleetCo is insufficient to satisfy such Dutch FleetCo Dutch
Expenses;

(g)
seventhly, in payment or satisfaction of interest due and payable in respect of
the FleetCo Spanish Facility Agreement;

(h)
eighthly, in payment or satisfaction of principal due and payable in respect of
the FleetCo Spanish Facility Agreement;

(i)
ninthly, in payment or satisfaction of any amounts due and payable to the
Spanish FleetCo Secured Creditors under the Transaction Documents to which it is
party other than amounts paid in accordance with any paragraph above; and

(j)
tenthly, in payment of any excess to Dutch FleetCo, Spanish Branch.

For the purposes of this Dutch FleetCo Spanish Post-Enforcement Priority of
Payments, in respect of any payment under paragraph (d) or paragraph (f) which
may only be made if directed by the FleetCo Security Agent (or, if the delivery
of a FleetCo Enforcement Notice is due to the exercise of the Spain Repayment
Option, the relevant attorney appointed under the Spain TRO Power of Attorney),
the Dutch FleetCo Spanish Account Bank may not make such payment unless the
FleetCo Security Agent has received and given the requisite instructions at
least 3 Business Days prior to the proposed date of such payment from the
relevant party in accordance with Clause 14.2 (Instructions to FleetCo Security
Agent).





191

--------------------------------------------------------------------------------




Part 6 – FleetCo Post-Enforcement Priority of Payments
Part B – Dutch FleetCo German Post-Enforcement Priority of Payments
After delivery of a FleetCo Enforcement Notice in respect of Dutch FleetCo
pursuant to the FleetCo German Security Documents, the FleetCo Security Agent
shall instruct the Dutch FleetCo German Account Bank to apply all moneys
received by the FleetCo Security Agent under the Transaction Documents in
connection with the realisation or enforcement of the Dutch FleetCo German
Secured Property as follows (such order being the “Dutch FleetCo German
Post-Enforcement Priority of Payments”), in each case only if and to the extent
that the items of a higher priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the amounts payable to the Issuer by way of Ongoing Issuer Fee in an amount
equal to the multiple of:

A.
the amounts payable by the Issuer in paragraph (a) of Issuer Revolving Period
Priority of Payments, the Issuer Scheduled Amortisation Period Priority of
Payments, the Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of
Payments and the Issuer Rapid Amortisation Period (Post-Enforcement) Period
Priority of Payments (as applicable); and

B.
the FleetCo German Advances Proportion; and

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Security Agent under the German FleetCo Deed of Charge, the FleetCo
Dutch Security Documents and the FleetCo German Security Documents;

(b)
secondly, amounts payable to the Issuer by way of Ongoing Issuer Fee in amount
equal to the multiple of:

A.
all amounts listed in paragraphs (i) to (iv) of the Ongoing Issuer Fee
excluding, in each case, the amounts in paragraph (a) of the relevant Issuer
Priority of Payments, and

B.
the FleetCo German Advances Proportion;

(c)
thirdly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Dutch
FleetCo German Account Bank and the Dutch FleetCo German Account Bank Operator
under the German Account Bank Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable by Dutch
FleetCo to the FleetCo German Back-up Cash Manager under the FleetCo Back-up
Cash Management Agreement; and

(iii)
the fees corresponding to Germany and related costs, charges, expenses and
liabilities due and payable by Dutch FleetCo to the Liquidation Agent in respect
of the services provided by the Liquidation Agent in respect of the Vehicles
owned by Dutch FleetCo as set out in the Liquidation Agency Agreement;




192

--------------------------------------------------------------------------------




(d)
fourthly, if directed by the FleetCo Security Agent, in payment or satisfaction
of amounts due and payable to the relevant Vehicle Manufacturer or Vehicle
Dealer in respect of Dutch FleetCo’s Vehicle Fleet in Germany, the Master German
Fleet Purchase Agreement, and, following the exercise of Dutch FleetCo’s put
option right pursuant to any Vehicle Purchasing Agreement, any amounts due and
payable in respect of such Vehicle Purchasing Agreement;

(e)
fifthly, in payment or satisfaction of any Tax for which Dutch FleetCo is
primarily liable to the appropriate tax authorities in respect of its Vehicle
Fleet in Germany;

(f)
sixthly, if directed by the FleetCo Security Agent, in payment or satisfaction,
pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
auditors and legal advisers of Dutch FleetCo in respect of its Vehicle Fleet in
Germany;

(ii)
the amount to retain the Monthly Target Corporate Profit Amount in respect of
Dutch FleetCo’s Vehicle Fleet in Germany; and

(iii)
the Dutch FleetCo Level German Advances Proportion of any Dutch FleetCo Dutch
Expenses due and payable to the extent that the Monthly Target Corporate Profit
Amount of Dutch FleetCo is insufficient to satisfy such Dutch FleetCo Dutch
Expenses;

(g)
seventhly, in payment or satisfaction of interest due and payable in respect of
the FleetCo German Facility Agreement;

(h)
eighthly, in payment or satisfaction of principal due and payable in respect of
the FleetCo German Facility Agreement;

(i)
ninthly, in payment or satisfaction of any amounts due and payable to the German
FleetCo Secured Creditors under the Transaction Documents to which it is party
other than amounts paid in accordance with any paragraph above;

(j)
tenthly, in payment or satisfaction of any amounts due and payable to German
Opco; and

(k)
eleventhly, in payment of any excess to Dutch FleetCo.

For the purposes of this Dutch FleetCo German Post-Enforcement Priority of
Payments, in respect of any payment under paragraph (d) or paragraph (f) which
may only be made if directed by the FleetCo Security Agent, the Dutch FleetCo
German Account Bank may not make such payment unless the FleetCo Security Agent
has received and given the requisite instructions at least 3 Business Days prior
to the proposed date of such payment from the relevant party in accordance with
Clause 14.2 (Instructions to FleetCo Security Agent).





193

--------------------------------------------------------------------------------




Part 6 – FleetCo Post-Enforcement Priority of Payments
Part C – Italian FleetCo Post-Enforcement Priority of Payments
After delivery of a FleetCo Enforcement Notice in respect of Italian FleetCo,
the FleetCo Security Agent shall instruct the Italian FleetCo Account Bank to
apply all moneys received by the FleetCo Security Agent under the Transaction
Documents in connection with the realisation or enforcement of the Italian
FleetCo Secured Property as follows (such order being the “Italian FleetCo
Post-Enforcement Priority of Payments”), in each case only if and to the extent
that the items of a higher priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the amounts payable to the Issuer by way of Ongoing Issuer Fee in an amount
equal to the multiple of:

A.
the amounts in paragraph (a) of Issuer Revolving Period Priority of Payments,
the Issuer Scheduled Amortisation Period Priority of Payments, the Issuer Rapid
Amortisation Period (Pre-Enforcement) Priority of Payments and the Issuer Rapid
Amortisation Period (Post-Enforcement) Priority of Payments (as applicable); and

B.
the FleetCo Italian Advances Proportion; and

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Security Agent under the Italian FleetCo Deed of Charge and the FleetCo
Italian Security Documents;

(b)
secondly, amounts payable to the Issuer by way of Ongoing Issuer Fee in an
amount equal to the multiple of:

A.
all amounts listed in paragraphs (i) to (iv) of the Ongoing Issuer Fee
excluding, in each case, the amounts in paragraph (a) of the relevant Issuer
Priority of Payments, and

B.
the FleetCo Italian Advances Proportion;

(c)
thirdly, in payment or satisfaction, pari passu and pro rata of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
Italian FleetCo Account Bank under the Italian Account Bank Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable by Italian
FleetCo to the FleetCo Italian Back-up Cash Manager under the FleetCo Back-up
Cash Management Agreement; and

(iii)
the fees corresponding to Italy and related costs, charges, expenses and
liabilities due and payable by Italian FleetCo to the Liquidation Agent in
respect of the services provided by the Liquidation Agent in respect of the
Vehicles owned by Italian FleetCo as set out in the Liquidation Agency
Agreement;

(d)
fourthly, if directed by the FleetCo Security Agent, in payment or satisfaction
of amounts due and payable in respect of any Vehicle Purchasing Agreement to
which it is a party or any supplemental agreement in respect of a Vehicle
Purchasing Agreement to which it is party;

(e)
fifthly, any Tax for which Italian FleetCo is liable;




194

--------------------------------------------------------------------------------




(f)
sixthly, if directed by the FleetCo Security Agent only, in payment or
satisfaction of the fees, costs, charges, expenses and liabilities due and
payable to the auditors and legal advisers of Italian FleetCo; and

(g)
seventhly, in payment or satisfaction of interest due and payable in respect of
the FleetCo Italian Facility Agreement;

(h)
eighthly, in payment or satisfaction of principal due and payable in respect of
the FleetCo Italian Facility Agreement;

(i)
ninthly, in payment or satisfaction of any amounts due and payable to the
Italian FleetCo Secured Creditors under the Transaction Documents to which it is
party other than amounts paid in accordance with any paragraph above;

(j)
tenthly, in payment or satisfaction of any amounts due and payable to the
Italian VAT Lender under the Italian VAT Loan Agreement;

(k)
eleventhly, to retain the Monthly Target Corporate Profit Amount in respect of
Italian FleetCo;

(l)
twelfthly, in payment of any excess to Italian FleetCo.

For the purposes of this Italian FleetCo Post-Enforcement Priority of Payments,
in respect of any payment under paragraph (d) or paragraph (f) which may only be
made if directed by the FleetCo Security Agent, the Italian Account Bank may not
make such payment unless the FleetCo Security Agent has received and given the
requisite instructions at least 3 Business Days prior to the proposed date of
such payment from the relevant party in accordance with Clause 14.2
(Instructions to FleetCo Security Agent).





195

--------------------------------------------------------------------------------









196

--------------------------------------------------------------------------------




Part 6 – FleetCo Post-Enforcement Priority of Payments
Part D – Dutch FleetCo Dutch Post-Enforcement Priority of Payments
After delivery of a FleetCo Enforcement Notice in respect of Dutch FleetCo
pursuant to the Dutch FleetCo Dutch Security Documents, the FleetCo Security
Agent shall instruct the Dutch FleetCo Dutch Account Bank to apply all moneys
received by the FleetCo Security Agent under the Transaction Documents in
connection with the realisation or enforcement of the Dutch FleetCo Dutch
Secured Property as follows (such order being the “Dutch FleetCo Dutch
Post-Enforcement Priority of Payments”), in each case only if and to the extent
that the items of a higher priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the amounts payable to the Issuer by way of Ongoing Issuer Fee in an amount
equal to the multiple of:

A.
the amounts payable by the Issuer in paragraph (a) of Issuer Revolving Period
Priority of Payments, the Issuer Scheduled Amortisation Period Priority of
Payments, the Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of
Payments and the Issuer Rapid Amortisation Period (Post-Enforcement) Period
Priority of Payments (as applicable); and

B.
the FleetCo Dutch Advances Proportion; and

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Security Agent under the Dutch FleetCo Deed of Charge and the Dutch
FleetCo Dutch Security Documents;

(b)
secondly, amounts payable to the Issuer by way of Ongoing Issuer Fee in amount
equal to the multiple of:

A.
all amounts listed in paragraphs (i) to (iv) of the Ongoing Issuer Fee
excluding, in each case, the amounts in paragraph (a) of the relevant Issuer
Priority of Payments, and

B.
the FleetCo Dutch Advances Proportion;

(c)
thirdly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the Dutch
FleetCo Dutch Account Bank and the Dutch FleetCo Dutch Account Bank Operator
under the Dutch Account Bank Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable by Dutch
FleetCo to the FleetCo Dutch Back-up Cash Manager under the FleetCo Back-up Cash
Management Agreement; and

(iii)
the fees corresponding to The Netherlands and related costs, charges, expenses
and liabilities due and payable by Dutch FleetCo to the Liquidation Agent in
respect of the services provided by the Liquidation Agent in respect of the
Vehicles owned by Dutch FleetCo as set out in the Liquidation Agency Agreement;




197

--------------------------------------------------------------------------------




(d)
fourthly, if directed by the FleetCo Security Agent, in payment or satisfaction
of amounts due and payable to the relevant Vehicle Manufacturer or Vehicle
Dealer in respect of Dutch FleetCo’s Vehicle Fleet in The Netherlands, the
Master Dutch Fleet Purchase Agreement, and, following the exercise of Dutch
FleetCo’s put option right pursuant to any Vehicle Purchasing Agreement, any
amounts due and payable in respect of such Vehicle Purchasing Agreement;

(e)
fifthly, in payment or satisfaction of any Tax for which Dutch FleetCo is
primarily liable to the appropriate tax authorities in respect of its Vehicle
Fleet in The Netherlands;

(f)
sixthly, if directed by the FleetCo Security Agent, in payment or satisfaction,
pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
auditors and legal advisers of Dutch FleetCo in respect of its Vehicle Fleet in
The Netherlands;

(ii)
the amount to retain the Monthly Target Corporate Profit Amount in respect of
Dutch FleetCo’s Vehicle Fleet in The Netherlands; and

(iii)
the Dutch FleetCo Level Dutch Advances Proportion of any Dutch FleetCo Dutch
Expenses due and payable to the extent that the Monthly Target Corporate Profit
Amount of Dutch FleetCo is insufficient to satisfy such Dutch FleetCo Dutch
Expenses;

(g)
seventhly, in payment or satisfaction of interest due and payable in respect of
the FleetCo Dutch Facility Agreement;

(h)
eighthly, in payment or satisfaction of principal due and payable in respect of
the FleetCo Dutch Facility Agreement;

(i)
ninthly, in payment or satisfaction of any amounts due and payable to the Dutch
FleetCo Secured Creditors under the Transaction Documents to which it is party
other than amounts paid in accordance with any paragraph above;

(j)
tenthly, in payment or satisfaction of any amounts due and payable to the Dutch
VAT Lender under the Dutch VAT Loan Agreement;

(k)
eleventhly, in payment or satisfaction of any amounts due and payable to Dutch
Opco; and

(l)
twelfthly, in payment of any excess to Dutch FleetCo.

For the purposes of this Dutch FleetCo Dutch Post-Enforcement Priority of
Payments, in respect of any payment under paragraph (d) or paragraph (f) which
may only be made if directed by the FleetCo Security Agent, the Dutch FleetCo
Dutch Account Bank may not make such payment unless the FleetCo Security Agent
has received and given the requisite instructions at least 3 Business Days prior
to the proposed date of such payment from the relevant party in accordance with
Clause 14.2 (Instructions to FleetCo Security Agent).



198

--------------------------------------------------------------------------------









199

--------------------------------------------------------------------------------




Part 6 – FleetCo Post-Enforcement Priority of Payments
Part E – French FleetCo Post-Enforcement Priority of Payments
After delivery of a FleetCo Enforcement Notice in respect of French FleetCo, the
FleetCo Security Agent shall instruct the French FleetCo Account Bank to apply
all moneys received by the FleetCo Security Agent under the Transaction
Documents in connection with the realisation or enforcement of the French
FleetCo Secured Property as follows (such order being the “French FleetCo
Post-Enforcement Priority of Payments”), in each case only if and to the extent
that the items of a higher priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the amounts payable to the Issuer by way of Ongoing Issuer Fee in an amount
equal to the multiple of:

A.
the amounts in paragraph (a) of Issuer Revolving Period Priority of Payments,
the Issuer Scheduled Amortisation Period Priority of Payments, the Issuer Rapid
Amortisation Period (Pre-Enforcement) Priority of Payments and the Issuer Rapid
Amortisation Period (Post-Enforcement) Priority of Payments (as applicable); and

B.
the FleetCo French Advances Proportion;

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Security Agent under the French FleetCo Deed of Charge and the FleetCo
French Security Documents; and

(iii)
the amounts payable to the FCT such that the FCT can make payment of the FCT
Fees set out in clause 25 of the FCT Regulations pursuant to paragraph (a)(iii)
of the FCT Priority of Payments;

(b)
secondly, amounts payable to the Issuer by way of Ongoing Issuer Fee in amount
equal to the multiple of:

A.
all amounts listed in paragraphs (i) to (iv) of the Ongoing Issuer Fee
excluding, in each case, the amounts in paragraph (a) of the relevant Issuer
Priority of Payments, and

B.
the FleetCo French Advances Proportion;

(c)
thirdly, in payment or satisfaction, pari passu and pro rata of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the French
FleetCo Account Bank and the French FleetCo Account Bank Operator under the
French Account Bank Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable by French
FleetCo to the FleetCo French Back-up Cash Manager under the FleetCo Back-up
Cash Management Agreement; and

(iii)
the fees corresponding to France and related costs, charges, expenses and
liabilities due and payable by French FleetCo to the Liquidation Agent in
respect of the services provided




200

--------------------------------------------------------------------------------




by the Liquidation Agent in respect of the Vehicles owned by French FleetCo as
set out in the Liquidation Agency Agreement;
(d)
fourthly, if directed by the FleetCo Security Agent, in payment or satisfaction
of amounts due and payable in respect of any Vehicle Purchasing Agreement to
which it is a party or any supplemental agreement in respect of a Vehicle
Purchasing Agreement to which it is party;

(e)
fifthly, any Tax for which French FleetCo is liable;

(f)
sixthly, if directed by the FleetCo Security Agent only, in payment or
satisfaction of the fees, costs, charges, expenses and liabilities due and
payable to the auditors and legal advisers of French FleetCo; and

(g)
seventhly, in payment or satisfaction of interest due and payable in respect of
the FleetCo French Facility Agreement;

(h)
eighthly, in payment or satisfaction of principal due and payable in respect of
the FleetCo French Facility Agreement;

(i)
ninthly, in payment or satisfaction of any amounts due and payable to the French
FleetCo Secured Creditors under the Transaction Documents to which it is party
other than amounts paid in accordance with any paragraph above;

(j)
tenthly, to retain the Monthly Target Corporate Profit Amount in respect of
French FleetCo;

(k)
eleventhly, in payment of any excess to French FleetCo.

For the purposes of this French FleetCo Post-Enforcement Priority of Payments,
in respect of any payment under paragraph (d) or paragraph (f) which may only be
made if directed by the FleetCo Security Agent, the French Account Bank may not
make such payment unless the FleetCo Security Agent has received and given the
requisite instructions at least 3 Business Days prior to the proposed date of
such payment from the relevant party in accordance with Clause 14.2
(Instructions to FleetCo Security Agent).



201

--------------------------------------------------------------------------------









202

--------------------------------------------------------------------------------




Part 7 – FCT Priority of Payments
The FCT Management Company shall instruct each of the FCT Custodian and the FCT
Registrar to apply the FCT Available Funds on each FCT Payment Date or, after
delivery of a FleetCo Enforcement Notice in respect of French FleetCo, on any
Business Day as follows, in each case only if and to the extent that the items
of a higher priority have been paid or satisfied in full:
(a)
firstly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the amounts payable to the FCT Noteholder and being equal to the multiple of:

A.
the amounts payable by the FCT Noteholder as Issuer in paragraph (a) of Issuer
Revolving Period Priority of Payments, the Issuer Scheduled Amortisation Period
Priority of Payments, the Issuer Rapid Amortisation Period (Pre-Enforcement)
Priority of Payments and the Issuer Rapid Amortisation Period (Post-Enforcement)
Priority of Payments (as applicable); and

B.
the FleetCo French Advances Proportion;

(ii)
the fees, costs, charges, expenses and liabilities due and payable by French
FleetCo to the FleetCo Security Agent under the French FleetCo Deed of Charge
and the FleetCo French Security Documents; and

(iii)
the FCT Fees set out in clause 25 of the FCT Regulations;

(b)
secondly, amounts payable to the FCT Noteholder and being equal to the multiple
of:

A.
all amounts listed in paragraphs (i) to (iv) of the Ongoing Issuer Fee,
excluding, in each case, the amounts in paragraph (a) of the relevant Issuer
Priority of Payments; and

B.
the FleetCo French Advances Proportion;

(c)
thirdly, in payment or satisfaction of interest due and payable in respect of
the VFN Advance(s);

(d)
fourthly, in payment or satisfaction of principal due and payable in respect of
the Variable Funding Note;

(e)
fifthly, in payment or satisfaction of any amounts due and payable by the FCT to
any other parties (including, without limitation, any unsecured third party
other than amounts paid in accordance with any paragraph above); and

(f)
sixthly, on the last Settlement Date only, in payment to the FCT Residual
Unitholder of all interest amounts having accrued on the FCT Residual Units (if
any);

(g)
seventhly, on the Settlement Date immediately following the date upon which the
FCT is liquidated in accordance with clause 27 of the FCT Regulations, in
payment to the FCT Residual Unitholder of the outstanding principal amount of
the FCT Residual Units; and

(h)
eighthly, on the Settlement Date immediately following the date upon which the
FCT is liquidated in accordance with clause 27 of the FCT Regulations, in
payment to the FCT Residual Unitholder of




203

--------------------------------------------------------------------------------




any liquidation surplus that may result from the liquidation of the FCT pursuant
to clause 28 of the FCT Regulations.
Each Party hereto agrees to be bound by the priority of payments set out in this
Part 7. Each such Party further agrees that, notwithstanding any other provision
contained in any relevant Transaction Document, it will not demand payment of,
or any distribution in respect of or on account of, any amounts payable by the
FCT (or on its behalf) to it, in cash or in kind, and will not apply any money
or assets in discharge of any such amounts payable to it (whether by set off or
by any other method), unless all amounts then due and payable by the FCT to all
other creditors ranking higher in the priority of payments of the FCT have been
paid in full.


Each Party hereto shall not claim, rank or prove or vote as a creditor of the
FCT or its assets in competition with any prior ranking creditors in the
priority of payments of the FCT or claim a right of set off until all amounts
then due and payable to creditors who rank higher in the priority of payments of
the FCT have been paid in full.


The FCT shall not pay or repay or make any distribution in respect of any amount
owing to any creditor of the FCT (in cash or in kind) unless and until all other
creditors ranking higher in the priority of payments of the FCT have been paid
in full.
  



204

--------------------------------------------------------------------------------









205

--------------------------------------------------------------------------------




Part 8 – Dutch FleetCo Dutch Opco Event of Default Priority of Payments
After the occurrence of a Dutch Opco Event of Default but prior to the delivery
of a FleetCo Enforcement Notice in respect of Dutch FleetCo pursuant to the
Dutch FleetCo Dutch Security Documents, Dutch FleetCo (or the Central Servicer
on its behalf) shall instruct the Dutch FleetCo Dutch Account Bank to apply its
FleetCo Available Funds in the Netherlands:
(A)
in respect of items (g) and (h) below, when due and payable in accordance with
the FleetCo Dutch Facility Agreement; and

(B)    in respect of all other items:
(a)
on each Settlement Date; and

(b)
in the case of amounts below which are expected to become due and payable on any
date after the relevant Settlement Date but before the next following Settlement
Date, make provision on such Settlement Date for application of the FleetCo
Available Funds in The Netherlands (provided that provisioned amounts are
credited by Dutch FleetCo on such Settlement Date into the reserve ledger in the
Dutch FleetCo Dutch Transaction Account and such provisioned amounts shall be
excluded from the Country Asset Value for The Netherlands),

(a)
firstly, in payment or satisfaction, pari passu and pro rata, of:

(i)
the amounts payable to the Issuer by way of Ongoing Issuer Fee in an amount
equal to the multiple of:

A.
the amounts payable by the Issuer in paragraph (a) of Issuer Revolving Period
Priority of Payments, the Issuer Scheduled Amortisation Period Priority of
Payments, the Issuer Rapid Amortisation Period (Pre-Enforcement) Priority of
Payments and the Issuer Rapid Amortisation Period (Post-Enforcement) Period
Priority of Payments (as applicable); and

B.
the FleetCo Dutch Advances Proportion; and

(ii)
the fees, costs, charges, expenses and liabilities due and payable to the
FleetCo Security Agent under the Dutch FleetCo Deed of Charge and the Dutch
FleetCo Dutch Security Documents;

(b)
secondly, amounts payable to the Issuer by way of Ongoing Issuer Fee in amount
equal to the multiple of:

A.
all amounts listed in paragraphs (i) to (iv) of the Ongoing Issuer Fee
excluding, in each case, the amounts in paragraph (a) of the relevant Issuer
Priority of Payments; and

B.
the FleetCo Dutch Advances Proportion;

(c)
thirdly, in payment or satisfaction, pari passu and pro rata, of:




206

--------------------------------------------------------------------------------




(i)
the fees, costs, charges, expenses and liabilities due and payable to the Dutch
FleetCo Dutch Account Bank and the Dutch FleetCo Dutch Account Bank Operator
under the Dutch Account Bank Agreement;

(ii)
the fees, costs, charges, expenses and liabilities due and payable by Dutch
FleetCo to the FleetCo Dutch Back-up Cash Manager under the FleetCo Back-up Cash
Management Agreement; and

(iii)
the fees corresponding to The Netherlands and related costs, charges, expenses
and liabilities due and payable by Dutch FleetCo to the Liquidation Agent in
respect of the services provided by the Liquidation Agent in respect of the
Vehicles owned by Dutch FleetCo as set out in the Liquidation Agency Agreement;

(d)
fourthly, if directed by the FleetCo Security Agent, in payment or satisfaction
of amounts due and payable to the relevant Vehicle Manufacturer or Vehicle
Dealer in respect of Dutch FleetCo’s Vehicle Fleet in The Netherlands, the
Master Dutch Fleet Purchase Agreement, and, following the exercise of Dutch
FleetCo’s put option right pursuant to any Vehicle Purchasing Agreement, any
amounts due and payable in respect of such Vehicle Purchasing Agreement;

(e)
fifthly, in payment or satisfaction of any Tax for which Dutch FleetCo is
primarily liable to the appropriate tax authorities in respect of its Vehicle
Fleet in The Netherlands;

(f)
sixthly, if directed by the FleetCo Security Agent, in payment or satisfaction,
pari passu and pro rata, of:

(i)
the fees, costs, charges, expenses and liabilities due and payable to the
auditors and legal advisers of Dutch FleetCo in respect of its Vehicle Fleet in
The Netherlands;

(ii)
the amount to retain the Monthly Target Corporate Profit Amount in respect of
Dutch FleetCo’s Vehicle Fleet in The Netherlands; and

(iii)
the Dutch FleetCo Level Dutch Advances Proportion of any Dutch FleetCo Dutch
Expenses due and payable to the extent that the Monthly Target Corporate Profit
Amount of Dutch FleetCo is insufficient to satisfy such Dutch FleetCo Dutch
Expenses;

(g)
seventhly, in payment or satisfaction of interest due and payable in respect of
the FleetCo Dutch Facility Agreement;

(h)
eighthly, in payment or satisfaction of principal due and payable in respect of
the FleetCo Dutch Facility Agreement;

(i)
ninthly, in payment or satisfaction of any amounts due and payable to the Dutch
FleetCo Secured Creditors under the Transaction Documents to which it is party
other than amounts paid in accordance with any paragraph above;

(j)
tenthly, in payment or satisfaction of any amounts due and payable to the Dutch
VAT Lender under the Dutch VAT Loan Agreement;

(k)
eleventhly, in payment or satisfaction of any amounts due and payable to Dutch
Opco; and

(l)
twelfthly, in payment of any excess to Dutch FleetCo.




207

--------------------------------------------------------------------------------




For the purposes of this Dutch FleetCo Dutch Opco Event of Default Priority of
Payments, in respect of any payment under paragraph (d) or paragraph (f) which
may only be made if directed by the FleetCo Security Agent, the Dutch FleetCo
Dutch Account Bank may not make such payment unless the FleetCo Security Agent
has received and given the requisite instructions at least 3 Business Days prior
to the proposed date of such payment from the relevant party in accordance with
Clause 14.2 (Instructions to FleetCo Security Agent).



208

--------------------------------------------------------------------------------









209

--------------------------------------------------------------------------------




Schedule 4
Events of Default
Part 1: Issuer Events of Default
Each of the following shall be an Issuer Event of Default:
1
Any Event of Default in respect of the Issuer;

2
Any FleetCo Event of Default;

3
Any Opco Event of Default (other than a Dutch Opco Event of Default);

4
Any FCT Event of Default;

5
Any Central Servicer Event of Default;

6
Any Parent Event of Default;

7
Any Finco Guarantor Event of Default;

8
Any Avis Europe Event of Default; and

9
Any Subordinated Lender Event of Default.




210

--------------------------------------------------------------------------------




Part 2: FleetCo Events of Default
Each of the following shall be a FleetCo Event of Default:
1
Any Event of Default in respect of any FleetCo (other than an Event of Default
under limb (a) of the definition of “Event of Default” in respect of Dutch
FleetCo which arises solely as a result of a Dutch Opco Event of Default);

2
Any Issuer Event of Default;

3
Any FCT Event of Default;

4
Any Opco Event of Default (other than a Dutch Opco Event of Default);

5
Any Central Servicer Event of Default;

6
Any Parent Event of Default;

7
Any Finco Guarantor Event of Default;

8
Any Avis Europe Event of Default; and

9
Any Subordinated Lender Event of Default.




211

--------------------------------------------------------------------------------




Part 3: Opco Events of Default
Each of the following shall be an Opco Event of Default:
1
Any Subordinated Lender Event of Default;

2
Any Parent Event of Default;

3
Any Finco Guarantor Event of Default;

4
Any Avis Europe Event of Default;

5
Any Issuer Event of Default;

6
Any FCT Event of Default;

7
Any FleetCo Event of Default;

8
Any Central Servicer Event of Default;

9
Any Spanish Opco Event of Default;

10
Any Italian Opco Event of Default;

11
Any German Opco Event of Default;

12
Any Dutch Opco Event of Default; and

13
Any French Opco Event of Default.




212

--------------------------------------------------------------------------------









213

--------------------------------------------------------------------------------




Part 4: FCT Events of Default
Each of the following shall be an FCT Event of Default:
1
Any Event of Default in respect of the FCT;

2
Any Issuer Event of Default;

3
Any FleetCo Event of Default;

4
Any Opco Event of Default (other than a Dutch Opco Event of Default);

5
Any Central Servicer Event of Default;

6
Any Parent Event of Default;

7
Any Finco Guarantor Event of Default;

8
Any Avis Europe Event of Default; and

9
Any Subordinated Lender Event of Default.




214

--------------------------------------------------------------------------------




Schedule 5
Amendments and Waiver Consent Requirements
1
Notwithstanding the provisions of Clause 24 (Consents, Amendments, Waivers and
Modifications), the proposed determination, amendment, waiver, consent,
modification, instruction or direction set out in paragraph 2 below shall not be
effective unless the prior written consent of all the Qualifying Senior
Noteholders has been received.

For the purposes of this Schedule 5, “Qualifying Senior Noteholders” means the
Senior Noteholders whose proportion of the total of all the Senior Note
Principal Amount Outstanding together aggregates 100 per cent.
2
Any determination, amendment to or modification to, or waiver under or in
respect of, any term of this Agreement and/or any other Transaction Document or
any instruction or direction under any Transaction Document relating to:

(a)
the nature or scope of the guarantee and indemnity granted under the Finco
Payment Guarantee, the Avis Europe Payment Guarantee and/or the Parent
Performance Guarantee and any terms of the Finco Payment Guarantee, Avis Europe
Payment Guarantee and/or Parent Performance Guarantee (save where such
amendments are technical amendments);

(b)
the release of any Security created pursuant to any Security Document or the
release of any Security (except as provided in any Security Document);

(c)
any change to (i) clause 21.4 (Transfers by Senior Noteholders; Accession of
further Senior Noteholders) or clause 21.5 (Replacement Senior Noteholder) of
the Issuer Note Issuance Facility Agreement or (ii) the Issuer Intercreditor
Terms under this Agreement, in each case, which adversely affects any Senior
Noteholder (save where such amendments are technical amendments);

(d)
a waiver of the issuance of or the release of any of Finco, the Parent or Avis
Europe from any of its obligations pursuant to the Parent Performance Guarantee,
the Finco Guarantee or the Avis Europe Guarantee (as applicable), other than as
expressly provided for in Clause 14A.2.2 (Payments under the Finco Payment
Guarantee);

(e)
any change to the definitions of “Credit Enhancement Asset”, “Credit Enhancement
Matrix”, “Credit Enhancement Required Amount”, “Issuer Borrowing Base Test”,
“Senior Notes Maximum Amount”, “Country Asset Value”, “Combined Eligible Country
Asset Value”, “Country Asset Value Test”, “Eligible Vehicle”, “Rapid
Amortisation Event” or “Excess Advance Proportion Amount” in the Master
Definitions Agreement or the defined terms used in such definitions;

(f)
any change to the definition of “Majority Senior Noteholders”;

(g)
an extension in the date of payment of any amount or a failure to make a payment
of any amount under the Issuer Note Issuance Facility Agreement and/or the
FleetCo Facility Agreements;

(h)
a reduction in any applicable margin, interest or reduction in the amount of any
payment of principal, interest, fees or commission payable under the Issuer Note
Issuance Facility Agreement and/or the FleetCo Facility Agreements;




215

--------------------------------------------------------------------------------




(i)
any change of any of the borrowers under the Issuer Note Issuance Facility
Agreement and/or the FleetCo Facility Agreements or any change of any of the
guarantors under the Parent Performance Guarantee, the Finco Payment Guarantee
and/or the Avis Europe Payment Guarantee;

(j)
a change to any provision in a Transaction Document which expressly requires the
consent of all of the Senior Noteholders pursuant to such Transaction Document;

(k)
a change to any of the Issuer Priority of Payments or FleetCo Priority of
Payments, in each case, which directly or indirectly adversely affects the
ranking of amounts due and payable to the Senior Noteholders;

(l)
any increase in or extension of the Senior Noteholder Commitment under the
Issuer Note Issuance Facility Agreement or the commitment of the Issuer under
any FleetCo Facility Agreement;

(m)
a change or which would have the effect of changing the definitions of “Issuer
Enforcement Notice”, “FleetCo Enforcement Notice”, “Acceleration Notice”,
“Scheduled Amortisation Commencement Notice”, “Rapid Amortisation Notice”,
“FleetCo Back-up Cash Manager Commencement Notice”, “Liquidation Agent Service
Commencement Notice”, “Master Lease Termination Notice” or “Servicer Termination
Notice” or the consequences of the delivery of any of such notice;

(n)
any change to the Scheduled Amortisation Commencement Date or the Expected
Maturity Date; and

(o)
to the extent that the Senior Notes are not rated, or no longer rated, at least
“A-” from Standard & Poor’s or Fitch, at least “A low” from DBRS and/or at least
“A3” from Moody’s, a change which would have the effect of changing the
definitions of “Concentration Limit”, “Excess Concentration Amount” or “Relevant
Excess Concentration Amount”.




216

--------------------------------------------------------------------------------




Schedule 6
Forms of Accession Deed
Part 1 – Form of Accession Deed for Acceding Issuer Hedge Counterparties and
Acceding Subordinated Lenders


To:
CarFin Finance International Limited
[Issuer Security Trustee]
[Issuer Cash Manager]
Copy:
[Transaction Agent]
From:
Acceding [Issuer Hedge Counterparty/Subordinated Lender]
Dated:
[●]



Dear Sirs
1
We refer to the framework deed between, among others, the Issuer, the Issuer
Security Trustee, the FleetCos and the FleetCo Security Agent dated [●] (the
“Framework Agreement”), the issuer deed of charge between, among others, the
Issuer and the Issuer Security Trustee dated [●] (the “Issuer Deed of Charge”)
and the master definitions agreement between, among others, the Issuer, the
Issuer Security Trustee, the FleetCos and the FleetCo Security Agent dated [●]
(the “Master Definitions Agreement”).

2
This is an Accession Deed.

3
Terms defined in the Master Definitions Agreement shall have the same meaning in
this Accession Deed.

4
[Name of acceding Issuer Hedge Counterparty/Subordinated Lender] agrees to
become an [Acceding Issuer Hedge Counterparty/Acceding Subordinated Lender] and
to be bound by and to benefit from the terms of the Framework Agreement and the
Issuer Deed of Charge pursuant to Clause 11 (Additional Issuer Secured Creditors
and accession of Liquidation Agent) of the Framework Agreement.

5
[Name of acceding Issuer Hedge Counterparty/Subordinated Lender] is a company
duly incorporated under the laws of [name of relevant jurisdiction] and is a
limited liability company with registered number [●].

6
[(In respect of an acceding Issuer Hedge Counterparty only) [Name of acceding
Issuer Hedge Counterparty] has a rating by [S&P/Moody’s/Fitch/DBRS] of [●].]

7
[(In respect of an acceding Subordinated Lender only) [Name of acceding
Subordinated Lender] is a member of the Avis Group and confirms that the
[transfer/assignment] of the rights of the Subordinated Lender to [acceding
Subordinated Lender] does not adversely affect the tax position of the Issuer.




217

--------------------------------------------------------------------------------




8
[Name of acceding Issuer Hedge Counterparty/Subordinated Lender] administrative
details are as follows:

Address:
[●]
Fax No.:
[●]
Email:
[●]
Attention:
[●]



9
This Accession Deed is an Issuer Transaction Document.

10
The Framework Agreement, the Issuer Deed of Charge, this Accession Deed and any
non-contractual obligations arising out of or in connection with them are
governed by English law.



EXECUTED and DELIVERED as a DEED by
[Name of acceding Issuer Hedge Counterparty/Subordinated Lender]
Authorised Signatory:    ______________________
Authorised Signatory:    ______________________



218

--------------------------------------------------------------------------------









219

--------------------------------------------------------------------------------




Part 2 – Form of Senior Noteholder Accession Deed

To:
CarFin Finance International Limited
[Issuer Security Trustee]
[Issuer Cash Manager]
[Registrar]
[existing Senior Noteholders]


Copy:
[Transaction Agent]
[Central Servicer]
From:
[Acceding Senior Noteholder/Replacement Senior Noteholder]
Dated:
[●]



1
We refer to the framework deed between, among others, the Issuer, the Issuer
Security Trustee, the FleetCos and the FleetCo Security Agent dated [●] (the
“Framework Agreement”), the Issuer Note Issuance Facility Agreement dated [●]
between, among others, the Issuer, the Issuer Security Trustee and the Senior
Noteholders (the “Issuer Note Issuance Facility Agreement”), the issuer deed of
charge between, among others, the Issuer and the Issuer Security Trustee dated
[●] (the “Issuer Deed of Charge”) and the master definitions agreement between,
among others, the Issuer, the Issuer Security Trustee, the FleetCos and the
FleetCo Security Agent dated [●] (the “Master Definitions Agreement”).

2
This is a Senior Noteholder Accession Deed.

3
[Name of Acceding Senior Noteholder]/[Replacement Senior Noteholder] of
[address/ registered office] agrees to become [an Acceding Senior Noteholder]/[a
Replacement Senior Noteholder] and to be bound as a Senior Noteholder by and to
benefit from the terms of the Issuer Deed of Charge, the Issuer Note Issuance
Facility Agreement, the Framework Agreement and the other Issuer Transaction
Documents to which the Senior Noteholders are a party as a Senior Noteholder on
and from [date] pursuant to Clause 11 (Additional Issuer Secured Creditors and
accession of Liquidation Agent) of the Framework Agreement and Clause 21
(Changes to the Parties) of the Issuer Note Issuance Facility Agreement.

4
The administrative details of the [Acceding Senior Noteholder]/[Replacement
Senior Noteholder] and the [Acceding Senior Noteholder]/[Replacement Senior
Noteholder]'s Commitment for the purposes of the Issuer Note Issuance Facility
Agreement, the Framework Agreement, the Issuer Deed of Charge and other Issuer
Transaction Documents are set out in the Schedule hereto.

5
[Name of Acceding Senior Noteholder]/[Replacement Senior Noteholder]
acknowledges, represents and agrees that:




220

--------------------------------------------------------------------------------




5.9
The Senior Notes or Senior Advances have not been and will not be registered
under the United States Securities Act of 1933, as amended (the “Securities
Act”) or the securities laws of any state of the United States or any other
relevant jurisdiction, and the Issuer has not been and will not be registered as
an investment company under the United States Investment Company Act of 1940, as
amended (the “Investment Company Act”). Accordingly, the Senior Notes or Senior
Advances may not be offered, sold, pledged or otherwise transferred except in
accordance with the Issuer Note Issuance Facility Agreement;

5.10
If it is a person that is not a “U.S. Person” as defined in Regulation S under
the Securities Act, then:

(i)
it is acquiring the Senior Notes or Senior Advances in reliance on the exemption
from registration pursuant to Regulation S under the Securities Act;

(ii)
it is acquiring the Senior Notes or Senior Advances for its own account or for
one or more accounts, each of which is a non-U.S. Person and as to each of which
it exercises sole investment discretion;

(iii)
it will comply with the selling restrictions contained in Schedule 6 (Selling
Restrictions) to the Issuer Note Issuance Facility Agreement;

(iv)
neither it nor any of its affiliates nor any person acting on its or its
affiliates’ behalf has engaged or will engage in any “directed selling efforts”
(as defined in Regulation S under the Securities Act) with respect to the Senior
Notes or Senior Advances;

5.11
If it is a “U.S. Person” as defined in Regulation S under the Securities Act,
then:

(i)
it is a "qualified institutional buyer" as defined in Rule 144A under the
Securities Act that is also a "qualified purchaser" (as defined in Section
2(a)(51) of the Investment Company Act and the rules and regulations
thereunder), acquiring the Senior Notes or Senior Advances in reliance on an
exemption from registration provided by the Securities Act;

(ii)
it is acquiring the Senior Notes or Senior Advances for its own account or for
one or more accounts, each of which is a qualified institutional buyer that is
also a qualified purchaser, and as to each of which it exercises sole investment
discretion;

(iii)
neither it nor any of its affiliates nor any person acting on its or its
affiliates’ behalf has engaged or will engage in any form of general
solicitation or general advertising (as those terms are used in Rule 502(c) of
Regulation D under the Securities Act) in connection with any offer or sale of
Senior Notes or Senior Advances;

(iv)
it has not been formed for the purpose of investing in the Senior Notes or
Senior Advances (unless each beneficial owner of such investment is both a
qualified institutional buyer and a qualified purchaser);

5.12
It understands that the Senior Notes or Senior Advances are being sold to it
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act. It has made its investment in
the Senior Notes or Senior Advances for its own account for investment and not
with a view to the offer, sale or distribution thereof, in whole or in part, and
it shall not assign or transfer any of its rights or obligations thereunder or
hereunder except in compliance with Clause




221

--------------------------------------------------------------------------------




20 (Binding Effect) of the Issuer Note Issuance Facility Agreement to an
Acceding Senior Noteholder who accedes to the Issuer Note Issuance Facility
Agreement, the Framework Agreement and the Issuer Deed of Charge by duly
executing a Senior Noteholder Accession Deed substantially in the form of this
Senior Noteholder Accession Deed;
5.13
It has such knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of its investments in the Senior
Notes or Senior Advances, and it is (and any accounts for which it is acting
are, if applicable) able to bear the economic risk of its (or their, if
applicable) investment;

5.14
It is not an entity that, immediately subsequent to its purchase or other
acquisition of a beneficial interest in the Senior Notes or Senior Advances,
will have invested more than 40 per cent. of its assets in beneficial interests
in the Senior Notes or Senior Advances and/or in other securities of the Issuer
(unless all of the beneficial owners of such entity's securities are both
qualified purchasers and qualified institutional buyers);

5.15
It is not, and is not acting on behalf of or with the assets of (and, for so
long as it is an Acceding Senior Noteholder/a Replacement Senior Noteholder,
will not be, and will not be acting on behalf of) (A) an "employee benefit plan"
as defined in Section 3(3) of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), a plan described in section 4975 of
the United States Internal Revenue Code of 1986, as amended (the “Code”), or an
entity that is deemed to hold the assets of any such plan pursuant to 29 C.F.R.
Section 2510.3-101, which entity or plan is subject to section 406 of ERISA or
Code section 4975, or (B) a governmental, church or non-U.S. plan that is
subject to any United States federal, state or local law that is similar to the
prohibited transaction provisions of section 406 of ERISA or Code section 4975;

5.16
It has received adequate information concerning the Issuer and the Senior Notes
or Senior Advances to make an informed investment decision with respect to its
purchase of the Senior Notes or Senior Advances; and

5.17
It is a Qualifying Senior Noteholder.

6
[Name of Acceding Senior Noteholder]/[Replacement Senior Noteholder]
acknowledges that each of the Issuer and the Issuer Security Trustee reserves
the right prior to any assignment or transfer of the Senior Notes or Senior
Advances pursuant to the Issuer Note Issuance Facility Agreement to require the
delivery of such certifications, legal opinions and other information as the
Issuer or the Issuer Security Trustee may reasonably require to confirm that the
proposed sale or other transfer complies with the foregoing restrictions.

7
[Name of Acceding Senior Noteholder]/[Replacement Senior Noteholder]
acknowledges and agrees that, in the event that at any time the Issuer
determines (or is notified by a person acting on behalf of the Issuer) that such
Senior Noteholder was in breach, at the time given or deemed to be given, of any
of the representations or agreements set forth above or otherwise determines
that any transfer or other disposition of any Senior Notes or Senior Advances
would, in the sole determination of the Issuer or the Issuer Security Trustee
acting on behalf of the Issuer, require the Issuer to register as an “investment
company” under the provisions of the Investment Company Act, such purchase or
other transfer will be void ab initio and will not be honoured by the Issuer.




222

--------------------------------------------------------------------------------




8
[Name of Acceding Senior Noteholder]/[Replacement Senior Noteholder]
acknowledges that (i) it has been afforded an opportunity to request and to
review, and has received, all information considered by it to be necessary in
connection with its investment in the Issuer Note Issuance Facility Agreement,
(ii) it has made its own independent investigation of the merits of the
investment made by it herein and it has not relied on any other person or entity
in connection with such investigation, (iii) no person has been authorised to
give any information or to make any representation regarding the Senior notes or
Senior Advances, and, if given or made, any such information or representation
should not be relied upon as having been authorised, and (iv) it has consulted
its own business, legal and tax advisers for investment, legal and tax advice
and as to the desirability and consequences of its investment in the Senior
Notes or Senior Advances.

9
[Name of Acceding Senior Noteholder]/[Replacement Senior Noteholder] agrees to
execute any relevant fee letter, as required, on or about the date of this
Senior Noteholder Accession Deed.

10
This Senior Noteholder Accession Deed is an Issuer Transaction Document.

11
The Framework Agreement, the Issuer Note Issuance Facility Agreement, the Issuer
Deed of Charge, this Senior Noteholder Accession Deed and any non-contractual
obligations arising out of or in connection with them are governed by English
law.



 
 
 
EXECUTED and DELIVERED as a DEED by
[ACCEDING SENIOR NOTEHOLDER] /[REPLACEMENT SENIOR NOTEHOLDER]
as [Acceding Senior Noteholder]/[Replacement Senior Noteholder]
 
 
Authorised Signatory:
 
 
Authorised Signatory:
 
 






223

--------------------------------------------------------------------------------









224

--------------------------------------------------------------------------------




THE SCHEDULE
[ACCEDING SENIOR NOTEHOLDER]/[REPLACEMENT SENIOR NOTEHOLDER] COMMITMENT
[Acceding]/[Replacement] Senior Noteholder
Senior Noteholder Commitment (in Euro)
[Name]
[●]
[Name]
[●]



Administrative details of the [Acceding Senior Noteholder]/[Replacement Senior
Noteholder]
[insert address for notices and payment details etc.]



225

--------------------------------------------------------------------------------









226

--------------------------------------------------------------------------------




Part 3 – Form of Accession Deed for Acceding Liquidation Agent


To:
CarFin Finance International Limited
[Dutch FleetCo, Spanish Branch]
[Dutch FleetCo]
[Italian FleetCo]
[Issuer Security Trustee]
[FleetCo Security Agent]
Copy:
[Transaction Agent]
From:
[Name of acceding Liquidation Agent]
Dated:
[●]



Dear Sirs
1
We refer to the framework deed between, among others, the Issuer, the Issuer
Security Trustee, the FleetCos and the FleetCo Security Agent dated [●] (the
“Framework Agreement”), the German FleetCo Deed of Charge between, among others,
Dutch FleetCo and the FleetCo Security Agent dated [●] (the “German FleetCo Deed
of Charge”) and the master definitions agreement between, among others, Dutch
FleetCo, the Issuer, the Issuer Security Trustee and the FleetCo Security Agent
dated [●] (the “Master Definitions Agreement”).

2
This is an Accession Deed.

3
Terms defined in the Master Definitions Agreement shall have the same meaning in
this Accession Deed.

4
[Name of acceding Liquidation Agent] agrees to become an [Acceding Liquidation
Agent] and to be bound by and to benefit from the terms of the Framework
Agreement and each FleetCo Deed of Charge pursuant to Clause 11 (Additional
Issuer Secured Creditors and accession of Liquidation Agent) of the Framework
Agreement.

5
[Name of acceding Liquidation Agent] is a company duly incorporated under the
laws of [name of relevant jurisdiction] and is a limited liability company and
registered number [●].

6
[Name of acceding Liquidation Agent]’s administrative details are as follows:

Address:
[●]
Fax No.:
[●]
Email:
[●]
Attention:
[●]






227

--------------------------------------------------------------------------------




7
This Accession Deed is a FleetCo Transaction Document and an Issuer Transaction
Document.

8
This Accession Deed and any non-contractual obligations arising out of or in
connection with them are governed by English law.



EXECUTED and DELIVERED as a DEED by
[Name of acceding Liquidation Agent]
Authorised Signatory:    ______________________
Authorised Signatory:    ______________________



228

--------------------------------------------------------------------------------









229

--------------------------------------------------------------------------------




Schedule 7
Part 1 – Form of Issuer Compliance Certificate
To:
[Issuer Security Trustee]
Transaction Agent
 
 

[Date]
Dear Sirs
This certificate is delivered to you pursuant to Clause 13.2 (Delivery of
Compliance Certificates on each Reporting Date) of the Framework Agreement]
entered into between, among others, the Issuer, the Issuer Security Trustee and
the Transaction Agent. All words and expressions defined in or incorporated the
Framework Agreement referred to therein shall (save as otherwise provided herein
or unless the context otherwise requires) have the same meanings herein.
We hereby certify that, as at [●]:
(i)
[other than [●]]/ [we are in compliance with our obligations under the [Issuer
Transaction Documents];

(ii)
the Issuer Borrowing Base Test is satisfied on the date hereof and will be
satisfied on the immediately following Settlement Date; and

(iii)
no Potential Event of Default relating to an Issuer Event of Default and no
Rapid Amortisation Event (in relation to itself) has occurred since the date of
the last Issuer Compliance Certificate [(in the case of the first such
certificate only), the date of the Issuer Note Issuance Facility Agreement and
the date of satisfaction of the initial conditions precedent to the Issuer Note
Issuance Facility Agreement)] which is continuing (or, if such is not the case,
specifying the particulars of any such Potential Event of Default or Rapid
Amortisation Event (in relation to itself)).

For and on behalf of
CarFin Finance International Limited as Issuer





230

--------------------------------------------------------------------------------




Part 2 – Form of FleetCo Compliance Certificate
To:
[FleetCo Security Agent]
[Transaction Agent]
[Issuer]
[Issuer Security Trustee]
 
[Date]



Dear Sirs
This certificate is delivered to you pursuant to Clause 13.2 (Delivery of
Compliance Certificates on each Reporting Date) of the Framework Agreement
entered into between, among others, the Issuer, the Issuer Security Trustee,
Dutch FleetCo, Italian FleetCo, French FleetCo, the FleetCo Security Agent and
the Transaction Agent. All words and expressions defined or incorporated in the
Framework Agreement referred to therein shall (save as otherwise provided herein
or unless the context otherwise requires) have the same meanings herein.
We hereby certify that, as at [●]:
(i)
no Master Lease Termination Event and no Servicer Termination Event in relation
to [Dutch/Italian/French] FleetCo has occurred and is continuing;

(ii)
[Dutch/Italian/French] FleetCo is in compliance with its covenants and
obligations under the Transaction Documents to which it is a party;

(iii)
the Country Asset Value Test in respect of [Germany/Italy/Spain/The
Netherlands/France] is satisfied and will be satisfied following the drawdown of
the FleetCo Advances under the FleetCo [German/Italian/Spanish/Dutch/French]
Facility Agreement; and

(iv)
no Potential Event of Default relating to a FleetCo Event of Default and no a
Rapid Amortisation Event (in relation to itself) has occurred since the date of
the last FleetCo Compliance Certificate [(in the case of the first such
certificate only), the date of each FleetCo Facility Agreement and the date of
satisfaction of the initial conditions precedent to each FleetCo Facility
Agreement] which is continuing (or, if such is not the case, specifying the
particulars of any such Potential Event of Default or Rapid Amortisation Event
(in relation to itself)).

For and on behalf of
[Dutch/Italian/French FleetCo/Dutch FleetCo, Spanish Branch]



231

--------------------------------------------------------------------------------




Part 3 – Form of Finco Compliance Certificate
To:
[FleetCo Security Agent]
[Issuer Security Trustee]
[Transaction Agent]
 
[Date]



Dear Sirs
This certificate is delivered to you pursuant to Clause 4.2.20(i) (Finco and
Avis Europe Compliance Certificates) of the Framework Agreement entered into
between, among others, the Issuer, the Issuer Security Trustee, Dutch FleetCo,
Italian FleetCo, French FleetCo, the Central Servicer, each Opco and the
Transaction Agent. All words and expressions defined or incorporated in the
Framework Agreement referred to therein shall (save as otherwise provided herein
or unless the context otherwise requires) have the same meanings herein.
We hereby certify that, as at [●]:
(i)
[other than [●]]/[we are in compliance with our obligations under the
[Transaction Documents to which we are a party]; and

(ii)
no Potential Event of Default relating to a Central Servicer Event of Default, a
Subordinated Lender Event of Default or a Finco Guarantor Event of Default, no
Central Servicer Event of Default, no Subordinated Lender Event of Default and
no Finco Guarantor Event of Default has occurred and is continuing.

For and on behalf of
[Finco]



232

--------------------------------------------------------------------------------









233

--------------------------------------------------------------------------------




Part 4 – Form of Avis Europe Compliance Certificate
To:
[Issuer Security Trustee]
[Transaction Agent]
 
[Date]



Dear Sirs
This certificate is delivered to you pursuant to Clause 4.2.20(ii) (Finco and
Avis Europe Compliance Certificates) of the Framework Agreement entered into
between, among others, the Issuer, the Issuer Security Trustee, Dutch FleetCo,
Italian FleetCo, French FleetCo, the FleetCo Security Agent, Avis Europe and the
Transaction Agent. All words and expressions defined or incorporated in the
Framework Agreement referred to therein shall (save as otherwise provided herein
or unless the context otherwise requires) have the same meanings herein.
We hereby certify that, as at [●]:
(i)
[other than [●]]/[we are in compliance with our obligations under the
[Transaction Documents to which we are a party]; and

(ii)
no Potential Event of Default relating to an Avis Europe Event of Default and no
Avis Europe Event of Default has occurred and is continuing.

For and on behalf of
AVIS EUROPE





234

--------------------------------------------------------------------------------




Schedule 8
Forms of Cash Management Reports
Part 1 – Form of Issuer Cash Management Report



235

--------------------------------------------------------------------------------






Part 2 – Form of FleetCo Cash Management and Lease Report





236

--------------------------------------------------------------------------------




Schedule 9
Form of Fleet Report
Part A



237

--------------------------------------------------------------------------------






Part B



238

--------------------------------------------------------------------------------




Schedule 10
Form of Central Servicer Reports
Part 1 – Form of Monthly Central Servicer Report



239

--------------------------------------------------------------------------------






Part 2 – Form of Intra-Month Central Servicer Report





240

--------------------------------------------------------------------------------




Schedule 11
Form of Investor Report



241

--------------------------------------------------------------------------------




Schedule 12
Notice Details


Name of Party
 
Address and Notice Details
 
Issuer
 
 
 
 
CarFin Finance International Limited
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Arranger and Transaction Agent
 
 
 
 
CACIB
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Opcos, Servicers, Lessees and Cash Managers
 
 
 
 
Italian Opco and Italian Servicer
 
 
 
 
Avis Budget Italia S.p.A.
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
 
 
 
 
 
German Opco
 
 
 
 
Avis Budget Autovermietung GmbH & Co. KG
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Spanish Opco and Spanish Servicer
 
 
 
 
Avis Alquile un Coche S.A.
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 




242

--------------------------------------------------------------------------------




Name of Party
 
Address and Notice Details
 
 
 
Attention:
 
 
 
 
 
 
 
Dutch Opco
 
 
 
 
Avis Budget Autoverhuur B.V.
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
French Opco and French Servicer
 
 
 
 
Avis Location de Voitures SAS
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Finco and Central Servicer
 
 
 
 
Avis Finance Company Limited
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Italian VAT Sharing Opco
 
 
 
 
Avis Budget Italia S.p.A.
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Account Banks
 
 
 
 
Issuer Account Bank
 
 
 
 
Deutsche Bank AG, London branch
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Dutch FleetCo Spanish Account Bank
 
 
 
 
Deutsche Bank S.A.E.
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 




243

--------------------------------------------------------------------------------




Name of Party
 
Address and Notice Details
 
 
 
Attention:
 
 
 
 
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Dutch FleetCo German Account Bank
 
 
 
 
Deutsche Bank AG
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Dutch FleetCo Dutch Account Bank
 
 
 
 
Deutsche Bank AG, Amsterdam Branch
 
Telephone:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Italian FleetCo Account Bank
 
 
 
 
Deutsche Bank S.p.A.
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
French FleetCo Account Bank
 
 
 
 
Deutsche Bank AG, Paris Branch
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 




244

--------------------------------------------------------------------------------




Name of Party
 
Address and Notice Details
 
 
 
 
 
 
 
Telephone:
 
 
 
Fax:
 
 
 
Email:
 
 
 
Attention:
 
 
 
 
 
 
Dutch FleetCo Spanish Account Bank Operator
 
 
 
 
Deutsche Bank AG, London branch
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Dutch FleetCo German Account Bank Operator
 
 
 
 
Deutsche Bank AG, London branch
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Dutch FleetCo Dutch Account Bank Operator
 
 
 
 
Deutsche Bank AG, London branch
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
French FleetCo Account Bank Operator
 
 
 
 
Deutsche Bank AG, London Branch
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
FleetCo Back-up Cash Managers
 
 
 
 
FleetCo Spanish Back-up Cash Manager
 
 
 
 
Deutsche Bank AG, London Branch
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
FleetCo Italian Back-up Cash Manager
 
 
 
 
Deutsche Bank AG, London Branch
 
Telephone:
 
 
 
 
Fax:
 
 




245

--------------------------------------------------------------------------------




Name of Party
 
Address and Notice Details
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
FleetCo German Back-up Cash Manager
 
 
 
 
Deutsche Bank AG, London Branch
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
FleetCo Dutch Back-up Cash Manager
 
 
 
 
Deutsche Bank AG, London Branch
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
FleetCo French Back-up Cash Manager
 
 
 
 
Deutsche Bank AG, London Branch
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Subordinated Lender and Italian VAT Lender
 
 
 
 
Avis Finance Company Limited
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Issuer Security Trustee
 
 
 
 
Deutsche Trustee Company Limited
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Issuer Cash Manager
 
 
 
 
Deutsche Bank AG, London Branch
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 




246

--------------------------------------------------------------------------------




Name of Party
 
Address and Notice Details
 
FleetCo Security Agent
 
 
 
 
CACIB
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Senior Noteholders
 
 
 
 
Blue Finn S.a.r.l., Luxembourg, Küsnacht Branch
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
 
 
 
 
 
CACIB
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Deutsche Bank AG, London Branch
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Natixis
 
Address:
 
 
 
 
Postal Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 




247

--------------------------------------------------------------------------------




Name of Party
 
Address and Notice Details
 
 
 
 
 
 
Scotiabank Europe plc
 
 
 
 
   For payment and funding notices:
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
   For credit notices:
 
Address:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
   For monthly borrowing base notices:
 
Email:
 
 
 
 
 
 
 
FleetCos
 
 
 
 
Dutch FleetCo
 
 
 
 
FinCar Fleet B.V.
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Italian FleetCo
 
 
 
 
Avis Budget Italia S.p.A. FleetCo. S.A.p.A.
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Dutch FleetCo, Spanish Branch
 
 
 
 
Fincar Fleet B.V., Sucursal en España
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 




248

--------------------------------------------------------------------------------




Name of Party
 
Address and Notice Details
 
 
 
Attention:
 
 
 
 
 
 
 
French FleetCo
 
 
 
 
AB FleetCo
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Parent
 
 
 
 
Avis Budget Car Rental, LLC
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Avis Europe
 
 
 
 
Avis Budget EMEA Limited
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Issuer Corporate Services Provider and FleetCo Holdings Corporate Services
Provider
 
 
 
 
Structured Finance Management (Ireland) Limited
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Dutch FleetCo Corporate Services Providers
 
 
 
 
Intertrust (Netherlands) B.V.
 
Address:
 
 




249

--------------------------------------------------------------------------------




Name of Party
 
Address and Notice Details
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Vistra B.V.
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
Registrar
 
 
 
 
Deutsche Bank Luxembourg S.A.
 
Fax:
 
 
 
 
Attention:
 
 
Copy to:
 
Tel:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
 
 
 
 
FleetCo Holdings
 
 
 
 
CarFin Finance Holdings Limited
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 


The Liquidation Agent
Fiserv Automotive Solutions, Inc.
 




Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
 
The Hedge Counterparty
Deutsche Bank AG
 
Address:
 
 
 
 
Telephone:
 
 
 
 
Fax:
 
 
 
 
Email:
 
 
 
 
Attention:
 
 
CACIB
 
Address:
 
 
 
 
Telephone:
 
 




250

--------------------------------------------------------------------------------




Name of Party
 
Address and Notice Details
 
 
 
Fax:
 
 
 
 
Attention:
 
 




251

--------------------------------------------------------------------------------




Schedule 13
Form of Issuer Letter of Credit
IRREVOCABLE LETTER OF CREDIT
No. XXXXXX
19 March 2013
Deutsche Trustee Company Limited
Winchester House
1 Great Winchester Street
London EC2N 2DB
United Kingdom
(the "Issuer Security Trustee" and the "Beneficiary")


Dear Sir or Madam
The undersigned (a "Letter of Credit Provider") hereby establishes, at the
request and for the account of Avis Budget Car Rental, LLC, a Delaware limited
liability company ("ABCR"), pursuant to, and in accordance with, that certain
Amended and Restated Credit Agreement, dated as of May 3, 2011 (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof, the "Credit Agreement"), (among ABCR and the financial
institutions party thereto (collectively, the "Letter of Credit Providers"), in
accordance with the terms of such Credit Agreement (i) in your favour in respect
of Note Deficit Demands (as defined below) and (ii) in your favor in respect of
Termination Demands (as defined below), this Irrevocable Letter of Credit No.
XXXXXX, (a "Letter of Credit") in an aggregate maximum amount of Euro [●] (such
amount, as the same may be reduced and reinstated from time to time as provided
herein, being the "Letter of Credit Amount"), effective immediately and expiring
at 4:00 p.m. (New York City time) at our office located at JPMORGAN CHASE BANK,
N.A., C/O JPMORGAN TREASURY SERVICES, 10420 HIGHLAND MANOR DRIVE, 4TH FLOOR,
TAMPA, FLORIDA 33610, ATTN: STANDBY LETTER OF CREDIT DEPT., TELEPHONE NO.: ,
FACSIMILE NO.: (or at such office or any other office which may be designated by
the Letter of Credit Provider by written notice delivered to you, being the
"Letter of Credit Provider’s Office") on the date (the "Expiration Date") that
is the earlier of (i) 19 March 2014 or such later date to which the term of this
Letter of Credit is extended (or, if such date is not a Business Day, the
immediately succeeding Business Day) (the "Scheduled Expiration Date"), provided
that this Letter of Credit shall be automatically extended without amendment by
another year following each Schedule Expiration Date UNLESS we send notice to
the Beneficiary at least 60 days prior to any Scheduled Expiration



252

--------------------------------------------------------------------------------




Date that we elect not to extend this Letter of Credit for such additional year
and (ii) the date on which we receive written notice from you that the Letter of
Credit Termination Date shall have occurred. You are the trustee under that
certain Issuer Note Issuance Facility Agreement (as may be amended from time to
time in accordance with its terms, the "INIFA"), dated as of 5 March 2013.
Capitalized terms used herein and in the Annexes hereto and not otherwise
defined herein shall have the meaning set forth, or incorporated by reference,
in the INIFA. The Letter of Credit Termination Date shall be a date which is the
earlier to occur of (a) the Final Maturity Date and (b) the Senior Issuer
Discharge Date.
Upon the earliest of (i) the date on which the Letter of Credit Provider honors
a Termination Demand (defined below) presented hereunder, (ii) the date on which
the Letter of Credit Provider receives written notice from you that this Letter
of Credit has been replaced by an alternate letter of credit and such alternate
letter of credit has been received by you, (iii) the date on which the Letter of
Credit Provider receives written notice from you in the form attached hereto as
Annex D, and (iv) the Scheduled Expiration Date as it may have been extended,
this Letter of Credit shall automatically terminate and you shall surrender this
Letter of Credit to the undersigned Letter of Credit Provider on such day;
provided, however, that a failure to surrender this Letter of Credit following
any such date will have no effect on such termination, and this Letter of Credit
will be considered terminated notwithstanding any such failure to surrender.
The Letter of Credit Provider irrevocably authorizes you to draw on it, in
accordance with the terms and conditions and subject to the reductions in amount
as hereinafter set forth, (1) in one or more drawings by the Beneficiary
pursuant to the written and completed certificate in the form of Annex A
attached hereto (any such certificate being a "Note Deficit Demand") and (2) in
a single drawing by the Beneficiary pursuant to the written and completed
certificate signed in the form of Annex B attached hereto (such certificate
being a "Termination Demand"). All certificates in the form of Annexes A through
B hereto pursuant to the above are each referred to herein as a "Demand".
All Demands are payable at sight on a Business Day in the amount equal to the
amount set forth in such Demand, but not exceeding the Letter of Credit Amount,
having a cover letter clearly marked "PAYMENT DEMAND-IMMEDIATE ACTION REQUIRED",
and shall be made by presentation of each cover letter and Demand dated the date
of its presentation, by facsimile (at facsimile number 856-294-5267), Attention:
STANDBY LETTER OF CREDIT DEPT., or electronic transmission, without further need
of documentation, including the original of this Letter of Credit, it being
understood that each Demand so submitted is to be the sole operative instrument
of drawing. You shall use your best efforts to give telephonic notice of a
drawing to the Letter of Credit Provider at its Standby Service Unit (at: ,
Option 1 or alternatively to ) on the Business Day preceding the day of such
drawing (but such notice shall not be a condition to drawing hereunder and you
shall have no liability for not doing so).
In the event that there is more than one draw request payable on the same
Business Day, the draw requests shall be honored in the following order: (1) the
Note Deficit Demand; and (2) the Termination Demand; provided that in no event
shall the Letter of Credit Provider be required to honor any draw request to the
extent such draw request is in an amount greater than the Letter of



253

--------------------------------------------------------------------------------




Credit Amount at such time after giving effect to all other draw requests
honored on such day. Upon the honoring of a Termination Date Demand in full, the
Letter of Credit Provider shall have no obligation to honor any other draw
request. Any payments made by the Letter of Credit Provider shall be paid from
funds of the Letter of Credit Provider. "Business Day" means any day other than
a Saturday, Sunday or other day on which banks are required or authorized by law
to close in New York City, New York or Chicago, Illinois. Upon the Letter of
Credit Provider’s honoring any Demand presented hereunder, the Letter of Credit
Amount shall automatically be decreased by an amount equal to the amount of said
Demand paid by the Letter of Credit Provider to the Beneficiary. In addition to
the foregoing reduction, upon the Letter of Credit Provider’s honoring any
Termination Date Demand presented to it hereunder in full, the Letter of Credit
Amount shall automatically be reduced to zero and this Letter of Credit shall be
terminated.
The Letter of Credit Amount shall be automatically reinstated when and to the
extent, but only when and to the extent, that (i) the Letter of Credit Provider
is reimbursed by ABCR for any amount drawn hereunder as a Note Deficit Demand,
(ii) the Letter of Credit Provider receives written notice from ABCR in the form
of Annex C hereto that the Letter of Credit Amount should be reinstated in an
amount set forth therein (which shall equal the amount reimbursed pursuant to
clause (i)) and that no Event of Bankruptcy (as defined in Annex C attached
hereto) with respect to ABCR has occurred and is continuing and (iii) this
Letter of Credit has not been terminated in accordance with the terms hereof.
If the Letter of Credit Provider receives any Demand as herein provided on or
prior to the Scheduled Expiration Date, all in conformity with the terms and
conditions of this Letter of Credit, not later than 12:00 noon (New York City
time) on a Business Day, the Letter of Credit Provider will make such funds
available by 1:00 p.m. (New York City time) (i) in respect of a Demand (or part
of a Demand) made for an amount equal to or less than Euro 50,000,000 (such Euro
50,000,000, the "Letter of Credit Cash Amount") after giving effect to all other
draw requests honored on or before such day which have not been reinstated, on
the immediately following Business Day, and (ii) in respect of a Demand (or part
of a Demand) made for an amount in excess of the Letter of Credit Cash Amount
after giving effect to all other draw requests honored on or before such day
which have not been reinstated, on the third immediately following Business Day,
in each case in accordance with your payment instructions. For the avoidance of
doubt, (A) if the amount specified in a Demand is less than or equal to the
Letter of Credit Cash Amount (as such Letter of Credit Cash Amount is reduced by
all other draw requests honoured on or before such Demand which has not been
reinstated, the "Available Letter of Credit Cash Amount"), the Letter of Credit
Provider will make funds available equal to the amount specified in such Demand
by the time specified in (i) of the immediately preceding sentence and (B) if
the amount specified in a Demand exceeds the Available Letter of Credit Cash
Amount, the Letter of Credit Provider will (a) make funds available in an amount
equal to the Available Letter of Credit Cash Amount by the time specified in (i)
of the immediately preceding sentence and (b) make funds available in an amount
equal to the remainder of such Demand by the time specified in (ii) of the
immediately preceding sentence.
If the Letter of Credit Provider receives any Demand as herein provided on or
prior to the termination hereof, all in conformity with the terms and conditions
of this Letter of Credit, after 12:00 noon



254

--------------------------------------------------------------------------------




(New York City time) on a Business Day, the Letter of Credit Provider will make
the funds available by 6:00 p.m. (New York City time) (i) in respect of a Demand
(or part of a Demand) made for an amount equal to or less than the Letter of
Credit Cash Amount after giving effect to all other draw requests honored on or
before such day which have not been reinstated, on the immediately following
Business Day, and (ii) in respect of a Demand (or part of a Demand) made for an
amount in excess of the Letter of Credit Cash Amount after giving effect to all
other draw requests honored on or before such day which have not been
reinstated, on the third immediately following Business Day, in each case in
accordance with your payment instructions. For the avoidance of doubt, (A) if
the amount specified in a Demand is less than or equal to the Available Letter
of Credit Cash Amount, the Letter of Credit Provider will make funds available
equal to the amount specified in such Demand by the time specified in (i) of the
immediately preceding sentence and (B) if the amount specified in a Demand
exceeds the Available Letter of Credit Cash Amount, the Letter of Credit
Provider will (a) make funds available in an amount equal to the Available
Letter of Credit Cash Amount by the time specified in (i) of the immediately
preceding sentence and (b) make funds available in an amount equal to the
remainder of such Demand by the time specified in (ii) of the immediately
preceding sentence.
For purposes of the certificates to be delivered by you in the form attached
hereto as Annexes A and B, "Pro Rata Share" means, with respect to any Letter of
Credit Provider as of any date, the fraction (expressed as a percentage)
obtained by dividing (A) such Letter of Credit Provider’s Letter of Credit
Amount as of such date by (B) an amount equal to the aggregate amount of the
Letter of Credit Amounts of all the Letter of Credit Providers under their
respective Letters of Credit as of such date; provided that, only for purposes
of calculating the Pro Rata Share with respect to any Letter of Credit Provider
as of any date, if such Letter of Credit Provider has not complied with its
obligation to pay the Beneficiary the amount of any Note Deficit Demand or
Termination Demand (as defined in the related Letter of Credit) made prior to
such date, such Letter of Credit Provider’s Letter of Credit Amount, as of such
date, shall be treated as reduced (for calculation purposes only) by the amount
of such unpaid Note Deficit Demand or Termination Demand, as the case may be,
and shall not be reinstated for purposes of such calculation unless and until
the date as of which such Letter of Credit Provider has paid such amount to the
Beneficiary and been reimbursed by ABCR for such amount (provided that the
foregoing calculation shall not in any manner reduce the undersigned’s actual
liability in respect of any failure to pay any Note Deficit Demand or
Termination Demand).
This Letter of Credit is transferable in its entirety to any transferee(s) who
you certify to the Letter of Credit Provider has succeeded you, as Beneficiary,
and may be successively transferred. Transfer of this Letter of Credit to such
transferee shall be effected by the presentation to the Letter of Credit
Provider of this Letter of Credit accompanied by a transfer request in the form
of Annex E attached hereto. Transfers to designated foreign nationals and /or
specially designated nationals are not permitted as being contrary to the U.S.
Treasury Department or Foreign Assets Control Regulations. Upon our endorsement
of such transfer, the transferee instead of the transferor shall, without
necessity of further action, be entitled to all the benefits of and rights under
this Letter of Credit in the transferor’s place; provided that, in such case,
any certificates of the Beneficiary to be provided



255

--------------------------------------------------------------------------------




hereunder shall be signed by one who states therein that he is a duly authorized
officer or agent of the transferee.
This Letter of Credit sets forth in full the undertaking of the Letter of Credit
Provider, and such undertaking shall not in any way be modified, amended,
amplified or limited by reference to any document, instrument or agreement
referred to herein, except only the certificates referred to herein; and any
such reference shall not be deemed to incorporate herein by reference any
document, instrument or agreement except for such certificates. In furtherance
of the foregoing, with regard to any conflict between the terms hereof and those
contained in the Credit Agreement, the terms hereof shall govern.
The Letter of Credit Amount may be reduced upon prior written notice (which may
be by facsimile transmission with telephone confirmation of receipt at such
numbers as herein provided) delivered to the Letter of Credit Provider by the
Beneficiary (with prior consent of the Central Servicer) by an amount (which
will be expressed in Euro in such notice) set forth in such notice.
Making a non-complying drawing, withdrawing a drawing or failing to make any
drawing does not waive or otherwise prejudice the right to make another timely
drawing or a timely redrawing.
Except as expressly stated herein, this Letter of Credit is subject to the
International Standby Practice, ICC Publication No. 590 (the "ISP98"), except as
otherwise provided above. If this Letter of Credit expires during an
interruption of business caused by an act of God, riot, civil commotion,
insurrection, war or other cause beyond the bank’s control, or by any strike or
lockout, we agree to effect payment under this Letter of Credit, if a drawing
which conforms to the terms and conditions of this Letter of Credit is made
within twenty (20) days after the resumption of business, and, as to matters not
covered by the ISP98, shall be governed by the law of the State of New York,
including the Uniform Commercial Code as in effect in the State of New York.
Communications with respect to this Letter of Credit shall be addressed to us at
JPMORGAN CHASE BANK, N.A., C/O JPMORGAN TREASURY SERVICES, 10420 HIGHLAND MANOR
DRIVE, 4TH FLOOR, TAMPA, FLORIDA 33610, ATTN: STANDBY LETTER OF CREDIT DEPT.,
specifically referring to the number of this Letter of Credit. For telephone
assistance, please contact the Standby Client Service Unit at 1-800-634-1969,
select Option 1, and have this Letter of Credit number available.
Very truly yours,
JPMORGAN CHASE BANK, N.A., as Letter of Credit Provider
By:

    Name:

Title:





256

--------------------------------------------------------------------------------




ANNEX A
TO
JPMORGAN CHASE BANK, N.A. LETTER OF CREDIT NO. XXXXXX

CERTIFICATE OF NOTE DEFICIT DEMAND
JPMORGAN CHASE BANK, N.A.
Facsimile number:


Attention: STANDBY LETTER OF CREDIT UNIT


Certificate of Note Deficit Demand under the Irrevocable Letter of Credit
No. XXXXXX (the "Letter of Credit"; the terms defined therein and not otherwise
defined herein being used herein as therein defined), dated as of 20 March 2013,
issued by JPMorgan Chase Bank, N.A., as the Letter of Credit Provider, in favor
of Deutsche Trustee Company Limited (as the "Issuer Security Trustee"), under
the Note Issuance Facility Agreement (as may be amended from time to time in
accordance with its terms, the "INIFA"), dated as of 5 March 2013, between,
inter alios, Carfin Finance International Limited as the Issuer and the Issuer
Security Trustee.
The undersigned, a duly authorized officer of the Issuer Security Trustee,
hereby certifies to the Letter of Credit Provider as follows:
1.[        ] is the Issuer Security Trustee under the INIFA.
1.    The Issuer Security Trustee is making a drawing under the Letter of Credit
in an amount equal to Euro ________ (the "Note Deficit Disbursement"), which
amount is equal to the lesser of (X) the product of the Letter of Credit
Provider’s Pro Rata Share as of the date hereof and the amount equal to the sum
of interest due and payable in respect of the Senior Notes and other payments
ranking senior to the interest payable in respect of the Senior Notes in
accordance with the relevant Issuer Priority of Payment; and (Y) the Letter of
Credit Amount as in effect on the date of this certificate.
3.    Concurrently with the draw being demanded hereby, the undersigned is
making a draw under each of the other Letters of Credit in an amount equal to
the related other Letter of Credit Providers’ Pro Rata Share of the amount to be
drawn on the Letters of Credit.
4.    You are requested to deliver an amount equal to the Note Deficit
Disbursement pursuant to the following instructions:
Payment by the Letter of Credit Provider pursuant to this Demand shall be made
to


[payment instructions to be inserted]


--------------------------------------------------------------------------------

257



--------------------------------------------------------------------------------






5.    The Beneficiary acknowledges that, pursuant to the terms of the Letter of
Credit, upon the Letter of Credit Provider’s honoring in full the draw amount
set forth in this certificate, the Letter of Credit Amount shall be
automatically reduced by an amount equal to the amount paid by the Letter of
Credit Provider in respect of such draw.
(Signature Page Follows)



258



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Issuer Security Trustee has executed and delivered this
certificate on this ____ day of __________________, ________.
Issuer Security Trustee, as Beneficiary

            
 

 


By:                         


Name:



Title:

By:                              


Name:



Title:






259



--------------------------------------------------------------------------------




ANNEX B
TO
JPMORGAN CHASE BANK, N.A. LETTER OF CREDIT NO. XXXXXX



CERTIFICATE OF TERMINATION DEMAND
JPMORGAN CHASE BANK, N.A.
Facsimile number:


Attention: STANDBY LETTER OF CREDIT UNIT
Certificate of Termination Demand under the Irrevocable Letter of Credit
No. XXXXXX (the "Letter of Credit"; the terms defined therein and not otherwise
defined herein being used herein as therein defined), dated as of 20 March 2013,
issued by JPMorgan Chase Bank, N.A., as the Letter of Credit Provider, in favor
of Deutsche Trustee Company Limited (as the "Issuer Security Trustee"), under
the Note Issuance Facility Agreement (as may be amended from time to time in
accordance with its terms, the "INIFA"), dated as of 5 March 2013, between,
inter alios, Carfin Finance International Limited as the Issuer and the Issuer
Security Trustee.
The undersigned, a duly authorized officer of the Issuer Security Trustee,
hereby certifies to the Letter of Credit Provider as follows:
1.    [        ] is the Issuer Security Trustee under the INIFA.
2.    [The Letter of Credit Provider ceases to be an Eligible Issuer LC
Provider]/[The Expected Maturity Date is due to commence on the Business Day
immediately following the date of this certificate]. [The Letter of Credit
Provider has given notice to the Beneficiary that the Letter or Credit
Expiration Date shall not be automatically extended by one year from the then
current Letter of Credit Expiration Date and the Issuer has not otherwise
provided evidence satisfactory to the Transaction Agent on or before the
Business Day falling three Business Days prior to the then current Letter of
Credit Expiration Date that the Issuer Reserves will, on the then current Letter
of Credit Expiration Date, be more than or equal to the Issuer Reserve Required
Amount.]
2.    The Issuer Security Trustee is making a drawing under the Letter of Credit
in an amount equal to Euro ___________ (the "Termination Disbursement"), which
amount shall not exceed the Letter of Credit Provider's Pro Rata Share as of the
date hereof of the Letter of Credit Amount as in effect on the date of this
certificate.
3.    You are requested to deliver an amount equal to the Termination
Disbursement pursuant to the following instructions:



260



--------------------------------------------------------------------------------




Payment by the Letter of Credit Provider pursuant to this Demand shall be made
to
[payment instructions to be inserted]
4.    The Beneficiary acknowledges that, pursuant to the terms of the Letter of
Credit, upon the Letter of Credit Provider’s honoring in full the draw amount
set forth in this certificate, the Letter of Credit Amount shall be
automatically reduced by an amount equal to the amount paid by the Letter of
Credit Provider in respect of such draw.
IN WITNESS WHEREOF, the Issuer Security Trustee has executed and delivered this
certificate on this ____ day of __________________, ________.
Issuer Security Trustee, as Beneficiary

            
 

 


By:
                    



Name:



Title:

By:                         


Name:



Title:









--------------------------------------------------------------------------------

261



--------------------------------------------------------------------------------




ANNEX C
TO
JPMORGAN CHASE BANK, N.A. LETTER OF CREDIT NO. XXXXXX

CERTIFICATE OF REINSTATEMENT OF LETTER OF CREDIT AMOUNT
JPMORGAN CHASE BANK, N.A.
Facsimile number:


Attention: STANDBY LETTER OF CREDIT UNIT
Certificate of Reinstatement of Letter of Credit Amount under the Irrevocable
Letter of Credit No. XXXXXX (the "Letter of Credit"; the terms defined therein
and not otherwise defined herein being used herein as therein defined), dated as
of 20 March 2013, issued by JPMorgan Chase Bank, N.A., as the Letter of Credit
Provider, in favor of Deutsche Trustee Company Limited (as the "Issuer Security
Trustee"), under the Note Issuance Facility Agreement (as may be amended from
time to time in accordance with its terms, the "INIFA"), dated as of 5 March
2013, between, inter alios, Carfin Finance International Limited as the Issuer
and the Issuer Security Trustee.
The undersigned, a duly authorized officer of Avis Budget Car Rental, LLC
("ABCR"), hereby certifies to the Letter of Credit Provider as follows:
1.As of the date of this certificate, the Letter of Credit Provider has been
reimbursed by [         ] in the amount of Euro [        ] (the "Reimbursement
Amount") in respect of the [Note Deficit Demand] made on ________________,
_______.
2.ABCR hereby notifies you that, pursuant to the terms and conditions of the
Letter of Credit, the Letter of Credit Amount of the Letter of Credit Provider
is hereby reinstated in the amount of Euro [        ] (the "Reinstatement
Amount") [NOT TO EXCEED REIMBURSEMENT AMOUNT] so that the Letter of Credit
Amount of the Letter of Credit Provider after taking into account such
reinstatement is in an amount equal to Euro [     ] [NOT TO EXCEED MAXIMUM
AMOUNT OF LETTER OF CREDIT PRIOR TO DRAWING].
3.As of the date of this certificate, no Event of Bankruptcy with respect to
ABCR has occurred and is continuing. "Event of Bankruptcy", with respect to
ABCR, means (a) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding-up or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or any substantial part of its assets, or any similar action with respect to
such Person under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, and such case or proceeding
shall continue undismissed, or unstayed and in effect, for a period of 60
consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter



262



--------------------------------------------------------------------------------




in effect; or (b) such Person shall commence a voluntary case or other
proceeding under any applicable bankruptcy, insolvency, reorganization, debt
arrangement, dissolution or other similar law now or hereafter in effect, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for such Person or for any substantial part of its property, or shall
make any general assignment for the benefit of creditors; or (c) the board of
directors of such Person (if such Person is a corporation or similar entity)
shall vote to implement any of the actions set forth in clause (b) above.


IN WITNESS WHEREOF, ABCR has executed and delivered this certificate on this ___
day of __________________, ________.



AVIS BUDGET CAR RENTAL, LLC
 

 

 


By:
                    



Name:



Title:

Acknowledged and Agreed:
The undersigned hereby acknowledges receipt of the Reimbursement Amount (as
defined above) in the amount set forth above and agrees for the benefit of the
Beneficiary that the undersigned’s Letter of Credit Amount is in an amount equal
to Euro __________ as of the date hereof after taking into account the
reinstatement of the undersigned’s Letter of Credit Amount by an amount equal to
the Reinstatement Amount.
JPMORGAN CHASE BANK, N.A.
By:                          


--------------------------------------------------------------------------------

263



--------------------------------------------------------------------------------





    Name:

    Title:




--------------------------------------------------------------------------------

264



--------------------------------------------------------------------------------




ANNEX D
TO
JPMORGAN CHASE BANK, N.A. LETTER OF CREDIT NO. XXXXXX
CERTIFICATE OF TERMINATION
JPMORGAN CHASE BANK, N.A.
facsimile number:


Attention: STANDBY LETTER OF CREDIT UNIT
Certificate of Termination of Letter of Credit Amount under the Irrevocable
Letter of Credit No. XXXXXX (the "Letter of Credit"; the terms defined therein
and not otherwise defined herein being used herein as therein defined), dated as
of 20 March 2013, issued by JPMorgan Chase Bank, N.A., as the Letter of Credit
Provider, in favor of Deutsche Trustee Company Limited (as the "Issuer Security
Trustee"), under the Note Issuance Facility Agreement (as may be amended from
time to time in accordance with its terms, the "INIFA"), dated as of 5 March
2013, between, inter alios, Carfin Finance International Limited as the Issuer
and the Issuer Security Trustee.
The undersigned, duly authorized officers of the Beneficiary hereby certify to
the Letter of Credit Provider as follows:
1.[        ] is the Issuer Security Trustee under the INIFA.
2.As of the date of this certificate, the Letter of Credit Termination Date has
occurred.
3.The Issuer Security Trustee hereby notifies the Letter of Credit Provider
that, as a result of the occurrence of the Letter of Credit Termination Date,
the undersigned is returning the Letter of Credit Provider’s Letter of Credit to
the Letter of Credit Provider.



265



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer Security Trustee has executed and delivered this
certificate on this ____ day of __________________, ________.
Issuer Security Trustee, as Beneficiary

            
 

 


By:
                    



Name:



Title:

By:                          


Name:



Title:








266



--------------------------------------------------------------------------------




ANNEX E
REQUEST TO TRANSFER
JPMorgan Chase Bank, N.A.                            Date: _________________
C/O JPMorgan Treasury Services
10420 Highland Manor Drive, 4th Floor
Tampa, FL 33610


Attn: Standby Letter of Credit Unit


Re: JPMorgan Chase Bank, N.A. Irrevocable Standby Letter of Credit No. XXXXXX
dated 20 March 2013


We, the undersigned "Transferor", hereby irrevocably transfer all of our rights
to draw under the above referenced Letter of Credit ("Credit") in its entirety
to:


NAME OF TRANSFEREE __________________________________________________________
(Print Name and complete address of the Transferee) "Transferee"  
ADDRESS OF TRANSFEREE __________________________________________________________
__________________________________________________________
CITY, STATE/COUNTRY ZIP
__________________________________________________________
In accordance with ISP98, Rule 6, regarding transfer of drawing rights, all
rights of the undersigned Transferor in such Credit are transferred to the
Transferee, who shall have the sole rights as beneficiary thereof, including
sole rights relating to any amendments whether increases or extensions or other
amendments and whether now existing or hereafter made. All amendments are to be
advised directly to the Transferee without necessity of any consent of or notice
to the undersigned Transferor.
The original Credit, including amendments to this date, is attached and the
undersigned Transferor requests that you endorse an acknowledgment of this
transfer on the reverse thereof. The undersigned Transferor requests that you
notify the Transferee of this Credit in such form and manner as you deem
appropriate, and the terms and conditions of the Credit as transferred. The
undersigned Transferor acknowledges that you incur no obligation hereunder and
that the transfer shall not be effective until you have expressly consented to
effect the transfer by notice to the Transferee.


If you agree to these instructions, please advise the Transferee of the terms
and conditions of this transferred Credit and these instructions.


Payment of transfer fee of U.S $_______ is for the account of ABCR who agrees to
pay you on demand any expense or cost you may incur in connection with the
transfer. Receipt of such shall not constitute consent by you to effect the
transfer.


Transferor represents and warrants to Transferring Bank that (i) our execution,
delivery, and performance of this request to Transfer (a) are within our powers,
(b) have been duly authorized, (c) constitute our legal, valid, binding and
enforceable obligation, (d) do not contravene any charter provision, by-law,
resolution, contract, or other undertaking binding on or affecting us or any of
our properties, (e) do not require any notice, filing or other action to, with,
or by any governmental authority, (ii) the enclosed Credit is original and
complete, (iii) there is no outstanding demand or request for payment or
transfer under the Credit affecting the rights to be transferred, (iv) the
Transferee’s name and address are correct and complete and (v) the requested
Transfer does not violate any applicable United States or other law, rule or
regulation.


The Effective Date shall be the date hereafter on which Transferring Bank
effects the requested transfer by acknowledging this request and giving notice
thereof to Transferee.
WE WAIVE ANY RIGHT TO TRIAL BY JURY THAT WE MAY HAVE IN ANY ACTION OR PROCEEDING
RELATING TO OR ARISING OUT OF THIS TRANSFER.



267

--------------------------------------------------------------------------------




This Request is made subject to ISP98 and is subject to and shall be governed by
the laws of the State of New York, without regard to principles of conflict of
laws.
(Signature Page Follows)






Sincerely yours,
SIGNATURE GUARANTEED
Signature(s) with title(s) conform(s) with that/those on file with us for this
individual, entity or company and signer(s) is/are authorized to execute this
agreement. We attest that the individual, company or entity has been identified
by us in compliance with USA PATRIOT Act procedures of our bank.
    
(Print Name of Bank)
    
(Address of Bank)
    
(City, State, Zip Code)
    
(Print Name and Title of Authorized Signer)
    
(Authorized Signature)
    
(Telephone Number)
    
(Date)


        
(Print Name of Transferor)


________________________________________________
(Transferor’s Authorized Signature)


        
(Print Authorized Signer’s Name and Title)


        
(Telephone Number/Fax Number)






































Acknowledged:


        
SIGNATURE GUARANTEED



268

--------------------------------------------------------------------------------




Signature(s) with title(s) conform(s) with that/those on file with us for this
individual, entity or company and signer(s) is/are authorized to execute this
agreement. We attest that the individual, company or entity has been identified
by us in compliance with USA PATRIOT Act procedures of our bank.
    
(Print Name of Bank)
    
(Address of Bank)
    
(City, State, Zip Code)
    
(Print Name and Title of Authorized Signer)
    
(Authorized Signature)
    
(Telephone Number)
    
(Date)
(Print Name of Transferee)


        
(Transferee’s Authorized Signature)


        
(Print Authorized Signer’s Name and Title)


        
(Telephone Number/Fax Number)

















269

--------------------------------------------------------------------------------




Schedule 14
Forms of Drawdown Notices

Part A: Form of Senior Advance Drawdown Notice
To:
[●], [●], [●] and [●] (the “Senior Noteholders”)
Cc:
Crédit Agricole Corporate and Investment Bank (as “Transaction Agent”)
Deutsche Bank AG, London Branch (as “Issuer Cash Manager”)
Deutsche Trustee Company Limited (as “Issuer Security Trustee”)
Deutsche Bank Luxembourg S.A. (as “Registrar”)
[Each Senior Noteholder]
Avis Finance Company Limited (as “Central Servicer”)
Avis Finance Company Limited (as “Subordinated Lender”)
From:
CarFin Finance International Limited (as the “Issuer”)



[Date]
Dear Sirs
1
We refer to: (i) the Issuer Note Issuance Facility Agreement (the “Issuer Note
Issuance Facility Agreement”) dated [●] and made between, among others, the
Issuer and the Senior Noteholders and (ii) the Master Definitions Agreement
dated [●] and made between, among others, the Issuer, the Senior Noteholders and
the Transaction Agent (the “Master Definitions Agreement”).

2
Terms defined in the Master Definitions Agreement shall bear the same meaning in
this Senior Advance Drawdown Notice.

By this notice, the Issuer gives the Transaction Agent notice that the Issuer
requests the making of a Senior Advance pursuant to the Issuer Note Issuance
Facility Agreement as follows:
Senior Advance A
Senior Advance Amount: [ ]
Senior Advance Drawdown Date: [ ]
Senior Advance Repayment Date: [ ]
Senior Noteholder Allocation: [ ]



270

--------------------------------------------------------------------------------




 
Amount
Commitment %
Senior Noteholder #1
 
 
Senior Noteholder #2
 
 
Senior Noteholder #3
 
 
Senior Noteholder #4
 
 
Total
 
 



Senior Advance B
Senior Advance Amount: [ ]
Senior Advance Drawdown Date: [ ]
Senior Advance Repayment Date: [ ]
Senior Noteholder Allocation: [ ]
 
Amount
Commitment %
Senior Noteholder #1
 
 
Senior Noteholder #2
 
 
Senior Noteholder #3
 
 
Senior Noteholder #4
 
 
Total
 
 



3
We confirm that:

(i)
the Issuer Repeating Representations will be true and correct on the proposed
Senior Advance Drawdown Date;

(ii)
we are in compliance with our obligations under the Issuer Transaction
Documents; and

(iii)
no Potential Event of Default relating to an Issuer Event of Default, no Issuer
Event of Default and no Rapid Amortisation Event has occurred.

4
This Senior Advance Drawdown Notice is irrevocable.

Yours faithfully,


…………………………………………….
for and on behalf of
CarFin Finance International Limited



271

--------------------------------------------------------------------------------






Part B: Form of FleetCo Advance Drawdown Notice


To:
[CarFin Finance International Limited / Crédit Agricole Corporate and Investment
Bank (as French Intermediary Bank)] (as the “Lender”)
Crédit Agricole Corporate and Investment Bank (as “FleetCo Security Agent”)
Cc:
Deutsche Bank AG, London branch (as “Issuer Cash Manager”)
Crédit Agricole Corporate and Investment Bank (as “Transaction Agent”)
Avis Finance Company Limited (as “Central Servicer”)
[Eurotitrisation (as “FCT Management Company”)]
[Avis Budget Autovermietung GmbH & Co. KG (the “German Opco”)]
[Avis Budget Italia S.p.A. (the “Italian Opco”)]
[Avis Alquile un Coche S.A. (the “Spanish Opco”)]
[[Avis Budget Autoverhuur B.V.] (the “Dutch Opco”)]
[Avis Location de Voitures SAS (the “French Opco”)]
From:
[Dutch FleetCo [(in respect of its Vehicle Fleet in Germany)/(in respect of its
Vehicle Fleet in The Netherlands)] / Italian FleetCo / Dutch FleetCo, Spanish
Branch / French FleetCo]



[Date]
Dear Sirs
1
We refer to: (i) the [FleetCo Spanish Facility Agreement / FleetCo Italian
Facility Agreement / FleetCo German Facility Agreement / FleetCo Dutch Facility
Agreement / FleetCo French Facility Agreement] dated [●] and made between, among
others, the [Dutch FleetCo, Spanish Branch / Dutch FleetCo / Italian FleetCo /
French FleetCo] and the Lender (the “FleetCo Facility Agreement”); and (ii) the
Master Definitions Agreement dated [●] and made between, among others, the
Lender, the Senior Noteholders and the Transaction Agent (the “Master
Definitions Agreement”).

2
Terms defined in the Master Definitions Agreement shall bear the same meaning in
this FleetCo Advance Drawdown Notice.

By this notice, [[Dutch FleetCo [(in respect of its Vehicle Fleet in
Germany)/(in respect of its Vehicle Fleet in The Netherlands)] / Dutch FleetCo,
Spanish Branch / Italian FleetCo / French FleetCo] gives the Lender notice that
[Dutch FleetCo/Italian FleetCo/French FleetCo/Dutch FleetCo, Spanish Branch]
requests the making of a FleetCo Advance pursuant to the FleetCo Facility
Agreement as follows:
FleetCo Advance A
FleetCo Advance Amount: [ ]
FleetCo Advance Drawdown Date: [ ]
FleetCo Advance Repayment Date: [ ]
FleetCo Advance B
FleetCo Advance Amount: [ ]



272

--------------------------------------------------------------------------------




FleetCo Advance Drawdown Date: [ ]
FleetCo Advance Repayment Date: [ ]
3
We confirm that:

(i)
the FleetCo Repeating Representations will be true and correct on the proposed
FleetCo Advance Drawdown Date;

(ii)
we are in compliance with our obligations under the FleetCo Transaction
Documents to which we are party; and

(iii)
no Potential Event of Default relating to [an Italian FleetCo Event of Default/a
Dutch FleetCo Event of Default/a French FleetCo Event of Default], no [Italian
FleetCo Event of Default/Dutch FleetCo Event of Default/French FleetCo Event of
Default] and no Rapid Amortisation Event (in respect of itself) has occurred.

4
This FleetCo Advance Drawdown Notice is irrevocable.

Yours faithfully,


…………………………………………….
for and on behalf of
[Dutch FleetCo / Italian FleetCo / Dutch FleetCo, Spanish Branch / French
FleetCo]





273

--------------------------------------------------------------------------------






Part C: Form of VFN Advance Drawdown Notice


To:
CarFin Finance International Limited (as the “Lender”)
Crédit Agricole Corporate and Investment Bank (as “FleetCo Security Agent”)
Cc:
Deutsche Bank AG, London branch (as “Issuer Cash Manager”)
Crédit Agricole Corporate and Investment Bank (as “Transaction Agent”)
Avis Finance Company Limited (as “Central Servicer”)
Crédit Agricole Corporate and Investment Bank (as “French Intermediary Bank”)
AB FleetCo (as “French FleetCo”)
Avis Location de Voitures SAS (the “French Opco”)
From:
[•] FCT, represented by Eurotitrisation (as the “FCT Management Company”)



[Date]
Dear Sirs
1
We refer to: (i) the VFN Funding Agreement dated [●] and made between, among
others, the FCT and the Lender (the “VFN Funding Agreement”); and (ii) the
Master Definitions Agreement dated 5 March 2013 (as amended, novated, varied or
restated from time to time) and made between, among others, the Lender, the FCT
and the Transaction Agent (the “Master Definitions Agreement”).

2
Terms defined in the Master Definitions Agreement shall bear the same meaning in
this VFN Advance Drawdown Notice.

By this notice, the FCT gives the Lender notice that the FCT requests the making
of a VFN Advance pursuant to the VFN Funding Agreement as follows:
VFN Advance A
VFN Advance Amount: [ ]
VFN Advance Drawdown Date: [ ]
VFN Advance Repayment Date: [ ]
VFN Advance B
VFN Advance Amount: [ ]
VFN Advance Drawdown Date: [ ]
VFN Advance Repayment Date: [ ]
3
We confirm that:

(i)
[the FCT Repeating Representations will be true and correct on the proposed VFN
Advance Drawdown Date;]

(ii)
we are in compliance with our obligations under the Transaction Documents to
which we are party; and




274

--------------------------------------------------------------------------------




(iii)
[no Potential Event of Default relating to a FCT Event of Default, no FCT Event
of Default] and no Rapid Amortisation Event (in respect of itself) has occurred.

4
This VFN Advance Drawdown Notice is irrevocable.

Yours faithfully,


…………………………………………….
for and on behalf of
[•] FCT, represented by Eurotitrisation (as the “FCT Management Company”)





275

--------------------------------------------------------------------------------




Schedule 15
Forms of Closing and Solvency Certificate
Part 1
Form of Issuer Closing and Solvency Certificate
CarFin Finance International Limited (the “Issuer”)
(incorporated as a private limited company under the laws of Ireland with
registered number 463656 and having its registered office at 1 Grant’s Row,
Lower Mount Street, Dublin 2, Ireland)
To:
Blue Finn S.a.r.l., Luxembourg, Küsnacht Branch (as a “Senior Noteholder”)
Crédit Agricole Corporate and Investment Bank (as a “Senior Noteholder”)
Deutsche Bank AG, London Branch (as a “Senior Noteholder”)
Natixis (as a “Senior Noteholder”)
Scotiabank Europe plc (as a “Senior Noteholder”)
Deutsche Trustee Company Limited (as “Issuer Security Trustee”)
Crédit Agricole Corporate and Investment Bank (as “Transaction Agent”)
Crédit Agricole Corporate and Investment Bank (as “FleetCo Security Agent”)



[DATE]
Issuer Closing Certificate
1
Terms defined in a master definitions agreement (the “Master Definitions
Agreement”) dated [●] and signed for the purpose of identification by, inter
alios, the Issuer and the Senior Noteholders shall bear the same meaning herein.

2
I, [●], am an Authorised Signatory of the Issuer and certify as at the date
hereof:

(a)
no Potential Event of Default relating to an Issuer Event of Default and no
Issuer Event of Default has occurred and is continuing;

(b)
since [the Signing Date], there has been no change or any development or event
involving a prospective adverse change in the condition (financial or otherwise)
of the Issuer which would have a material adverse effect on the ability of the
Issuer to perform its payment obligations under the Issuer Note Issuance
Facility Agreement, the Senior Notes and the Issuer Subordinated Note Facility
Agreement;

(c)
there has been no event or the discovery of any fact making any of the
representations and warranties given by the Issuer contained in Clause 3
(Representations and Warranties) of the Framework Agreement or any other
Transaction Document to which it is party untrue, misleading or incorrect on the
Initial Funding Date;

(d)
the Issuer is in compliance with its covenants and obligations under the
Relevant Transaction Documents; and

(e)
each copy document relating to it (and attached hereto) is correct, complete and
in full force and effect and has not been amended or superseded as at a date no
earlier than the date of the Initial Funding Date.




276

--------------------------------------------------------------------------------






For and on behalf of
CARFIN FINANCE INTERNATIONAL LIMITED


    

Authorised Signatory



277

--------------------------------------------------------------------------------






Part 2
Form of Parent Closing and Solvency Certificate
Avis Budget Car Rental, LLC (the “Parent”)
(a Delaware limited liability company)


To:
Blue Finn S.a.r.l., Luxembourg, Küsnacht Branch (as a “Senior Noteholder”)
Crédit Agricole Corporate and Investment Bank (as a “Senior Noteholder”)
Deutsche Bank AG, London Branch (as a “Senior Noteholder”)
Natixis (as a “Senior Noteholder”)
Scotiabank Europe plc (as a “Senior Noteholder”)
Deutsche Trustee Company Limited (as “Issuer Security Trustee”)
Crédit Agricole Corporate and Investment Bank (as “Transaction Agent”)
Crédit Agricole Corporate and Investment Bank (as “FleetCo Security Agent”)



[DATE]
Parent Closing Certificate
1
Unless otherwise defined herein or the context otherwise requires, terms defined
in a master definitions agreement (the “Master Definitions Agreement”) dated [●]
and entered into by, among others, the Parent and the Senior Noteholders shall
bear the same meaning herein.

2
I, [●], am an Authorised Signatory of Avis Budget Car Rental LLC and certify as
at the date hereof:

(a)
no Potential Event of Default relating to a Parent Event of Default and no
Parent Event of Default has occurred and is continuing;

(b)
the Parent has performed or satisfied all of the conditions precedent in
relation to itself required to be performed or satisfied by it under the
Transaction Documents on and as of the dates specified in such Transaction
Documents;

(c)
since the Signing Date, there has been no event or the discovery of any fact
making any of the representations and warranties given by the Parent contained
in Clause 3 (Representations and Warranties) of the Framework Agreement untrue,
misleading or incorrect on the Initial Funding Date; and

(d)
the Parent is in compliance with its covenants and obligations under the
Framework Agreement or any other Transaction Document to which it is a party.



For and on behalf of
AVIS BUDGET CAR RENTAL, LLC





278

--------------------------------------------------------------------------------





Authorised Signatory



279

--------------------------------------------------------------------------------








Part 3
Form of Subordinated Lender Closing and Solvency Certificate
Avis Finance Company Limited (“Finco” and the “Central Servicer”)
(incorporated under the laws of England whose registered office is at Avis
House, Park Road, Bracknell, Berkshire RG12 2EW, registered under number
02123807)
To:
Blue Finn S.a.r.l., Luxembourg, Küsnacht Branch (as a “Senior Noteholder”)
Crédit Agricole Corporate and Investment Bank (as a “Senior Noteholder”)
Deutsche Bank AG, London Branch (as a “Senior Noteholder”)
Natixis (as a “Senior Noteholder”)
Scotiabank Europe plc (as a “Senior Noteholder”)
Deutsche Trustee Company Limited (as “Issuer Security Trustee”)
Crédit Agricole Corporate and Investment Bank (as “Transaction Agent”)
Crédit Agricole Corporate and Investment Bank (as “FleetCo Security Agent”)



[DATE]
Finco Closing Certificate
1
Unless otherwise defined herein or the context otherwise requires, terms defined
in a master definitions agreement (the “Master Definitions Agreement”) dated [●]
and entered into by, among others, Finco and the Senior Noteholders shall bear
the same meaning herein.

2
I, [●], am an Authorised Signatory of Avis Finance Company Limited and certify
as at the date hereof:

(i)
no Potential Event of Default relating to a Subordinated Lender Event of
Default, a Central Servicer Event of Default or a Parent Event of Default, no
Subordinated Lender Event of Default, no Central Servicer Event of Default and
no Parent Event of Default has occurred and is continuing;

(ii)
since the Signing Date, there has been no change or any development or event
involving a prospective adverse change in the condition (financial or otherwise)
of Finco which would have a material adverse effect on the ability of Finco or
the Central Servicer to perform its material obligations under the Transaction
Documents to which Finco or the Central Servicer (as applicable) is a party; and

(iii)
Finco is in compliance with its covenants and obligations under the Transaction
Documents to which Finco or the Central Servicer is a party.

For and on behalf of
AVIS FINANCE COMPANY LIMITED





280

--------------------------------------------------------------------------------





Authorised Signatory
Part 4
Form of FleetCo Closing and Solvency Certificate
[Dutch FleetCo/Italian FleetCo/Dutch FleetCo, Spanish Branch/French FleetCo]
To:
Blue Finn S.a.r.l., Luxembourg, Küsnacht Branch (as a “Senior Noteholder”)
Crédit Agricole Corporate and Investment Bank (as a “Senior Noteholder”)
Deutsche Bank AG, London Branch (as a “Senior Noteholder”)
Natixis (as a “Senior Noteholder”)
Scotiabank Europe plc (as a “Senior Noteholder”)
Deutsche Trustee Company Limited (as “Issuer Security Trustee”)
Crédit Agricole Corporate and Investment Bank (as “Transaction Agent”)
Crédit Agricole Corporate and Investment Bank (as “FleetCo Security Agent”)



[DATE]
[Dutch FleetCo [(in respect of its Vehicle Fleet in Germany)/(in respect of its
Vehicle Fleet in The Netherlands)]/Italian FleetCo/Dutch FleetCo, Spanish
Branch/French FleetCo] Closing Certificate
1
Unless otherwise defined herein or the context otherwise requires, terms defined
in a master definitions agreement (the “Master Definitions Agreement”) dated [●]
and entered into by, among others, the Issuer and the Senior Noteholders shall
bear the same meaning herein.

2
I, [●], am an Authorised Signatory of [Dutch FleetCo/Italian FleetCo/Dutch
FleetCo, Spanish Branch/French FleetCo] and certify and confirm as at the date
hereof:

(a)
no Potential Event of Default relating to a FleetCo Event of Default in relation
to [Dutch FleetCo/Italian FleetCo/Dutch FleetCo, Spanish Branch/French FleetCo]
and no FleetCo Event of Default in relation to [Dutch FleetCo/Italian
FleetCo/Dutch FleetCo, Spanish Branch/French FleetCo] has occurred and is
continuing;

(b)
since the Signing Date, there has been no change or any development or event
involving a prospective adverse change in the condition (financial or otherwise)
of [Dutch FleetCo/Italian FleetCo/Dutch FleetCo, Spanish Branch/French FleetCo]
which would have a material adverse effect on the ability of [Dutch
FleetCo/Italian FleetCo/Dutch FleetCo, Spanish Branch/French FleetCo] to perform
its payment obligations under the FleetCo [Spanish/German/Italian/Dutch/French]
Facility Agreement;

(c)
there has been no event or the discovery of any fact making any of the
representations and warranties given by [Dutch FleetCo/Italian FleetCo/Dutch
FleetCo, Spanish Branch/French FleetCo] contained in Clause 3 (Representations
and Warranties) of the Framework Agreement and the other Transaction Documents
to which [Dutch FleetCo/Italian FleetCo/Dutch FleetCo, Spanish Branch/French
FleetCo] is a party untrue, misleading or incorrect on the Initial Funding Date;




281

--------------------------------------------------------------------------------




(d)
[Dutch FleetCo/Italian FleetCo/Dutch FleetCo, Spanish Branch/French FleetCo] is
in compliance with its covenants and obligations under the Transaction Documents
to which [Dutch FleetCo/Italian FleetCo/Dutch FleetCo, Spanish Branch/French
FleetCo] is a party;

(e)
the borrowing or guaranteeing or securing, as appropriate, of the total
commitments would not cause any borrowing, guarantee, security or similar limit
binding on [Dutch FleetCo/Italian FleetCo/Dutch FleetCo, Spanish Branch/French
FleetCo] to be exceeded and would not cause a Default (which could result in a
FleetCo Event of Default) to occur;

(f)
each copy document relating to [Dutch FleetCo/Italian FleetCo/Dutch FleetCo,
Spanish Branch/French FleetCo] provided under paragraph 2 of Schedule 2, Part 1
of the Framework Agreement is correct, complete and in full force and effect and
has not been amended or superseded as at a date no earlier than the date of the
Initial Funding Date;

(g)
to the best of its knowledge and belief, the execution of the Transaction
Documents by [Dutch FleetCo/Italian FleetCo/Dutch FleetCo, Spanish Branch/French
FleetCo] and all matters in connection therewith are being effected by [Dutch
FleetCo/Italian FleetCo/Dutch FleetCo, Spanish Branch/French FleetCo] in good
faith and in connection with its business, and in its opinion there are
reasonable grounds for believing that the transactions contemplated by the
Transaction Documents and all related matters will benefit [Dutch
FleetCo/Italian FleetCo/Dutch FleetCo, Spanish Branch/French FleetCo]; and

(h)
to the best of its knowledge and belief, [Dutch FleetCo/Italian FleetCo/Dutch
FleetCo, Spanish Branch/French FleetCo], in entering into the Transaction
Documents to which it is a party, has not been influenced by a desire to prefer
one creditor over any other creditor of [Dutch/Italian/French FleetCo].



For and on behalf of
[DUTCH FLEETCO / ITALIAN FLEETCO / DUTCH FLEETCO, SPANISH BRANCH / FRENCH
FLEETCO]



Authorised Signatory



282

--------------------------------------------------------------------------------






Part 5
Form of Opco Closing and Solvency Certificate
[Spanish Opco/German Opco/Italian Opco/Dutch Opco/French Opco]


To:
Blue Finn S.a.r.l., Luxembourg, Küsnacht Branch (as a “Senior Noteholder”)
Crédit Agricole Corporate and Investment Bank (as a “Senior Noteholder”)
Deutsche Bank AG, London Branch (as a “Senior Noteholder”)
Natixis (as a “Senior Noteholder”)
Scotiabank Europe plc (as a “Senior Noteholder”)
Deutsche Trustee Company Limited (as “Issuer Security Trustee”)
Crédit Agricole Corporate and Investment Bank (as “Transaction Agent”)
Crédit Agricole Corporate and Investment Bank (as “FleetCo Security Agent”)



[DATE]
[Opco] Closing Certificate
1
Unless otherwise defined herein or the context otherwise requires, terms defined
in a master definitions agreement (the “Master Definitions Agreement”) dated [●]
and entered into by, among others, the Issuer and the Senior Noteholders shall
bear the same meaning herein.

2
I, [●], am an Authorised Signatory of [Spanish Opco/German Opco/Italian
Opco/Dutch Opco/French Opco] and certify as at the date hereof:

(a)
no Potential Event of Default relating to a [Spanish Opco/German Opco/Italian
Opco/Dutch Opco/French Opco] Event of Default and no Opco Event of Default
relating to a [Spanish Opco/German Opco/Italian Opco/Dutch Opco/French Opco] has
occurred and is continuing;

(b)
no Master Lease Termination Event, no Potential Master Lease Termination Event,
no Servicer Termination Event, no Potential Servicer Termination Event and no
Opco Event of Default in relation to it has occurred and is continuing;

(c)
since the Signing Date, there has been no change or any development or event
involving a prospective adverse change in the condition (financial or otherwise)
of [Spanish Opco/German Opco/Italian Opco/Dutch Opco/French Opco] which would
have a material adverse effect on the ability of [Spanish Opco/German
Opco/Italian Opco/Dutch Opco/French Opco] to perform its payment obligations
under the [Master Lease Agreement], other than any fact, event, change,
circumstance or effect resulting from (A) general changes or developments (other
than those resulting from acts of terrorism, war or armed hostilities) in the
industries in which [Spanish Opco/German Opco/Italian Opco/Dutch Opco/French
Opco] operates or in the general economy, financial, banking, currency or
capital markets, (B) normal seasonal changes in the results of operations of
[Spanish Opco/German Opco/Italian Opco/Dutch Opco/




283

--------------------------------------------------------------------------------




French Opco], (C) changes in accounting requirements or principles or any
changes in applicable laws or interpretations thereof or (D) any failure in and
of itself by [Spanish Opco/German Opco/Italian Opco/Dutch Opco/French Opco] to
meet any estimates of revenues or earnings or other financial performance for
any period (it being agreed that the facts and circumstances giving rise to such
failure may be taken into account in determining whether there has been a
material adverse effect or material impairment), except, in the case of
paragraph (A) above, to the extent such changes referred to therein have a
disproportionate adverse effect on [Spanish Opco/German Opco/Italian Opco/Dutch
Opco/French Opco], relative to other participants in the industry in which
[Spanish Opco/German Opco/Italian Opco/Dutch Opco/French Opco] operates,
provided that, for the purposes of this paragraph (A) the industries in which
[Spanish Opco/German Opco/Italian Opco/Dutch Opco/French Opco] operates shall be
deemed to be the vehicle rental industry in [jurisdiction];
(d)
there has been no event or discovery of any fact making any of the
representations and warranties given by [Spanish Opco/German Opco/Italian
Opco/Dutch Opco/French Opco] contained in Clause 21 of the Master German Fleet
Lease Agreement, Clause 23 of the Italian Master Lease Agreement and Master
Dutch Fleet Lease Agreement, Clause 24 of the Spanish Master Lease Agreement and
French Master Lease Agreement, Clause 3 (Representations and Warranties) of the
Framework Agreement or other Transaction Documents to which it is a party
untrue, misleading or incorrect on the Initial Funding Date;

(e)
[Spanish Opco/German Opco/Italian Opco/Dutch Opco/French Opco] is in compliance
with its covenants and obligations under the Transaction Documents to which it
is a party;

(f)
to the best of its knowledge and belief, the execution of the Transaction
Documents by [Italian Opco/Spanish Opco/German Opco/Dutch Opco/French Opco] and
all matters in connection therewith are being effected by [Italian Opco/Spanish
Opco/German Opco/Dutch Opco/French Opco] in good faith and in connection with
its business, and in its opinion there are reasonable grounds for believing that
the transactions contemplated by the Transaction Documents and all related
matters will benefit [Italian Opco/Spanish Opco/German Opco/Dutch Opco/French
Opco]; and

(g)
to the best of its knowledge and belief, [Italian Opco/Spanish Opco/German
Opco/French Opco], in entering into the Transaction Documents to which it is a
party, has not been influenced by a desire to prefer one creditor over any other
creditor of [Italian Opco/Spanish Opco/German Opco/Dutch Opco/French Opco].



For and on behalf of
[SPANISH/GERMAN/ITALIAN/DUTCH/FRENCH OPCO]



Authorised Signatory



284

--------------------------------------------------------------------------------




Part 6
Form of Avis Europe Closing and Solvency Certificate
Avis Budget EMEA Limited (“Avis Europe”)
(incorporated under the laws of England whose registered office is at Avis
House, Park Road, Bracknell, Berkshire RG12 2EW, registered under number
03311438)
To:
Blue Finn S.a.r.l., Luxembourg, Küsnacht Branch (as a “Senior Noteholder”)
Crédit Agricole Corporate and Investment Bank (as a “Senior Noteholder”)
Deutsche Bank AG, London Branch (as a “Senior Noteholder”)
Natixis (as a “Senior Noteholder”)
Scotiabank Europe plc (as a “Senior Noteholder”)
Deutsche Trustee Company Limited (as “Issuer Security Trustee”)
Crédit Agricole Corporate and Investment Bank (as “Transaction Agent”)
Crédit Agricole Corporate and Investment Bank (as “FleetCo Security Agent”)



[DATE]
Finco Closing Certificate
1
Unless otherwise defined herein or the context otherwise requires, terms defined
in a master definitions agreement (the “Master Definitions Agreement”) dated [●]
and entered into by, among others, the Issuer and the Senior Noteholders shall
bear the same meaning herein.

2
I, [●], am an Authorised Signatory of Avis Europe and certify as at the date
hereof:

(i)
no Potential Event of Default relating to an Avis Europe Event of Default and no
Avis Europe Event of Default has occurred and is continuing;

(ii)
since the Signing Date, there has been no change or any development or event
involving a prospective adverse change in the condition (financial or otherwise)
of Avis Europe which would have a material adverse effect on the ability of Avis
Europe to perform its material obligations under the Transaction Documents to
which Avis Europe is a party; and

(iii)
Avis Europe is in compliance with its covenants and obligations under the
Transaction Documents to which Avis Europe is a party.



For and on behalf of
AVIS BUDGET EMEA LIMITED



Authorised Signatory



285

--------------------------------------------------------------------------------









286

--------------------------------------------------------------------------------




Schedule 16
Issuer Intercreditor Terms
1
Ranking and Priority

1.12
Issuer Debt

Unless expressly provided herein and subject to Schedule 3 (Priorities of
Payments), each of the Parties agrees that:
1.12.1
the Senior Issuer Debt shall rank in right and priority of payment pari passu
and without preference between the Senior Noteholder Debt and the Issuer Hedging
Debt; and

1.12.2
the Subordinated Debt shall be subordinated to the Senior Issuer Debt.

1.13
Issuer Security

Each of the Parties agrees that the Issuer Security shall rank and secure the
Senior Noteholder Debt and the Issuer Hedging Debt pari passu and without any
preference between them (but only to the extent that such Issuer Security is
expressed to secure such Issuer Debt).
2
Undertakings of the Issuer Secured Creditors

Each Issuer Secured Creditor (other than the Issuer Security Trustee) agrees
that it will not:
(i)
permit or require the Issuer to discharge any of the Issuer Secured Liabilities
owed to it, except to the extent and in the manner permitted under this
Agreement and/or the relevant Issuer Transaction Document;

(ii)
without prejudice to the generality of paragraph (i) above, accelerate, or
permit or require the Issuer to accelerate, cancel, pay, prepay, repay, redeem,
purchase, terminate early or voluntarily terminate or otherwise acquire any of
the Issuer Secured Liabilities, except to the extent and in the manner permitted
by this Agreement, the Issuer Note Issuance Facility Agreement and/or the Issuer
Security Documents;

(iii)
take, accept or receive the benefit of any Security Interest (other than any
right of set-off permitted pursuant to paragraph (iv) below), guarantee,
indemnity (except to the extent and in the manner permitted under this Agreement
and/or the Issuer Security Documents and as further specified in the Issuer
Transaction Documents or this Agreement) or other assurance against financial
loss from the issuer in respect of any of the Issuer Secured Liabilities owed to
it except pursuant to the Issuer Security created under the Issuer Security
Documents;

(iv)
take, receive or recover from the Issuer by set off, any right of combination of
accounts, proceedings of any kind or in any other manner whatsoever (save where
permitted in paragraphs (i) to (iii) above) the whole or any part of the Issuer
Secured Liabilities owed to it, except:

(a)
in respect of the Issuer Account Bank, to the extent permitted under the Issuer
Account Bank Agreement;

(b)
to the extent permitted under paragraph 4.2 below; or




287

--------------------------------------------------------------------------------




(c)
in accordance with the provisions of this Agreement and/or the Issuer Note
Issuance Facility Agreement and as further specified in the Issuer Transaction
Documents; or

(v)
take any Enforcement Action in respect of the Issuer Security except in
accordance with the provisions hereof and the Issuer Security Documents.

For the avoidance of doubt, nothing in this paragraph 2 (Undertakings of the
Issuer Secured Creditors) shall affect the obligations of the Issuer towards the
Issuer Secured Creditors.
3
Senior Noteholders

3.7
Payment of Senior Noteholder Debt

The Issuer may make payments in respect of the Senior Noteholder Debt without
the prior written consent of any person, in an aggregate amount at any time, to
the extent permitted by the Issuer Transaction Documents.
3.8
Increase of principal: Senior Noteholders

The Senior Noteholders may from time to time (if permitted under the terms of
the Issuer Note Issuance Facility Agreement) effect an increase in Total Senior
Noteholder Commitment without the prior written consent of any person (except
the parties as required under the Issuer Note Issuance Facility Agreement), and
the amount of the increase of Total Senior Noteholder Commitment (together with
interest, fees and commission on that amount) shall be treated as being part of
the Senior Noteholder Debt.
4
Issuer Hedge Counterparties

4.12
Identity of Issuer Hedge Counterparties

No person providing hedging arrangements to the Issuer shall be entitled to
share in any of the Issuer Security or in the benefit of any guarantee or
indemnity in respect of any of the liabilities arising in relation to those
hedging arrangements, nor shall such liabilities be treated as Issuer Hedging
Debt unless that person is or becomes a party to this Agreement as an Issuer
Hedge Counterparty in accordance with Clause 11.2 (Acceding Issuer Hedge
Counterparty).
4.13
Payments of Issuer Hedging Debt

Subject to paragraph 4.3 below, the Issuer may make Payments to any Issuer Hedge
Counterparty in respect of the Issuer Hedging Debt then due to that Hedge
Counterparty under any Issuer Hedging Agreement in accordance with the terms of
that Issuer Hedging Agreement:
(i)
if the Payment is a scheduled Payment arising under the relevant Issuer Hedging
Agreement;

(ii)
to the extent that the Issuer’s obligation to make the Payment arises as a
result of the operation of:

(a)
any of sections 2(d) (Deduction or Withholding for Tax), 2(e) (Default Interest;
Other Amounts), 8(a) (Payment in the Contractual Currency), 8(b) (Judgments) and
11 (Expenses) of the 1992 ISDA Master Agreement of that




288

--------------------------------------------------------------------------------




Issuer Hedging Agreement (if the Hedging Agreement is based on a 1992 ISDA
Master Agreement);
(b)
any of sections 2(d) (Deduction or Withholding for Tax), 8(a) (Payment in the
Contractual Currency), 8(b) (Judgments), 9(h)(i) (Prior to Early Termination)
and 11 (Expenses) of the 2002 ISDA Master Agreement of that Issuer Hedging
Agreement (if the Issuer Hedging Agreement is based on a 2002 ISDA Master
Agreement); or

(c)
any provision of an Issuer Hedging Agreement which is similar in meaning and
effect to any provision listed in paragraph (a) or (b) above (if the Issuer
Hedging Agreement is not based on an ISDA Master Agreement);

(iii)
to the extent that no Default in respect of the Issuer is continuing at the time
of that Payment;

(iv)
prior to the irrevocable and unconditional discharge in full of the Senior
Noteholder Debt, the Majority Senior Noteholders and the Transaction Agent give
prior consent to the Payment being made; or

(v)
in accordance with the applicable Termination Events (as defined in the relevant
Issuer Hedging Agreement) and applicable Event of Default (as defined in the
relevant Issuer Hedging Agreement) set out in the relevant Issuer Hedging
Agreement.

4.14
Payment obligations continue

The Issuer shall not be released from the liability to make any Payment
(including of default interest, which shall continue to accrue) under any Issuer
Transaction Document by the operation of this paragraph 4 (Issuer Hedge
Counterparties) even if its obligation to make that Payment is restricted at any
time by any of the terms of this paragraph 4 (Issuer Hedge Counterparties).
4.15
Restrictions on enforcement of Issuer Security by Issuer Hedge Counterparties

Following the delivery of an Issuer Enforcement Notice by the Issuer Security
Trustee to the Issuer, each Issuer Hedge Counterparty shall be entitled to
exercise any right it may otherwise have in respect of the Issuer to:
(i)
prematurely close out or terminate any Issuer Hedging Debt; or

(ii)
exercise any right of set-off or take or receive any Payment in respect of any
Issuer Hedging Debt.

4.16
Required Enforcement: Issuer Hedge Counterparties

An Issuer Hedge Counterparty shall promptly terminate or close out in full any
hedging transaction under all or any of the Issuer Hedging Agreement to which it
is a party prior to their stated maturity following the delivery of an Issuer
Enforcement Notice by the Issuer Security Trustee to the Issuer.
4.17
Treatment of Payments due to the Issuer on termination of hedging transactions

4.17.1
If, on termination of any hedging transaction under any Issuer Hedging Agreement
occurring after the delivery of an Issuer Enforcement Notice to the Issuer or
the enforcement of the Issuer Security, a settlement amount or other amount
(following




289

--------------------------------------------------------------------------------




the application of any Close-Out Netting or Payment Netting in respect of that
Issuer Hedging Agreement) falls due from an Issuer Hedge Counterparty to the
Issuer, then that amount shall be paid by that Issuer Hedge Counterparty to the
Issuer Security Trustee, treated as the proceeds of enforcement of the Issuer
Security and applied in accordance with the terms of this Agreement and the
Issuer Security Documents.
4.17.2
The payment of that amount by the Issuer Hedge Counterparty to the Issuer
Security Trustee in accordance with paragraph 4.6.1 above shall discharge the
Issuer Hedge Counterparty’s obligation to pay that amount to the Issuer.

4.18
Designation of Issuer Transaction Documents

No Issuer Hedge Counterparty may designate a document an “Issuer Transaction
Document” for the purposes of this Agreement and other Transaction Documents
without the prior consent of the Transaction Agent (acting in accordance with
Clause 13.4 (Consents, Directions, Instructions, Amendments, Waivers and
Modifications of Transaction Documents by the Transaction Agent).
5
Subordinated Lenders

5.18
Identity of Subordinated Lenders

No person providing any Subordinated Debt to the Issuer shall be entitled to
share in any of the Issuer Security or in the benefit of any guarantee or
indemnity in respect of any of the liabilities arising in relation to those
financing arrangements, nor shall those liabilities be treated as Subordinated
Debt unless that person is or becomes a party hereto as a Subordinated Lender in
accordance with Clause 11.3 (Acceding Subordinated Lender).
5.19
Restrictions on Subordinated Debt

5.19.1
Until the Senior Issuer Discharge Date and subject to the Issuer Priority of
Payments:

(i)
no Subordinated Lender shall take, demand or receive, and the Issuer shall not
make any payment, repayment or prepayment, redemption or acquisition of any
principal, interest or other amount on or in respect of, or any distribution in
respect of, or any redemption, purchase or defeasance of, any Subordinated Debt
in cash or in kind, except as permitted by paragraph 5.3 (Permitted Subordinated
Debt Payments);

(ii)
no Subordinated Lender shall apply any money or property in or towards discharge
of, and the Issuer shall not redeem, purchase or defease, any Subordinated Debt,
except as permitted by paragraph 5.3 (Permitted Subordinated Debt Payments);

(iii)
no Subordinated Lender shall, and the Issuer shall not, exercise any set-off
against any Subordinated Debt, except as permitted by the Issuer Subordinated
Facility Agreement or by paragraph 5.3 (Permitted Subordinated Debt Payments);

(iv)
no Subordinated Lender shall permit to subsist or receive, and the Issuer shall
not create or permit to subsist, any Security Interest, or any guarantee,
indemnity or other assurance against loss, for, or in respect of, any
Subordinated Debt other than the Issuer Security;




290

--------------------------------------------------------------------------------




(v)
no Subordinated Lender shall, and the Issuer shall not, take or omit to take any
action whereby the ranking and/or subordination contemplated hereby may be
impaired;

(vi)
no Subordinated Lender shall, and the Issuer shall not, permit any Subordinated
Debt to be evidenced by a negotiable instrument;

(vii)
no Subordinated Lender shall convert any Subordinated Debt into shares of the
Issuer; and

(viii)
notwithstanding the terms of any agreement under which Subordinated Debt is
incurred, if there are insufficient Issuer Available Funds to satisfy all
amounts due in respect of any Subordinated Debt (including, without limitation,
any principal, interest and/or fees) then such amounts as remain unpaid on a due
date will be deemed not to have fallen due for payment on the relevant date and
the obligation to make such payment shall be suspended.

5.19.2
Paragraph 5.2.1 above does not apply to any action taken with the prior written
consent of the Issuer Security Trustee in accordance with Clause 24.3 (Consents,
Directions, Instructions, Amendments, Waivers and Modifications of Transaction
Documents by the Issuer Security Trustee).

5.20
Permitted Subordinated Debt Payments

5.20.1
Until the Senior Issuer Discharge Date and subject to paragraph 5.5 (Suspension
of Permitted Subordinated Debt Payments), paragraph 6 (Turnover of Receipts),
paragraph 9 (Effect on Insolvency), Clause 4.1.35 (Withdrawals from Issuer
Transaction Account) and the Issuer Priority of Payments, the Issuer may pay,
and the relevant Subordinated Lender may receive and retain, including by way of
set-off, payments in respect of any Subordinated Debt.

5.20.2
Notwithstanding the provisions in paragraph 5.2.1 and 5.3.1 above, following the
(i) exercise of the Spain Repayment Option and (ii) the receipt of the TRO
Proceeds Confirmation from the Issuer (or the Issuer Cash Manager on its behalf)
by the Transaction Agent, the Central Servicer and Finco in accordance with
Clause 6.2.1(iii)(b), the Issuer shall pay to the Subordinated Lender any
Disposal Proceeds it receives under the FleetCo Spanish Facility Agreement
pursuant to the Issuer Spain TRO Declaration of Trust, regardless of whether an
Issuer Event of Default has occurred. For the avoidance of doubt, paragraph
5.2.1 shall apply prior to the receipt of the TRO Proceeds Confirmation from the
Issuer (or the Issuer Cash Manager on its behalf) by the Transaction Agent, the
Central Servicer and Finco in accordance with Clause 6.2.1(iii)(b).

5.20.3
At the time that the Italy Repayment Option and/or Spain Repayment Option and/or
the France Repayment Option is exercised, the existing Subordinated Advances may
be set off against the amounts to be paid by the Subordinated Lender pursuant to
Clauses 6.2.1 (Spain) and 6.2.2 (Italy) and 6.2.3 (France).

5.21
Payment obligations continue

Neither the Issuer nor any Subordinated Lender shall be released from the
liability to make any Payment (including of default interest, which shall
continue to accrue) under any Issuer Transaction Document by the operation of
paragraphs 5.2 (Restrictions on Subordinated



291

--------------------------------------------------------------------------------




Debt) even if its obligation to make that Payment is restricted at any time by
the terms of paragraph 5.2 (Restrictions on Subordinated Debt).
5.22
Suspension of Permitted Subordinated Debt Payments

Until the Senior Issuer Discharge Date and subject to paragraph 9 (Effect on
Insolvency), the Issuer may not make, and no Subordinated Lender may receive,
any Permitted Subordinated Debt Payment if an Issuer Event of Default or a Rapid
Amortisation Event has occurred or would occur as a result of the relevant
payment.
5.23
Restrictions on Enforcement of Issuer Security by the Subordinated Lenders

(i)
Until the Senior Issuer Discharge Date and without prejudice to paragraph 5.3
(Permitted Subordinated Debt Payments), no Subordinated Lender shall, except
with the prior written consent of or as required by the Issuer Security Trustee
(acting on instructions, the Transaction Agent itself acting in accordance with
Clause 13.4 (Consents, Directions, Instructions, Amendments, Waivers and
Modifications of Transaction Documents by the Transaction Agent)), take any
Enforcement Action in relation to any Subordinated Debt.

(ii)
If required by the Issuer Security Trustee to take Enforcement Action, the
Subordinated Lenders will promptly take the relevant Enforcement Action and
apply any proceeds from that Enforcement Action in accordance with paragraph 6
(Turnover of Receipts).

5.24
Restrictions on Subrogation

Until the Senior Issuer Discharge Date, no Subordinated Lender shall, and the
Issuer shall not, except with the prior written consent of the Issuer Security
Trustee (acting on instructions, the Transaction Agent itself acting in
accordance with Clause 13.4 (Consents, Directions, Instructions, Amendments,
Waivers and Modifications of Transaction Documents by the Transaction Agent)),
be subrogated to or entitled to exercise any right of any Senior Issuer Finance
Party or any Security Interest or guarantee under any Issuer Security Document.
5.25
Designation of Transaction Documents

No Subordinated Lender may designate a document a “Transaction Document” for the
purposes of the Framework Agreement and other Transaction Documents without the
prior consent of the Issuer and the Transaction Agent.
6
Turnover of Receipts

6.8
Turnover by the Subordinated Lender

Until the Senior Issuer Discharge Date, if any Subordinated Lender receives or
recovers any Subordinated Recoveries except for any Permitted Subordinated Debt
Payment, that Subordinated Lender shall:
(i)
within three Business Days of the receipt or recovery, notify details of that
receipt or recovery to the Issuer Security Trustee and the Transaction Agent;

(ii)
hold any such Subordinated Recovery received by it, up to the aggregate of all
amounts which may be or become payable as Senior Issuer Debt, on trust for the
Transaction Agent or, following service of an Issuer Enforcement Notice, the
Issuer Security




292

--------------------------------------------------------------------------------




Trustee, for application towards the relevant Senior Issuer Debt in accordance
with the Issuer Transaction Documents; and
(iii)
pay an amount equal to any such Subordinated Recovery (or, where the receipt or
recovery is by way of discharge by set-off, an equivalent amount), up to the
aggregate of all amounts which may be or become payable as the relevant Senior
Issuer Debt, to the Transaction Agent or, following service of an Issuer
Enforcement Notice, the Issuer Security Trustee, for application towards the
relevant Senior Issuer Debt in accordance with the Issuer Transaction Documents.

6.9
Non-creation of Security Interest

Nothing in this paragraph 6 (Turnover of Receipts) or any other provision hereof
is intended to or shall create a Security Interest.
7
Redistribution

7.3
Recovering Creditor's rights

7.3.1
Any amount paid by an Issuer Secured Creditor (other than the Issuer Security
Trustee) (a "Recovering Creditor") to the Issuer Security Trustee or the
Transaction Agent under paragraph 9 (Effect on Insolvency) or paragraph 6
(Turnover of Receipts) shall be treated as having been paid by the Issuer and
distributed to the Senior Issuer Finance Parties (each a "Sharing Creditor") in
accordance with the terms hereof.

7.3.2
On a distribution by the Transaction Agent or the Issuer Security Trustee under
paragraph 7.1.1 above of a Payment received by a Recovering Creditor from the
Issuer, as between the Issuer and the Recovering Creditor, an amount equal to
the amount received or recovered by the Recovering Creditor and paid to the
Transaction Agent or the Issuer Security Trustee (the "Shared Amount") shall be
treated as not having been paid by the Issuer.

7.4
Reversal of redistribution

7.4.5
If any part of the Shared Amount received or recovered by a Recovering Creditor
becomes repayable to the Issuer and is repaid by that Recovering Creditor to the
Issuer, then:

(i)
each Sharing Creditor shall pay to the Transaction Agent (or following service
of an Issuer Enforcement Notice the Issuer Security Trustee) for the account of
that Recovering Creditor an amount equal to the appropriate part of its share of
the Shared Amount (together with an amount as is necessary to reimburse that
Recovering Creditor for its proportion of any interest on the Shared Amount
which that Recovering Creditor is required to pay) (the "Redistributed Amount");
and

(ii)
as between the Issuer, each Recovering Creditor and each relevant Sharing
Creditor, an amount equal to the relevant Redistributed Amount shall be treated
as not having been paid by the Issuer.

7.5
The Issuer Security Trustee shall not be obliged to pay any Redistributed Amount
to a Recovering Creditor under paragraph 7.2.1 above until it has been able to
establish to its




293

--------------------------------------------------------------------------------




satisfaction that it has actually received that Redistributed Amount from the
relevant Sharing Creditor and that it still has it in its possession.
7.6
Exclusions

Paragraph 7.1 (Recovering Creditor’s rights) and paragraph 7.2 (Reversal of
redistribution) shall not apply to any receipt or recovery by way of Close-Out
Netting by an Issuer Hedge Counterparty or Payment Netting by an Issuer Hedge
Counterparty.
7.7
Permitted assurance and receipts

Nothing herein shall restrict the ability of any Issuer Secured Creditor to:
(i)
arrange with any person which is not a member of the Avis Group any assurance
against loss in respect of, or reduction of its credit exposure to, the Issuer
(including assurance by way of credit based derivative or sub-participation); or

(ii)
make any assignment or transfer which is permitted by the Framework Agreement,

and that Issuer Secured Creditor shall not be obliged to account to any other
Party for any sum received by it as a result of that action.
7.8
Sums received by the Issuer

If the Issuer receives or recovers any sum which, under the terms of any of the
Issuer Transaction Documents, should have been paid to the Issuer Security
Trustee or the Transaction Agent, the Issuer shall:
(i)
hold an amount of that receipt or recovery equal to the Relevant Liabilities
(or, if less, the amount received or recovered) on trust for the Transaction
Agent or, following service of an Issuer Enforcement Notice to the Issuer
Security Trustee and promptly pay that amount to the Transaction Agent or,
following service of an Issuer Enforcement Notice, the Issuer Security Trustee,
for application in accordance with the terms hereof and the Transaction
Documents; and

(ii)
promptly pay an amount equal to the amount (if any) by which the receipt or
recovery exceeds the Relevant Liabilities to the Transaction Agent or, following
service of an Issuer Enforcement Notice, the Issuer Security Trustee, for
application in accordance with the terms hereof.

7.9
Saving provision

If, for any reason, any of the trusts expressed to be created in paragraph 6
(Turnover of Receipts) should fail or be unenforceable, the affected Issuer
Secured Creditor or the Issuer will promptly pay an amount equal to that receipt
or recovery, net of the costs directly attributable to achieving that receipt or
recovery, to the Transaction Agent or the Issuer Security Trustee, as
applicable, for application in accordance with the terms hereof.
7.10
Non-creation of Security Interest

In the event of any Issuer Secured Creditor or the Issuer breaching the terms of
paragraph 2(iii) and Clause 4.1.15 (No Security Interests), respectively, the
Security Interest, guarantee or indemnity so granted or given shall be deemed to
have been granted or given in favour of the Issuer Security Trustee to hold on
the trusts created by this Agreement.
7.11
Deferral of Subrogation




294

--------------------------------------------------------------------------------




7.11.5
No Issuer Secured Creditor or the Issuer may exercise any rights which it may
have by reason of the performance by it of its obligations under the Issuer
Transaction Documents to take the benefit (in whole or in part and whether by
way of subrogation or otherwise) of any rights under the Issuer Transaction
Documents of any Issuer Secured Creditor which ranks ahead of it in accordance
with the priorities set out in paragraph 1 (Ranking and Priority) until such
time as all of the Liabilities owing to each prior ranking Issuer Secured
Creditor (or, in the case of the Issuer, owing to each Issuer Secured Creditor)
have been irrevocably paid in full.

7.11.6
No Subordinated Lender shall exercise any rights which it may have to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any rights under the Issuer Transaction Documents of any other Issuer Secured
Creditor until such time as all of the Liabilities owing to each other Issuer
Secured Creditor have been irrevocably paid in full.

8
Instructions to Issuer Security Trustee and exercise of discretion

8.7
Subject to paragraph 8.3 below and without prejudice to Clause 24.3 (Consents,
Directions, Instructions, Amendments, Waivers and Modifications of Transaction
Documents by the Issuer Security Trustee), the Issuer Security Trustee:

8.7.1
shall, subject to it being indemnified and/or secured and/or prefunded to its
satisfaction, act, exercise any right, power, authority or discretion vested in
it as Issuer Security Trustee (or refrain from acting, exercising any right,
power, authority or discretion vested in it as Issuer Security Trustee) in
accordance with any instructions given to it by:

(i)
prior to the irrevocable and unconditional discharge in full of the Senior
Noteholder Debt, the Transaction Agent (acting on instructions given to it in
accordance with Clause 13.4 (Consents, Directions, Instructions, Amendments,
Waivers and Modifications of Transaction Documents by the Transaction Agent));

(ii)
upon and following the irrevocable and unconditional discharge in full of the
Senior Noteholder Debt but prior to the irrevocable and unconditional discharge
in full of the Issuer Hedging Debt, the Issuer Hedge Counterparties (provided
that, in the case of the occurrence of a Termination Event or an Event of
Default (each as defined in the relevant Issuer Hedging Agreement) in respect of
which an Issuer Hedge Counterparty is an Affected Party (as defined in the
relevant Issuer Hedging Agreement) or the Defaulting Party), such Issuer Hedge
Counterparty shall be excluded); and

(iii)
where all Issuer Hedge Counterparties are excluded under paragraph (ii) above or
where the Senior Issuer Debt has been irrevocably and unconditionally discharged
in full, the Subordinated Lender.

8.7.2
shall be entitled to assume (without liability to any person) that:

(a)
any instructions received by it from the Transaction Agent are duly given in
accordance with the terms of the Transaction Documents and that the Transaction
Agent has all authority and direction to give such instructions and the Issuer
Security Trustee shall have no duty to verify whether or not the




295

--------------------------------------------------------------------------------




Transaction Agent has obtained instructions from the relevant portion of Senior
Noteholders or other relevant Issuer Secured Creditors, as the case may be; and
(b)
unless it has received actual notice of revocation, that those instructions or
directions have not been revoked.

8.8
The Issuer Security Trustee shall be entitled to request instructions, or
clarification of any direction, from the Transaction Agent (or, as the case may
be, the other Issuer Secured Creditors) as to whether, and in what manner, it
should exercise or refrain from exercising any rights, powers, authorities and
discretions under this Agreement or any other Transaction Document and the
Issuer Security Trustee may refrain from acting unless and until those
instructions or clarifications are received by it in form and substance
satisfactory to it and shall have no liability to any person for any failure or
delay in carrying out such instructions which may result.

8.9
Any instructions given to the Issuer Security Trustee by the Transaction Agent
shall override any conflicting instructions given by any other Parties.

9
Effect on Insolvency

9.4
Payment of distributions

9.4.3
After the occurrence of an Insolvency Event in relation to the Issuer and
delivery of an Issuer Enforcement Notice, any Party entitled to receive a
distribution out of the assets of the Issuer in respect of Liabilities owed to
that Party shall, to the extent it is able to do so, direct the person
responsible for the distribution of the assets of the Issuer to pay that
distribution to the Issuer Security Trustee until the Liabilities owing to the
Issuer Secured Creditors have been paid in full.

9.4.4
The Issuer Security Trustee (or the Issuer Cash Manager on its behalf) shall
apply distributions paid to it under paragraph 9.1.1 above in accordance with
the Issuer Rapid Amortisation Period (Post-Enforcement) Priority of Payments.

9.5
Filing of claims

9.5.1
Following the occurrence of an Insolvency Event in respect of the Issuer and the
delivery of an Issuer Enforcement Notice, until the Senior Issuer Discharge
Date, the Issuer Security Trustee is (if directed by the Transaction Agent
(itself directed by the requisite number of Senior Noteholders) and subject to
the Issuer Security Trustee being indemnified and/or secured and/or prefunded to
its satisfaction) hereby irrevocably authorised on behalf of the Subordinated
Lender to:

(a)
demand, claim, enforce and prove for the Subordinated Debt;

file claims and proofs, give receipts and take any proceedings in respect of
filing such claims or proofs and do anything which the Issuer Security Trustee
considers necessary or desirable to recover the Subordinated Debt; and
receive all distributions of the Subordinated Debt for application towards the
Senior Issuer Debt in accordance with the Issuer Transaction Documents.
9.5.2
If and to the extent that the Issuer Security Trustee is not entitled, or, if so
directed by the Transaction Agent (itself so directed by the requisite number of
Senior Noteholders)




296

--------------------------------------------------------------------------------




elects not, to take any of the actions mentioned in paragraph 9.2.1 above, each
Subordinated Lender shall do so.
9.6
Distributions to Subordinated Lender

Following the occurrence of an Insolvency Event in respect of the Issuer and
delivery of an Issuer Enforcement Notice, until the Senior Issuer Discharge
Date, the Subordinated Lender shall:
(i)
hold all Recoveries, up to the aggregate of all amounts which may be or become
payable as Senior Issuer Debt, received by it in respect of the Subordinated
Debt on trust for the Issuer Security Trustee for application towards the Senior
Issuer Debt in accordance with the Issuer Transaction Documents;

(ii)
pay an amount equal to any Recoveries received by it (or, where the receipt or
recovery is by way of discharge by set-off, an equivalent amount), up to the
aggregate of all amounts which may be or become payable as Senior Issuer Debt,
in respect of the Subordinated Debt to the Issuer Security Trustee for
application towards the Senior Issuer Debt in accordance with the Issuer
Transaction Documents;

(iii)
promptly direct the trustee in bankruptcy, liquidator, assignee or other person
distributing the assets of the Issuer or their proceeds to pay distributions in
respect of the Subordinated Debt directly to the Issuer Security Trustee; and

(iv)
promptly undertake any action requested by the Issuer Security Trustee to give
effect to this paragraph 9.3 (Distributions to Subordinated Lender).

9.7
Set-Off

9.7.1
Subject to paragraph 9.4.2 below, to the extent that the Issuer’s Liabilities
are discharged by way of set-off (mandatory or otherwise) after the occurrence
of an Insolvency Event in respect of the Issuer, any Issuer Secured Creditor
which benefited from that set-off shall pay an amount equal to the amount of the
Liabilities owed to it which are discharged by that set-off to the Issuer
Security Trustee for application in accordance with the Issuer Rapid
Amortisation Period (Post-Enforcement) Priority of Payments.

9.7.2
Paragraph 9.4.1 above shall not apply to:

(i)
any Close-Out Netting by an Issuer Hedge Counterparty;

(ii)
any Payment Netting by an Issuer Hedge Counterparty; and

(iii)
following the receipt of the TRO Proceeds Confirmation from the Issuer (or the
Issuer Cash Manager on its behalf) by the Transaction Agent, the Central
Servicer and Finco in accordance with Clause 6.2.1(iii)(b), payments by the
Issuer to the Subordinated Lender of any Disposal Proceeds it receives under the
FleetCo Spanish Facility Agreement pursuant to the Issuer Spain TRO Declaration
of Trust.

9.8
Non-cash distributions

Subject to the Issuer Rapid Amortisation Period (Post-Enforcement) Priority of
Payment, if the Issuer Security Trustee or any other Issuer Secured Creditor
receives a distribution in a form other than in cash in respect of any of the
Liabilities, the Liabilities will not be reduced



297

--------------------------------------------------------------------------------




by that distribution until and except to the extent that the realisation
proceeds are actually applied towards the Liabilities.
9.9
Issuer Secured Creditors' actions

Each Issuer Secured Creditor shall:
(i)
do all things that the Issuer Security Trustee (acting in accordance with
paragraph 9.7 (Issuer Security Trustee instructions)) requests in order to give
effect to this paragraph 9 (Effect on Insolvency); and

(ii)
if the Issuer Security Trustee is not entitled to take any of the actions
contemplated by this paragraph 9 (Effect on Insolvency) or if the Issuer
Security Trustee (acting in accordance with paragraph 9.7 (Issuer Security
Trustee instructions)) requests that an Issuer Secured Creditor take that
action, undertake that action itself in accordance with the instructions of the
Issuer Security Trustee (acting in accordance with paragraph 9.7 (Issuer
Security Trustee instructions)).

9.10
Issuer Security Trustee instructions

For the purposes of paragraph 9.2 (Filing of claims) and paragraph 9.6 (Issuer
Secured Creditors' actions) the Issuer Security Trustee shall act only on the
instructions of the Transaction Agent under paragraph 10.1 (Enforcement
Instructions) or paragraph 10.2 (Manner of enforcement).
10
Enforcement of Issuer Security by the Issuer Security Trustee

10.3
Enforcement Instructions

10.3.5
The Issuer Security Trustee shall only enforce the Issuer Security if instructed
pursuant to and in accordance with Clause 24.3 (Consents, Directions,
Instructions, Amendments, Waivers and Modifications of Transaction Documents by
the Issuer Security Trustee) and provided that it is indemnified and/or secured
and/or prefunded to its satisfaction.

10.3.6
Subject to the Issuer Security having become enforceable in accordance with its
terms, the Transaction Agent (as directed in accordance with Clause 13.4
(Consents, Directions, Instructions, Amendments, Waivers and Modifications of
Transaction Documents by the Transaction Agent)) (or, as the case may be, the
other relevant Issuer Secured Creditors) may give or refrain from giving
instructions to the Issuer Security Trustee to enforce or refrain from enforcing
the Issuer Security as it sees fit.

10.3.7
The Issuer Security Trustee is entitled to rely on and comply with instructions
given in accordance with this paragraph 10.1 (Enforcement Instructions) but
shall have no obligation to take any action, step or proceeding under this
paragraph 10 (Enforcement of Issuer Security by the Issuer Security Trustee)
unless it has been instructed pursuant to and in accordance with Clause 24.3
(Consents, Directions, Instructions, Amendments, Waivers and Modifications of
Transaction Documents by the Issuer Security Trustee) and has been indemnified
and/or secured and/or prefunded to its satisfaction.

10.3.8
The Issuer Security Trustee shall have no duty to verify any instructions
received pursuant to this paragraph 10 (Enforcement of Issuer Security by the
Issuer Security




298

--------------------------------------------------------------------------------




Trustee) or determine whether or not the Transaction Agent (or, as the case may
be, the other relevant Issuer Secured Creditors) has obtained the Instructions
of the relevant portion of Senior Noteholders and shall have no liability to any
person for not so doing.
10.4
Manner of enforcement

If the Issuer Security is being enforced pursuant to paragraph 10.1 (Enforcement
Instructions), the Issuer Security Trustee shall enforce the Issuer Security in
such manner (including, without limitation, the selection of any administrator
of the Issuer to be appointed by the Issuer Security Trustee acting pursuant to
and in accordance with Clause 24.3 (Consents, Directions, Instructions,
Amendments, Waivers and Modifications of Transaction Documents by the Issuer
Security Trustee)).
10.5
Waiver of rights

To the extent permitted under applicable law and subject to paragraph 10.1
(Enforcement Instructions), paragraph 10.2 (Manner of enforcement) and the
Issuer Rapid Amortisation Period (Post-Enforcement) Priority of Payment, each of
the Issuer Secured Creditors and the Issuer waives all rights it may otherwise
have to require that the Issuer Security be enforced in any particular order or
manner or at any particular time or that any sum received or recovered from any
person, or by virtue of the enforcement of any of the Issuer Security or of any
other security interest, which is capable of being applied in or towards
discharge of any of the Issuer Secured Liabilities is so applied.
11
Failure of Trusts

(i)
If any trust intended to arise pursuant to paragraph 6 (Turnover of Receipts),
paragraph 7.1 (Recovering Creditor’s Rights), paragraph 7.2 (Reversal of
redistribution) or paragraph 9.3 (Distributions to Subordinated Lender) fails or
for any reason (including the laws of any jurisdiction in which any assets,
moneys, payments or distributions may be situated) cannot be given effect to,
the relevant Party will pay to the Issuer Security Trustee or the Transaction
Agent (as applicable) for application towards the Senior Issuer Debt in
accordance with the Issuer Transaction Documents an amount equal to the amount
(or the value of the relevant assets) intended to be so held on trust for the
Issuer Security Trustee or the Transaction Agent (as applicable).

(ii)
If a Party is obliged to pay any amount to the Issuer Security Trustee or the
Transaction Agent (as applicable) in accordance with paragraph 6 (Turnover of
Receipts), paragraph 7.1 (Recovering Creditor’s Rights), paragraph 7.2 (Reversal
of redistribution) or paragraph 9 (Effect on Insolvency):

(a)
the Issuer shall indemnify that Party (to the extent of its liability for the
relevant amount so paid) for any costs, liabilities and expenses incurred by it
as a result of it having to make that payment;

(b)
the relevant Issuer Debt in respect of which a Party made that payment to the
Issuer Security Trustee or the Transaction Agent (as applicable) will be deemed
not to have been reduced or discharged in any way or to any extent by the
relevant payment, distribution, proceeds or other discharge; and




299

--------------------------------------------------------------------------------




(c)
if and to the extent that the preceding provisions of this paragraph 11 (Failure
of Trusts) are held not to be effective to re-instate the amount of the relevant
payment, distribution, proceeds or other discharge of the relevant Issuer Debt,
the Issuer shall fully indemnify that Party (to the extent of its liability for
the relevant amount so paid) for the relevant amount upon demand.

12
Protection of Subordination

12.5
Continuing subordination

The subordination provisions herein shall remain in full force and effect by way
of continuing subordination and shall not be affected in any way by any
intermediate payment or discharge in whole or in part of any Issuer Debt.
12.6
Waiver of defences

Neither the subordination herein nor the obligations of any Senior Issuer
Finance Party, Subordinated Lender or the Issuer shall be affected in any way by
an act, omission, matter or thing which, but for this paragraph 12 (Protection
of Subordination), would reduce, release or prejudice the subordination or any
of those obligations in whole or in part, (without limitation and whether or not
known to any Senior Issuer Finance Party, Subordinated Lender, the Issuer or any
other person) including:
(i)
any time, waiver or consent granted to, or composition with, any person;

(ii)
the release of any person under the terms of any composition or arrangement with
any creditor of any person;

(iii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any person or any non-presentation or non-observance of any formality
or other requirement in respect of any instrument or any failure to realise the
full value of any security;

(iv)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

(v)
any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Issuer Transaction
Document or any other Issuer Transaction Document or security, including,
without limitation, any change in the purpose of, any extension of or any
increase in any facility or the addition of any new facility under any Issuer
Transaction Document or other document or security;

(vi)
any unenforceability, illegality or invalidity of any obligation of any person
under any Issuer Transaction Document or any other document or security;

(vii)
any insolvency or similar proceedings; or

(viii)
any postponement, discharge, reduction, non-provability or other similar
circumstance affecting any obligation of any person under any Issuer Transaction
Document resulting from any insolvency, liquidation or dissolution proceedings
or from any law, regulation or order.




300

--------------------------------------------------------------------------------




12.7
Immediate recourse

Each Subordinated Lender and the Issuer waive any right it may have of first
requiring any Issuer Security Trustee (or any trustee or agent on behalf of any
of them) or any other Issuer Secured Creditor to proceed against or enforce any
other right or Issuer Security or claim payment from any person before claiming
the benefit hereof. This waiver applies irrespective of any law or any provision
of the Issuer Subordinated Facility Agreement to the contrary.
12.8
Deferral of Subordinated Lenders’ rights

Unless the Issuer Security Trustee otherwise directs, no Subordinated Lender
shall exercise any rights which it may have by reason of performance by it of
its obligations hereunder or the Issuer Subordinated Facility Agreement:
(i)
to be indemnified by the Issuer other than pursuant to any increased costs or
tax gross-up provisions, provided that a Default has not occurred and will not
occur as a result of such indemnity;

(ii)
to claim any contribution from any guarantor of the Issuer’s obligations under
the Issuer Transaction Documents; and/or

(iii)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Senior Issuer Finance Parties under the Issuer
Transaction Documents or of any other guarantee or security taken pursuant to,
or in connection with, the Issuer Transaction Documents by any Senior Issuer
Finance Party.

12.9
Discharge

Each Subordinated Lender and the Issuer hereby irrevocably waives any right to
appropriate any payments to, or other sum received, recovered or held by, any
Issuer Security Trustee or any other Senior Issuer Finance Party in or towards
discharge of a particular part of the Senior Issuer Debt and agrees that the
Issuer Security Trustee shall have the exclusive right to appropriate any such
payment or other sum in accordance herewith.
12.10
Application

The provisions of this paragraph 12 (Protection of Subordination) shall not
apply after the Senior Issuer Discharge Date.
13
Preservation of Debt

13.3
Preservation of Subordinated Debt

Notwithstanding any term hereof postponing, subordinating or preventing the
payment of all or any part of the Subordinated Debt, the relevant Subordinated
Debt shall, as between the Issuer and the Subordinated Lenders, be deemed to
remain owing or due and payable (and interest, default interest or indemnity
payments shall continue to accrue) in accordance with the relevant Issuer
Transaction Documents.
13.4
No liability

Until the Senior Issuer Discharge Date, no Senior Issuer Finance Party shall be
liable to any Subordinated Lender for:



301

--------------------------------------------------------------------------------




(i)
the manner of exercise or any non-exercise of its rights, remedies, powers,
authorities or discretions hereunder; or

(ii)
any failure to collect or preserve any Issuer Debt or delay in doing so.

14
Information

14.6
Defaults

Each Issuer Secured Creditor shall promptly notify the Transaction Agent and the
Issuer Security Trustee of the occurrence of an Event of Default or Potential
Event of Default (however described, including any termination event) under or
breach of the Issuer Note Issuance Facility Agreement, the relevant Issuer
Hedging Agreement, the Issuer Subordinated Facility Agreement (as applicable),
in each case, of which it has actual knowledge.
14.7
Amounts of Issuer Debt

Each Issuer Secured Creditor shall, on reasonable request by any of the others
or the Issuer Security Trustee from time to time, notify the others and the
Issuer Security Trustee of details of the amount of its outstanding Issuer Debt
and the Issuer Security Trustee shall rely on such notification without
liability to any person.
14.8
Discharge of Issuer Debt

No Party shall be required to amend or give any waiver or consent under any
provision hereof after the date on which its Issuer Debt has been fully and
irrevocably paid or discharged and all commitments of that Party in respect of
its Issuer Debt have expired or been cancelled.
15
Preservation

15.1
Remedies and Waivers

No failure to exercise, nor any delay in exercising, on the part of any Senior
Issuer Finance Party, any Subordinated Lender or the Transaction Agent any right
or remedy hereunder shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided herein
are cumulative and not exclusive of any rights or remedies provided by law.
15.2
Priorities not affected

Except as otherwise provided hereunder, the priorities referred to in paragraph
1 (Ranking and Priority) will:
(i)
not be affected by any reduction or increase in the principal amount secured by
the Issuer Security in respect of the Senior Issuer Debt or by any intermediate
reduction or increase in, amendment of or variation to any of the Issuer
Transaction Documents, or by any variation or satisfaction of any of the
Liabilities or any other circumstances;

(ii)
apply regardless of the order in which or dates upon which this Agreement and
the other Issuer Transaction Documents are executed or registered or notice of
them is given to any person; and




302

--------------------------------------------------------------------------------




(iii)
secure the Senior Issuer Debt in the order specified, regardless of the date
upon which any of the Liabilities arise or of any fluctuations in the amount of
any of the Liabilities outstanding.






303

--------------------------------------------------------------------------------




Schedule 17
Vehicle Manufacturer Group Table



304

--------------------------------------------------------------------------------









305

--------------------------------------------------------------------------------




Schedule 18 – Form of VFN Transfer Documents
Part A – VFN Transfer Agreement
[On the letterhead of the FCT Noteholder]


To:    [Finco]
[The FCT]
Dated:    [ ]
Dear Sirs
VFN Funding Agreement between, amongst others, Carfin Finance International
Limited as FCT Noteholder (the “FCT Noteholder”) and [●] as FCT (represented by
Eurotitrisation as Management Company (the “FCT” dated [ ] (the “VFN Funding
Agreement")
We refer to the VFN Funding Agreement and set out below the terms of our
proposal (the "VFN Proposal").
This is a VFN Transfer Agreement. Terms defined in the master definitions
agreement dated 5 March 2013 (as amended and restated from time to time) and
entered into by, among others, the FCT Noteholder and Finco (the “Master
Definitions Agreement”) have the same meaning in this VFN Transfer Agreement
unless given a different meaning in this VFN Transfer Agreement.
This VFN Transfer Agreement is made between the FCT Noteholder and Avis Finance
Company Limited ("Finco").
Whereas:
A.
The FCT Noteholder and the FCT has entered into the VFN Funding Agreement.

B.
The FCT Noteholder wishes to transfer and Finco wishes to acquire all (and not
part only) of the FCT Noteholder’s rights, interest and benefits under the
Variable Funding Note and the VFN Funding Agreement (including, without
limitation, any VFN Advances which may be outstanding as at the VFN Purchase
Date.

It is agreed as follows:
I.
The FCT Noteholder and Finco agree to the transfer (cessione) of all (and not
part only) of the FCT Noteholder’s rights, interest and benefits under the
Variable Funding Note and the VFN Funding Agreement (including, without
limitation, any VFN Advances which may be outstanding as at the VFN Purchase
Date in accordance with Clause 6.2.3 (viii) (VFN Transfer) of the Framework
Agreement. The FCT accepts the transfer set out above.

II.
The proposed VFN Transfer Date is [ ].

III.
The VFN Purchase Price is [ ].

IV.
Finco confirms to the FCT Noteholder and the FCT that it has become entitled to
the same rights and that it will assume the same obligations to those Parties as
it would have been under if it was the FCT Noteholder.

V.
Finco as successor FCT Noteholder undertakes, therefore, to be bound by the
provisions of the VFN Funding Agreement, the Common Terms and the Master
Definitions Agreement, and,




306

--------------------------------------------------------------------------------




in particular, to become vested with all the authority, rights, powers, duties
and obligations and limitations of rights (including, but not limited to, clause
27.1 (Non-petition) of the Framework Agreement).
VI.
The provisions of the VFN Funding Agreement and the Common Terms (including, but
not limited to, clause 27.1 (Non-petition) of the Framework Agreement)
applicable to the FCT Noteholder shall apply, mutatis mutandis, to Finco as
successor FCT Noteholder.

VII.
The FCT Noteholder, Finco and the FCT confirm that the VFN Funding Agreement
will be terminated and of no further effect with respect to the FCT Noteholder,
the FleetCo Security Agent and the Transaction Agent;

VIII.
Finco and the FCT confirm that the FCT Noteholder, the FleetCo Security Agent
and the Transaction Agent will be released and discharged from their obligations
under the VFN Funding Agreement (and any corresponding, ancillary or accessory
obligations by which it is bound under the other Transaction Documents to which
the FCT Noteholder is a party) provided however that such release shall not
affect any liabilities or obligations of the FCT and Finco as successor FCT
Noteholder vìs-à-vìs each such Party under the VFN Funding Agreement.

IX.
This VFN Transfer Agreement and any non-contractual obligations arising out of
or in connection with it are governed by English law. The courts of England have
exclusive jurisdiction to settle any dispute arising out of or in connection
with this VFN Transfer Agreement (including a dispute relating to the existence,
validity or termination of this VFN Transfer Agreement or any non-contractual
obligation arising out of or in connection with this VFN Transfer Agreement) (a
“Dispute”). The Parties agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no such
Party will argue to the contrary.

X.
This VFN Transfer Agreement has been entered into on the date stated at the
beginning of this VFN Transfer Agreement.

If you agree with the VFN Proposal, please reproduce the contents of the VFN
Proposal on your letterhead and return it to us duly executed for acceptance.
Yours sincerely
[The FCT Noteholder]



307

--------------------------------------------------------------------------------






Part B – VFN Transfer Notice
[On Finco’s letterhead]
To:    [the other Parties to the VFN Funding Agreement]
Date:    [ ]
Dear Sirs
VFN Funding Agreement between, amongst others, Carfin Finance International
Limited as FCT Noteholder (the “FCT Noteholder”) and [●] as FCT (represented by
Eurotitrisation as Management Company (the “FCT” dated [ ] (the “VFN Funding
Agreement")
1.    We refer to the VFN Funding Agreement. This is a VFN Transfer Notice.
Terms defined in the master definitions agreement dated 5 March 2013 (as amended
and restated from time to time) and entered into by, among others, the FCT
Noteholder and Finco have the same meaning in this in this Transfer Notice.
2.    We hereby deliver to you the VFN Transfer Agreement executed by exchange
of correspondence between the FCT Noteholder, Finco and the FCT.
3.    The effective date of the VFN Transfer shall be [ ].
By:
[Finco]





308

--------------------------------------------------------------------------------




Execution Page
[executed pursuant to Master Amendment and Restatement Deed dated May 21, 2014]
Issuer


SIGNED by a duly authorised attorney of
CARFIN FINANCE INTERNATIONAL LIMITED


By: …………………………………….
Name:
 
Title:
 





Transaction Agent and Arranger


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
By: …………………………………….
Name:
 
Title:
 





Issuer Security Trustee


DEUTSCHE TRUSTEE COMPANY LIMITED
        
By: …………………………………….
Name:
 
Title:
 



By: …………………………………….
Name:
 
Title:
 




309

--------------------------------------------------------------------------------






FleetCo Security Agent


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
        
By: …………………………………….
Name:
 
Title:
 












310

--------------------------------------------------------------------------------






The Opcos


AVIS BUDGET AUTOVERMIETUNG GMBH & CO. KG (as German Opco)


By: …………………………………….
Name:
 
Title:
 





AVIS BUDGET ITALIA S.P.A. (as Italian Opco)


By: …………………………………….
Name:
 
Title:
 





AVIS BUDGET ITALIA S.P.A. (as VAT Sharing Italian Opco)


By: …………………………………….
Name:
 
Title:
 





AVIS ALQUILE UN COCHE S.A. (as Spanish Opco)


By: …………………………………….
Name:
 
Title:
 
















311

--------------------------------------------------------------------------------










AVIS BUDGET AUTOVERHUUR B.V. (as Dutch Opco)






By: …………………………………….
Name:
 
Title:
 





AVIS LOCATION DE VOITURES SAS (as French Opco)


By: …………………………………….
Name:
 
Title:
 



 




312

--------------------------------------------------------------------------------






The Servicers


AVIS ALQUILE UN COCHE S.A. (as Spanish Servicer)


By: …………………………………….
Name:
 
Title:
 

 


AVIS FINANCE COMPANY LIMITED (as Central Servicer)


By: …………………………………….
Name:
 
Title:
 





AVIS BUDGET ITALIA S.P.A. (as Italian Servicer)


By: …………………………………….
Name:
 
Title:
 





AVIS LOCATION DE VOITURES SAS (as French Servicer)


By: …………………………………….
Name:
 
Title:
 




313

--------------------------------------------------------------------------------






The Lessees


AVIS BUDGET AUTOVERMIETUNG GMBH & CO. KG (as German Lessee)


By: …………………………………….
Name:
 
Title:
 





AVIS BUDGET ITALIA S.P.A. (as Italian Lessee)


By: …………………………………….
Name:
 
Title:
 





AVIS ALQUILE UN COCHE S.A. (as Spanish Lessee)


By: …………………………………….
Name:
 
Title:
 





AVIS BUDGET AUTOVERHUUR B.V. (as Dutch Lessee)






By: …………………………………….
Name:
 
Title:
 


















314

--------------------------------------------------------------------------------








AVIS LOCATION DE VOITURES SAS (as French Lessee)






By: …………………………………….
Name:
 
Title:
 




315

--------------------------------------------------------------------------------






FleetCo Holdings


SIGNED by a duly authorised attorney of
CARFIN FINANCE HOLDINGS LIMITED


By: …………………………………….
Name:
 
Title:
 




316

--------------------------------------------------------------------------------






The FleetCos


FINCAR FLEET B.V. (as Dutch FleetCo)



By: …………………………………….
Name:
 
Title:
Managing Director / Proxyholder A



By: …………………………………….
Name:
 
Title:
Managing Director / Proxyholder B





FINCAR FLEET B.V., SUCURSAL EN ESPAÑA (as Dutch FleetCo, Spanish Branch)


By: …………………………………….
Name:
Beatriz Diez Arranz
Title:
Dutch FleetCo, Spanish Branch representative







AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A. (as Italian FleetCo)




By: …………………………………….
Name:
 
Title:
 





AB FLEETCO (as French FleetCo)




By: …………………………………….
Name:
 
Title:
 






317

--------------------------------------------------------------------------------






Parent
AVIS BUDGET CAR RENTAL, LLC


By: …………………………………….
Name:
 
Title:
 





Finco, Italian VAT Lender and the Subordinated Lender
AVIS FINANCE COMPANY LIMITED


By: …………………………………….         By: …………………………………….
Name:
 
Name
 
Director
 
Director/Secretary
 





Avis Europe
AVIS BUDGET EMEA LIMITED


By: …………………………………….
Name:
 
Title:
 






318

--------------------------------------------------------------------------------






The Account Banks


DEUTSCHE BANK AG, LONDON BRANCH (as Issuer Account Bank)
By:    
Name:
 
Title:
 



By:    
Name:
 
Title:
 





DEUTSCHE BANK S.A.E. (as Dutch FleetCo Spanish Account Bank)


By:    
Name:
 
Title:
 



By:    
Name:
 
Title:
 





DEUTSCHE BANK AG, LONDON BRANCH (as Dutch FleetCo Spanish Account Bank Operator)


By:    
Name:
 
Title:
 



By:    
Name:
 
Title:
 






319

--------------------------------------------------------------------------------




DEUTSCHE BANK S.P.A. (as Italian FleetCo Account Bank)


By:    
Name:
 
Title:
 



By:    
Name:
 
Title:
 





DEUTSCHE BANK AG (as Dutch FleetCo German Account Bank)


By:    
Name:
 
Title:
 



By:    
Name:
 
Title:
 





DEUTSCHE BANK AG, LONDON BRANCH (as Dutch FleetCo German Account Bank Operator)


By:    
Name:
 
Title:
 



By:    
Name:
 
Title:
 










320

--------------------------------------------------------------------------------




DEUTSCHE BANK AG, AMSTERDAM BRANCH (as Dutch FleetCo Dutch Account Bank)


By:    
Name:
 
Title:
 



By:    
Name:
 
Title:
 





DEUTSCHE BANK AG, LONDON BRANCH (as Dutch FleetCo Dutch Account Bank Operator)


By:    
Name:
 
Title:
 



By:    
Name:
 
Title:
 





DEUTSCHE BANK AG, PARIS BRANCH (as French FleetCo Account Bank)


By:    
Name:
 
Title:
 



By:    
Name:
 
Title:
 












321

--------------------------------------------------------------------------------




DEUTSCHE BANK AG, LONDON BRANCH (as French FleetCo Account Bank Operator)


By:    
Name:
 
Title:
 



By:    
Name:
 
Title:
 





Issuer Cash Manager


DEUTSCHE BANK AG, LONDON BRANCH


By: …………………………………….
Name:
 
Title:
 



By:    
Name:
 
Title:
 




322

--------------------------------------------------------------------------------






The FleetCo Back-up Cash Managers


DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo German Back-up Cash Manager)


By: …………………………………….
Name:
 
Title:
 



By:    
Name:
 
Title:
 





DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo Italian Back-up Cash Manager)


By: …………………………………….
Name:
 
Title:
 



By:    
Name:
 
Title:
 





DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo Spanish Back-up Cash Manager)


By: …………………………………….
Name:
 
Title:
 



By:    



323

--------------------------------------------------------------------------------




Name:
 
Title:
 



DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo Dutch Back-up Cash Manager)


By: …………………………………….
Name:
 
Title:
 



By:    
Name:
 
Title:
 





DEUTSCHE BANK AG, LONDON BRANCH (as FleetCo French Back-up Cash Manager)


By: …………………………………….
Name:
 
Title:
 



By:    
Name:
 
Title:
 






324

--------------------------------------------------------------------------------






The Senior Noteholders


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (as a Senior Noteholder)


By: …………………………………….
Name:
 
Title:
 





DEUTSCHE BANK AG, LONDON BRANCH (as a Senior Noteholder)


By: …………………………………….
Name:
 
Title:
 



By: …………………………………….
Name:
 
Title:
 





NATIXIS (as a Senior Noteholder)


By: …………………………………….
Name:
 
Title:
 


















325

--------------------------------------------------------------------------------






SCOTIABANK EUROPE PLC (as a Senior Noteholder)


By: …………………………………….
Name:
 
Title:
 



By:    
Name:
 
Title:
 




For and on behalf of
BLUE FINN S.A.R.L., LUXEMBOURG, KÜSNACHT BRANCH
(as a Senior Noteholder)


By: …………………………………….
Authorised signatory:
 





French Intermediary Bank
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


By: …………………………………….
Name:
 
Title:
 




326

--------------------------------------------------------------------------------






The Corporate Services Providers


INTERTRUST (NETHERLANDS) B.V. (as a Dutch FleetCo Corporate Services Provider)


By: …………………………………….
Name:
 
Title:
 



By:    
Name:
 
Title:
 





VISTRA B.V. (as a Dutch FleetCo Corporate Services Provider)


By: …………………………………….
Name:
 
Title:
 



By:    
Name:
 
Title:
 





STRUCTURED FINANCE MANAGEMENT (IRELAND) LIMITED (as Issuer Corporate Services
Provider and FleetCo Holdings Corporate Services Provider)


By: …………………………………….
Name:
 
Title:
 








327

--------------------------------------------------------------------------------











328

--------------------------------------------------------------------------------






Registrar


DEUTSCHE BANK LUXEMBOURG S.A.


By: …………………………………….
Name:
 
Title:
 



By:    
Name:
 
Title:
 






329

--------------------------------------------------------------------------------






FCT CARFIN
Represented by Eurotitrisation as FCT Management Company


By: …………………………………….
Name:
 
Title:
 



FCT Custodian
CACEIS BANK FRANCE


By: …………………………………….
Name:
 
Title:
 



FCT Servicer
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


By: …………………………………….
Name:
 
Title:
 






330

--------------------------------------------------------------------------------






The Liquidation Agent
FISERV AUTOMOTIVE SOLUTIONS, INC.




By: …………………………………….
Name:
 
Title:
 





The Hedge Counterparty
DEUTSCHE BANK AG




By: …………………………………….
Name:
 
Title:
 





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK




By: …………………………………….
Name:
 
Title:
 






331